



EXHIBIT 10.1


EXECUTION VERSION





--------------------------------------------------------------------------------





LOAN AGREEMENT
Dated as of June 7, 2019
between
2019-1 IH BORROWER LP,
as Borrower,
ROTHESAY LIFE PLC,
as Lender,
ROTHESAY LIFE PLC,
as Administrative Agent,
and
WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Collateral Agent



--------------------------------------------------------------------------------
















--------------------------------------------------------------------------------








 
 
TABLE OF CONTENTS
 
 
 
 
 
ARTICLE 1
 
 
 
 
 
DEFINITIONS; PRINCIPLES OF CONSTRUCTION
Section 1.1
 
Specific Definitions.
Section 1.2
 
Index of Other Definitions
Section 1.3
 
Principles of Construction
 
 
 
 
 
ARTICLE 2
 
 
 
 
 
THE LOAN
Section 2.1
 
The Loan
Section 2.2
 
Interest Rate
Section 2.3
 
Loan Payments
Section 2.4
 
Prepayments
Section 2.5
 
Transfers of Properties
Section 2.6
 
Interest Rate Cap Agreement
Section 2.7
 
Reserved
Section 2.8
 
Yield Maintenance Premium
Section 2.9
 
Increased Costs
Section 2.10
 
Taxes
Section 2.11
 
Substitutions
Section 2.12
 
Special Release
Section 2.13
 
Indemnification of Administrative Agent and Collateral Agent
Section 2.14
 
Actions and Events Outside of Lenders’ and Agents’ Control
 
 
 
 
 
ARTICLE 3
 
 
 
 
 
REPRESENTATIONS AND WARRANTIES
Section 3.1
 
General Representations
Section 3.2
 
Property Representations
Section 3.3
 
Survival of Representations
 
 
 
 
 
ARTICLE 4
 
 
 
 
 
COVENANTS
Section 4.1
 
Affirmative Covenants
Section 4.2
 
Negative Covenants
Section 4.3
 
Reporting Covenants
Section 4.4
 
Property Covenants
 
 
 
 
 
ARTICLE 5
 
 
 
 
 
INSURANCE, CASUALTY AND CONDEMNATION
Section 5.1
 
Insurance




--------------------------------------------------------------------------------





Section 5.2
 
Casualty
Section 5.3
 
Condemnation
 
 
 
 
 
ARTICLE 6
 
 
 
 
 
CASH MANAGEMENT AND RESERVE FUNDS
Section 6.1
 
Cash Management Arrangements
Section 6.2
 
Tax Funds; HOA Funds
Section 6.3
 
Insurance Funds
Section 6.4
 
Capital Expenditure Funds
Section 6.5
 
Special Insurance Reserve Account
Section 6.6
 
Casualty and Condemnation Account
Section 6.7
 
Cash Collateral Reserve
Section 6.8
 
Property Cash Flow Allocation
Section 6.9
 
Security Interest in Reserve Funds
Section 6.10
 
Eligibility Reserve Account
Section 6.11
 
Release of Reserve Funds Generally
 
 
 
 
 
ARTICLE 7
 
 
 
 
 
PERMITTED TRANSFERS
Section 7.1
 
Permitted Transfers
Section 7.2
 
Cost and Expenses; Searches; Copies.
 
 
 
 
 
ARTICLE 8
 
 
 
 
 
DEFAULTS
Section 8.1
 
Events of Default
Section 8.2
 
Remedies
 
 
 
 
 
ARTICLE 9
 
 
 
 
 
ADMINISTRATIVE AGENT, COLLATERAL AGENT AND CUSTODIAN
Section 9.1
 
Authorization and Action
Section 9.2
 
Agents’ Reliance, Etc
Section 9.3
 
Agents and Affiliates
Section 9.4
 
Lender’s Loan Decision
Section 9.5
 
Delegation of Duties
Section 9.6
 
Indemnification
Section 9.7
 
Successor Agents
Section 9.8
 
Enforcement and Collateral Matters
Section 9.9
 
Amendments
Section 9.10
 
Custodial Agreements
 
 
 
 
 
ARTICLE 10




--------------------------------------------------------------------------------





 
 
 
 
 
MISCELLANEOUS
Section 10.1
 
Survival; Successors and Assigns
Section 10.2
 
Secured Party’s Discretion
Section 10.3
 
Governing Law
Section 10.4
 
Modification, Waiver in Writing
Section 10.5
 
Notices
Section 10.6
 
Waiver of Trial by Jury
Section 10.7
 
Headings, Schedules and Exhibits
Section 10.8
 
Severability
Section 10.9
 
Preferences
Section 10.10
 
Waiver of Notice
Section 10.11
 
Remedies of Borrower
Section 10.12
 
Offsets, Counterclaims and Defenses
Section 10.13
 
No Joint Venture or Partnership; No Third Party Beneficiaries
Section 10.14
 
Publicity
Section 10.15
 
Waiver of Marshalling of Assets
Section 10.16
 
Certain Waivers
Section 10.17
 
Conflict; Construction of Documents; Reliance
Section 10.18
 
Brokers and Financial Advisors
Section 10.19
 
Prior Agreements
Section 10.20
 
Servicer
Section 10.21
 
Joint and Several Liability
Section 10.22
 
Creation of Security Interest
Section 10.23
 
Assignments and Participations
Section 10.24
 
Register and Participant Register
Section 10.25
 
Counterparts
Section 10.26
 
Set-Off
Section 10.27
 
Cross-Default; Cross-Collateralization; Waiver of Marshalling of Assets.
Section 10.28
 
Certificated Interests
Section 10.29
 
Exculpation of Secured Parties
Section 10.30
 
No Fiduciary Duty
Section 10.31
 
Arizona Provisions
Section 10.32
 
California Provisions
Section 10.33
 
Colorado Provision
Section 10.34
 
Florida Provision
Section 10.35
 
Georgia Provision
Section 10.36
 
Nevada Provisions
Section 10.37
 
North Carolina Provision
Section 10.38
 
Texas Provisions






--------------------------------------------------------------------------------








LOAN AGREEMENT
THIS LOAN AGREEMENT, dated as of June 7, 2019 (as amended, restated, replaced,
supplemented or otherwise modified from time to time, this “Agreement”), between
ROTHESAY LIFE PLC, a public limited company registered in England and Wales,
having an address at The Leadenhall Building, Level 25, 122 Leadenhall Street,
London, EC3V 4AB, in its capacity as a lender (together with its successors and
assigns, and the other persons from time to time party hereto as lenders,
individually or collectively, as the context may require, “Lender”), 2019-1 IH
BORROWER LP, a Delaware limited partnership, having an address at c/o Invitation
Homes, Inc., 1717 Main Street, Suite 2000, Dallas, Texas 75201 (together with
its permitted successors and assigns, collectively, “Borrower”), ROTHESAY LIFE
PLC, a public limited company registered in England and Wales, having an address
at The Leadenhall Building, Level 25, 122 Leadenhall Street, London, EC3V 4AB,
in its capacity as administrative agent (together with its successors and
assigns, collectively, “Administrative Agent”) and WILMINGTON TRUST, NATIONAL
ASSOCIATION, a national banking association, having an address at 1100 North
Market Street, Wilmington, Delaware 19890, as collateral agent (together with
its successors and assigns, collectively, “Collateral Agent”).
All capitalized terms used herein shall have the respective meanings set forth
in Article 1 hereof.
W I T N E S S E T H:
WHEREAS, Borrower desires to obtain the Loan from Lender; and
WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms and conditions of this Agreement and the other Loan
Documents.
NOW, THEREFORE, in consideration of the covenants set forth in this Agreement,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree, represent and warrant
as follows:
ARTICLE 1


DEFINITIONS; PRINCIPLES OF CONSTRUCTION
Section 1.1    Specific Definitions.
For all purposes of this Agreement, except as otherwise expressly provided:
“Acknowledgment” means the Acknowledgment, dated on or about the date of the
Interest Rate Cap Agreement made by Counterparty, or as applicable, Approved
Counterparty, and any acknowledgement delivered in connection with any
Replacement Interest Rate Cap Agreement.


5

--------------------------------------------------------------------------------





“Actual Rent Collections” means, for any period of determination, actual cash
collections of Rents in respect of the Properties by Borrower (or, for the
period prior to the Closing Date, by Borrower’s Affiliates that owned the
Properties) to the extent such Rents relate to such period of determination,
regardless of when actually collected.
“Addition” means the addition of any Property with an Additional Property under
Section 2.11.
“Addition Date” means the date of the consummation of any Addition pursuant to
Section 2.11.
“Additional Property” means an Eligible Property that is added as Collateral
under Section 2.11.
“Administrative Agent” means initially Rothesay Life PLC and then any successor
thereto appointed as Administrative Agent in accordance with Section 9.7.
“Affected Party” means Collateral Agent, Administrative Agent, individually and
in its capacity as Administrative Agent, any Lender.
“Affiliate” means, as to any Person, any other Person that (i) owns directly or
indirectly forty-nine percent (49%) or more of all equity interests in such
Person, and/or (ii) is in Control of, is Controlled by or is under common
ownership or Control with such Person, and/or (iii) is a director or officer of
such Person or of an Affiliate of such Person, and/or (iv) is the spouse, issue
or parent of such Person or of an Affiliate of such Person.
“Allocated Loan Amount” means, on any date of determination, with respect to
each Property, an amount equal to (i) a fraction equal to (a) the most recent
BPO Value for such Property, divided by (b) the total of the most recent BPO
Value for all Properties, multiplied by (ii) the Outstanding Principal Balance.
As of the Closing Date, the Allocated Loan Amount of each Property is as set
forth on Schedule V. The Allocated Loan Amounts shall be updated from time to
time in accordance with this Agreement, including, without limitation, as the
same may be reduced in accordance with Section 2.4 or adjusted in accordance
with Section 2.11 (after giving effect to any Substitution or Addition) or
Section 4.1.25. For the avoidance of doubt, in connection with calculating any
prepayments involving a Release Amount contemplated by this Agreement,
Administrative Agent will fix the Allocated Loan Amount for any individual
Property as of the date Administrative Agent received notice of the prepayment
from Borrower.
“ALTA” means American Land Title Association, or any successor thereto.
“Alternative Base Rate” shall mean, with respect to each Interest Period and
each Interest Determination Date, the rate of interest of the Alternative Index.
“Alternative Base Rate Loan” means the Loan at such time as interest thereon
accrues at a rate of interest based upon the Alternative Base Rate.


6

--------------------------------------------------------------------------------





“Alternative Base Rate Spread” means, the sum of (a) the amount which needs to
be added or subtracted to the Alternative Base Rate to effect the conversion of
the Loan from a LIBOR Loan to an Alternative Base Rate Loan plus (b) an
adjustment to the Spread, if applicable, to ensure that the overall Interest
Rate following such conversion reflects the commercial agreement of the parties
as at the Closing Date, as reasonably agreed between Administrative Agent and
Borrower at any time after the Closing Date provided that, if a LIBOR Disruption
Event occurs and the parties are unable to agree on the foregoing within five
(5) Business Days of notice of such LIBOR Disruption Event given to Borrower,
then the Alternative Base Rate Spread will be calculated as follows:
(i)    if, as of the Interest Determination Date for the first Interest Period
following the LIBOR Disruption Event ISDA has published a methodology for the
conversion of LIBOR to the Alternative Base Rate which is, in the reasonable
opinion of the Administrative Agent, generally accepted as an appropriate means
of converting such rates: the sum of (X) the amount which needs to be added or
subtracted to the Alternative Base Rate to effect that conversion plus (Y) the
Spread (which, if the Alternative Base Rate Spread is being calculated following
the occurrence of a LIBOR Disruption Event prior to the Yield Maintenance Date,
will be further adjusted by the Administrative Agent in a commercially
reasonable manner on the Yield Maintenance Date to take into account the basis
described in subparagraph (ii)(B) of the definition of Spread (but without
duplication with respect thereto) replacing references to LIBOR rates with
Alternative Index rates); or
(ii)    otherwise: the sum of (X) the amount which in the determination of the
Administrative Agent (acting in a commercially reasonable manner) needs to be
added or subtracted to the Alternative Base Rate to effect such conversion plus
(Y) the Spread (which, if the Alternative Base Rate Spread is being calculated
following the occurrence of a LIBOR Disruption Event prior to the Yield
Maintenance Date, will be further adjusted by the Administrative Agent in a
commercially reasonable manner on the Yield Maintenance Date to take into
account the basis described in subparagraph (ii)(B) of the definition of Spread
(but without duplication with respect thereto) replacing references to LIBOR
rates with Alternative Index rates) provided that if the Borrower, acting in
good faith and in a commercially reasonable manner, disagrees with the
determination of Administrative Agent in relation to (X) above and the Borrower
and the Administrative, Borrower will notify Administrative Agent as such, and
Administrative Agent and Borrower shall work to reconcile such calculations in
good faith. If they are unable to agree on such calculations within five (5)
Business Days, Administrative Agent and Borrower will mutually agree on a third
party to act as calculation agent, and such third party’s calculations shall be
binding on the parties.
“Alternative Index” a floating rate index (a) that becomes generally accepted as
a successor interest rate index to LIBOR in commercial mortgaged backed real
estate finance transactions, as reasonably determined by Administrative Agent,
(b) is a Floating Rate Option under the 2006 ISDA Definitions (as may be amended
from time to time) or successor definitions to the 2006 ISDA Definitions as
published by the ISDA and (c) for which ISDA has published a final version of an
amendment or protocol that is intended to amend pre-existing ISDA-based swap
agreements, generally providing such floating rate index as a successor or
alternative to the USD-LIBOR-BBA definition in effect as of the date hereof.
Such index shall be reasonably determined by


7

--------------------------------------------------------------------------------





Administrative Agent by reference to a generally accepted reporting service for
such index such as Bloomberg or a similar service.
“Annual Budget” means the operating and capital budget for the Properties in the
aggregate setting forth, on a month-by-month basis, in reasonable detail, each
line item of Borrower’s good faith estimate of anticipated Rents and other
recurring income, Operating Expenses and Capital Expenditures for the applicable
Fiscal Year.
“Applicable HOA Properties” means with respect to any Applicable HOA State, (i)
all HOA Properties located in such Applicable HOA State except for any Property
(A)(1) as to which any Liens for HOA Fees are expressly subordinated to the Lien
of the Mortgage encumbering such Property and (2) the applicable Title Insurance
Policy insures against any loss sustained by the Secured Parties (or, for any
Property that is Collateral on the Closing Date, insures the lender under the
CSH 2016-2 Loan, together with its successors and assigns, including, without
limitation, Collateral Agent on behalf of the Secured Parties) if such Liens for
HOA Fees, including after-arising Liens for HOA Fees, have Priority or (B) with
respect to which Borrower (x) delivered to Administrative Agent an opinion,
reasonably satisfactory to Administrative Agent, from a nationally recognized
law firm (or one with prominent standing in the applicable state) that
affirmatively concludes that any Liens for HOA Fees (including after-arising
Liens for HOA Fees) would not have Priority with respect to such Property (which
may be based on the particular terms of the HOA declarations for such Property
as set forth in the Closing Date HOA Opinion for that state subject to
certification by OS National LLC or a similar title service) and (y) delivers to
Administrative Agent an updated legal opinion with the same conclusion (which
may be in the form of a bring-down or date-down opinion with respect to an
earlier delivered opinion) pursuant to Section 4.3.12(b), and (ii) all HOA
Properties located in such Applicable HOA State designated as an Applicable HOA
Property pursuant to Section 4.3.12(b).
“Applicable HOA State” means (i) a state in which, pursuant to applicable Legal
Requirements, (A) a Lien in favor of a homeowner’s association may be created
through the non-payment of fees assessed against a residential property by such
homeowner’s association, (B) any such Lien would extinguish the Lien of a
mortgage upon the valid and proper foreclosure of such Lien for homeowner’s
associations fees and (C) any such Lien would have priority over the lien of the
Mortgage or (ii) a state designated as an Applicable HOA State pursuant to
Section 4.3.12(b). For the avoidance of doubt, if any reported decision of a
state appellate court would result in the foregoing clauses (i)(A), (i)(B) and
(i)(C) applying in such state, then such state shall constitute an Applicable
HOA State.
“Approved Capital Expenditures” means Capital Expenditures incurred by Borrower
and either (i) if no Trigger Period is continuing, included in the Annual Budget
or, if during a Trigger Period, an Approved Annual Budget or (ii) approved by
Administrative Agent, which approval shall not be unreasonably withheld,
conditioned or delayed.
“Approved Counterparty” means a counterparty to the Interest Rate Cap Agreement
(or the guarantor of such counterparty’s obligations) that has and shall
maintain, until the expiration of the applicable Interest Rate Cap Agreement,
(i) a long-term unsecured debt rating of not less than “A-” by S&P and (ii) a
long-term unsecured debt rating of not less than “A3” from Moody’s.


8

--------------------------------------------------------------------------------





“Assignment of Leases and Rents” means an Assignment of Leases and Rents for
each Property or for multiple Properties located within the same county or
parish, dated as of the Closing Date (or, in connection with a Property which is
a Substitute Property, dated as of the Substitution Date), executed and
delivered by Borrower, constituting an assignment of the Lease or the Leases, as
applicable, and the proceeds thereof as Collateral for the Loan, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time. The Assignment of Leases and Rents may be included as part of the Mortgage
for such Property or Properties.
“Assignment of Management Agreement” means an Assignment of Management Agreement
and Subordination of Management Fees among Borrower, Manager and Administrative
Agent on behalf of Lender, substantially in the form delivered on the date
hereof by Borrower, Existing Manager and Administrative Agent.
“Award” means any compensation paid by any Governmental Authority in connection
with a Condemnation in respect to all or any part of a Property.
“Bankruptcy Code” means Title 11 of the United States Code, 11 U.S.C. Section
101 et seq., as the same may be amended from time to time, and any successor
statute or statutes and all rules and regulations from time to time promulgated
thereunder, and any comparable foreign laws relating to bankruptcy, insolvency
or creditors’ rights or any other Federal or state bankruptcy or insolvency law.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification
shall be substantially similar in form and substance to the form of
Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Borrower GP” means 2019-1 IH Borrower GP LLC, a Delaware limited liability
company.
“Borrower GP Guaranty” that certain Borrower GP Guaranty, dated as of the date
hereof, executed by Borrower GP in favor of Administrative Agent on behalf of
the Secured Parties, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.
“Borrower GP Security Agreement” that certain Security Agreement, dated as of
the date hereof, executed by Borrower GP in favor of Collateral Agent on behalf
of the Secured Parties, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.
“Borrower Security Agreement” that certain Security Agreement, dated as of the
date hereof, executed by Borrower in favor of Collateral Agent on behalf of the
Secured Parties, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.


9

--------------------------------------------------------------------------------





“Borrower TRS” means a Delaware limited liability company, corporation or
limited partnership that is a wholly-owned subsidiary of Borrower and that is
treated for U.S. federal income tax purposes as a “taxable REIT subsidiary”.
“BPO Value” means, as of a determination date (i) with respect to any Property
acquired by the Borrower or any of its affiliates within six (6) months of such
determination date, the lower of (a) the “as is” value for such Property set
forth in a Broker Price Opinion obtained by Administrative Agent with respect to
a Property and (b) the sum of the purchase price of such Property and the direct
costs incurred by Borrower or any of its affiliates making such Property
habitable, and (ii) with respect to any Property acquired by the Borrower or any
of its affiliates more than six (6) months since such determination date, the
“as is” value for such Property set forth in the most recent Broker Price
Opinion obtained by Administrative Agent with respect to such Property in
accordance with Section 4.1.25; provided if any Broker Price Opinion is more
than three (3) months old, the value stated in such Broker Price Opinion shall
be adjusted based on changes in the CoreLogic Case-Shiller Home Price Index
thereafter on (x) each Calculation Date (commencing on September 30, 2019) and
(y) the date Borrower initiates any Special Release.
“Broker Price Opinion” means a broker price opinion obtained by Administrative
Agent. Each Broker Price Opinion obtained pursuant to this Agreement shall be an
exterior Broker Price Opinion. In the event that Broker Price Opinions are no
longer the prevailing market standard, as determined with reference to publicly
available information, including Rating Agency criteria for valuations used by
lenders to finance single family residential rental properties in rated,
single-borrower securitizations involving the offering of “Single-Family Rental
Pass-Through Certificates” (or if there have been no such securitization
offerings during the relevant period, any other similar single family
residential rental property financing transaction that is publicly available)
that have closed since the Closing Date and within the twelve (12) months prior
to the determination date, Administrative Agent, may instead use such other
method of valuation to reflect the then-prevailing market standard, as
determined by Administrative Agent acting reasonably but in its sole discretion.
“Business Day” means any day other than a Saturday, a Sunday or a legal holiday
on which national banks are not open for general business in (i) the State of
New York, (ii) the State of Delaware, (iii) London, England or (iv) the state
where the servicing offices of the Servicer are located.
“Calculation Date” means the last day of each calendar quarter during the Term.
“Cap Receipts” means all amounts received by a Borrower pursuant to an Interest
Rate Cap Agreement.
“Capital Expenditures” for any period means amounts expended for replacements
and alterations to a Property and required to be capitalized according to GAAP.
“Cash Management Agreement” means the Cash Management Agreement among Borrower,
Collection Account Bank and Administrative Agent on behalf of the Secured
Parties providing for the exclusive control of the Collection Account and all
other Accounts by


10

--------------------------------------------------------------------------------





Administrative Agent, substantially in the form of Exhibit A or such other form
as may be reasonably acceptable to Administrative Agent.
“Casualty Threshold Amount” means, with respect to all Casualties arising from
any single casualty event, an amount equal to two percent (2%) of the
Outstanding Principal Balance as of the date of such casualty event.
“Closing Date” means June 7, 2019.
“Closing Date Debt Yield” means 9.19%.
“Closing Date GRC Certificate” means a certificate from GRC in substantially the
form of Exhibit G without any material exceptions.
“Closing Date HOA Opinions” means the opinions of counsels to Borrower executed
and delivered on or prior to the Closing Date.
“Code” means the Internal Revenue Code of 1986, as amended, and as it may be
further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.
“Collateral” means, collectively, all of the real, personal and mixed property
in which Liens are purported to be granted pursuant to the Collateral Documents
as security for the Obligations.
“Collateral Agent” means Wilmington Trust, National Association or any other
Person appointed by Administrative Agent to act as collateral agent for the
Secured Parties with respect to the Mortgages and other Liens granted with
respect to the Collateral in accordance with the terms and conditions of this
Agreement, together with its successors and permitted assigns.
“Collateral Assignment of Interest Rate Protection Agreement” means a Collateral
Assignment of Interest Rate Protection Agreement between Borrower and Collateral
Agent on behalf of the Secured Parties, substantially in the form attached as
Exhibit J hereto, delivered on or about the Yield Maintenance Date by Borrower
and Collateral Agent to Administrative Agent.
“Collateral Documents” means the Borrower Security Agreement, the Borrower GP
Security Agreement, the Equity Owner Security Agreement, the Cash Management
Agreement, each Deposit Account Control Agreement, the Collateral Assignment of
Interest Rate Protection Agreement, the Assignment of Management Agreement, each
Mortgage Document and any related assignments thereof, each Title Insurance
Policy and all endorsements thereto and all other instruments, documents and
agreements delivered by any Loan Party pursuant to this Agreement or any of the
other Loan Documents in order to grant to Collateral Agent or Administrative
Agent, as applicable, and in either case on behalf of the Secured Parties, a
Lien on any real, personal or mixed property of that Loan Party as security for
the Obligations, as the same may be (and each of the foregoing defined terms
shall refer to such documents as they may be) amended, restated, replaced,
supplemented or otherwise modified from time to time.
“Collection Account” means an Eligible Account at the Collection Account Bank.


11

--------------------------------------------------------------------------------





“Collection Account Bank” means the Eligible Institution selected by
Administrative Agent to maintain the Collection Account.
“Collections” means, without duplication, with respect to any Property, all
Rents, Other Receipts, Insurance Proceeds, Condemnation Proceeds, Net Transfer
Proceeds, Cap Receipts, interest on amounts on deposit in the Collection Account
and the Reserve Funds, amounts paid to Borrower pursuant to the terms of the
applicable Purchase Agreement, amounts drawn on security deposits that become
Collections pursuant to Section 4.1.15, amounts paid by Borrower to the
Collection Account pursuant to this Agreement and all other payments received
with respect to such Property (except for security deposits) and all “proceeds”
(as defined in Section 9-102 of the UCC) of such Property.
“Commission” means the Securities and Exchange Commission.
“Concentration Limit Test” means a test that is to be calculated as of each
Calculation Date and reported by the Borrower together with the quarterly
financial statements required by Section 4.3 and with respect to a Substitution
or Addition and that will be satisfied on each such date if, with respect to all
Properties as of such date of determination but after giving effect to all
Substitutions, Additions and Transfers of Properties since the Closing Date,
including any pending New Properties and Replaced Properties, if and as
applicable, the Properties that are condominium units and townhomes constitute
no more than two percent (2%) of the Properties by BPO Value. If, as of a date
of determination, the Concentration Limit Test is already exceeded, a
Substitution or Addition will still satisfy the Concentration Limit Test if such
Substitution, Addition or any related Release Property does not further increase
the proportion of the Properties (by BPO value) that are condominium units or
townhomes.
“Concessions” means, for any period of determination, the value of concessions
(other than free Rent) provided with respect to the Properties by Borrower (or,
for the period prior to the Closing Date, by Borrower’s Affiliates that owned
the Properties).
“Condemnation” means a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of a Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting a Property or any part thereof.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Net Worth” means, with respect to any Person, the difference
between (i) undepreciated book value of real estate assets plus (ii) cash and
cash equivalents, less (iii) total Indebtedness outstanding (net of retained and
repurchased certificates) excluding adjustments for (a) deferred financing costs
and (b) unamortized discounts on notes payable, each determined in accordance
with GAAP. An example of this calculation is set forth on Schedule IX.
“Constituent Document” means, (i) with respect to any partnership (whether
limited or general), (a) the certificate of partnership (or equivalent filings),
(b) the partnership agreement (or


12

--------------------------------------------------------------------------------





equivalent organizational documents) of such partnership and (c) any document
setting forth the designation, amount and/or rights, limitations and preferences
of any of such partnership’s partnership interests or the holders thereof; (ii)
with respect to any limited liability company, (a) the certificate of formation
(or the equivalent organizational documents) of such entity, (b) the operating
agreement (or the equivalent governing documents) of such entity and (c) any
document setting forth the designation, amount and/or rights, limitations and
preferences of any of such limited liability company’s membership interests or
the holders thereof; and (iii) with respect to any other type of entity, the
organizational and governing document for such entity which are equivalent to
those described in clauses (i) and (ii) above, as applicable.
“Contest Security” means any security delivered to Administrative Agent by
Borrower under Section 4.1.3 or Section 4.4.8.
“Control” means, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, through the ownership of voting securities, by contract
or otherwise, and the terms Controlled, Controlling and Common Control shall
have correlative meanings.
“CoreLogic Case-Shiller Home Price Index” shall mean the CoreLogic Case-Shiller
Home Price Index (without seasonal adjustment), with respect to each applicable
MSA; provided if the CoreLogic Case-Shiller Home Price Index (without seasonal
adjustment) is no longer available, Administrative Agent and Borrower will
jointly select an equivalent index that reflects home price changes in the
United States to be used in lieu thereof.
“Counterparty” means, with respect to any Interest Rate Cap Agreement, an
Approved Counterparty thereunder.
“CSH 2016-2 Borrower” shall mean CSH 2016-2 Borrower LLC, a Delaware limited
liability company.
“CSH 2016-2 Loan” shall mean the indebtedness incurred pursuant to and evidenced
by the CSH 2016-2 Loan Agreement.
“CSH 2016-2 Loan Agreement” shall mean that certain Loan Agreement, dated as of
November 3, 2016, by and between the CSH 2016-2 Borrower and Original Lender.
“Cure Period” means, (i) with respect to the failure of any Property to qualify
as an Eligible Property (other than with respect to the failure of a Property to
comply with the representation in Section 3.2.22) if such failure is reasonably
susceptible of cure, a period of thirty (30) days after the earlier of actual
knowledge of such condition by a Responsible Officer of Borrower or the Manager
or notice thereof by Administrative Agent to Borrower; provided that, if
Borrower is diligently pursuing such cure during such thirty (30) day period and
such failure is susceptible of cure but cannot reasonably be cured within such
thirty (30) day period, then such cure period shall be extended for another
ninety (90) days so long as Borrower continues to diligently pursue such cure
and, provided further, that if the Obligations have been accelerated pursuant to
Section 8.2.1, then the cure period hereunder shall be reduced to zero (0) days,
(ii) with respect to the failure of


13

--------------------------------------------------------------------------------





a Property to comply with the representation in Section 3.2.22, zero (0) days
and (iii) if at any time the total BPO Values of all Properties that fail to
qualify as Eligible Properties is more than two percent (2%) of the total BPO
Value of the Properties, zero (0) days. If any failure of any Property to
qualify as an Eligible Property is not reasonably susceptible of cure, then no
cure period shall be available. If any failure of any Property to qualify as an
Eligible Property is due to a Voluntary Action, then no cure period shall be
available.
“Custodian” means Wilmington Trust, National Association, or any other Person
approved by Administrative Agent to take possession of, hold and administer the
Loan Documents and Property Files in accordance with this Agreement.
“Debt” means the Outstanding Principal Balance together with all interest
accrued and unpaid thereon and all other sums (including the Yield Maintenance
Premium, if applicable) due to Lender from time to time in respect of the Loan
under the Note, this Agreement, the Mortgage Documents, the Environmental
Indemnity or any other Loan Document.
“Debt Service” means, with respect to any particular period of determination,
the scheduled interest payments due under the Note for such period.
“Debt Service Coverage Ratio” means, as of any date of determination, a ratio in
which: (i) the numerator is the Underwritten Net Cash Flow calculated for the
twelve (12) month period ending on such date of determination; and (ii) the
denominator is the aggregate Debt Service for the twelve (12) month period
following such date of determination, calculated as the product of (A) the
Outstanding Principal Balance as of such date and (B) an interest rate equal to
the sum of (x) the Spread and (y) the Strike Price.
“Debt Yield” means, as of any date of determination, a fraction expressed as a
percentage in which:
(a) the numerator is the Underwritten Net Cash Flow; and
(b) the denominator is the aggregate Outstanding Principal Balance.
“Default” means the occurrence of any event hereunder or under any other Loan
Document which, but for the giving of notice or passage of time, or both, would
constitute an Event of Default.
“Default Rate” means a rate per annum equal to the lesser of (i) the Maximum
Legal Rate and (ii) three percent (3%) above the Interest Rate.
“Deficiency” means, with respect to the Loan Documents and any Property File,
(i) the failure of one or more Specified Documents contained therein to be fully
executed or to match the information on the most recent Properties Schedule
required to be delivered by Section 4.3.6, (ii) one or more Specified Documents
contained therein are mutilated, materially damaged or torn or otherwise
physically altered or unreadable or (iii) the absence from the Loan Documents or
a Property File of any Specified Document required to be contained therein.


14

--------------------------------------------------------------------------------





“Deposit Account Control Agreement” means the Deposit Account Control Agreement
dated the date hereof among Borrower, Administrative Agent, Collateral Agent on
behalf of the Secured Parties and the Rent Deposit Account Bank, providing for
springing control by Collateral Agent, substantially in the form set forth as
Exhibit B attached hereto or such other form as may be reasonably acceptable to
Collateral Agent and Administrative Agent.
“Designated HOA Properties” means, with respect to any state, HOA Properties
located in such state that (i) were not Applicable HOA Properties on the Closing
Date, (ii) become Applicable HOA Properties after the Closing Date and (iii) are
designated by Borrower to Administrative Agent in writing as Designated HOA
Properties.
“Diligence Agent” means, as of any date of determination, collectively, Green
River Capital, LLC, and/or one or more other Persons designated by
Administrative Agent by written notice to Borrower and Administrative Agent at
such date to be a “Diligence Agent”.
“Diligence Agent Fee” means all fees payable to the Diligence Agent pursuant to
that certain Evaluation Services Agreement dated as of May 23, 2019 between
Administrative Agent, Borrower and Green River Capital, LLC, as Diligence Agent,
or pursuant to any replacement valuation services agreement between
Administrative Agent and the Person then acting as the Diligence Agent
hereunder. The approval of the Borrower (not to be unreasonably withheld) shall
be required in connection with any amendment or modification of the above
referenced Evaluation Services Agreement or any replacement valuation services
agreement if such amendment, modification or replacement results in a material
increase in the aggregate fees payable thereunder provided, however, that, to
the extent that Borrower (i) fails to respond to the first written request (made
pursuant to Section 10.5) for an increase in the Diligence Agent Fee within five
(5) Business Days after delivery of such request and such request contains a
bold-faced, conspicuous legend at the top of the first page thereof stating
“FIRST NOTICE: THIS IS A REQUEST FOR CONSENT UNDER THE INVITATION HOMES SFR TERM
LOAN 2019-1. FAILURE TO RESPOND TO THIS REQUEST WITHIN 5 BUSINESS DAYS MAY
RESULT IN THE REQUEST BEING DEEMED GRANTED”, or words of similar import, and
(ii) fails to respond to the second written request (made pursuant to Section
10.5) for an increase in the Diligence Agent Fee within five (5) Business Days
after delivery of such request and such request contains a bold-faced,
conspicuous legend at the top of the first page thereof stating “SECOND AND
FINAL NOTICE: THIS IS A REQUEST FOR CONSENT UNDER THE INVITATION HOMES SFR TERM
LOAN 2019-1. FAILURE TO RESPOND TO THIS REQUEST WITHIN 5 BUSINESS DAYS WILL
RESULT IN THE REQUEST BEING DEEMED GRANTED”, or words of similar import,
Borrower’s approval of such fee shall be deemed given.
“Disqualified Property” means any Property that fails to constitute an Eligible
Property (after the lapse of any applicable Cure Period).
“Eligible Account” means a separate and identifiable account from all other
funds held by the holding institution that is an account or accounts (or
subaccounts thereof) maintained with a federal or state-chartered depository
institution or trust company which complies with the definition of Eligible
Institution. An Eligible Account will not be evidenced by a certificate of
deposit, passbook or other instrument.


15

--------------------------------------------------------------------------------





“Eligible Institution” means:
(i)    PNC Bank, National Association so long as PNC Bank, National
Association’s long term deposit or long-term unsecured debt rating shall be at
least “A2” from Moody’s and the equivalent by KBRA (if then rated by KBRA) (if
the deposits are to be held in the applicable account for more than 30 days) or
PNC Bank, National Association’s short term deposit or short term unsecured debt
rating shall be at least “P-1” from Moody’s and the equivalent by KBRA (if then
rated by KBRA) (if the deposits are to be held in the applicable account for 30
days or less); or
(ii)    a depository institution or trust company insured by the Federal Deposit
Insurance Corporation the short term unsecured debt obligations or commercial
paper of which are rated at least A-1 by S&P, P-1 by Moody’s, and F-1+ by Fitch
in the case of accounts in which funds are held for thirty (30) days or less or,
in the case of letters of credit or accounts in which funds are held for more
than thirty (30) days, the long term unsecured debt obligations of which are
rated at least (i) “AA” by S&P, (ii) “AA” and/or “F1+” (for securities) and/or
“AAAmmf” (for money market funds), by Fitch and (iii) “Aa2” by Moody’s;
provided that, Wells Fargo Bank, National Association shall be an Eligible
Institution with respect to the Rent Deposit Accounts and the Security Deposit
Accounts only, so long as Wells Fargo Bank, National Association’s long term
unsecured debt rating shall be at least “A3” from Moody’s and the equivalent by
KBRA (if then rated by KBRA).
“Eligible Lease” means, as of any date of determination, a Lease for a Property
that satisfies all of the following:
(i)    the Lease reflects customary market standard terms;
(ii)    the Lease is entered into on an arms-length basis without payment
support by Borrower or its Affiliates (provided that any incentives offered to
Tenants shall not be deemed to constitute such payment support);
(iii)    the Lease had, as of its commencement date, an initial lease term of at
least six (6) months;
(iv)    the Lease is to a bona fide third-party lessee; and
(v)    the Lease is in compliance with all applicable Legal Requirements in all
material respects.
“Eligible Property” means, as of any date of determination, a Property that is
in compliance with each of the Property Representations and each of the Property
Covenants.
“Environmental Indemnity” means that certain Environmental Indemnity Agreement
dated as of the date hereof executed by Borrower in connection with the Loan for
the benefit of Administrative Agent on behalf of the Secured Parties.
“Environmental Laws” has the meaning set forth in the Environmental Indemnity.


16

--------------------------------------------------------------------------------





“Equity Collateral” means the ownership interests set forth on Schedule XVIII.
“Equity Interests” means, with respect to any Person, shares of capital stock,
partnership interests, membership interests, beneficial interests or other
equity ownership interests in such Person, and any warrants, options or other
rights entitling the holder thereof to purchase or acquire any such equity
interest from such Person.
“Equity Owner” means 2019-1 IH Equity Owner LLC, a Delaware limited liability
company.
“Equity Owner Guaranty” means that certain Equity Owner Guaranty, dated as of
the date hereof, executed by Equity Owner in favor of Administrative Agent on
behalf of the Secured Parties, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.
“Equity Owner Security Agreement” means that certain Equity Owner Security
Agreement, dated as of the date hereof, executed by Equity Owner in favor of
Collateral Agent on behalf of the Secured Parties, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successor statute.
“ERISA Affiliate” means any corporation or trade or business that is a member of
any group of organizations (i) described in Section 414(b) or (c) of the Code of
which another entity is a member or (ii) described in Section 414(m) or (o) of
the Code of which another entity is a member, except that this clause (ii) shall
apply solely for purposes of potential liability under Section 302(b) of ERISA
and Section 412(b) of the Code and the lien created under Section 303(k) of
ERISA and Section 430(k) of the Code.
“ERISA Event” means (i) the failure to pay a minimum required contribution or
installment to a Plan on or before the due date provided under Section 430 of
the Code or Section 303 of ERISA, (ii) the filing of an application with respect
to a Plan for a waiver of the minimum funding standard under Section 412(c) of
the Code or Section 302(c) of ERISA, (iii) the failure of a Loan Party or any of
its ERISA Affiliates to pay a required contribution or installment to a
Multiemployer Plan on or before the applicable due date, (iv) any officer of any
Loan Party or any of its ERISA Affiliates knows or has reason to know that a
Plan is in “at risk” status within the meaning of Section 430(i) of the Code or
Section 303(i) of ERISA or (v) the occurrence of a Plan Termination Event.
“Exception” means, with respect to any Loan Document or Property File, any
variance from the delivery requirements in Section 9.10 or failure to satisfy
the review criteria set forth on Exhibit K hereto with respect to the related
Property File.
“Exception Report” means a report provided by the Custodian to Administrative
Agent pursuant to Section 9.10 hereof setting forth Exceptions, if any,
identified with respect to the Loan Documents and each Property File.


17

--------------------------------------------------------------------------------





“Excluded Taxes” means any of the following Taxes imposed on or with respect to
an Affected Party or required to be withheld or deducted from a payment to an
Affected Party, (i) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (A)
imposed as a result of such Affected Party being organized under the laws of, or
having its principal office or its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (B)
that are Other Connection Taxes, (ii) U.S. federal withholding Taxes imposed on
amounts payable to or for the account of a Lender with respect to an applicable
interest in a Loan pursuant to a law in effect on the date on which (A) such
Lender acquires such interest in the Loan or (B) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 2.10,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (iii) Taxes attributable to an
Affected Party’s failure to comply with Section 2.10.6 and (iv) any U.S. federal
withholding Taxes imposed under FATCA.
“Existing Management Agreement” means that certain Management Agreement, dated
as of the date hereof, between Borrower and Existing Manager, pursuant to which
Existing Manager is to provide management and other services with respect to the
Properties, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.
“Existing Manager” means THR Property Management L.P.
“External Transfer” means (i) a bona fide, arms-length sale or other transfer of
a Property to a Person that is not an Affiliate of Borrower, any other Loan
Party or Sponsor, or (ii) any Internal Transfer in connection for which Borrower
represents that the purpose of such Internal Transfer is to facilitate a sale
pursuant to clause (i) of this definition.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any law, regulation, rule,
promulgation, guidance notes, practices or official agreement implementing an
official government agreement with respect to the foregoing.
“Fiscal Year” means each twelve (12) month period commencing on January 1 and
ending on December 31 during each year of the Term.
“Fitch” means Fitch, Inc.
“Fixed Interest Rate” means 3.5178%, per annum.
“Fixture Filing” means, with respect to any jurisdiction in which any Property
or Properties are located in which a separate, stand-alone fixture filing is
required or generally recorded or filed pursuant to the local law or custom (as
reasonably determined by Administrative Agent), a Uniform Commercial Code
financing statement (or other form of financing statement required in the


18

--------------------------------------------------------------------------------





jurisdiction in which the applicable Property or Properties are located)
recorded or filed in the real estate records in which the applicable Property or
Properties are located.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Plan” means any “employee benefit plan” as defined in Section 3(3) of
ERISA that (i) neither is subject to ERISA nor is a governmental plan within the
meaning of Section 3(32) of ERISA and that is maintained, or contributed to, by
a Loan Party or any of its ERISA Affiliates and (ii) is mandated by a government
other than the United States (other than a state within the United States or an
instrumentality thereof) for employees of a Loan Party or any of its ERISA
Affiliates.
“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and authority within the accounting profession), or in such
other statements by such entity as may be in general use by significant segments
of the U.S. accounting profession.
“Geographic Diversity Test” means a test that is to be calculated as of each
Calculation Date and reported by the Borrower to Administrative Agent together
with the quarterly financial statements required by Section 4.3 and with respect
to a Substitution or Addition and that will be satisfied on each such date if,
with respect to all Properties as of such date of determination but after giving
effect to all Substitutions, Additions and Transfers of Properties since the
Closing Date, including any pending New Properties and excluding any pending
Replaced Properties, if and as applicable, (i) no MSA ALA Percentage or MSA
Underwritten Net Cash Flow Percentage for any MSA is greater than or equal to
twenty percent (20%), (ii) no State ALA Percentage or State Underwritten Net
Cash Flow Percentage for any state or commonwealth is greater than or equal to
thirty percent (30%), and (iii) no MSA ALA Percentage or MSA Underwritten Net
Cash Flow Percentage for an MSA (1) designated as “Increase Permitted” on
Schedule X is increased by more than ten percent (10%) from the MSA ALA
Percentage or MSA Underwritten Net Cash Flow, as applicable, as of the Closing
Date for such MSA, and (2) designated as “No Increase Permitted” on Schedule X
would be greater than the MSA ALA Percentage or MSA Underwritten Net Cash Flow,
as applicable, attributable to such MSA as of the Closing Date. If, as of a date
of determination, the Geographic Diversity Test is already exceeded with respect
to any MSA, state or commonwealth, a Substitution or Addition may still satisfy
the Geographic Diversity Test if such Substitution, Addition or any related
Release Property would not further increase the applicable concentration of the
portion of the test that is exceeded. To illustrate the foregoing, if the MSA
ALA Percentage as of the Closing Date is 2% for an MSA designated as “Increase
Permitted” on Schedule X, the MSA ALA Percentage for such MSA could increase to
12% without causing the Geographic Diversity Test to be failed.
“Government List” means (1) any list maintained by OFAC, (2) any other list of
terrorists, terrorist organizations or narcotics traffickers maintained pursuant
to any of the Rules and Regulations of OFAC that Administrative Agent notified
Borrower in writing is now included in “Government Lists”, or (3) any similar
lists maintained by the United States Department of State,


19

--------------------------------------------------------------------------------





the United States Department of Commerce or any other Governmental Authority
with jurisdiction over the Borrower or pursuant to any Executive Order of the
President of the United States of America that Administrative Agent notified
Borrower in writing is now included in “Government Lists”.
“Governmental Authority” means any court, board, agency, commission, office or
authority of any nature whatsoever or any governmental unit (federal, state,
commonwealth, county, district, municipal, city or otherwise) whether now or
hereafter in existence.
“GPR” means, as of any date of determination, the sum of (i) the annualized in
place Rents under bona fide Eligible Leases for the Properties as of such date
and (ii) the annualized market rents for Properties that are vacant as of such
date. For purposes of clause (ii), market rents shall be determined by Borrower
or, if reasonably required by Administrative Agent, by RentRange or any other
nationally recognized rental rate reporting service selected by Administrative
Agent in its reasonable discretion (such nationally recognized rental rate
reporting service’s fee to be at Borrower’s sole cost and expense); provided
that Borrower may object to any such determination by RentRange or other
nationally recognized rental rate reporting service by delivering written notice
to Administrative Agent within five (5) Business Days of any such determination
and, in such event, the market rents so objected to shall be as determined by an
independent broker opinion of market rent obtained by Administrative Agent at
Borrower’s sole cost and expense.
“GRC” means Green River Capital, LLC.
“Guarantors” means Equity Owner and Borrower GP.
“Hazardous Substance” has the meaning set forth in the Environmental Indemnity.
“HOA” means a homeowners or condominium association, board, corporation or
similar entity with authority to create a Lien on a Property as a result of the
non-payment of HOA Fees that are payable with respect to such Property.
“HOA Fees” means all homeowner’s and condominium dues, fees, assessments and
impositions, and any other charges levied or assessed or imposed against a
Property, or any part thereof, by an HOA.
“HOA Policy” has the meaning set forth in Section 5.2.
“HOA Property” means a Property which is subject to an HOA.
“Improvements” means the buildings, structures, fixtures, additions,
enlargements, extensions, modifications, repairs, replacements and improvements
now or hereafter erected or located on a Property.
“Indebtedness” means, for any Person, without duplication: (i) all indebtedness
of such Person for borrowed money, for amounts drawn under a letter of credit,
or for the deferred purchase price of property for which such Person or its
assets is liable, (ii) all unfunded amounts under a loan agreement, letter of
credit, or other credit facility for which such Person would be liable if such


20

--------------------------------------------------------------------------------





amounts were advanced thereunder, (iii) all amounts required to be paid by such
Person as a guaranteed payment to partners or a preferred or special dividend,
including any mandatory redemption of shares or interests, (iv) all indebtedness
guaranteed by such Person, directly or indirectly, (v) all obligations under
leases that constitute capital leases for which such Person is liable, (vi) all
obligations of such Person under interest rate swaps, caps, floors, collars and
other interest hedge agreements, in each case for which such Person is liable or
its assets are liable, whether such Person (or its assets) is liable
contingently or otherwise, as obligor, guarantor or otherwise, or in respect of
which obligations such Person otherwise assures a creditor against loss and
(vii) any other contractual obligation for the payment of money which are not
settled within thirty (30) days.
“Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (ii) to the extent not otherwise described in
clause (i), Other Taxes.
“Independent” means, when used with respect to any Person, a Person who: (i)
does not have any direct financial interest or any material indirect financial
interest in Borrower or in any Affiliate of Borrower, (ii) is not connected with
Borrower or any Affiliate of Borrower as an officer, employee, promoter,
underwriter, trustee, partner, member, manager, creditor, director, supplier,
customer or person performing similar functions and (iii) is not a member of the
immediate family of a Person defined in clause (i) or (ii) above.
“Independent Accountant” means (i) a firm of nationally recognized, certified
public accountants which is Independent and which is selected by Borrower and
reasonably acceptable to Administrative Agent or (ii) such other certified
public accountant(s) selected by Borrower, which is Independent and reasonably
acceptable to Administrative Agent.
“Individual Material Adverse Effect” means, in respect of a Property, any event
or condition that has a material adverse effect on the value, use, occupation,
leasing or marketability of such Property or results in any material liability
to, claim against or obligation of Administrative Agent or material liability or
obligation on the part of any Loan Party.
“Insolvency Opinion” means that certain bankruptcy non-consolidation opinion
letter dated the date hereof delivered by Richards, Layton & Finger, P.A. in
connection with the Loan.
“Interest Determination Date” shall mean, (A) with respect to the Initial
Interest Period and the first Interest Period, the date that is two (2) Business
Days before the Closing Date and (B) with respect to any other Interest Period,
the date which is two (2) Business Days prior to the commencement of such
Interest Period. When used with respect to an Interest Determination Date,
Business Day shall mean any day on which banks are open for dealing in foreign
currency and exchange in London.
“Interest Rate” shall mean, with respect to each Interest Period, (i) prior to
the Yield Maintenance Date, the Fixed Interest Rate, and (ii) on and after the
Yield Maintenance Date, an interest rate per annum equal to (a) for a LIBOR
Loan, the sum of (1) LIBOR, determined as of the Interest Determination Date
immediately preceding the commencement of such Interest Period,


21

--------------------------------------------------------------------------------





plus (2) the Spread (or, when applicable pursuant to this Agreement or any other
Loan Document, the Default Rate); (b) for a Prime Rate Loan, the sum of (1) the
Prime Rate, plus (2) the Prime Rate Spread (or, when applicable pursuant to this
Agreement or any other Loan Document, the applicable Default Rate); and (c) for
an Alternative Base Rate Loan, the sum of (A) the Alternative Base Rate,
determined as of the Interest Determination Date immediately preceding the
commencement of such Interest Period, plus (B) the Alternative Base Rate Spread
(or, when applicable pursuant to this Agreement or any other Loan Document, the
applicable Default Rate).
“Interest Rate Cap Agreement” means the Confirmation and Agreement (together
with the schedules relating thereto), dated on or about the Yield Maintenance
Date, between the Counterparty and Borrower, which shall be obtained by Borrower
and collaterally assigned to Collateral Agent on behalf of the Secured Parties
pursuant to this Agreement. The Interest Rate Cap Agreement shall be paid in
full upon execution and the Borrower shall have no continuing payment
obligations thereunder. After delivery of a Replacement Interest Rate Cap
Agreement to Administrative Agent, the term Interest Rate Cap Agreement shall be
deemed to mean such Replacement Interest Rate Cap Agreement and such Replacement
Interest Rate Cap Agreement shall be subject to all requirements applicable to
the Interest Rate Cap Agreement. The Interest Rate Cap Agreement shall be
governed by the laws of the State of New York and shall contain each of the
following:
(a)    the notional amount of the Interest Rate Cap Agreement shall be equal to
or greater than the Outstanding Principal Balance as of the Yield Maintenance
Date;
(b)    the remaining term of the Interest Rate Cap Agreement shall at all times
extend through the end of the Interest Period in which the Maturity Date occurs
pursuant to this Agreement and the Loan Documents;
(c)    the Interest Rate Cap Agreement shall be issued by the Counterparty to
Borrower and shall be pledged to Collateral Agent on behalf of the Secured
Parties by Borrower in accordance with this Agreement;
(d)    the Counterparty under the Interest Rate Cap Agreement shall be obligated
to make a stream of payments, directly to the Collection Account (whether or not
an Event of Default has occurred) from time to time equal to the product of (i)
the notional amount of such Interest Rate Cap Agreement multiplied by (ii) the
excess, if any, of LIBOR (including any upward rounding under the definition of
LIBOR) (or the Prime Rate if the Loan has converted to a Prime Rate Loan or the
Alternative Base Rate if the Loan has converted to an Alternative Base Rate
Loan) over the Strike Price and shall provide that such payment shall be made on
a monthly basis in each case not later than (after giving effect to and assuming
the passage of any cure period afforded to such Counterparty under the Interest
Rate Cap Agreement, which cure period shall not in any event be more than three
Business Days) each Monthly Payment Date;
(e)    the Counterparty under the Interest Rate Cap Agreement shall execute and
deliver the Acknowledgment; and


22

--------------------------------------------------------------------------------





(f)    the Interest Rate Cap Agreement shall impose no material obligation on
the beneficiary thereof (after payment of the acquisition cost) and shall be in
all material respects satisfactory in form and substance to Administrative Agent
and shall satisfy applicable Rating Agency standards and requirements,
including, without limitation, provisions satisfying Rating Agencies standards,
requirements and criteria (i) that incorporate customary tax “gross up”
provisions, (ii) whereby the Counterparty agrees not to file or join in the
filing of any petition against Borrower under the Bankruptcy Code or any other
Federal or state bankruptcy or insolvency law, and (iii) that incorporate, if
the Interest Rate Cap Agreement contemplates collateral posting by the
Counterparty, a credit support annex setting forth the mechanics for collateral
to be calculated and posted that are consistent with Rating Agency standards,
requirements and criteria.
“Internal Transfer” means a sale or other transfer of a Property to an Affiliate
of the Borrower that is not a Loan Party.
“Invitation Homes Location Score” means the score generated by Borrower’s
internal grading system for grading the locations of single family residential
rental properties; provided that if such grading system is modified by Borrower,
then all references herein to an Invitation Homes Location Score with respect to
any Property shall be interpreted to mean the equivalent Invitation Homes
Location Score for such Property pursuant to the modified Invitation Homes
Location Score grading system.
“IRS” means the United States Internal Revenue Service.
“KBRA” means Kroll Bond Rating Agency, Inc.
“Lease” means a bona fide written lease, sublease, letting, license, concession
or other agreement pursuant to which any Person is granted a possessory interest
in, or right to use or occupy all or any portion of any space in any Property by
or on behalf of Borrower (or, with respect to any Vacant Properties on the
Closing Date, prior to such Closing Date, by or on behalf of any Affiliate of
Borrower), and (i) every modification, amendment or other agreement relating to
such lease, sublease or other agreement entered into in connection with such
lease, sublease or other agreement, and (ii) every guarantee of the performance
and observance of the covenants, conditions and agreements to be performed and
observed by the Tenant.
“Lease Term” means (i) with respect to a Substitution of a single Property with
a Substitute Property, the remaining contractual term of the Eligible Lease for
the Property or the Substitute Property, as applicable (without giving effect to
any extension option in such lease), and (ii) with respect to a Substitution of
a portfolio of Properties with a portfolio of Substitute Properties, the
weighted average remaining contractual term of the Eligible Leases for the
Properties or the Substitute Properties, as applicable (without giving effect to
any extension option in such leases), weighted based on the Allocated Loan
Amounts for such Properties or Substitute Properties, as applicable.
“Legal Requirements” means all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of


23

--------------------------------------------------------------------------------





Governmental Authorities affecting the Loan, Borrower or a Property or any part
thereof or the construction, use, alteration or operation thereof, or any part
thereof, whether now or hereafter enacted and in force, including, without
limitation, the rules and regulations promulgated pursuant to the Dodd-Frank
Wall Street Reform and Consumer Protection Act, zoning and land use laws, the
Americans with Disabilities Act of 1990, and all permits, licenses and
authorizations and regulations relating thereto, and all covenants, agreements,
restrictions and encumbrances contained in any instruments, either of record or
known to Borrower, at any time in force affecting a Property or any part
thereof, including any which may (i) require repairs, modifications or
alterations in or to a Property or any part thereof, or (ii) in any way limit
the use and enjoyment thereof.
“Lender Percentage” means as of a determination date, for any Lender, the
percentage equivalent of a fraction (expressed out to five decimal places), the
numerator of which is the aggregate outstanding principal amount of the Loan
held by such Lender and the denominator of which is the Outstanding Principal
Balance.
“LIBOR” means, with respect to each Interest Period and each Interest
Determination Date, the rate per annum (rounded upwards, if necessary, to the
nearest 1/1,000 of 1%) calculated by Administrative Agent as set forth below:
(a)    The rate for deposits in U.S. Dollars for a one-month period that appears
on Reuters Screen LIBOR01 Page (or its equivalent) as of 11:00 a.m., London
time, on such Interest Determination Date.
(b)    If such rate does not appear on Reuters Screen LIBOR01 Page (or its
equivalent) as of 11:00 a.m., London time, on the applicable Interest
Determination Date, Administrative Agent shall request the principal London
office of any four major reference banks in the London interbank market selected
by Administrative Agent to provide such reference bank’s offered quotation to
prime banks in the London interbank market for deposits in U.S. Dollars for a
one month period as of 11:00 a.m., London time, on such Interest Determination
Date in a principal amount of not less than One Million and No/100 ($1,000,000)
that is representative for a single transaction in the relevant market at the
relevant time. If at least two such offered quotations are so provided, LIBOR
shall be the arithmetic mean of such quotations. If fewer than two such
quotations are so provided, Administrative Agent shall request any three major
banks in New York City reasonably selected by Administrative Agent to provide
such bank’s rates for loans in U.S. Dollars to leading European banks for a
one-month period as of 11:00 a.m., New York City time, on such Interest
Determination Date in a principal amount not less than One Million and No/100
($1,000,000) that is representative for a single transaction in the relevant
market at the relevant time, and if at least two such rates are so provided,
LIBOR shall be the arithmetic mean of such rates. Notwithstanding anything
herein, in no event can LIBOR be less than zero (0).
“LIBOR Disruption Event” means (A) prior to the Yield Maintenance Date the
London interbank rate has been permanently discontinued, or adequate and
reasonable means do not exist for the calculation of LIBOR and an Alternative
Index exists, and (B) with respect to any Interest Period after the Yield
Maintenance Date, any of the following: (i) a determination by Administrative


24

--------------------------------------------------------------------------------





Agent that a change in law has resulted in it being contrary to law or to the
directive of any central bank or other Governmental Authority (whether or not
having the force of law) to obtain dollars in the London interbank market to
make, fund or maintain Loans during such Interest Period, (ii) the failure of
the sources listed in the definition of “LIBOR” to publish or offer a London
interbank offered rate as of 11:00 a.m. on the second Business Day prior to the
first day of such Interest Period (as contemplated in such definition), (iii) if
the London interbank rate has been permanently discontinued, or adequate and
reasonable means do not exist for the calculation of LIBOR or (iv) the inability
of the Majority Lenders, because of market events not under the control of such
Lenders, to obtain Dollars in the London interbank market to make, fund or
maintain their Loans for such Interest Period. In each case, Administrative
Agent shall provide written notice of such LIBOR Disruption Event to Borrower,
which notice shall include the Alternative Base Rate in effect during such LIBOR
Disruption Event as determined by Administrative Agent.
“LIBOR Loan” means the Loan at such time as interest thereon accrues at a rate
of interest based upon LIBOR.
“Lien” means any mortgage, deed of trust, lien (statutory or otherwise), pledge,
hypothecation, easement, restrictive covenant, preference, assignment, security
interest, or any other encumbrance, charge or transfer of, or any agreement to
enter into or create any of the foregoing, on or affecting all or any portion of
any Collateral or any interest therein, or any direct or indirect interest in
Borrower or any Loan Party, including any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, the filing of any financing statement, and
mechanic’s, materialmen’s and other similar liens and encumbrances.
“Loan” means the loan in the original principal amount of Four Hundred Three
Million Four Hundred Sixty-Three Thousand Seven Hundred Sixty-Nine and No/100
Dollars ($403,463,769.00) made by Lender to Borrower pursuant to this Agreement.
“Loan Documents” means, collectively, this Agreement, the Note, the Management
Agreement, the Sponsor Guaranty, the Equity Owner Guaranty, the Borrower GP
Guaranty, the Environmental Indemnity, the Interest Rate Cap Agreement, each
Collateral Document, and all other agreements, instruments and documents
delivered pursuant thereto or in connection therewith, as the same may be (and
each of the foregoing defined terms shall refer to such documents as they may
be) amended, restated, replaced, supplemented or otherwise modified from time to
time.
“Loan Party” means Borrower, each Guarantor and each Borrower TRS (if any).
“Loan-to-Value Ratio” means, as of any date of determination, the ratio
(expressed as a percentage) of (i) the Outstanding Principal Balance as of such
date to (ii) the sum of the BPO Values of all Properties as of such date;
provided that, solely for purposes of calculating the Loan-to-Value Ratio for
any subset of Properties as described in Section 4.1.25, the Loan-to-Value Ratio
shall mean, as of any date of determination with respect to any such subset of
Properties, the ratio (expressed as a percentage) of (i) the sum of the
Allocated Loan Amounts for such subset of Properties, divided by (ii) the sum of
the BPO Values of such subset of Properties as of such date. Notwithstanding
anything contained herein to the contrary, for purposes of this definition, a


25

--------------------------------------------------------------------------------





Disqualified Property shall be deemed to have a BPO Value of $0.
“Low Debt Yield Period” shall commence if, as of any Calculation Date, the Debt
Yield is less than eighty-five percent (85%) of the Closing Date Debt Yield (a
“Low Debt Yield Trigger”), and shall end (i) upon the Properties achieving a
Debt Yield of at least the Low Debt Yield Trigger for two (2) consecutive
Calculation Dates or (ii) immediately (without waiting for two (2) consecutive
Calculation Dates) upon Borrower (a) prepaying the principal amount of the Loan
in an amount sufficient to cause the Debt Yield to be equal to or in excess of
the Low Debt Yield Trigger plus two percent (2%) (a “Debt Yield Cure
Prepayment”) or (b) adding Additional Properties sufficient to cause the Debt
Yield to be equal to or in excess of the Low Debt Yield Trigger plus two percent
(2%) (a “Debt Yield Cure Addition”) pursuant to Section 2.11.
“Major Contract” means (i) any management agreement relating to the Properties
or the Loan Parties, (ii) any agreement between any Loan Party and any Affiliate
of any Relevant Party and (iii) any brokerage, leasing, cleaning, maintenance,
service or other contract or agreement of any kind (other than Leases) relating
to the Properties, in each case involving payment or expense of more than One
Million and No/100 Dollars ($1,000,000) during any twelve (12) month period,
unless cancelable on thirty (30) days or less notice without requiring payment
of termination fees or payments of any kind.
“Majority Lenders” means, at any time, the Lenders whose Lender Percentages
together exceeds fifty percent (50%). The calculation of Majority Lenders shall
in all circumstances be the sole responsibility of Administrative Agent and such
determination shall be binding on each Lender in all respects hereunder. If any
time there is only one Lender, then “Majority Lenders” shall mean the Lender.
“Management Agreement” means the Existing Management Agreement or a Replacement
Management Agreement pursuant to which a Qualified Manager is managing one or
more of the Properties in accordance with the terms and provisions of this
Agreement, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.
“Management Fee Cap” means, with respect to the calendar month ending
immediately prior to each Monthly Payment Date during the Term, six percent
(6.0%) of gross Rents collected with respect to the Properties for such calendar
month.
“Manager” means Existing Manager or, if the context requires, a Qualified
Manager who is managing one or more of the Properties in accordance with the
terms and provisions of this Agreement or pursuant to a Replacement Management
Agreement.
“Material Adverse Effect” means a material adverse effect on (i) the property,
business, operations or financial condition of any Loan Party, (ii) the use,
operation or value of the Properties, taken as a whole, (iii) the ability of
Borrower to repay the principal and interest of the Loan when due or to satisfy
any of Borrower’s other obligations under the Loan Documents, or (iv) the
enforceability or validity of any Loan Document, the perfection or priority of
any Lien created under any Loan Document or the rights, interests and remedies
of Administrative Agent of Collateral Agent (in each case, on behalf of the
Secured Parties) under any Loan Document.


26

--------------------------------------------------------------------------------





“Maturity Date” means the Stated Maturity Date or such earlier date on which the
final payment of principal of the Note becomes due and payable as herein or
therein provided, whether at the Stated Maturity Date, by declaration of
acceleration, or otherwise.
“Maximum Legal Rate” means the maximum nonusurious interest rate, if any, that
at any time or from time to time may be contracted for, taken, reserved, charged
or received on the indebtedness evidenced by the Note and as provided for herein
or the other Loan Documents, under the laws of such Governmental Authority whose
laws are held by any court of competent jurisdiction to govern the interest rate
provisions of the Loan.
“Minimum Disbursement Amount” means One Hundred Thousand and No/100 Dollars
($100,000).
“Monthly Debt Service Payment Amount” means, for each Monthly Payment Date, an
amount equal to the amount of interest which is then due on the Loan in the
aggregate for the Interest Period during which such Monthly Payment Date occurs.
“Monthly Payment Date” means the ninth (9th) day of every calendar month
occurring during the Term.
“Moody’s” means Moody’s Investors Service, Inc.
“Mortgage” means a Mortgage (which, with respect to Properties located in the
state of Florida, may be amended and restated) or Deed of Trust or Deed to
Secure Debt, as applicable, for each Property or for multiple Properties located
within the same county or parish, dated as of the Closing Date (or, in
connection with a Property which is a New Property, dated as of the Substitution
Date or Addition Date, as applicable), executed and delivered by Borrower,
constituting a Lien on the Improvements and the Property or Properties, as
applicable, as Collateral for the Loan, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.
“Mortgage Documents” means the Mortgages, the Assignments of Leases and Rents
and the Fixture Filings.
“MSA” means a metropolitan statistical area, as defined by the United States
Office of Management and Budget (“OMB”); provided, that if the OMB modifies the
definition of any metropolitan statistical area (whether by consolidating,
dividing or modifying the boundaries of any metropolitan statistical area, or
otherwise), the Administrative Agent, acting reasonably and in consultation with
Borrower, shall modify the definition of MSA, any specific MSA(s), and/or the
associated criteria and requirements such that the commercial agreement in
respect thereof as at the Closing Date is maintained following, and
notwithstanding, such modification by the OMB.
“MSA ALA Percentage” means, as of any date of determination, with respect to an
MSA that includes Properties, a quotient expressed as a percentage where (i) the
numerator is the aggregate Allocated Loan Amounts of the Properties in such MSA
on such date and (ii) the denominator is the Outstanding Principal Balance on
such date. The MSA ALA Percentages on the Closing Date are set forth on Schedule
X.


27

--------------------------------------------------------------------------------





“MSA Underwritten Net Cash Flow Percentage” means, as of any date of
determination, with respect to an MSA that includes Properties, a quotient
expressed as a percentage where (i) the numerator is the current aggregate
Underwritten Net Cash Flow of the Properties in such MSA and (ii) the
denominator is the current aggregate Underwritten Net Cash Flow of all
Properties. For the avoidance of doubt, for calculations in connection with a
Substitution, such calculation shall (x) include the relevant Substitute
Properties but shall exclude the relevant Replaced Properties; and (y) include
any Disqualified Properties that are not Replaced Properties or which have not
been released from the applicable Mortgage Documents in accordance with Section
2.4.3(a).
“Multiemployer Plan” means a “multiemployer plan” within the meaning of Section
414(f) of the Code or Section 3(37) of ERISA to which contributions are required
to be made by any Loan Party or any of its ERISA Affiliates or to which any such
entity has any liability.
“Net Proceeds” means (i) the net amount of all insurance proceeds received by
Administrative Agent pursuant to Section 5.1.1 (a)(i) and (iii) as a result of
damage to or destruction of a Property, after deduction of its reasonable costs
and expenses (including, but not limited to, reasonable counsel fees), if any,
in collecting same (“Insurance Proceeds”), or (ii) the net amount of an Award,
after deduction of Administrative Agent’s reasonable costs and expenses
(including, but not limited to, reasonable counsel fees), if any, in collecting
same (“Condemnation Proceeds”), whichever the case may be.
“Net Transfer Proceeds” means, with respect to the Transfer of any Property, the
gross sales price for such Property (including any earnest money, down payment
or similar deposit included in the total sales price paid by the purchaser),
less Transfer Expenses.
“New Property” means an Eligible Property that becomes Collateral hereunder
through satisfaction of the conditions set forth in Section 2.11, including any
Substitute Property or Additional Property.
“Non-Property Taxes” means all Taxes other than Property Taxes and Other
Charges.
“Notice of Substitution/Addition” has the meaning set forth in Section 2.11(a).
“Obligations” means, collectively, Borrower’s obligations for the payment of the
Debt and the performance by the Loan Parties of the Other Obligations.
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Officer’s Certificate” means a certificate delivered to Administrative Agent by
Borrower which is signed by an authorized officer of Borrower or another Loan
Party.
“Operating Expenses” means, for any period, without duplication, all expenses
actually paid or payable by Borrower (or, for the period prior to the Closing
Date, by Borrower’s Affiliates that owned the Properties) during such period in
connection with the administration, operation, management, maintenance, repair
and use of the Properties, determined on an accrual basis, and, except to the
extent otherwise provided in this definition, in accordance with GAAP. Operating


28

--------------------------------------------------------------------------------





Expenses specifically shall include, without duplication, (i) all operating
expenses incurred in such period based on quarterly financial statements
delivered to Administrative Agent in accordance with Section 4.3.1(a), (ii) cost
of utilities, inventories, and fixed asset supplies consumed in the operation of
the Properties (iii) management fees in an amount equal to the greater of (A)
actual management fees or (B) the Management Fee Cap, (iv) administrative,
payroll, security and general expenses for the Properties, (v) costs and fees of
Independent professionals (including, without limitation, legal, accounting,
consultants and other professional expenses), technical consultants, operational
experts (including quality assurance inspectors) or other third parties retained
to perform services required or permitted hereunder, (vi) computer processing
charges, (vii) operational equipment and other lease payments to the extent
constituting operating expenses under GAAP, (viii) Property Taxes, Other Charges
and HOA Fees, (ix) insurance premiums, (x) Property maintenance expenses and
(xi) all reserves required by Administrative Agent hereunder (without
duplication). Notwithstanding the foregoing, Operating Expenses shall not
include (A) depreciation or amortization, (B) income taxes or other charges in
the nature of income taxes, (C) any expenses (including legal, accounting and
other professional fees, expenses and disbursements) incurred in connection with
the making of the Loan or the sale, exchange, transfer, financing or refinancing
of all or any portion of any Property or in connection with the recovery of
Insurance Proceeds or Awards which are applied to prepay the Note, (D) Capital
Expenditures, (E) Debt Service, (F) expenses incurred in connection with the
acquisition, initial renovation and initial leasing of Properties and other
activities undertaken prior to such initial lease that do not constitute
recurring operating expenses to be paid by Borrower, including eviction of
existing tenants, incentive payments to tenants and other similar expenses (for
the avoidance of doubt, all such expenses in clause (F) shall be only in respect
of the first tenancy following acquisition of such Property), (G) any item of
expense which would otherwise be considered within Operating Expenses pursuant
to the provisions above but is paid directly by any Tenant under a Lease, (H)
any expenses that relate to a Property from and after the release of such
Property in accordance with Section 2.5 or Section 2.11 hereof, (I) bad debt
expense with respect to Rents, (J) the value of any free rent or other
concessions provided with respect to the Properties, (K) any loss that is
covered by the Policies including any portion of a loss that is subject to a
deductible under the Policies or (L) corporate overhead expenses incurred by
Borrower’s Affiliates.
“Original Lender” means JPMorgan Chase Bank, National Association, a banking
association chartered under the laws of the United States of America.
“Other Charges” means all (i) impositions other than Property Taxes, (ii)
charges, liens or fees levied or assessed or imposed against a Property by a
Governmental Authority in connection with code violations, and (iii) any other
charges levied or assessed or imposed against a Property or any part thereof
other than Property Taxes or HOA Fees.
“Other Connection Taxes” means, with respect to any Affected Party, Taxes
imposed as a result of a present or former connection between such Affected
Party and the jurisdiction imposing such Tax (other than connections arising
from such Affected Party having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan or Loan
Document).


29

--------------------------------------------------------------------------------





“Other Obligations” means (i) the performance of all obligations of the Loan
Parties contained herein; (ii) the performance of each obligation of the
Relevant Parties contained in any other Loan Document; and (iii) the performance
of each obligation of the Relevant Parties contained in any renewal, extension,
amendment, restatement, modification, consolidation, change of, or substitution
or replacement for, all or any part of this Agreement, the Note or any other
Loan Document.
“Other Receipts” for any period of determination, any actual net cash flow
receipts received by Borrower (or, for the period prior to the Closing Date, by
Borrower’s Affiliates that owned the Properties) from sources other than Rents,
such as fees, payments or other compensation from any Tenant (but excluding any
security deposits), with respect to the Properties to the extent they are
recurring in nature and properly included as operating income for such period in
accordance with GAAP.
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.
“Outstanding Principal Balance” means, as of any date, the then-outstanding
principal balance of the Loan.
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (USA PATRIOT
ACT) of 2001, as the same may be amended from time to time, and corresponding
provisions of future laws.
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
“Permitted Investments” means:
(i)    obligations of, or obligations fully guaranteed as to payment of
principal and interest by, the United States or any agency or instrumentality
thereof provided such obligations are backed by the full faith and credit of the
United States including, without limitation, obligations of: the U.S. Treasury
(all direct or fully guaranteed obligations), the Farmers Home Administration
(certificates of beneficial ownership), the General Services Administration
(participation certificates), the U.S. Maritime Administration (guaranteed Title
XI financing), the Small Business Administration (guaranteed participation
certificates and guaranteed pool certificates), the U.S. Department of Housing
and Urban Development (local authority bonds) and the Washington Metropolitan
Area Transit Authority (guaranteed transit bonds); provided, however, that the
investments described in this clause must (A) have a predetermined fixed dollar
of principal due at maturity that cannot vary or change, (B) if rated by S&P,
must not have an “r” highlighter affixed to their rating, (C) if such
investments have a variable rate of interest, such interest rate must be tied to
a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (D) such investments must not be subject to
liquidation prior to their maturity;


30

--------------------------------------------------------------------------------





(ii)    federal funds, unsecured certificates of deposit, time deposits,
bankers’ acceptances and repurchase agreements with maturities of not more than
365 days of any bank, (A) in the case of such investments with maturities of 30
days or less, the short term obligations of which are rated in the highest short
term rating category by each Rating Agency (or, if not rated by all Rating
Agencies, rated by Moody’s in the highest short term rating category) and the
long term obligations of which are rated at least “A2” by Moody’s, (B) in the
case of such investments with maturities of three months or less, but more than
30 days, the short term obligations of which are rated in the highest short term
rating category by each Rating Agency (or, if not rated by all Rating Agencies,
rated by Moody’s in the highest short term rating category) and the long term
obligations of which are rated at least “A1” by Moody’s, (C) in the case of such
investments with maturities of six (6) months or less, but more than three
months, the short term obligations of which are rated in the highest short term
rating category by each Rating Agency (or, if not rated by all Rating Agencies,
rated by Moody’s in the highest short term rating category) and the long term
obligations of which are rated at least “Aa3” by Moody’s, and (D) in the case of
such investments with maturities of more than six (6) months, the short term
obligations of which are rated in the highest short term rating category by each
Rating Agency (or, if not rated by all Rating Agencies, rated by Moody’s in the
highest short term rating category) and the long term obligations of which are
rated “Aaa” by Moody’s; provided, however, that the investments described in
this clause must (1) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (2) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (3) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (4) such investments must not be subject to liquidation prior to
their maturity;
(iii)    fully Federal Deposit Insurance Corporation-insured demand and time
deposits in, or certificates of deposit of, or bankers’ acceptances issued by,
any bank or trust company, savings and loan association or savings bank, (A) in
the case of such investments with maturities of 30 days or less, the short term
obligations of which are rated in the highest short term rating category by each
Rating Agency (or, if not rated by all Rating Agencies, rated by Moody’s in the
highest short term rating category) and the long term obligations of which are
rated at least “A2” by Moody’s, (B) in the case of such investments with
maturities of three months or less, but more than 30 days, the short term
obligations of which are rated in the highest short term rating category by each
Rating Agency (or, if not rated by all Rating Agencies, rated by Moody’s in the
highest short term rating category) and the long term obligations of which are
rated at least “A1” by Moody’s, (C) in the case of such investments with
maturities of six (6) months or less, but more than three months, the short term
obligations of which are rated in the highest short term rating category by each
Rating Agency (or, if not rated by all Rating Agencies, rated by Moody’s in the
highest short term rating category) and the long term obligations of which are
rated at least “Aa3” by Moody’s, and (D) in the case of such investments with
maturities of more than six (6) months, the short term obligations of which are
rated in the highest short term rating category by each Rating Agency (or, if
not rated by all Rating Agencies, rated by Moody’s in the highest short term
rating category) and the long term obligations of which are rated “Aaa” by
Moody’s; provided, however, that the investments described in this clause must
(1) have a predetermined fixed dollar of principal due at maturity that cannot
vary or change, (2) if rated by S&P, must not have an “r” highlighter affixed to
their rating, (3) if such investments have a variable rate of interest, such
interest rate must be tied to a single


31

--------------------------------------------------------------------------------





interest rate index plus a fixed spread (if any) and must move proportionately
with that index, and (4) such investments must not be subject to liquidation
prior to their maturity;
(iv)    debt obligations with maturities of not more than 365 days and at all
times rated by each Rating Agency (or, if not rated by all Rating Agencies,
rated by Moody’s in its highest long-term unsecured rating category); provided,
however, that the investments described in this clause must (A) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (B) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (C) if such investments have a variable rate of interest, such interest
rate must be tied to a single interest rate index plus a fixed spread (if any)
and must move proportionately with that index, and (D) such investments must not
be subject to liquidation prior to their maturity;
(v)    commercial paper (including both non-interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof) with maturities
of not more than 365 days (A) in the case of such investments with maturities of
30 days or less, the short term obligations of which are rated in the highest
short term rating category by each Rating Agency (or, if not rated by all Rating
Agencies, rated by Moody’s in the highest short term rating category) and the
long term obligations of which are rated at least “A2” by Moody’s, (B) in the
case of such investments with maturities of three months or less, but more than
30 days, the short term obligations of which are rated in the highest short term
rating category by each Rating Agency (or, if not rated by all Rating Agencies,
rated by Moody’s in the highest short term rating category) and the long term
obligations of which are rated at least “A1” by Moody’s, (C) in the case of such
investments with maturities of six (6) months or less, but more than three
months, the short term obligations of which are rated in the highest short term
rating category by each Rating Agency (or, if not rated by all Rating Agencies,
rated by Moody’s in the highest short term rating category ) and the long term
obligations of which are rated at least “Aa3” by Moody’s, and (D) in the case of
such investments with maturities of more than six (6) months, the short term
obligations of which are rated in the highest short term rating category by each
Rating Agency (or, if not rated by all Rating Agencies, rated by Moody’s in the
highest short term rating category) and the long term obligations of which are
rated “Aaa” by Moody’s; provided, however, that the investments described in
this clause must (1) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (2) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (3) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (4) such investments must not be subject to liquidation prior to
their maturity;
(vi)    units of taxable money market funds, which funds are regulated
investment companies and are invested solely in obligations backed by the full
faith and credit of the United States, which funds have the highest rating
available from each Rating Agency (or, if not rated by all Rating Agencies,
rated by at least one Rating Agency) for money market funds; and
(vii)    any other security, obligation or investment which has been
specifically approved as a Permitted Investment in writing by Administrative
Agent as directed by the Majority Lenders;


32

--------------------------------------------------------------------------------





provided, however, that no obligation or security shall be a Permitted
Investment if (A) such obligation or security evidences a right to receive only
interest payments or (B) the right to receive principal and interest payments on
such obligation or security are derived from an underlying investment that
provides a yield to maturity in excess of one hundred twenty percent (120%) of
the yield to maturity at par of such underlying investment and provided,
further, that each investment described hereunder must have (x) a predetermined
fixed amount of principal due at maturity (that cannot vary or change) and (y)
an original maturity of not more than 365 days and a remaining maturity of not
more than thirty (30) days.
“Permitted Liens” means, collectively, (i) the Liens and security interests
created by the Loan Documents, (ii) all encumbrances and other matters disclosed
in the Title Insurance Policies for the Properties and, with respect to any New
Property, as Administrative Agent has approved in writing in Administrative
Agent’s reasonable discretion, (iii) Liens, if any, for Non-Property Taxes or
Property Taxes imposed by any Governmental Authority not yet due or delinquent,
(iv) Liens arising after the Closing Date, Substitution Date or Addition Date,
as applicable for such Property, for Non-Property Taxes, Property Taxes, Other
Charges or HOA Fees being contested in accordance with Section 4.1.3 or Section
4.4.8, (v) any workers’, mechanics’ or other similar Liens on a Property that
are bonded or discharged within sixty (60) days after Borrower first receives
written notice of such Lien, (vi) all easements, rights-of-way, restrictions and
other similar non-monetary encumbrances recorded against and affecting any
Property and that would not reasonably be expected to and do not have an
Individual Material Adverse Effect on the Property, (vii) such other title and
survey exceptions as Lender has approved or may approve in writing in
Administrative Agent’s reasonable discretion, (viii) the Specified Liens and
(ix) rights of Tenants as Tenants only under Leases permitted hereunder.
“Person” means any individual, corporation, partnership, limited liability
company, joint venture, estate, trust, unincorporated association, any other
entity, any Governmental Authority and any fiduciary acting in such capacity on
behalf of any of the foregoing.
“Plan” means an “employee benefit plan” as defined in Section 3(3) of ERISA that
is established, maintained or contributed to by any Loan Party or any of its
ERISA Affiliates (or as to which such entity has any liability) and that is
covered by Title IV of ERISA, other than a Multiemployer Plan.
“Plan Termination Event” means (i) any event described in Section 4043(c) of
ERISA with respect to any Plan; (ii) the withdrawal of any Loan Party or any of
its ERISA Affiliates from a Plan during a plan year in which such Loan Party or
such ERISA Affiliate was a “substantial employer” as defined in Section
4001(a)(2) of ERISA; (iii) the imposition of an obligation on any Loan Party or
any of its ERISA Affiliates under Section 4041 of ERISA to provide affected
parties written notice of intent to terminate a Plan in a distress termination
described in Section 4041(c) of ERISA; (iv) the institution of proceedings by
the PBGC to terminate a Plan or by any similar foreign governmental authority to
terminate a Foreign Plan; (v) any event or condition which could reasonably
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan; (vi) the institution of
proceedings by a foreign governmental authority to appoint a trustee to
administer any Foreign Plan; or (vii) the partial or


33

--------------------------------------------------------------------------------





complete withdrawal of any Loan Party or any of its ERISA Affiliates from a
Multiemployer Plan or Foreign Plan or a determination that a Multiemployer Plan
is, or is expected to be, insolvent, within the meaning of Title IV of ERISA.
“Prepayment Notice” means a prior written notice to Administrative Agent
specifying the proposed Business Day on which a prepayment of the Debt is to be
made pursuant to Section 2.4.2, which date shall be no earlier than ten (10)
days after the date of such Prepayment Notice and no later than ninety (90) days
after the date of such Prepayment Notice. A Prepayment Notice may be revoked in
writing by Borrower, or may be modified in writing by Borrower to a new
specified Business Day, in each case, on or prior to the proposed prepayment
date set forth in such Prepayment Notice; provided that such new Business Day
shall be no earlier than such proposed prepayment date. If revoked (as opposed
to modified), any new Prepayment Notice shall comply with the timeframes set
forth above. Borrower shall pay to Administrative Agent, Collateral Agent and/or
any Lender all out-of-pocket costs and expenses (if any) incurred by such party
in connection with Borrower’s permitted revocation or modification of any
Prepayment Notice.
“Previously-Owned Properties” shall mean each of those properties shown on
Schedule XVI, which are no longer owned by Borrower as of the date hereof. None
of the Previously-Owned Properties are Properties.
“Previously-Owned Properties Liabilities” shall mean any and all liabilities,
losses, damages, costs and expenses of any kind or nature whatsoever (including
the reasonable fees and disbursements of counsel for Borrower, the Borrower TRS,
Equity Owner and/or Lender), that are imposed on, incurred by, or asserted
against Borrower, the Borrower TRS, Equity Owner or Lender in any manner
relating to or arising out of the Previously-Owned Properties or the CSH 2016-2
Loan.
“Previously-Owned Properties Transferee” shall mean SRP Sub, LLC and SRPS LP.
“Previously-Owned TRS” shall mean CSH 2016-2 TRS Borrower, LLC.
“Previously-Owned TRS Liabilities” shall mean any and all liabilities, losses,
damages, costs and expenses of any kind or nature whatsoever (including the
reasonable fees and disbursements of counsel for Borrower, the Borrower TRS,
Equity Owner and/or Lender), that are imposed on, incurred by, or asserted
against Borrower, the Borrower TRS, Equity Owner or Lender in any manner
relating to or arising out of the Previously-Owned TRS.
“Previously-Owned TRS Transferee” shall mean Invitation Homes Operating
Partnership LP.
“Prime Rate” means the rate of interest published in The Wall Street Journal
from time to time as the “Prime Rate”. If more than one “Prime Rate” is
published in The Wall Street Journal for a day, the average of such “Prime
Rates” will be used, and such average will be rounded up to the nearest 1/100th
of one percent (0.01%). If The Wall Street Journal ceases to publish the “Prime
Rate,” Administrative Agent will select an equivalent publication that publishes
such “Prime Rate,” and if such “Prime Rates” are no longer generally published
or are limited, regulated or administered


34

--------------------------------------------------------------------------------





by a governmental or quasi-governmental body, then Administrative Agent will
select a comparable interest rate index.
“Prime Rate Loan” means the Loan at such time as interest thereon accrues at a
rate of interest based upon the Prime Rate.
“Prime Rate Spread” means, in connection with any conversion of the Loan from a
LIBOR Loan to a Prime Rate Loan, the difference (expressed as the number of
basis points) between (a) the sum of (i) LIBOR, determined as of the Interest
Determination Date for which LIBOR was last available, plus (ii) the Spread,
minus (b) the Prime Rate as of such Interest Determination Date; provided,
however, that if such difference is a negative number, then the Prime Rate
Spread shall be zero.
“Priority” means that the valid and proper foreclosure of a Lien for HOA Fees
will extinguish the Lien of the Mortgage with respect to the relevant HOA
Property.
“Proper Instructions” means instructions received by the Custodian, in form
acceptable to the Custodian, from Administrative Agent.
“Properties Schedule” means the data tape of Properties attached hereto as
Schedule I.A. as of the Closing Date, as updated on a quarterly basis in the
form attached hereto as Schedule I.B. pursuant to Section 4.3.6.
“Property” means, individually, and “Properties” means, collectively, (i) the
residential real properties described on the Properties Schedule as of the
Closing Date and encumbered by the Mortgages and (ii) any residential real
properties that are Substitute Properties or Additional Properties; provided
that if the Allocated Loan Amount for any Property has been reduced to zero and
all interest and other Obligations related thereto that are required to be paid
on or prior to the date when the Allocated Loan Amount for such Property is
required to be repaid have been repaid in full, then such residential real
property shall no longer be a Property hereunder. The Properties include the
Improvements now or hereafter erected or installed thereon and other personal
property owned by Borrower located thereon, together with all rights pertaining
to such real property, Improvements and personal property.
“Property Covenants” means those covenants set forth in Section 4.4 and the
covenants contained in Section 2 of the Environmental Indemnity.
“Property Cut Off Date” means March 31, 2019.
“Property File” means with respect to each Property:
(i)    In connection with a Substitution or Addition pursuant to Sections 2.4.3
or 2.11, the Purchase Agreement, auction receipt or other applicable purchase
documentation reasonably satisfactory to Administrative Agent;
(ii)    The documentation described in Sections 3.2.3, 3.2.4, 3.2.5, 4.4.3,
4.4.4, and 4.4.5;


35

--------------------------------------------------------------------------------





(iii) Unless an Acceptable Blanket Policy is in effect, evidence reasonably
satisfactory to Administrative Agent of the insurance policies required by
Section 5.1.1 with respect to such Property;
(iv)    The executed Lease and any renewals, amendments or modification of the
Lease, each of which shall be delivered to the Property File (a) on the Closing
Date, with respect to all Leases in effect as of the Closing Date and (b) after
the Closing Date, if required pursuant to Sections 2.4.3, 2.11 or 4.3.13
(provided, that if such Property is a Vacant Property, such Property will be
disclosed in the Property File as a Vacant Property until an Eligible Lease is
executed with respect to such Property); and
(v)    The Broker Price Opinion for such Property.
“Property Representations” means those representations and warranties set forth
in Section 3.2 and Section 1 of the Environmental Indemnity.
“Property Taxes” means any real estate and personal property taxes, assessments,
water charges, sewer rents, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto now or hereafter levied
or assessed or imposed by a Governmental Authority against any Property, any
Collateral, any part of either of the foregoing or Borrower.
“Property Value Test” means a test that is satisfied with respect to a
Substitute Property (or portfolio of Substitute Properties) if the BPO Value of
the Substitute Property (or the aggregate BPO Value of a portfolio of Substitute
Properties) obtained by Administrative Agent in connection with the Substitution
is equal to or greater than both (i) the BPO Value of the applicable Replaced
Property (or the aggregate BPO Value of a portfolio of Replaced Properties)
obtained by Administrative Agent in connection with the Substitution and (ii)
the BPO Value of the applicable Replaced Property (or the aggregate BPO Value of
a portfolio of Replaced Properties) as set forth in the Properties Schedule
attached hereto as Schedule I.A as of the Closing Date (or, if an applicable
Replaced Property was not included in such data tape, the BPO Value for such
Replaced Property as of the relevant Substitution Date or Addition Date),
provided that, in each case, if any such Replaced Property is a Disqualified
Property, the reasonable estimate of the BPO Value of such Replaced Property if
it were not suffering from the events which led to it becoming a Disqualified
Property shall be used instead of the actual BPO Value for the purposes of the
Property Value Test.
“Public Vehicle” means a Person whose securities are listed and traded on a
national securities exchange and shall include a majority owned subsidiary of
any such Person or any operating partnership through which such Person conducts
all or substantially all of its business.
“Purchase Agreement” means the purchase agreement with respect to the purchase
of a Property entered into by Borrower or its Affiliate and a third party seller
of a Property who is not an Affiliate of any Loan Party.
“Qualified Manager” means (i) Existing Manager, (ii) any Person that is under
common Control with Existing Manager or Sponsor or (iii) a reputable Person that
has at least two (2) years’ experience in the management of at least two hundred
and fifty (250) residential rental properties


36

--------------------------------------------------------------------------------





in each MSA in which the applicable Properties to be managed by such Person are
located and is not the subject of a bankruptcy or similar proceeding; provided,
that in the case of the foregoing clause (iii), Borrower shall have obtained the
Administrative Agent’s prior approval, in its sole discretion, in respect of the
management of the Properties by such Person; and provided, further, that in the
case of the foregoing clause (ii) and clause (iii), if such Person is an
Affiliate of Borrower, Borrower shall have obtained an additional Insolvency
Opinion if such an opinion is requested by Lender.
“Qualified Replacement Sponsor” means any Sponsor Parent Entity that (A) has a
Consolidated Net Worth of not less than Six Hundred Fifty Million and No/100
Dollars ($650,000,000) (exclusive of such Person’s direct or indirect interest
in the Properties and Borrower), (B) has not been the subject of a voluntary or
involuntary (to the extent the same has not been discharged) bankruptcy
proceeding or any governmental or regulatory investigation which resulted in a
final, nonappealable conviction for criminal activity involving moral turpitude
and (C) is (or is under common Control with a Person that is) regularly engaged
in the management, ownership or operation of one to four unit residential rental
properties.
“Qualified Title Insurance Company” means each title insurance company listed on
Schedule VI and any other title insurance company unless such title insurance
company is disqualified by Administrative Agent in its sole discretion by notice
to Borrower.
“Quarterly HOA Report” has the meaning set forth in Section 4.3.6(b).
“Rating Agencies” means nationally-recognized statistical rating organizations
(e.g. S&P, Moody’s, Fitch, DBRS, Inc., Morningstar, Inc., KBRA or any successor
thereto).
“Records” means all leases, agreements, instruments, documents, books, records
and other information (including, without limitation, tapes, disks, punch cards
and related property and rights) maintained with respect to Properties or the
Loan Parties, other than the Property Files.
“Recycled Entity Merger” means that certain merger of the CSH 2016-2 Borrower
with and into the Borrower, evidenced by that certain certificate of merger
filed with the Delaware secretary of state on the Closing Date, the form of
which is attached hereto as Exhibit I.
“Regulatory Change” shall mean any change after the date of this Agreement in
federal, state or foreign laws or regulations or the adoption or the making,
after such date, of any interpretations, directives or requests applying to
Lender, or any Person in Control of Lender or to a class of banks or insurance
companies or companies Controlling banks or insurance companies of or under any
federal, state or foreign laws or regulations (whether or not having the force
of law) by any court or Governmental Authority or monetary authority charged
with the interpretation or administration thereof.
“Release Amount” means, for a Property, the following applicable amount together
with any other amounts specified in Section 2.4.5:


37

--------------------------------------------------------------------------------





(i)    in connection with the Transfer of a Property (other than a Designated
HOA Property) pursuant to Section 2.5 or any failure of a Property to qualify as
an Eligible Property due to the occurrence of a Voluntary Action (such
Properties, “Release Premium Properties”), (A) one hundred five percent (105%)
of the Allocated Loan Amount for such Property if the sum of the initial
Allocated Loan Amounts of all Release Premium Properties, including such
Property, is less than $40,346,377, (B) one hundred ten percent (110%) of the
Allocated Loan Amount for such Property if the sum of the initial Allocated Loan
Amounts of all Release Premium Properties, including such Property, is equal to
or greater than $40,346,377 but less than $60,519,565, (C) one hundred fifteen
percent (115%) of the Allocated Loan Amount for such Property if the sum of the
initial Allocated Loan Amounts of all Release Premium Properties, including such
Property, is equal to or greater than $60,519,565 but less than $80,692,754, and
(D) one hundred twenty percent (120%) of the Allocated Loan Amount for such
Property if the sum of the initial Allocated Loan Amounts of all Release Premium
Properties, including such Property, is equal to or greater than $80,692,754;
(ii)    in connection with any failure of a Property to qualify as an Eligible
Property other than due to the occurrence of a Voluntary Action that is not
cured within the applicable Cure Period, an amount equal to one hundred percent
(100%) of the Allocated Loan Amount for such Property (provided, for the
avoidance of doubt, that clause (i) shall apply to the release of any Property
that fails to qualify as an Eligible Property due to a Voluntary Action); and
(iii)    in connection with the Transfer of a Property that has been affected by
a Condemnation or Casualty for which prepayment of the Release Amount is
required pursuant to Section 2.4.3, one hundred percent (100%) of the Allocated
Loan Amount for such Property.
“Relevant Party” means each Loan Party and Sponsor (and, collectively “Relevant
Parties”).
“Relevant Region” means the regions described on Schedule XVII.
“Renovation Standards” means the maintenance, repairs, improvements and
installations that are necessary for a Property to conform to applicable
material Legal Requirements and not deviate materially from local rental market
standards for the area in which such Property is located.
“Rent Deposit Account Bank” means the Eligible Institution at which the Rent
Deposit Accounts are maintained.
“Rents” means, with respect to each Property, all rents and rent equivalents and
any fees, payments or other compensation from any Tenant (except for security
deposits).
“Rents and Cash Flow Test” means a test that is satisfied with respect to a
Substitute Property (or portfolio of Substitute Properties) if both (i) the in
place Rents of the Substitute Property (or the aggregate in place Rents of a
portfolio of Substitute Properties) as of the last day of the calendar month
ending immediately prior to the date of the applicable Notice of
Substitution/Addition is equal to or greater than the in place Rents of the
applicable Replaced Property (or the aggregate in place Rents of a portfolio of
Replaced Properties) both as of the last day of the calendar month


38

--------------------------------------------------------------------------------





ending immediately prior to the date of the applicable Notice of
Substitution/Addition and as of the Closing Date (or, if an applicable Replaced
Property was not a Property at the Closing Date, as of the relevant Substitution
Date or Addition Date) and (ii) the Underwritten Net Cash Flow of the Substitute
Property for the twelve (12) month period ending on the last day of the calendar
month ending immediately prior to the date of the applicable Notice of
Substitution/Addition (or the aggregate Underwritten Net Cash Flow (calculated
as aforesaid) of a portfolio of Substitute Properties) is equal to or greater
than the greater of (A) the Underwritten Net Cash Flow (calculated as aforesaid)
of the applicable Replaced Property (or the aggregate Underwritten Net Cash Flow
(calculated as aforesaid) of a portfolio of Replaced Properties), or (B) the
Underwritten Net Cash Flow of the Replaced Property (or the aggregate
Underwritten Net Cash Flow of a portfolio of Replaced Properties), in each case,
both as of the last day of the calendar month ending immediately prior to the
date of the applicable Notice of Substitution/Addition and as of the Closing
Date (or, if an applicable Replaced Property was not a Property at the Closing
Date, as of the relevant Substitution Date or Addition Date). For purposes of
the foregoing clause (i), if any Replaced Property is vacant as of the last day
of the calendar month ending immediately prior to the date of the applicable
Notice of Substitution/Addition, then annualized market rent for such Property
shall be used rather than in place Rents. Market rent shall be determined by
Borrower or, if reasonably required by Administrative Agent, by RentRange or any
other nationally recognized rental rate reporting service selected by
Administrative Agent in its reasonable discretion (such nationally recognized
rental rate reporting service’s fee to be at Borrower’s sole cost and expense);
provided that Borrower may object to any such determination by RentRange or
other nationally recognized rental rate reporting service by delivering written
notice to Administrative Agent within five (5) Business Days of any such
determination and, in such event, the market rents so objected to shall be as
determined by an independent broker opinion of market rent obtained by
Administrative Agent at Borrower’s sole cost and expense. For purposes of the
Rents and Cash Flow Test: (x) Rents shall not include any rent attributable to
free rent or other similar concessions granted to any tenant and (y) if any
Replaced Property is a Disqualified Property, the reasonable estimate of the
Rent for such Replaced Property if it were not suffering from the events which
led to becoming a Disqualified Property shall be used instead of the actual
Rents.
“Repayment Date” means the date of a prepayment of the Loan pursuant to the
provisions of Section 2.4.
“Replaced Property” means either a Disqualified Property that is replaced with a
Substitute Property under Section 2.4.3(a) or any other Property that is
replaced with a Substitute Property under Section 2.11.
“Replacement Interest Rate Cap Agreement” means a new interest rate cap
agreement from an Approved Counterparty (or, in the case of a conversion of the
Loan to a Prime Rate Loan or Alternative Base Rate Loan, an amended interest
rate cap agreement from an Approved Counterparty) with terms that are the same
in all material respects as the terms of the Interest Rate Cap Agreement except
that (i) the same shall be effective as of the date required in Section 2.6 in
connection with a replacement pursuant to (A) Section 2.6.3(c) following a
downgrade, withdrawal or qualification of the long-term unsecured debt rating of
the Counterparty or (B) Section 2.6.3(d) following a conversion of the Loan to a
Prime Rate Loan or Alternative Base Rate Loan, and (ii)


39

--------------------------------------------------------------------------------





if (A) the Loan becomes an Alternative Base Rate Loan, the interest rate cap
agreement shall provide protection from an increase in the Alternative Base Rate
or (B) the Loan becomes a Prime Rate Loan, the interest rate cap agreement shall
provide protection from an increase in the Prime Rate, in either case rather
than LIBOR; provided that to the extent any such interest rate cap agreement
does not meet the foregoing requirements, a Replacement Interest Rate Cap
Agreement shall be such interest rate cap agreement approved in writing by
Administrative Agent.
“Replacement Management Agreement” means, collectively, (i) either (A) a
management agreement with a Qualified Manager, substantially in the same form
and substance as the Existing Management Agreement, (B) a management agreement
with a Qualified Manager, which management agreement shall be reasonably
acceptable to Administrative Agent in form and substance, or (C) a management
agreement with a Manager approved by Administrative Agent in accordance with
Section 4.1.13(b)(y), and (ii) an assignment of management agreement and
subordination of management fees substantially in the form of the Assignment of
Management Agreement dated as of the date hereof (or such other form as shall be
reasonably acceptable to Administrative Agent and the Qualified Manager).
“Reportable Event” has the meaning set forth in Section 4043 of ERISA.
“Request for Release” means a request for release of a Property in connection
with any Transfer of a Property, substantially in the form attached hereto as
Exhibit E.
“Reserve Accounts” means, collectively, the Special Insurance Reserve Account,
Eligibility Reserve Account, the Tax Account, the HOA Subaccount, the Insurance
Account, the Capital Expenditure Account, the Casualty and Condemnation Account
and the Cash Collateral Account.
“Reserve Funds” means, collectively, all funds deposited by Borrower with
Administrative Agent or Collection Account Bank pursuant to Article 6,
including, but not limited to, the Capital Expenditure Funds, the Insurance
Funds, the Tax Funds, the HOA Funds, the Casualty and Condemnation Funds, the
Cash Collateral Funds, the Special Insurance Reserve Funds and the Eligibility
Funds.
“Reserve Release Date” means any Business Day as requested by Borrower pursuant
to a Reserve Release Request; provided that there shall be no more than one
Reserve Release Date in any calendar month.
“Reserve Release Request” means any written request by Borrower for a release of
Reserves Funds made in accordance with Article 6.
“Responsible Officer” means, as to any Person, the chief executive officer or
president or, with respect to financial matters, the chief financial officer,
chief accounting officer or treasurer of such Person; provided, that in the
event any such officer is unavailable at any time he or she is required to take
any action hereunder, Responsible Officer means any officer authorized to act on
such officer’s behalf as demonstrated by a certified resolution.


40

--------------------------------------------------------------------------------





“Restoration” means the repair and restoration of a Property after a Casualty as
nearly as possible to the condition such Property was in immediately prior to
such Casualty, with such material alterations as may be approved by
Administrative Agent, such approval not to be unreasonably withheld, delayed or
conditioned.
“Restricted Junior Payment” means, with respect to any Person, (i) any dividend
or other distribution of any nature (cash, securities, assets, Indebtedness or
otherwise) and any payment, by virtue of redemption, retirement or otherwise, on
any class of Equity Interests or subordinate Indebtedness issued by such Person,
whether such Equity Interests are now or may hereafter be authorized or
outstanding and any distribution in respect of any of the foregoing, whether
directly or indirectly, (ii) any redemption, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
Equity Interests or subordinate Indebtedness of such Person now or hereafter
outstanding, or (iii) any payment of management or similar fees by such Person
(other than payment of management fees under any Management Agreement to the
extent expressly permitted by this Agreement).
“Revaluation Date” means, initially, September 30, 2019, and thereafter, each
Business Days selected by Administrative Agent from time to time, provided that
each such day shall not be earlier than the first to occur of (a) the one-year
anniversary of the immediately preceding Revaluation Date and (b) the Business
Day after the date on which a Special Release is requested by Borrower.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
“Secured Parties” means, collectively, Administrative Agent, Collateral Agent
and the Lenders.
“Solvent” means, with respect to any Person or any consolidated group, on any
date of determination, that on such date (i) the fair saleable value of such
Person’s or consolidated group’s assets exceeds its total liabilities,
including, without limitation, subordinated, unliquidated, disputed and
contingent liabilities, (ii) the fair saleable value of such Person’s or
consolidated group’s assets exceeds its probable liabilities, as applicable,
including the maximum amount of its contingent liabilities on its debts as such
debts become absolute and matured, (iii) such Person’s or consolidated group’s
assets do not constitute unreasonably small capital to carry out its business as
conducted or as proposed to be conducted and (iv) such Person or consolidated
group does not intend to, and does not believe that it will, incur debt and
liabilities (including contingent liabilities and other commitments) beyond its
ability to pay such debt and liabilities as they mature (taking into account the
timing and amounts of cash to be received by it and the amounts to be payable on
or in respect of its obligations).
“Specified Documents” means, the Loan Documents and, with respect to any
Property File, each document listed in the definition of “Property File”.
“Specified Liens” means the Liens described on Schedule XII affecting one or
more of the Properties as of the Closing Date.


41

--------------------------------------------------------------------------------





“Sponsor” means Invitation Homes Operating Partnership LP, a Delaware limited
partnership, together with its successors.
“Sponsor Financial Covenant” means the requirement that Sponsor maintain a
Consolidated Net Worth of not less than Six Hundred Fifty Million and No/100
Dollars ($650,000,000).
“Sponsor Guaranty” means that certain Sponsor Guaranty, dated as of the date
hereof, executed by Sponsor in favor of Administrative Agent on behalf of the
Secured Parties, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.
“Sponsor Parent Entity” means any Person that owns, directly or indirectly,
fifty-one percent (51%) or more of the legal and beneficial interests in
Sponsor.
“Spread” means, on any day on or after the Yield Maintenance Date (i) 1.40% per
annum, plus (ii) the basis, determined by the Administrative Agent in a
commercially reasonable manner, that a recognized dealer in the swap markets
would expect to be paid above or below one-month LIBOR for a swap where such
dealer receives one-month LIBOR plus such basis and pays three-month LIBOR for a
term of one (1) year in order for such swap to be entered into for zero upfront
cost, or to make a similar adjustment to the Alternative Base Rate or Prime
Rate, if applicable. If Borrower, acting reasonably, disagrees with or disputes
any calculation made by Administrative Agent pursuant to clause (ii) of the
foregoing sentence, Borrower will notify Administrative Agent of Borrower’s
proposed calculations, and Administrative Agent and Borrower shall work to
reconcile such calculations in good faith. If they are unable to agree on such
calculations within two (2) Business Days, Administrative Agent and Borrower
will mutually agree on a third party to act as calculation agent, and such third
party’s calculations shall be binding on the parties.
“State ALA Percentage” means, as of a determination date, with respect to a
state or commonwealth that includes Properties, a quotient expressed as a
percentage where (i) the numerator is the aggregate Allocated Loan Amounts of
the Properties in such state or commonwealth and (ii) the denominator is the
Outstanding Principal Balance.
“State Underwritten Net Cash Flow Percentage” means, as of any date of
determination, with respect to a state or commonwealth that includes Properties,
a quotient expressed as a percentage where (i) the numerator is the current
aggregate Underwritten Net Cash Flow of the Properties in such state or
commonwealth and (ii) the denominator is the current aggregate Underwritten Net
Cash Flow of all Properties. For the avoidance of doubt, for calculations in
connection with a Substitution, such calculation shall (x) include the relevant
Substitute Properties but shall exclude the relevant Replaced Properties; and
(y) include any Disqualified Properties that are not Replaced Properties or
which have not been released from the applicable Mortgage Documents in
accordance with Section 2.4.3(a).
“Stated Maturity Date” means June 9, 2031.
“Strike Price” shall mean the greater of (i) 6.0830% and (ii) the interest rate
at which the Debt Service Coverage Ratio as of the Calculation Date immediately
preceding the Yield


42

--------------------------------------------------------------------------------





Maintenance Date is not less than 1.20:1.00, as determined by Administrative
Agent, acting reasonably in consultation with Borrower, on or about the Yield
Maintenance Date.
“Substitute Property” means an Eligible Property that is substituted for a
Replaced Property under Section 2.4.3(a) or Section 2.11, as applicable.
“Substitution” means the substitution of any Property with a Substitute
Property, whether a Disqualified Property under Section 2.4.3(a), or any other
Property under Section 2.11.
“Substitution Date” means the date of the consummation of any Substitution
pursuant to Section 2.4.3(a) or Section 2.11, as applicable.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Tenant” means any Person obligated by contract or otherwise to pay monies
(including a percentage of gross income, revenue or profits) under any Lease now
or hereafter affecting all or any part of a Property.
“Term” means the entire term of this Agreement, which shall expire upon
repayment in full of the Debt.
“Title Insurance Owner’s Policy” means, with respect to each Property, an ALTA
owner title insurance policy issued by a Qualified Title Insurance Company in a
form reasonably acceptable to Administrative Agent (or, if such Property is in a
state which does not permit the issuance of such ALTA policy, such form as shall
be permitted in such state and determined to be reasonably acceptable to
Administrative Agent) issued with respect to such Property and insuring the
legal title to such Property, as applicable, posted to Administrative Agent’s
online data room pursuant to Section 4.1.14 with electronic or written
notification to Administrative Agent of such posting.
“Title Insurance Policy” means, with respect to each Property or multiple
Properties encumbered by the same Mortgage, (i) an ALTA mortgagee title
insurance policy issued by a Qualified Title Insurance Company containing such
endorsements as Administrative Agent may reasonably require (to the extent
available in the state where the Property or the Properties, as applicable, are
located) in a form reasonably acceptable to Administrative Agent (or, if such
Property or the Properties, as applicable, are located in a state which does not
permit the issuance of such ALTA policy, such form as shall be permitted in such
state and determined to be reasonably acceptable to Administrative Agent) issued
with respect to such Property or Properties, as applicable, and insuring the
Lien of the Mortgage Documents encumbering such Property or Properties (subject
to Permitted Liens), as applicable, and posted to Administrative Agent’s online
data room pursuant to Section 4.1.14 with electronic or written notification to
Administrative Agent of such posting or (ii) if such Property is Collateral on
the Closing Date (but not any Additional Property or Substitute Property), an
endorsement to the existing title insurance policy with respect to such Property
issued in connection with the CSH 2016-2 Loan (unless such endorsement is not
available in the state in which such Property is located)


43

--------------------------------------------------------------------------------





“Transfer Date” means the date upon which a Transfer of a Property is
consummated.
“Transfer Expenses” means, with respect to the Transfer of any Property, the
reasonable expenses of Borrower incurred in connection therewith not to exceed
six percent (6.0%) of all gross amounts realized with respect thereto, for any
of the following: (i) third party real estate commissions, (ii) the closing
costs of the purchaser of such Property actually paid by Borrower and (iii)
Borrower’s miscellaneous closings costs, including, but not limited to title,
escrow and appraisal costs and expenses.
“Trigger Period” shall commence upon the occurrence of (i) an Event of Default
or (ii) the commencement of a Low Debt Yield Period; and shall end if, (A) with
respect to a Trigger Period continuing pursuant to clause (i), the Event of
Default commencing the Trigger Period has been cured and such cure has been
accepted by Administrative Agent (and no other Event of Default is then
continuing) or (B) with respect to a Trigger Period continuing due to clause
(ii), the Low Debt Yield Period has ended pursuant to the terms hereof.
“U.S. Dollars” refers to lawful money of the United States.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in the State (with respect to fixtures), the State of New York or the
state in which any of the Cash Management Accounts are located, as the case may
be.
“Underwritten Capital Expenditures” means, as of any date of determination, for
the twelve (12) month period ending on such date, the product of (i) the number
of Properties multiplied by (ii) $1,300.
“Underwritten Net Cash Flow” means, as of any date of determination, the excess
of: (i) for the twelve (12) month period ending on such date, the sum of (A) the
lesser of (1) GPR multiplied by 94%, and (2) Actual Rent Collections, and (B)
Other Receipts; over (ii) for the twelve (12) month period ending on such date,
the sum of (A) Operating Expenses, adjusted to reflect exclusion of amounts
representing non-recurring expenses, (B) Underwritten Capital Expenditures and
(C) Concessions.
Notwithstanding the foregoing, Underwritten Net Cash Flow shall not include (a)
any Insurance Proceeds (other than business interruption and/or rental loss
insurance proceeds and only to the extent allocable to the applicable reporting
period), (b) any proceeds resulting from the Transfer of all or any portion of
any Property, (c) any item of income otherwise included in Underwritten Net Cash
Flow but paid directly by any Tenant to a Person other than Borrower as an
offset or deduction against Rent payable by such Tenant, provided such item of
income is for payment of an item of expense (such as payments for utilities paid
directly to a utility company) and such expense is otherwise excluded from the
definition of Operating Expenses pursuant to clause “(G)” of the definition
thereof, (d) security deposits received from Tenants until forfeited or applied
and (e) any lease buy-out or surrender payment from any Tenant (including any
payment relating to


44

--------------------------------------------------------------------------------





unamortized tenant improvements and/or leasing commissions). For calculations in
connection with a Substitution, such calculation shall (x) include the relevant
Substitute Properties but shall exclude the relevant Replaced Properties; and
(y) include any Disqualified Properties that are not Replaced Properties or
which have not been released from the applicable Mortgage Documents in
accordance with Section 2.4.3(a).
Other than for the purposes of a Replaced Property in a Substitution, the
Underwritten Net Cash Flow of any Property that is a Disqualified Property shall
be zero for the purposes of this Agreement.
“United States” means the United States of America.
“Unrestricted Cash” means any cash or Permitted Investments not held (or
required to be held) in any Collection Account, Account, Rent Deposit Account or
Security Deposit Account, to the extent the cash value thereof could be
distributed as a Restricted Junior Payment by a Loan Party pursuant to Section
4.2.12 on such date. If Borrower is making any payments of principal under this
Agreement with Unrestricted Cash, Borrower shall provide Administrative Agent
with notice identifying the payment as Unrestricted Cash when making any such
payment.
“Upgrade” means any Substitution in respect of which (i) the proposed Substitute
Property is of a higher quality grade, pursuant to Borrower’s internal grading
system (which shall not be materially revised without Administrative Agent’s
prior written consent, such consent not to be unreasonably withheld, conditioned
or delayed) than the proposed Replaced Property; and (ii) the relevant Replaced
Property is the subject of an External Transfer.
“Vacant Property” means, individually, and “Vacant Properties” means,
collectively, the Properties listed on Schedule XI attached hereto which are not
leased to or occupied by any Tenant as of the Property Cut Off Date.
“Voluntary Action” means, in respect of any Property, a voluntary action or
omission by any Loan Party or an action or omission by any third party
authorized by a Loan Party that, in each case, such Loan Party intends to result
in (i) an imposition of a Lien (other than a Permitted Lien) on such Property,
(ii) a Transfer of such Property or (iii) such Property becoming a Disqualified
Property.
“Voluntary Substitution” means a Substitution in respect of which the proposed
Replaced Property is not a Disqualified Property.
“Yield Maintenance Date” means the Monthly Payment Date occurring in June, 2030.
“Yield Maintenance Premium” means the amount calculated as set forth on Schedule
I.C.


45

--------------------------------------------------------------------------------







Section 1.2    Index of Other Definitions.
The following terms are defined in the Sections, Schedules or Loan Documents as
indicated below:
“Acceptable Blanket Policy” - 5.1.1(c)
“Acceptable LLC” - Schedule IV
“Accounts” - 6.1.1
“Agreement” - Introductory Paragraph
“Anti-Money Laundering Laws” - 4.1.16
“Approved Annual Budget” - 6.8.3
“Approved Extraordinary Operating Expense” - 6.8.4
“Approved Initial Budget” - 6.8.3
“Available Cash” - 6.8.1(j)
“Borrower” - Introductory Paragraph
“Borrower’s Operating Account” - 6.1.3
“Breakage Costs” - 2.2.5
“Capital Expenditure Account” - 6.4.1
“Capital Expenditure Funds” - 6.4.1
“Cash Collateral Account” - 6.7.1
“Cash Collateral Floor” - 6.7.2
“Cash Collateral Funds” - 6.7.1
“Cash Management Accounts” - 6.9
“Casualty” - 5.2    
“Casualty and Condemnation Account” - 6.6
“Casualty and Condemnation Funds” - 6.6
“Cause” - Schedule IV
“Committee” - Schedule IV
“Condemnation Proceeds” - Net Proceeds Definition
“Debt Yield Cure Prepayment” - Low Debt Yield Period Definition
“Eligibility Funds” - 6.10(a)
“Eligibility Reserve Account” - 6.10(a)
“Embargoed Person” - 4.2.16
“Equity Certificate” - 10.28(a)
“ERISA Plan” - 3.1.8(a)
“Event of Default” - 8.1
“Excess Deductible”- 5.1.3
“Extraordinary Operating Expense” - 6.8.4
“Guarantor’s Permitted Indebtedness” - 4.2.8
“HOA Funds” - 6.2.4
“HOA Subaccount” - 6.2.4
“Increased Costs” - 2.9
“Indemnified Liabilities” - 4.1.21


46

--------------------------------------------------------------------------------





“Independent Director” - Schedule IV
“Independent Manager” - Schedule IV
“Initial Interest Period” - 2.3.1
“Insurance Account” - 6.3.1
“Insurance Funds” - 6.3.1
“Insurance Premiums” - 5.1.1(b)
“Insurance Proceeds” - Net Proceeds Definition
“Interest Period” - 2.3.2
“Lender” - Introductory Paragraph
“Low Debt Yield Trigger” - Low Debt Yield Period Definition
“Margin Stock” - 3.1.16
“Material Action” - Schedule IV
“Monthly Budgeted Amount” - 6.8.3
“Nationally Recognized Service Company” - Schedule IV
“New Mortgage Documents” - 2.11(u)
“Note” - 2.1.4
“Notice” - 10.5
“Participant Register” - 10.24
“Patriot Act Offense” - 3.1.26
“Permitted Indebtedness” - 4.2.8
“Permitted Transfers” - 7.1
“Policy” and “Policies” - 5.1.1(b)
“Property Tax Prepayment Election” - 6.2.3
“Qualified Release Property Default” - 2.5(b)
“Quarterly HOA Report” - 4.3.6(b)
“Rate Cap Collateral” - 2.6.2
“Recycled Entity Conditions” - Schedule IV
“Recycled Entity Exceptions” - Schedule IV
“Register” - 10.24
“Registrar” - 10.24
“Release Conditions” - 2.5
“Release Premium Properties” - Release Amount Definition
“Release Property” - 2.5
“Rent Deposit Account” - 6.1.1
“Rent Deposit Account Retained Amount” - 6.1.1
“Rent Deposit Bank” - 6.1.1
“Security Deposit Account” - 4.1.15(a)
“Servicer” - 10.20
“Servicing Agreement” - 10.20
“Sole Member” - Schedule IV
“SPC Party” - Schedule IV
“Special Insurance Reserve Account” - 6.5(a)
“Special Insurance Reserve Funds” - 6.5(a)
“Special Member” - Schedule IV
“Special Purpose Bankruptcy Remote Entity” - Schedule IV


47

--------------------------------------------------------------------------------





“Tax Account” - 6.2.1
“Tax Funds” - 6.2.1
“Tenant Direction Letter” - 6.1.1
“Transfer” - 4.2.3
“U.S. Tax Compliance Certificate” - 2.10.6(b)(ii)(C)


48

--------------------------------------------------------------------------------







Section 1.3    Principles of Construction.
All references to sections and schedules are to sections and schedules in or to
this Agreement unless otherwise specified. Unless otherwise specified, the words
“hereof,” “herein” and “hereunder” and words of similar import when used in this
Agreement or any other Loan Document shall refer to this Agreement or such other
Loan Document as a whole and not to any particular provision hereof or thereof.
When used in this Agreement or any other Loan Document, the word “including”
shall mean “including but not limited to”. Unless otherwise specified, all
meanings attributed to defined terms herein shall be equally applicable to both
the singular and plural forms of the terms so defined.
ARTICLE 2


THE LOAN
Section 2.1    The Loan.
2.1.1    Agreement to Lend and Borrow. Subject to and upon the terms and
conditions set forth herein, each Lender shall make the Loan in an amount, for
each Lender, equal to its Lender Percentage of such Loan to Borrower and
Borrower shall accept the Loans from Lenders on the Closing Date.
2.1.2    Reserved.
2.1.3    Single Disbursement to Borrower. Borrower shall receive only one
borrowing hereunder in respect of the Loan and any amount borrowed and repaid
hereunder in respect of the Loan may not be reborrowed. For the avoidance of
doubt, no additional proceeds of the Loan will be advanced after the Closing
Date.
2.1.4    The Note. The Loan shall be evidenced by that certain Amended and
Restated Promissory Note of even date herewith, in the stated principal amount
of Four Hundred Three Million Four Hundred Sixty-Three Thousand Seven Hundred
Sixty-Nine and No/100 Dollars ($403,463,769.00) executed by Borrower and payable
to the order of Lender in evidence of the Loan (as the same may hereafter be
amended, supplemented, restated, increased, extended or consolidated from time
to time, the “Note”) and shall be repaid in accordance with the terms of this
Agreement, the Note and the other Loan Documents. If the Note is mutilated or
defaced and is surrendered to the Borrower, or if there shall be delivered to
the Borrower evidence to its reasonable satisfaction of the destruction, loss or
theft of the Note, then the Borrower shall execute and deliver, in lieu of the
mutilated, defaced, destroyed lost or stolen Note, a new Note, of like tenor
(including the same date of issuance) and equal principal or face amount and
bearing interest from the date to which interest has been paid on the mutilated,
defaced, destroyed, lost or stolen Note provided that the applicant for a
replacement Note shall indemnify Borrower for any liability, obligation,


49

--------------------------------------------------------------------------------





loss or damages the Borrower may incur in connection with any enforcement,
collection or attempted enforcement or collection of the destroyed, lost or
stolen Note. In the event that, as of the date a replacement Note is requested,
the principal amount of any such mutilated, defaced, destroyed, stolen or lost
Note shall have become, or will within the next succeeding fifteen (15) days
become, due and payable in accordance with its terms, the Borrower may, at its
discretion, not authenticate and deliver such a replacement Note. Borrower shall
not be required to incur any material cost or expense in procuring any such
indemnity or with the preparation, execution, authentication and delivery of any
such replacement Note.
2.1.5    Use of Proceeds. Borrower shall use proceeds of the Loan to (a) pay the
full amount of principal, interest and other sums due as of the Closing Date to
the holder of the note evidencing the CSH 2016-2 Loan, and obtain on the Closing
Date (1) an assignment of certain mortgages related to the CSH 2016-2 Loan to
the Collateral Agent, on behalf of the Secured Parties and (2) a release of any
properties securing the CSH-2016-2 that are not Properties on the Closing Date,
(b) make initial deposits of the Reserve Funds, (c) make distributions to Equity
Owner and Borrower GP, (d) pay costs and expenses incurred in connection with
the closing of the Loan, and (e) to the extent any proceeds remain after
satisfying clauses (a) through (d) above, for such lawful purpose as Borrower
shall designate.


Section 2.2    Interest Rate.
2.2.1    Interest Rate. (a) The Loan shall accrue interest throughout the Term
at the Interest Rate during each Interest Period. The total interest accrued
under the Loan shall be the interest accrued on the Outstanding Principal
Balance of the Loan. Borrower shall pay to Administrative Agent, for
distribution to Lender, on each Monthly Payment Date the interest accrued or to
be accrued on the Loan for the related Interest Period.
(b)    Prior to the Yield Maintenance Date, the Loan shall accrue interest at a
fixed rate equal to the Fixed Interest Rate. After the Yield Maintenance Date,
and subject to the terms and conditions hereof, the Loan shall be a LIBOR Loan,
or if a LIBOR Disruption Event has occurred prior to the Yield Maintenance Date
an Alternative Base Rate Loan. In the event that a LIBOR Disruption Event
occurs, Administrative Agent shall forthwith give notice thereof by telephone of
such fact, confirmed in writing, to Borrower at least one (1) Business Day prior
to the next succeeding Interest Determination Date. If such notice is given on
or after the Yield Maintenance Date, the Loan shall be converted, from and after
the first day of the next succeeding Interest Period, to an Alternative Base
Rate Loan bearing interest based on the Alternative Base Rate in effect on the
related Determination Date if an Alternative Base Rate then exists, as
reasonably determined by Administrative Agent, or otherwise to a Prime Rate Loan
bearing interest based on the Prime Rate in effect on the related Determination
Date. If such notice is given prior to the Yield Maintenance Date the
Administrative Agent shall calculate the Alternative Base Rate Spread in
accordance with the definition thereof. For the avoidance of doubt, the Loan
shall not be converted to a LIBOR Loan, Alternative Base Rate Loan or a Prime
Rate Loan at any time prior to the Yield Maintenance Date.


50

--------------------------------------------------------------------------------





(c)    If, pursuant to the terms hereof, the Loan has been converted to a Prime
Rate Loan and Administrative Agent shall have reasonably determined that the
event(s) or circumstance(s) which resulted in such conversion shall no longer be
applicable, Administrative Agent shall give notice by telephone of such
determination, confirmed in writing, to Borrower at least one (1) Business Day
prior to the next succeeding Interest Determination Date. If such notice is
given, the Loan shall be converted, as of the first day of the next succeeding
Interest Period, to a LIBOR Loan. Notwithstanding any provision of this
Agreement to the contrary, in no event shall Borrower have the right to convert
a Prime Rate Loan to a LIBOR Loan.
(d)    If, pursuant to the terms hereof, the Loan has been converted to a Prime
Rate Loan and thereafter Administrative Agent shall have reasonably determined
that an Alternative Base Rate then exists, Administrative Agent shall give
notice by telephone of such determination, confirmed in writing, to Borrower at
least one (1) Business Day prior to the next succeeding Interest Determination
Date. If such notice is given, the Loan shall be converted, as of the first day
of the next succeeding Interest Period, to an Alternative Base Rate Loan bearing
interest based on the Alternative Base Rate in effect on the related
Determination Date. Notwithstanding any provision of this Agreement to the
contrary, in no event shall Borrower have the right to convert a Prime Rate Loan
to an Alternative Base Rate Loan.
(e)    If the adoption of any requirement of law or any change therein or in the
interpretation or application thereof, shall hereafter make it unlawful for
Lender to maintain a LIBOR Loan as contemplated hereunder, (i) the obligation of
Lender hereunder to make or maintain a LIBOR Loan or to convert a Prime Rate
Loan to a LIBOR Loan shall be canceled forthwith and (ii) any outstanding LIBOR
Loan shall be converted automatically to an Alternative Base Rate Loan if an
Alternative Base Rate then exists, as reasonably determined by Servicer, or
otherwise to a Prime Rate Loan on the first day of the next succeeding Interest
Period, or upon such earlier date as may be required by law. Borrower hereby
agrees to promptly pay to Administrative Agent, upon demand, any additional
amounts necessary to compensate any Secured Party for any out-of-pocket costs
reasonably incurred by such Secured Party in making any conversion in accordance
with this Agreement, including without limitation, any interest or fees payable
by Lender to lenders of funds obtained by it in order to make or maintain the
LIBOR Loan hereunder. Each Secured Party’s notice of such costs, as certified to
Borrower, shall be conclusive absent manifest error.
2.2.2    Default Rate. In the event that, and for so long as, any Event of
Default shall have occurred and be continuing, the Outstanding Principal Balance
of the Loan and, to the extent not prohibited by applicable law, all other
portions of the Debt, shall accrue interest at the Default Rate, calculated from
the date such payment was due or, if later, such Event of Default shall have
occurred, without regard to any grace or cure periods contained herein. Interest
at the Default Rate shall be paid immediately upon demand, which demand may be
made as frequently as Administrative Agent shall elect, to the extent not
prohibited by applicable law.


51

--------------------------------------------------------------------------------





2.2.3    Interest Calculation. Interest on the Loan and other Obligations shall
be calculated by (a) with respect to the Initial Interest Period, multiplying
(i) the actual number of days elapsed in the period for which the calculation is
being made by (ii) a daily rate based on a three hundred sixty (360) day year
(that is, the Interest Rate expressed as an annual rate divided by 360), by
(iii) the Outstanding Principal Balance or the amount of such other Obligations,
as applicable, (b) with respect to each subsequent Interest Period prior to the
Yield Maintenance Date, multiplying (1) 1/12th by (2) the Interest Rate by (3)
the average daily Outstanding Principal Balance during the applicable Interest
Period and (c) with respect to each subsequent Interest Period after the Yield
Maintenance Date, multiplying (I) the actual number of days elapsed in the
period for which the calculation is being made by (II) a daily rate based on a
three hundred sixty (360) day year (that is, the Interest Rate expressed as an
annual rate divided by 360), by (III) the Outstanding Principal Balance or the
amount of such other Obligations, as applicable. The accrual period for
calculating interest due on each Monthly Payment Date shall be the Interest
Period which ends on the last day of the calendar month immediately preceding
the month in which such Monthly Payment Date occurs.
2.2.4    Usury Savings. This Agreement and the other Loan Documents are subject
to the express condition that at no time shall Borrower be required to pay
interest on the Outstanding Principal Balance at a rate which could subject
Lender to either civil or criminal liability as a result of being in excess of
the Maximum Legal Rate. If by the terms of this Agreement or the other Loan
Documents, Borrower is at any time required or obligated to pay interest on the
Outstanding Principal Balance at a rate in excess of the Maximum Legal Rate, the
Interest Rate shall be deemed to be immediately reduced to the Maximum Legal
Rate and all previous payments in excess of the Maximum Legal Rate shall be
deemed to have been payments in reduction of principal and not on account of the
interest due hereunder. All sums paid or agreed to be paid to Administrative
Agent for the use, forbearance, or detention of the sums due under the Loan,
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread throughout the full stated term of the Loan until payment
in full so that the rate or amount of interest on account of the Loan does not
exceed the Maximum Legal Rate from time to time in effect and applicable to the
Loan for so long as the Loan is outstanding.
2.2.5    Breakage Indemnity. With respect to a payment or prepayment of the Loan
or any portion thereof on or after the Yield Maintenance Date only, Borrower
shall indemnify Lender against any loss or expense which Lender may actually
sustain or incur in liquidating or redeploying deposits from third parties
acquired to effect or maintain the Loan or any part thereof as a consequence of
(i) any payment or prepayment of the Loan or any portion thereof made on a date
other than a Monthly Payment Date (unless interest is paid by the Borrower on
such payment through the end of the applicable Interest Period) and (ii) any
default in payment or prepayment of the principal or any part thereof or
interest accrued thereon, as and when due and payable (at the date thereof or
otherwise, and whether by acceleration or otherwise) (collectively, “Breakage
Costs”), provided, Borrower shall not indemnify Lender from any loss or expense
arising from Lender’s willful misconduct or gross negligence. Lender shall
deliver to Borrower a statement for any such sums which it


52

--------------------------------------------------------------------------------





is entitled to receive pursuant to this Section 2.2.5, which statement shall be
binding and conclusive absent manifest error. Borrower’s obligations under this
Section 2.2.5 are in addition to Borrower’s obligations to pay any Yield
Maintenance Premium applicable to a payment or prepayment of the Loan.
Section 2.3    Loan Payments.
2.3.1    Payments. Borrower shall pay to Administrative Agent (a) on the Closing
Date, an amount equal to the sum of (i) interest only on the Outstanding
Principal Balance of the Loan from the Closing Date up to and including June 30,
2019 (the “Initial Interest Period”), which interest shall be calculated in
accordance with the provisions of Section 2.2, and (ii) all amounts required in
respect of Reserve Funds as set forth in Article 6 and (b) on the Monthly
Payment Date occurring in August 2019 and each Monthly Payment Date thereafter
during the Term, an amount equal to the sum of (i) the Monthly Debt Service
Payment Amount, which payment shall be applied in accordance with Article 6, and
(ii) all amounts required in respect of Reserve Funds as set forth in Article 6.
2.3.2    Payments Generally. After the Initial Interest Period, each interest
accrual period thereafter (each, an “Interest Period”) shall be the calendar
monthly immediately preceding the calendar month in which the related Monthly
Payment Date occurs. For purposes of making payments hereunder, but not for
purposes of calculating Interest Periods, if the Monthly Payment Date or a
Maturity Date is not a Business Day, then amounts due on such date shall be due
on the immediately preceding Business Day. Administrative Agent shall have the
right from time to time, in its sole discretion, upon not less than ten (10)
days prior written notice to Borrower, to change the Monthly Payment Date to a
different calendar day and, if requested by Administrative Agent, Borrower shall
promptly execute an amendment to this Agreement to evidence such change;
provided, however, that if Administrative Agent shall have elected to change the
Monthly Payment Date as aforesaid, the date of each Maturity Date and any other
date in the Loan Documents which corresponds with a Monthly Payment Date shall
be automatically amended to reflect the Monthly Payment Date as so adjusted.
With respect to payments of principal due on the Loan on a Maturity Date,
interest shall be payable at the Interest Rate, through and including the day
immediately preceding such Maturity Date.
2.3.3    Payment on Maturity Date. Borrower shall pay to Administrative Agent,
for disbursement to Lenders, on the Maturity Date the Outstanding Principal
Balance, all accrued and unpaid interest and all other amounts due hereunder and
under the Note, the Mortgage Documents and the other Loan Documents.
2.3.4    Late Payment Charge. If any principal, interest or any other sum due
under the Loan Documents (other than the Outstanding Principal Balance due and
payable on the Maturity Date) is not paid by Borrower on the date on which it is
due, Borrower shall pay to Administrative Agent for the benefit of such Secured
Party upon demand an amount equal to the lesser of four percent (4%) of such
unpaid sum or the maximum amount permitted by applicable law in order to defray
the expense incurred by any Secured Party in handling and processing such
delinquent payment and to compensate such Secured Party for the loss


53

--------------------------------------------------------------------------------





of the use of such delinquent payment. Any such amount shall be secured by the
Borrower Security Agreement, the Mortgage Documents and the other Loan Documents
to the extent permitted by law.
2.3.5    Method and Place of Payment.
(a)    Except as otherwise specifically provided herein, all payments and
prepayments under this Agreement and the Note shall be made not later than 2:00
p.m., New York City time, on the date when due and shall be made in lawful money
of the United States of America in immediately available funds to such account
in the United States of America as Administrative Agent shall from time to time
designate, and any funds received by in such account after such time shall, for
all purposes hereof, be deemed to have been paid on the next succeeding Business
Day.
(b)    Whenever any payment to be made hereunder or under any other Loan
Document shall be stated to be due on a day which is not a Business Day, the due
date thereof shall be the immediately preceding Business Day.
(c)    All payments required to be made by Borrower hereunder or under the Note
or the other Loan Documents shall be made irrespective of, and without deduction
for, any setoff, claim or counterclaim and shall be made irrespective of any
defense thereto.
Section 2.4    Prepayments.
2.4.1    Prepayments. Except as otherwise provided herein, Borrower shall not
have the right to prepay the Loan in whole or in part prior to the Stated
Maturity Date.
2.4.2    Voluntary Prepayments. Provided that Borrower shall timely deliver to
Administrative Agent a Prepayment Notice, Borrower may prepay all or any portion
of the Outstanding Principal Balance and any other amounts outstanding under the
Note, this Agreement, the Mortgage Documents and any of the other Loan
Documents, on any Business Day, provided that Borrower shall comply with the
provisions of and pay to Administrative Agent the amounts set forth in Section
2.4.5. Each such prepayment shall be in a minimum principal amount equal to One
Million and No/100 Dollars ($1,000,000) and in integral multiples of One Hundred
Thousand and No/100 Dollars ($100,000) in excess thereof and shall be made and
applied in the manner set forth in Section 2.4.5.
2.4.3    Mandatory Prepayments.
(a)    Disqualified Properties. If at any time any Property shall become a
Disqualified Property, Borrower shall, no later than the close of business on
the fifth (5th) Business Day following the last day of the applicable Cure
Period, if any, give notice thereof to Administrative Agent and either:
(i)    prepay the Debt in the applicable Release Amount with respect to such
Property;


54

--------------------------------------------------------------------------------





(ii)    for any Disqualified Property other than a Property that has become a
Disqualified Property by virtue of a Casualty or Condemnation, deposit an amount
equal to one hundred percent (100%) of the Release Amount for such Disqualified
Property in the Eligibility Reserve Account in accordance with and subject to
Section 6.10; or
(iii)    for any Disqualified Property other than a Property that has become a
Disqualified Property by virtue of a Casualty or Condemnation, substitute such
Disqualified Property or a portfolio of Disqualified Properties with a
Substitute Property or a portfolio of Substitute Properties provided that, in
the case of a proposed Substitution, the conditions set forth in Section 2.11
are satisfied,
provided that notwithstanding anything to the contrary contained herein, in the
event the aggregate BPO Value of all Disqualified Properties which have not been
released from the applicable Mortgage Documents in accordance with Section
2.4.3(a) or become Replaced Properties as a result of a Substitution is greater
than two percent (2%) of the aggregate BPO Value of all Properties at any time
(the “Disqualified Property Collateral Threshold”), Borrower shall be required
to deposit the Eligibility Funds plus interest payable through the end of the
then-current Interest Period allocable to the Release Amounts of such
Disqualified Properties in the Eligibility Reserve Account within five (5)
Business Days of the Disqualified Property Collateral Threshold being exceeded
(to the extent such Eligibility Funds have not already been so deposited).
After the prepayment of the Debt by the Release Amount with respect to a
Disqualified Property as provided above, Administrative Agent shall direct
Collateral Agent to release the relevant Disqualified Property from the
applicable Mortgage Documents and related Lien, provided, that (x) Borrower has
delivered to Administrative Agent and Collateral Agent a draft release (and, in
the event the Mortgage and the Assignment of Leases and Rents applicable to the
Disqualified Property encumbers other Property(ies) in addition to the
Disqualified Property, such release shall be a partial release that relates only
to the Disqualified Property and does not affect the Liens and security
interests encumbering or on the other Property(ies)) in form and substance
appropriate for the jurisdiction in which such Disqualified Property is located
and shall contain standard provisions protecting the rights of Administrative
Agent and Collateral Agent, (y) Borrower shall pay all costs, taxes and expenses
associated with such release (including, without limitation, cost to file and
record the release and Administrative Agent’s reasonable attorneys’ fees) and
(z) such Disqualified Property is a separate legal parcel from the property
remaining encumbered by Mortgages.
(b)    Transfer. If at any time any Property is Transferred to a third party
(other than for the avoidance of doubt, a Borrower TRS), then Borrower shall,
prior to such Transfer, give notice thereof to Administrative Agent and prepay
the Debt in the applicable Release Amount with respect to such Property in
accordance with Section 2.5.
(c)    Condemnation or Casualty. For the avoidance of doubt, if a Property
becomes a Disqualified Property by virtue of a Casualty or Condemnation, then
Borrower will be required to prepay the Debt in the applicable Release Amount in
accordance with Section


55

--------------------------------------------------------------------------------





2.4.3(a)(i) and may not take the alternative actions set out in Section
2.4.3(a)(ii) or Section 2.4.3(a)(iii). Notwithstanding anything herein to the
contrary, no Yield Maintenance Premium shall be due in connection with any
mandatory prepayment made pursuant to Section 2.4.3(a)(i) with respect to a
Property that has become a Disqualified Property by virtue of a Casualty or
Condemnation.
(d)    Application of Mandatory Prepayments. Each such prepayment shall be made
and applied in the manner set forth in Section 2.4.5.
(e)    Payment from Collection Account. Administrative Agent may collect any
prepayment required under this Section 2.4.3 from the Collection Account on the
date such prepayment is payable hereunder.
2.4.4    Prepayments After Default.
(a)    If, during the continuance of an Event of Default, payment of all or any
part of the Debt is tendered by Borrower and accepted by Lender or is otherwise
recovered by Lender (directly or indirectly through Administrative Agent and
including through application of any Reserve Funds), such tender or recovery
shall be deemed to be a voluntary prepayment by Borrower in violation of the
prohibition against prepayment set forth in Section 2.4.1, and Borrower shall
pay, as part of the Debt, all of: (i) all accrued interest calculated at the
Interest Rate on the amount of principal being prepaid through and including the
date of such prepayment together with an amount equal to the interest that would
have accrued at the Interest Rate on the amount of principal being prepaid
through the end of the Interest Period in which such prepayment occurs,
notwithstanding that such Interest Period extends beyond the date of prepayment,
(ii) Breakage Costs, if any, without duplication of any sums paid pursuant to
the preceding clause (i), and (iii) an amount equal to the applicable Yield
Maintenance Premium (if made before the Yield Maintenance Date).
(b)    Notwithstanding anything contained herein to the contrary, upon the
occurrence and during the continuance of any Event of Default, any payment of
principal, interest and other amounts payable under the Loan Documents from
whatever source may be applied by Administrative Agent among the Loan and other
Obligations as Administrative Agent shall determine in its sole and absolute
discretion; provided, that any outstanding fees, costs, expenses and indemnities
of the Collateral Agent then due and owing to it shall be paid prior to the
application of amounts by Administrative Agent for any other purpose.
2.4.5    Prepayment/Repayment Conditions.
(a)    On the date on which a prepayment, voluntary or mandatory, is made under
the Note or as required under this Agreement, which date must be a Business Day,
Borrower shall pay to Administrative Agent for the account of Lender:
(i)    all accrued and unpaid interest calculated at the Interest Rate on the
amount of principal being prepaid on the Loan through and including the
Repayment Date together with an amount equal to the interest that would have
accrued at the Interest Rate


56

--------------------------------------------------------------------------------





on the amount of principal being prepaid through the end of the Interest Period
in which such prepayment occurs, notwithstanding that such Interest Period
extends beyond the date of prepayment;
(ii)    Breakage Costs, if any, without duplication of any sums paid pursuant to
the preceding clauses (i) and (ii);
(iii)    the Yield Maintenance Premium applicable thereto (if such prepayment
occurs prior to the Yield Maintenance Date); provided that no Yield Maintenance
Premium shall be due in connection with a prepayment under Section 2.4.3(c) or
the payment of a Release Amount under Section 2.4.3(a) with respect to a
Property that has become a Disqualified Property by virtue of a Casualty or
Condemnation; and
(iv)    all other sums, then due under the Note, this Agreement and the other
Loan Documents.
(b)    Reserved
(c)    Borrower shall pay all reasonable costs and expenses of the Secured
Parties incurred in connection with the repayment or prepayment (including
without limitation reasonable attorneys’ fees and expenses and costs and
expenses related to the Transfer or Substitution of any Property); provided, for
the avoidance of doubt, this provision shall not apply with respect to Taxes.
(d)    Except during an Event of Default, prepayments shall be applied by
Administrative Agent in the following order of priority: (i) first, to any
amounts (other than principal, interest, Breakage Costs and Yield Maintenance
Premium) then due and payable under the Loan Documents, including any costs and
expenses of the Secured Parties in connection with such prepayment; (ii) second,
to the Lenders, pro rata, interest payable pursuant to Section 2.4.5(a)(i) on
the Loan being prepaid pursuant to this clause (d) at the Interest Rate; (iii)
third, to the Lenders, pro rata, Breakage Costs on the Loan being prepaid
pursuant to this clause (d); (iv) fourth, to the Lenders, pro rata, Yield
Maintenance Premium, to the extent applicable, on the Loan being prepaid
pursuant to this clause (d) and (v) fifth, to the Lenders, pro rata, principal.
All prepayments of principal under Section 2.4 together with all other amounts
payable pursuant to this Section 2.4.5, shall be applied by the Administrative
Agent ratably among the Lenders based on their respective Lender Percentages.
(e)    Reserved.
(f)    Prepayments under Section 2.4.2 shall reduce the Allocated Loan Amounts
for each Property on a pro rata basis. Prepayments under Section 2.4.3 shall
reduce the Allocated Loan Amount with respect to the applicable Property, until
the Allocated Loan Amount and any interest, fees or other Obligations related
thereto is zero and any excess of such prepayment shall be applied to reduce the
Allocated Loan Amounts for the remaining Properties on a pro rata basis.


57

--------------------------------------------------------------------------------





(g)    Collateral Agent, acting at the written direction of Administrative
Agent, shall, upon the written request and at the expense of Borrower, upon
payment in full of the Debt in accordance with the terms and provisions of the
Loan Documents, release the Liens of the Mortgage Documents and the Collateral
Documents and deliver to Borrower (or to such other Person as Borrower may
direct in writing) any certificates delivered to Collateral Agent representing
an ownership interest in any direct or indirect owner of Borrower under the
Collateral Documents. In connection with the releases of the Liens, Borrower
shall submit to Administrative Agent and Collateral Agent, as applicable, forms
of releases of Liens (and related Loan Documents) for execution by
Administrative Agent or Collateral Agent acting at the written direction of
Administrative Agent. Such releases shall be the forms appropriate in the
jurisdictions in which the Properties are located and contain standard
provisions protecting the rights of Administrative Agent. In addition, Borrower
shall provide all other documentation Administrative Agent reasonably requires
to be delivered by Borrower in connection with such releases, together with an
Officer’s Certificate certifying that such documentation (i) is in compliance
with all Legal Requirements, and (ii) will effect such release in accordance
with the terms of this Agreement. Borrower shall pay all out-of-pocket costs,
taxes and expenses of the Secured Parties associated with the release of the
Liens of the Mortgage Documents, including reasonable attorneys’ fees.
Section 2.5    Transfers of Properties.
Borrower may Transfer any Property (each, a “Release Property”) and Collateral
Agent, acting at the written direction of Administrative Agent, shall release
the Release Property from the applicable Mortgage Documents and Administrative
Agent shall release the security interest and Lien on any Collateral located at
such Property, provided that the following conditions precedent to such Transfer
are satisfied (the “Release Conditions”); provided, that, for the avoidance of
doubt, the Release Conditions do not need to be satisfied in order for
Administrative Agent to direct Collateral Agent on behalf of the Secured Parties
to release its security interest and Lien on any Disqualified Property in
connection with any prepayment or Substitution in accordance with Section
2.4.3(a) or Section 2.11 or any contribution of a Release Property to a Borrower
TRS:
(a)    Borrower shall submit to Administrative Agent and Collateral Agent, not
less than ten (10) Business Days’ prior to the Transfer Date, a Request for
Release, together with all attachments thereto and evidence reasonably
satisfactory to Administrative Agent that the conditions precedent set forth in
this Section 2.5 will be satisfied upon the consummation of such Transfer;
(b)    No Default has occurred and is continuing (other than a non-monetary
Event of Default that is specific to such Release Property to which Section
2.4.3(a) is applicable and would be cured as a result of the release of the
Release Property, so long as a mandatory prepayment is made with respect thereto
in accordance with Section 2.4.3(a) (a “Qualified Release Property Default”))
and no Trigger Period shall be in effect after giving effect to the payment of
the Release Amount and the Transfer of the Release Property;
(c)    The Debt Yield as of the most recent Calculation Date, after giving pro
forma effect to the elimination of the Underwritten Net Cash Flow for the
Release Property and


58

--------------------------------------------------------------------------------





the repayment of the Loan in the applicable Release Amount, is at least equal to
the greater of (x) the Closing Date Debt Yield and (y) the actual Debt Yield as
of such date; provided that the condition in this clause (c) shall not be
applicable to a Transfer of a Property if the Loan is prepaid in the amount that
is the greater of the applicable Release Amount and one hundred percent (100%)
of the Net Transfer Proceeds for the Transferred Property;
(d)    The Release Property shall be Transferred (i) pursuant to an External
Transfer or, (ii) if the release of the Release Property is effected in order to
cure a Qualified Release Property Default or is a release of a Disqualified
Property pursuant to Section 2.4.3(a) or Designated HOA Property, to any Person
that is not a Loan Party;
(e)    reserved;
(f)    On or prior to the Transfer Date, Borrower shall prepay the Outstanding
Principal Balance by an amount equal to the applicable Release Amount for the
Release Property, and Borrower shall comply with the provisions and pay the
amounts set forth in Section 2.4.5;
(g)    Borrower shall submit to Administrative Agent and Collateral Agent, not
less than five (5) Business Days prior to the Transfer Date, a draft release for
the applicable Mortgage Documents (and, in the event the Mortgage and the
Assignment of Leases and Rents applicable to the Release Property encumber other
Property(ies) in addition to the Release Property, such release shall be a
partial release that relates only to the Release Property and does not affect
the Liens and security interests encumbering or on the other Property(ies)) in
form and substance appropriate for the jurisdiction in which the Release
Property is located and shall contain standard provisions protecting the rights
of Administrative Agent and Collateral Agent. In addition, Borrower shall
provide all other documentation of a ministerial or administrative nature that
Administrative Agent or Collateral Agent reasonably require to be delivered by
Borrower in connection with such release or assignment;
(h)    Borrower shall have paid all taxes and all reasonable out-of-pocket costs
and expenses incurred by Administrative Agent or Collateral Agent in connection
with any such release, and the current reasonable and customary fee being
assessed by Administrative Agent or Collateral Agent to effect such release or
assignment; and
(i)    The Release Property is a separate legal parcel from the property
remaining encumbered by Mortgages.
Section 2.6    Interest Rate Cap Agreement.
2.6.1    Interest Rate Cap Agreement. Prior to or contemporaneously with the
Yield Maintenance Date, Borrower shall have obtained, at its cost and expense,
and thereafter maintain in effect, the Interest Rate Cap Agreement, which shall
have a term expiring no earlier than the last day of the Interest Period in
which the Stated Maturity Date occurs and have a notional amount which shall not
at any time be less than the Outstanding Principal


59

--------------------------------------------------------------------------------





Balance on the Yield Maintenance Date. The full amount for the purchase of the
Interest Rate Cap Agreement from the Counterparty will be paid by Borrower on or
prior to the Yield Maintenance Date. The Interest Rate Cap Agreement shall have
a strike rate equal to the Strike Price.
2.6.2    Pledge and Collateral Assignment. As security for the full and punctual
payment and performance of the Obligations when due (whether upon stated
maturity, by acceleration, early termination or otherwise), Borrower, as
pledgor, hereby pledges, assigns, hypothecates, transfers and delivers to
Collateral Agent on behalf of the Secured Parties as collateral and hereby
grants to Collateral Agent on behalf of the Secured Parties a continuing first
priority lien on and security interest in, to and under all of the following
whether now owned or hereafter acquired and whether now existing or hereafter
arising (the “Rate Cap Collateral”): all of the right, title and interest of
Borrower in and to (i) the Interest Rate Cap Agreement; (ii) all payments,
distributions, disbursements or proceeds due, owing, payable or required to be
delivered to Borrower in respect of the Interest Rate Cap Agreement or arising
out of the Interest Rate Cap Agreement, whether as contractual obligations,
damages or otherwise; and (iii) all of Borrower’s claims, rights, powers,
privileges, authority, options, security interests, liens and remedies, if any,
under or arising out of the Interest Rate Cap Agreement, in each case including
all accessions and additions to, substitutions for and replacements, products
and proceeds of any or all of the foregoing.
2.6.3    Covenants.
(a)    Borrower shall comply with all of its obligations under the terms and
provisions of the Interest Rate Cap Agreement. All amounts paid by the
Counterparty under the Interest Rate Cap Agreement to Borrower or Administrative
Agent shall be deposited immediately into the Collection Account pursuant to
Section 6.1.1. Subject to terms hereof, provided no Event of Default has
occurred and is continuing, Borrower shall be entitled to exercise all rights,
powers and privileges of Borrower under, and to control the prosecution of all
claims with respect to, the Interest Rate Cap Agreement and the other Rate Cap
Collateral. Borrower shall take all actions reasonably requested by
Administrative Agent to enforce Borrower’s rights under the Interest Rate Cap
Agreement in the event of a default by the Counterparty thereunder and shall not
waive, amend or otherwise modify any of its rights thereunder.
(b)    Borrower shall defend the Secured Parties’ right, title and interest in
and to the Rate Cap Collateral pledged by Borrower pursuant hereto or in which
it has granted a security interest pursuant hereto against the claims and
demands of all other Persons.
(c)    In the event of any downgrade, withdrawal or qualification of the rating
of the Counterparty such that it ceases to qualify as an “Approved Counterparty”
Borrower shall replace the Interest Rate Cap Agreement with a Replacement
Interest Rate Cap Agreement not later than ten (10) Business Days following
receipt of notice from Administrative Agent or any other Person of such
downgrade, withdrawal or qualification.


60

--------------------------------------------------------------------------------





(d)    For the sake of clarity, in the event that the Loan has converted to
either a Prime Rate Loan or Alternative Base Rate Loan, Borrower shall replace
the Interest Rate Cap Agreement with a Replacement Interest Rate Cap Agreement
within thirty (30) days after the commencement of the Interest Period in which
the conversion becomes effective.
(e)    In the event that Borrower fails to purchase and deliver to Collateral
Agent on behalf of the Secured Parties (with a copy to Administrative Agent) the
Interest Rate Cap Agreement as and when required hereunder, Administrative Agent
may purchase the Interest Rate Cap Agreement and the cost incurred by
Administrative Agent in purchasing the Interest Rate Cap Agreement shall be paid
by Borrower to Administrative Agent with interest thereon at the Default Rate
from the date such cost was incurred by Administrative Agent until such cost is
paid by Borrower to Administrative Agent.
(f)    Borrower shall not sell, assign, or otherwise dispose of, or mortgage,
pledge or grant a security interest in, any of the Rate Cap Collateral or any
interest therein, and any sale, assignment, mortgage, pledge or security
interest whatsoever made in violation of this covenant shall be a nullity and of
no force and effect, and upon demand of Administrative Agent, shall forthwith be
cancelled or satisfied by an appropriate instrument in writing.
(g)    Borrower shall not (i) without the prior written consent of
Administrative Agent, modify, amend or supplement the terms of the Interest Rate
Cap Agreement, (ii) without the prior written consent of Administrative Agent,
except in accordance with the terms of the Interest Rate Cap Agreement, cause
the termination of the Interest Rate Cap Agreement prior to its stated maturity
date, (iii) without the prior written consent of Administrative Agent, except as
aforesaid, waive or release any obligation of the Counterparty (or any successor
or substitute party to the Interest Rate Cap Agreement) under the Interest Rate
Cap Agreement, (iv) without the prior written consent of Administrative Agent,
consent or agree to any act or omission to act on the part of the Counterparty
(or any successor or substitute party to the Interest Rate Cap Agreement) which,
without such consent or agreement, would constitute a default under the Interest
Rate Cap Agreement, (v) fail to exercise promptly and diligently each and every
material right which it may have under the Interest Rate Cap Agreement, (vi)
take or intentionally omit to take any action or intentionally suffer or permit
any action to be omitted or taken, the taking or omission of which would result
in any right of offset against sums payable under the Interest Rate Cap
Agreement or any defense by the Counterparty (or any successor or substitute
party to the Interest Rate Cap Agreement) to payment or (vii) fail to give
prompt notice to Administrative Agent of any notice of default given by or to
Borrower under or with respect to the Interest Rate Cap Agreement, together with
a complete copy of such notice.
(h)    In connection with an Interest Rate Cap Agreement, Borrower shall obtain
and deliver to Administrative Agent and Collateral Agent an opinion of counsel
from counsel (which counsel may be in-house counsel for the Counterparty) for
the Counterparty upon which Administrative Agent, Collateral Agent, Lender and
their respective successors and assigns may rely, under New York law and, if the
Counterparty is a non-U.S. entity, the applicable foreign law, which shall
provide in relevant part, that: (i) the issuer is duly


61

--------------------------------------------------------------------------------





organized, validly existing, and in good standing under the laws of its
jurisdiction of incorporation and has the organizational power and authority to
execute and deliver, and to perform its obligations under, the Interest Rate Cap
Agreement; (ii) the execution and delivery of the Interest Rate Cap Agreement by
the issuer, and any other agreement which the issuer has executed and delivered
pursuant thereto, and the performance of its obligations thereunder have been
and remain duly authorized by all necessary action and do not contravene any
provision of its certificate of incorporation or by-laws (or equivalent
organizational documents) or any law, regulation or contractual restriction
binding on or affecting it or its property; (iii) all consents, authorizations
and approvals required for the execution and delivery by the issuer of the
Interest Rate Cap Agreement, and any other agreement which the issuer has
executed and delivered pursuant thereto, and the performance of its obligations
thereunder have been obtained and remain in full force and effect, all
conditions thereof have been duly complied with, and no other action by, and no
notice to or filing with any governmental authority or regulatory body is
required for such execution, delivery or performance; and (iv) the Interest Rate
Cap Agreement, and any other agreement which the issuer has executed and
delivered pursuant thereto, has been duly executed and delivered by the issuer
and constitutes the legal, valid and binding obligation of the issuer,
enforceable against the issuer in accordance with its terms, subject to
applicable bankruptcy, insolvency and similar laws affecting creditors’ rights
generally, and subject, as to enforceability, to general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).
2.6.4    [Reserved].
2.6.5    Representations and Warranties. Borrower hereby covenants with, and
represents and warrants to Administrative Agent, Collateral Agent and each
Lender as of the Yield Maintenance Date as follows:
(a)    The Interest Rate Cap Agreement shall constitute the legal, valid and
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, subject only to applicable bankruptcy, insolvency and similar laws
affecting rights of creditors generally, and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
(b)    The Rate Cap Collateral shall be free and clear of all claims or security
interests of every nature whatsoever, except such as are created pursuant to
this Agreement and the other Loan Documents, and Borrower shall have the right
to pledge and grant a security interest in the same as herein provided without
the consent of any other Person other than any such consent that has been
obtained and is in full force and effect.
(c)    The Rate Cap Collateral shall have been duly and validly pledged
hereunder. All consents and approvals required to be obtained by Borrower for
the consummation of the transactions contemplated by this Agreement shall have
been obtained.
(d)    Giving effect to the aforesaid grant and assignment to Collateral Agent
on behalf of the Secured Parties, Collateral Agent on behalf of the Secured
Parties shall have,


62

--------------------------------------------------------------------------------





as of the Yield Maintenance Date, a valid, and upon proper filing, perfected and
continuing first priority lien upon and security interest in the Rate Cap
Collateral; provided that no representation or warranty is made with respect to
the perfected status of the security interest of Collateral Agent on behalf of
the Secured Parties in the proceeds of Rate Cap Collateral consisting of “cash
proceeds” or “non-cash proceeds” as defined in the UCC except if, and to the
extent, the provisions of Section 9-306 of the UCC shall be complied with.
(e)    Except for financing statements filed or to be filed in favor of
Collateral Agent on behalf of Lender as secured party, there are no financing
statements under the UCC covering any or all of the Rate Cap Collateral and
Borrower shall not, without the prior written consent of Administrative Agent,
until payment in full of all of the Obligations, execute and file in any public
office, any enforceable financing statement or statements covering any or all of
the Rate Cap Collateral, except financing statements filed or to be filed in
favor of Collateral Agent on behalf of the Secured Parties as a secured party.
2.6.6    Payments. If Borrower at any time shall be entitled to receive any
payments with respect to the Interest Rate Cap Agreement, Borrower shall direct
Counterparty to deposit such amounts, immediately upon becoming payable to
Borrower into the Collection Account; provided that if, notwithstanding such
direction, Borrower receives any payments with respect to the Interest Rate Cap
Agreement, Borrower shall immediately deposit such amounts into the Collection
Account.
2.6.7    Remedies. Subject to the provisions of the Interest Rate Cap Agreement,
if an Event of Default shall occur and then be continuing:
(a)    Administrative Agent on behalf of Secured Parties, without obligation to
resort to any other security, right or remedy granted under any other agreement
or instrument, shall have the right to, in addition to all rights, powers and
remedies of a secured party pursuant to the UCC, at any time and from time to
time, sell, resell, assign and deliver, in its sole discretion, any or all of
the Rate Cap Collateral (in one or more parcels and at the same or different
times) and all right, title and interest, claim and demand therein and right of
redemption thereof, at public or private sale, for cash, upon credit or for
future delivery, and in connection therewith Administrative Agent may grant
options and may impose reasonable conditions such as requiring any purchaser to
represent that any “securities” constituting any part of the Rate Cap Collateral
are being purchased for investment only, Borrower hereby waiving and releasing
any and all equity or right of redemption to the fullest extent permitted by the
UCC or applicable law. If all or any of the Rate Cap Collateral is sold by
Administrative Agent upon credit or for future delivery, Administrative Agent
shall not be liable for the failure of the purchaser to purchase or pay for the
same and, in the event of any such failure, Administrative Agent may resell such
Rate Cap Collateral. It is expressly agreed that Administrative Agent on behalf
of the Secured Parties may exercise its rights with respect to less than all of
the Rate Cap Collateral, leaving unexercised its rights with respect to the
remainder of the Rate Cap Collateral, provided, however, that such partial
exercise shall in no way restrict or jeopardize the Administrative Agent’s right
to


63

--------------------------------------------------------------------------------





exercise its rights with respect to all or any other portion of the Rate Cap
Collateral at a later time or times.
(b)    Administrative Agent may exercise, either by itself or by its nominee or
designee, in the name of Borrower, all of Collateral Agent’s rights, powers and
remedies in respect of the Rate Cap Collateral, hereunder and under law.
(c)    Borrower hereby irrevocably, in the name of Borrower or otherwise,
authorizes and empowers each of Administrative Agent and Collateral Agent on
behalf of the Secured Parties and assigns and transfers unto Administrative
Agent and Collateral Agent on behalf of the Secured Parties, and constitutes and
appoints Administrative Agent and Collateral Agent each as its true and lawful
attorney-in-fact, and as its agent, irrevocably, with full power of substitution
for Borrower and in the name of Borrower, (i) to exercise and enforce every
right, power, remedy, authority, option and privilege of Borrower under the
Interest Rate Cap Agreement, including any power to subordinate or modify the
Interest Rate Cap Agreement (but not, unless an Event of Default exists and is
continuing, the right to terminate or cancel the Interest Rate Cap Agreement),
or to give any notices, or to take any action resulting in such subordination,
termination, cancellation or modification and (ii) in order to more fully vest
in Administrative Agent and Collateral Agent on behalf of the Secured Parties
the rights and remedies provided for herein, to exercise all of the rights,
remedies and powers granted to Administrative Agent and Collateral Agent on
behalf of the Secured Parties in this Agreement, and Borrower further authorizes
and empowers Administrative Agent and Collateral Agent on behalf of the Secured
Parties, as Borrower’s attorney-in-fact, and as its agent, irrevocably, with
full power of substitution for Borrower and in the name of Borrower, to give any
authorization, to furnish any information, to make any demands, to execute any
instruments and to take any and all other action on behalf of and in the name of
Borrower which in the opinion of Administrative Agent may be necessary or
appropriate to be given, furnished, made, exercised or taken under the Interest
Rate Cap Agreement, in order to comply therewith, to perform the conditions
thereof or to prevent or remedy any default by Borrower thereunder or to enforce
any of the rights of Borrower thereunder. These powers-of-attorney are
irrevocable and coupled with an interest, and any similar or dissimilar powers
heretofore given by Borrower in respect of the Rate Cap Collateral to any other
Person are hereby revoked.
(d)    Administrative Agent or Collateral Agent, acting at the written direction
of Administrative Agent, may, without notice to, or assent by, Borrower or any
other Person (to the extent permitted by law), but without affecting any of the
Obligations, in the name of Borrower or in the name of Administrative Agent of
Collateral Agent, notify the Counterparty, or if applicable, any other
counterparty to the Interest Rate Cap Agreement, to make payment and performance
directly to Administrative Agent; extend the time of payment and performance of,
compromise or settle for cash, credit or otherwise, and upon any terms and
conditions, any obligations owing to Borrower, or claims of Borrower, under the
Interest Rate Cap Agreement; file any claims, commence, maintain or discontinue
any actions, suits or other proceedings deemed by Administrative Agent necessary
or advisable for the purpose of collecting upon or enforcing the Interest Rate
Cap Agreement; and execute


64

--------------------------------------------------------------------------------





any instrument and do all other things deemed necessary and proper by
Administrative Agent or Collateral Agent to protect and preserve and realize
upon the Rate Cap Collateral and the other rights contemplated hereby.
(e)    Pursuant to the powers-of-attorney provided for above, Administrative
Agent and Collateral Agent, acting at the written direction of Administrative
Agent may take any action and exercise and execute any instrument which it may
deem necessary or advisable to accomplish the purposes hereof; provided,
however, that Administrative Agent shall not be permitted to take or direct
Collateral Agent to take any action pursuant to said power-of-attorney that
would conflict with any limitation on the Secured Parties’ rights with respect
to the Rate Cap Collateral. Without limiting the generality of the foregoing,
Administrative Agent and Collateral Agent, acting at the written direction of
Administrative Agent, after the occurrence of an Event of Default, shall have
the right and power to receive, endorse and collect all checks and other orders
for the payment of money made payable to Borrower representing: (i) any payment
of obligations owed pursuant to the Interest Rate Cap Agreement, (ii) interest
accruing on any of the Rate Cap Collateral or (iii) any other payment or
distribution payable in respect of the Rate Cap Collateral or any part thereof,
and for and in the name, place and stead of Borrower, to execute endorsements,
assignments or other instruments of conveyance or transfer in respect of any
property which is or may become a part of the Rate Cap Collateral hereunder.
(f)    Administrative Agent and Collateral Agent, acting at the written
direction of Administrative Agent, may exercise all of the rights and remedies
of a secured party under the UCC.
(g)    Without limiting any other provision of this Agreement or any of
Borrower’s rights hereunder, and without waiving or releasing Borrower from any
obligation or default hereunder, Administrative Agent shall have the right, but
not the obligation, to perform any act or take any appropriate action, as it, in
its reasonable judgment, may deem necessary to protect the security of this
Agreement, to cure such Event of Default or to cause any term, covenant,
condition or obligation required under this Agreement or the Interest Rate Cap
Agreement to be performed or observed by Borrower to be promptly performed or
observed on behalf of Borrower. All amounts advanced by, or on behalf of,
Administrative Agent in exercising its rights under this Section 2.6.7(g)
(including, but not limited to, reasonable legal expenses and disbursements
incurred in connection therewith), together with interest thereon at the Default
Rate from the date of each such advance, shall be payable by Borrower to
Administrative Agent upon demand and shall be secured by this Agreement.
2.6.8    Sales of Rate Cap Collateral. No demand, advertisement or notice, all
of which are, to the fullest extent permitted by law, hereby expressly waived by
Borrower, shall be required in connection with any sale or other disposition of
all or any part of the Rate Cap Collateral, except that Administrative Agent
shall give Borrower at least thirty (30) Business Days’ prior written notice of
the time and place of any public sale or of the time when and the place where
any private sale or other disposition is to be made, which notice Borrower
hereby agrees is reasonable, all other demands, advertisements and notices


65

--------------------------------------------------------------------------------





being hereby waived. To the extent permitted by law, Administrative Agent shall
not be obligated to make any sale of the Rate Cap Collateral if it shall
determine not to do so, regardless of the fact that notice of sale may have been
given, and Administrative Agent may without notice or publication adjourn any
public or private sale, and such sale may, without further notice, be made at
the time and place to which the same was so adjourned. Upon each private sale of
the Rate Cap Collateral of a type customarily sold in a recognized market and
upon each public sale, unless prohibited by any applicable statute which cannot
be waived, Administrative Agent (or its nominee or designee) may purchase any or
all of the Rate Cap Collateral being sold, free and discharged from any trusts,
claims, equity or right of redemption of Borrower, all of which are hereby
waived and released to the extent permitted by law, and may make payment
therefor by credit against any of the Obligations in lieu of cash or any other
obligations. In the case of all sales of the Rate Cap Collateral, public or
private, Borrower shall pay all reasonable costs and expenses of every kind for
sale or delivery, including brokers’ and attorneys’ fees and disbursements and
any tax imposed thereon. However, the proceeds of sale of Rate Cap Collateral
shall be available to cover such costs and expenses, and, after deducting such
costs and expenses from the proceeds of sale, Administrative Agent shall apply
any residue to the payment of the Obligations in the order of priority as set
forth in this Agreement.
2.6.9    Public Sales Not Possible. Borrower acknowledges that the terms of the
Interest Rate Cap Agreement may prohibit public sales, that the Rate Cap
Collateral may not be of the type appropriately sold at public sales, and that
such sales may be prohibited by law. In light of these considerations, Borrower
agrees that private sales of the Rate Cap Collateral shall not be deemed to have
been made in a commercially unreasonably manner by mere virtue of having been
made privately.
2.6.10    Receipt of Sale Proceeds. Upon any sale of the Rate Cap Collateral by
Administrative Agent (whether by virtue of the power of sale herein granted,
pursuant to judicial process or otherwise), the receipt by Administrative Agent
or the officer making the sale or the proceeds of such sale shall be a
sufficient discharge to the purchaser or purchasers of the Rate Cap Collateral
so sold, and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to Administrative Agent
or such officer or be answerable in any way for the misapplication or
non-application thereof.
Section 2.7    Reserved.
Section 2.8    Yield Maintenance Premium.
Upon any repayment or prepayment of the Loan (including in connection with an
acceleration of the Loan but excluding in connection with the payment of a
Release Amount under Section 2.4.3(a)(i) with respect to a Property that has
become a Disqualified Property by virtue of a Casualty or Condemnation) made
prior to the Yield Maintenance Date, Borrower shall pay to Administrative Agent
on the date of such repayment or prepayment (or acceleration of the Loan) the
Yield Maintenance Premium applicable thereto. All Yield Maintenance Premium
payments hereunder shall be deemed to be earned by Lender upon the funding of
the Loan.


66

--------------------------------------------------------------------------------





Section 2.9    Increased Costs.
If as a result of any Regulatory Change or compliance of Lender therewith, or
Lender or the company in Control of Lender shall be subject to (i) any reserve,
special deposit or similar requirements relating to any extensions of credit or
other assets of, or any deposits with or other liabilities, of Lender or any
company in Control of Lender is imposed, modified or deemed applicable; or (ii)
subject any Lender to any Taxes (other than (A) Indemnified Taxes, (B) Taxes
described in clauses (ii) through (iv) of the definition of Excluded Taxes and
(C) Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto or (iii) any other condition (other than Taxes)
affecting loans to borrowers subject to LIBOR-based interest rates is imposed on
Lender or any company in Control of Lender and Lender determines that, by reason
thereof, the cost to Lender or any company in Control of Lender of making,
maintaining or extending the Loan to Borrower is increased, or any amount
receivable by Lender or any company in Control of Lender hereunder in respect of
any portion of the Loan to Borrower is reduced, in each case by an amount deemed
by Lender in good faith to be material (such increases in cost and reductions in
amounts receivable being herein called “Increased Costs”), then Lender shall
provide notice thereof to Borrower and Borrower agrees that it will pay to
Lender upon Lender’s written request such additional amount or amounts as will
compensate Lender or any company in Control of Lender for such Increased Costs
to the extent Lender determines that such Increased Costs are allocable to the
Loan. If Lender requests compensation under this Section 2.9, Lender shall, if
requested by notice by Borrower to Lender, furnish to Borrower a statement
setting forth the basis for requesting such compensation and the method for
determining the amount thereof.
Section 2.10    Taxes.
2.10.1    Defined Terms. For purposes of this Section 2.10, the term “applicable
law” includes FATCA.
2.10.2    Payments Free of Taxes. Any and all payments by or on account of any
obligation of Borrower under any Loan Document shall be made without deduction
or withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of Borrower) requires
the deduction or withholding of any Tax from any such payment by Borrower, then
Borrower shall be entitled to make such deduction or withholding and shall
timely pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable law and, if such Tax is an Indemnified
Tax, then the sum payable by Borrower shall be increased as necessary so that
after such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.10)
Lender receives an amount equal to the sum it would have received had no such
deduction or withholding been made.
2.10.3    Payment of Other Taxes by Borrower. Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law any Other
Taxes.


67

--------------------------------------------------------------------------------





2.10.4    Indemnification by the Loan Parties. Borrower shall indemnify Lender,
within 10 days after demand therefor (by Lender on Borrower, with a copy to
Administrative Agent), for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.10) payable or paid by Lender or required to be withheld or
deducted from a payment to Lender and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to Borrower
by Lender shall be conclusive absent manifest error.
2.10.5    Evidence of Payments. As soon as practicable after any payment of
Taxes by Borrower to a Governmental Authority pursuant to this Section 2.10,
Borrower shall deliver to Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to Administrative Agent.
2.10.6    Status of Lender.
(a)    If Lender is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document then Lender shall
deliver to Borrower and Administrative Agent, at the time or times reasonably
requested by such Persons, such properly completed and executed documentation
reasonably requested by any such Person as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, Lender, if
reasonably requested by Borrower or Administrative Agent, shall deliver such
other documentation prescribed by applicable law or reasonably requested by such
Person as will enable Borrower and Administrative Agent to determine whether or
not Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.10.6(b)(i), (b)(ii) and (b)(iv)
below) shall not be required if in Lender’s reasonable judgment such completion,
execution or submission would subject Lender to any material unreimbursed cost
or expense or would materially prejudice the legal or commercial position of
Lender.
(b)    Without limiting the generality of the foregoing,
(i)    If Lender is a U.S. Person it shall deliver to Borrower and
Administrative Agent (in such number of copies as shall be reasonably requested
by Borrower and Administrative Agent) on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or Administrative Agent), executed
originals of IRS Form W-9 certifying that Lender is exempt from U.S. federal
backup withholding tax;
(ii)    If Lender is a Foreign Lender it shall, to the extent it is legally
entitled to do so, deliver to Borrower and Administrative Agent (in such number
of copies as shall be reasonably requested by Borrower and Administrative Agent)
on or prior to the date on


68

--------------------------------------------------------------------------------





which it becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or Administrative Agent), whichever of
the following is applicable:
(A)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN (in the
case of an individual) or W-8BEN-E (in the case of an entity) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN (in the case of an
individual) or W-8BEN-E (in the case of an entity) establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;
(B)    executed originals of IRS Form W-8ECI;
(C)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) or 871(h) of the Code, (x) a
certificate substantially in the form of Exhibit F-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN (in the case of an individual) or W-8BEN-E
(in the case of an entity); or
(D)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN
(in the case of an individual) or W-8BEN-E (in the case of an entity), a U.S.
Tax Compliance Certificate substantially in the form of Exhibit F-2 or Exhibit
F-3, IRS Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided that if the Foreign Lender is a partnership and
one or more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit F-4 on behalf of
each such direct and indirect partner;
(iii)    any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to Borrower and Administrative Agent (in such number of copies as
shall be reasonably requested by Borrower and Administrative Agent) on or prior
to the date on which such Foreign Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of Borrower or
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit Borrower


69

--------------------------------------------------------------------------------





and Administrative Agent to determine the withholding or deduction required to
be made; and
(iv)    if a payment made to Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), Lender shall deliver
to Borrower and Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by Borrower such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by such Person as may be necessary for such Person to comply with its
obligations under FATCA and to determine that Lender has complied with Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (iv), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
Lender agrees that if any form or certification it previously delivered expires
or becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify Borrower and Administrative Agent in writing of
its legal inability to do so.
2.10.7    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.10 (including by
the payment of additional amounts pursuant to this Section 2.10), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 2.10.7 (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Section 2.10.7, in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this Section 2.10.7 the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This Section 2.10.7 shall
not be construed to require any indemnified party to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.
2.10.8    Survival. Each party’s obligations under this Section 2.10 shall
survive any assignment of rights by, or the replacement of, Lender and the
repayment, satisfaction or discharge of all obligations under any Loan Document.


70

--------------------------------------------------------------------------------





Section 2.11    Substitutions; Additions.
Borrower may (i) (A) on each Calculation Date (or, if any Calculation Date is
not a Business Day, on the immediately preceding Business Day) and (B) in
connection with any substitution of a Disqualified Property effected in
accordance with Section 2.4.3(a), substitute any Property or a portfolio of
Properties with a Substitute Property or a portfolio of Substitute Properties
and Collateral Agent, at the written direction of Administrative Agent, shall
release the Replaced Property or portfolio of Replaced Properties from the
applicable Mortgage Documents and release the security interest and Lien on any
Collateral located at such Property and (ii) no more than five (5) times during
the Term, if a Trigger Period is continuing, add additional Eligible Properties
to the Collateral solely in order to cure a Low Debt Yield Trigger. In either
case, with respect to such New Property, all of the following conditions shall
be satisfied as of the date of the Substitution or Addition, if and as
applicable:
(a)    Borrower shall have submitted to Administrative Agent and Collateral
Agent, not less than thirty (30) days prior to the proposed Substitution Date or
Addition Date, as applicable, written notice of the proposed Substitution or
Addition (a “Notice of Substitution/Addition”);
(b)    [reserved];
(c)    each New Property shall be a detached single-family residential real
property or a condominium or townhome (provided no condominium that is a New
Property shall consist of more than one single-family unit), but excluding
housing cooperatives and manufactured housing;
(d)    each New Property shall be occupied by an eligible tenant pursuant to an
Eligible Lease (unless a portfolio of Replaced Properties are being substituted,
in which case, the occupancy rate for the portfolio of Substitute Properties
shall be equal to or higher than the greater of (i) the occupancy rate for the
portfolio of Replaced Properties being substituted and (ii) the occupancy rate
for all Properties, and each such Substitute Property shall have been occupied
within sixty (60) days prior to the Substitution Date for such Substitute
Property);
(e)    with respect to a Substitution, no Default or Trigger Period shall have
occurred and be continuing except as related to, and cured by the removal of,
the Replaced Property or Replaced Properties being substituted;
(f)    Administrative Agent shall have obtained, at Borrower’s sole cost and
expense, a Broker Price Opinion for the New Property (or portfolio of New
Properties) and, with respect to a Substitution, the Replaced Property (or
portfolio of Replaced Properties) being substituted, in each case which Broker
Price Opinions shall not have been obtained more than 90 days prior to the
Substitution Date or Addition Date, as applicable;
(g)    with respect to a Substitution, the Property Value Test shall be
satisfied with respect to the New Property (or portfolio of New Properties);


71

--------------------------------------------------------------------------------





(h)    with respect to a Substitution, the Rents and Cash Flow Test shall be
satisfied with respect to the New Property (or portfolio of New Properties);
(i)    with respect to a Substitution, after giving effect to the New
Properties, the Loan-to-Value Ratio shall be less than or equal to forty-seven
percent (47%);
(j)    with respect to a Substitution where the Substitute Properties were not
acquired as a result of an arms’ length purchase from a third party, if the
Loan-to-Value Ratio is less than or equal to forty-seven percent (47%) prior to
such Substitution, the BPO Value of the Substitute Property (or portfolio of
Substitute Properties) shall be at least 105% of (1) the BPO Value of the
Replaced Properties or (2) if such Replaced Properties are Disqualified
Properties, Borrower’s reasonable estimate of the BPO Value (which estimate
shall not be less than the most recent actual BPO Value obtained with respect to
such Property prior to such date, indexed in accordance with the definition of
BPO Value) of the Replaced Properties if they were not suffering from the events
which led to becoming a Disqualified Property;
(k)    after giving effect to the New Properties, each of the Geographic
Diversity Test and the Concentration Limit Test shall be satisfied;
(l)    the BPO Value for each New Property, pursuant to a Broker Price Opinion
obtained by Administrative Agent in connection with the Substitution or
Addition, as applicable, is equal to or greater than $125,000 and less than or
equal to $600,000;
(m)    with respect to a Substitution, the Lease Term for the Substitute
Property (or the average Lease Term for a portfolio of Substitute Properties)
shall be equal to or longer than the Lease Term for the Replaced Property (or
the average Lease Term for a portfolio of Replaced Properties), provided, that
the Lease Term shall have a remaining contractual term of at least six (6)
months (without giving effect to any extension option in such lease);
(n)    with respect to a Voluntary Substitution, the aggregate of the Allocated
Loan Amounts for all Replaced Properties over the most recent twelve (12) month
period (including the proposed Substitution) substituted pursuant to Voluntary
Substitutions is no more than twenty percent (20%) of the then Outstanding
Principal Balance; provided that the aggregate of the Allocated Loan Amounts for
all Replaced Properties over the most recent twelve (12) month period (including
the proposed Substitution) substituted pursuant to Voluntary Substitutions that
do not constitute Upgrades shall be no more than ten percent (10%) of the then
Outstanding Principal Balance
(o)    with respect to a Voluntary Substitution that is an External Transfer,
the aggregate of the Allocated Loan Amounts for all Replaced Properties
substituted pursuant to Voluntary Substitutions that are External Transfers
since the Closing Date (including the proposed Substitution) is no more than one
hundred percent (100%) of the then Outstanding Principal Balance;


72

--------------------------------------------------------------------------------





(p)    with respect to a Voluntary Substitution that is an Internal Transfer,
the aggregate of the Allocated Loan Amounts for all Replaced Properties
substituted pursuant to Voluntary Substitutions that are Internal Transfers
since the Closing Date (including the proposed Substitution) is no more than ten
percent (10%) of the then Outstanding Principal Balance;
(q)    Borrower shall deliver to Administrative Agent an Officer’s Certificate
stating that each New Property satisfies each of the Property Representations
and is in compliance with the Property Covenants as of the Substitution Date or
Addition Date, as applicable;
(r)    Immediately following a Substitution, Borrower shall convey all of
Borrower’s right, title and interest in, to and under the Replaced Property (or
portfolio of Replaced Properties) being substituted to a Person which is not a
Loan Party and Borrower shall deliver to Administrative Agent a copy of the deed
conveying all of Borrower’s right, title and interest in such Replaced Property
(or portfolio of Replaced Properties) being substituted, provided that the
Borrower may contribute the Replaced Property (or portfolio of Replaced
Properties) to Borrower TRS prior to an External Transfer;
(s)    Borrower shall deliver evidence satisfactory to Administrative Agent that
each New Property is insured pursuant to Policies meeting the requirements of
Article 5;
(t)    Borrower shall deliver to Collateral Agent on behalf of the Secured
Parties the Property File with respect to each New Property;
(u)    Borrower shall have executed and delivered to Administrative Agent and
Collateral Agent on behalf of the Secured Parties, the Mortgage Documents with
respect to each New Property, which shall be in substantially similar form as
each Mortgage, Assignment of Leases and Rents and Fixture Filing that was
executed and/or delivered on the Closing Date with such changes as may be
necessitated or appropriate (as reasonably determined by Administrative Agent)
for the jurisdiction in which the New Property is located, and which may, in
Administrative Agent’s reasonable discretion, be Mortgage Documents with respect
to only such New Property (and in the event the New Property is located in the
same county or parish in which one or more other Properties (other than a
Replaced Property or Replaced Properties being substituted) is located, such
Mortgage and Assignment of Leases and Rents may be in the form of an amendment
and spreader agreement to the existing Mortgage and Assignment of Leases and
Rents covering such Property or Properties located in the same county or parish
as the New Property, in each case, in form and substance reasonably acceptable
to Administrative Agent) (the “New Mortgage Documents”);
(v)    Borrower shall deliver to Administrative Agent and Collateral Agent the
following opinions of counsel: (A) an opinion of counsel admitted to practice
under the laws of the state in which the New Property (or portfolio of New
Properties) being substituted is located in form and substance reasonably
satisfactory to Administrative Agent opining as to the enforceability of the New
Mortgage Documents with respect to the New Property (or


73

--------------------------------------------------------------------------------





portfolio of New Properties) and (B) an opinion stating that the New Mortgage
Documents were duly authorized, executed and delivered by Borrower and otherwise
in form and substance reasonably satisfactory to Administrative Agent;
(w)    Administrative Agent and Collateral Agent on behalf of the Secured
Parties shall have received a Title Insurance Policy for each New Property, in
form and substance reasonably satisfactory to Administrative Agent, insuring the
Lien of the Mortgage encumbering such New Property as a valid first lien on such
New Property, free and clear of all exceptions other than the Permitted Liens;
(x)    each New Property shall be located in an MSA listed on Schedule X;
(y)    after giving effect to such New Properties, the ratio of (i) the
aggregate Allocated Loan Amounts related to HOA Properties to (ii) the
Outstanding Principal Balance does not exceed such ratio in effect on the
Closing Date;
(z)    each New Property shall have an internal Invitation Homes Location Score
of at least 3.0; unless a portfolio of Replaced Properties are being
substituted, in which case, the weighted average Invitation Homes Location Score
of the corresponding portfolio of Substitute Properties (based on Allocated Loan
Amounts) shall be at least 3.0;
(aa)    no acquisition of a New Property will result in Borrower or any other
Loan Party incurring any Indebtedness (except as permitted by this Agreement);
(bb)    if any Lien, litigation or governmental proceeding is existing or
pending or, to the actual knowledge of a Responsible Officer of Manager or a
Loan Party, threatened against any New Property or, in respect of a
Substitution, any Replaced Property being substituted with a Substitute Property
which may result in liability for Borrower, Borrower shall have deposited with
Administrative Agent reserves reasonably satisfactory to Administrative Agent as
security for the satisfaction of such liability;
(cc)    Borrower shall furnish or cause to be furnished to Administrative Agent
in such manner and in such detail as may reasonably be requested by
Administrative Agent such information, documents, records or reports as may
reasonably be requested by Administrative Agent in connection with evaluating
whether such New Property satisfies the conditions set forth in this Section
2.11;
(dd)    with respect to a Substitution, immediately following the substitution
of a Replaced Property or Replaced Properties, Collateral Agent, acting at the
written direction of Administrative Agent, shall release the Replaced Property
or Replaced Properties from the applicable Mortgage Documents and related Lien,
provided, that Borrower has delivered to Collateral Agent and Administrative
Agent a draft release (and, in the event the Mortgage and the Assignment of
Leases and Rents applicable to the Replaced Property or Replaced Properties
encumbers other Property(ies) in addition to the Replaced Property or Replaced
Properties, such release shall be a partial release that relates only to the
Replaced Property or Replaced Properties being substituted and does not affect
the Liens and security interests


74

--------------------------------------------------------------------------------





encumbering or on the other Property(ies)) in form and substance appropriate for
the jurisdiction in which such Replaced Property or Replaced Properties are
located which contains standard provisions protecting the rights of Collateral
Agent and Administrative Agent;
(ee)    Borrower shall pay to all Secured Parties all reasonable out-of-pocket
costs and expenses incurred by such Persons in connection with the New
Properties (including, without limitation, costs and expenses incurred by any
Secured Party in connection with the release of the Replaced Property (or
portfolio of Replaced Properties) being substituted from applicable Mortgage
Documents, if applicable) and, in addition, the current reasonable and customary
fee being assessed by such Person to effect releases, additions or assignments;
and
(ff)    with respect to each New Property (1) the Borrower will deposit into the
(A) Tax Account such amount, as reasonably determined by Administrative Agent,
that when aggregated with Tax Funds in the Tax Account and assuming subsequent
monthly fundings of the Tax Account on each Monthly Payment Date of one-twelfth
(1/12) of projected annual Property Taxes, will be sufficient to pay all
Property Taxes prior to their respective due dates, (B) Capital Expenditure
Account an amount equal the product of (x) the balance of the Capital
Expenditure Funds divided by the total number of Properties prior to the
Substitution or Addition multiplied by (y) the increase (if any) in the number
of Properties caused by such Substitution or Addition, (2) if an Acceptable
Blanket Policy is not in effect, the Borrower will deposit into the Insurance
Account such amount, as reasonably determined by Administrative Agent, that when
aggregated with Insurance Funds in the Insurance Account and assuming subsequent
monthly fundings of the Insurance Account on each Monthly Payment Date of
one-twelfth (1/12) of the projected Insurance Premiums payable for the renewal
of the coverage afforded by the Policies, will be sufficient to pay all such
Insurance Premiums prior to the expiration of the Policies, and (3) if the New
Property is an Applicable HOA Property, the Borrower will deposit into the HOA
Account such amount, as reasonably determined by Administrative Agent, that when
aggregated with HOA Funds in the HOA Account, will be sufficient to pay
projected HOA Fees with respect to all Applicable HOA Properties during the
ensuing twelve (12) months.
Collateral Agent shall not be required to independently verify that any of the
foregoing conditions have been satisfied in connection with the release of any
property pursuant to this Section 2.11 and shall be entitled to conclusively
rely on Administrative Agent’s direction to release any such Property.
For the avoidance of doubt and notwithstanding anything to the contrary
contained herein, in the event a Property becomes a Disqualified Property due to
a Casualty or Condemnation, Borrower shall be required to make a prepayment in
accordance with Section 2.4.3 and shall not be entitled to make a Substitution
therefor in accordance with this Section 2.11.


75

--------------------------------------------------------------------------------







Section 2.12    Special Release.
In addition to any other rights of Borrower hereunder, commencing on the
one-year anniversary of the Closing Date Borrower may from time to time Transfer
to a Person that is not a Loan Party one or more Properties without a prepayment
of the Loan or payment of any Yield Maintenance Premium (each, a “Special
Release”), provided that (i) Administrative Agent shall have obtained, at
Borrower’s sole cost and expense, an updated Broker Price Opinion for all of the
Properties, (ii) no Default or Trigger Period has occurred and is continuing,
(iii) the Properties being Transferred in connection with such Special Release
have Allocated Loan Amounts in the aggregate of not more than fifteen percent
(15%) of the Outstanding Principal Balance, (iv) the Loan-to-Value Ratio shall
not exceed forty-seven percent (47%) after giving pro forma effect for the
elimination of the BPO Values for the Properties that are to be Transferred, (v)
the Debt Yield as of the most recent Calculation Date, after giving pro forma
effect for the elimination of the Underwritten Net Cash Flow for the Properties
that are to be Transferred, is at least greater than or equal to one hundred two
percent (102%) of the Closing Date Debt Yield, and (vi) after giving effect to
such Special Release, each of the Geographic Diversity Test and the
Concentration Limit Test shall be satisfied.  Collateral Agent and
Administrative Agent shall, at Borrower’s sole cost and expense and at the
written direction of Administrative Agent, release the Properties that are the
subject of a Special Release from the applicable Mortgage Documents and release
the security interest and Lien on any Collateral located at such Release
Properties.  Borrower shall not be entitled to obtain a Special Release more
than four (4) times during the Term. For the avoidance of doubt, a Special
Release involves only the release of Collateral and does not require the
Borrower to prepay any part of the Outstanding Principal Balance and does not
result in a change of the Outstanding Principal Balance (unless Borrower, at its
sole election, simultaneously with the Special Release has made a prepayment
pursuant to Section 2.4.2).
Section 2.13    Indemnification of Administrative Agent and Collateral Agent.
(a)    Each Lender shall severally indemnify Administrative Agent and Collateral
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified Administrative Agent or Collateral Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), and (ii) any Excluded Taxes attributable to such Lender, in each case, that
are payable or paid by Administrative Agent or Collateral Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by Administrative Agent or
Collateral Agent shall be conclusive absent manifest error. Each Lender hereby
authorizes Administrative Agent and Collateral Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by Administrative Agent or Collateral Agent to such Lender
from any other source against any amount due to Administrative Agent or
Collateral Agent under this Section 2.13.


76

--------------------------------------------------------------------------------







Section 2.14    Actions and Events Outside of Lenders’ and Agents’ Control
None of the Lender, Administrative Agent or Collateral Agent shall be liable in
any way to any Relevant Party or third party for such any such Lender’s,
Administrative Agent’s or Collateral Agent’s failure to perform or delay in
performing under the Loan Documents (and Administrative Agent, Collateral Agent
or any Lender may suspend or terminate all or any portion of Administrative
Agent’s, Collateral Agent’s or such Lender’s obligations under the Loan
Documents) if such failure to perform or delay in performing results directly or
indirectly from any acts of God, strikes, lockouts, boycotts, blockades, riots,
acts of war, terrorism, rebellion, insurrection, epidemics, fire, communication
line failures, computer viruses, power failures, earthquakes or any other
similar cause or event beyond the reasonable control of Administrative Agent,
Collateral Agent or such Lender.
ARTICLE 3


REPRESENTATIONS AND WARRANTIES
Section 3.1    General Representations.
Borrower represents and warrants to Administrative Agent, Collateral Agent and
Lender as of the Closing Date that, except to the extent (if any) disclosed on
Schedule III with reference to a specific subsection of this Section 3.1:
3.1.1    Organization; Special Purpose. Each Loan Party and each SPC Party has
been duly organized and is validly existing with requisite power and authority
to own its properties and to transact the businesses in which it is now engaged.
Each Loan Party and each SPC Party is duly qualified to do business and in good
standing in each jurisdiction where it is required to be so qualified in
connection with its properties, businesses and operations, except to the extent
that failure to do so would not reasonably be expected to have a Material
Adverse Effect. Each Loan Party and each SPC Party possesses all rights,
licenses, permits and authorizations, governmental or otherwise, necessary to
entitle it to own its properties and to transact the businesses in which it is
now engaged, except to the extent that failure to do so could not in the
aggregate reasonably be expected to have a Material Adverse Effect. The sole
business of Borrower is the acquisition, ownership, maintenance, sale, transfer,
refinancing, management, leasing and operation of the Properties; the sole
business of Borrower GP is acting as the sole general partner of Borrower,
including, providing the Borrower GP Guaranty and the Borrower GP Security
Agreement; and the sole business of Equity Owner is acting as the sole limited
partner of Borrower and the sole member of Borrower GP, including, providing the
Equity Owner Guaranty and the Equity Owner Security Agreement. Each Loan Party
and each SPC Party is a Special Purpose Bankruptcy Remote Entity.


77

--------------------------------------------------------------------------------





3.1.2    Proceedings; Enforceability. Each Loan Party has taken all necessary
action to authorize the execution, delivery and performance of this Agreement
and each of the other Loan Documents to which it is a party. This Agreement and
the other Loan Documents have been duly authorized, executed and delivered by or
on behalf of each Loan Party party thereto and constitute legal, valid and
binding obligations of each Loan Party party thereto, enforceable against each
such Loan Party party thereto in accordance with their respective terms, subject
only to applicable bankruptcy, insolvency, reorganization, moratorium and other
similar laws affecting the rights of creditors generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law). The Loan Documents
are not subject to any right of rescission, set-off, counterclaim or defense by
any Loan Party including the defense of usury, nor would the operation of any of
the terms of the Loan Documents, or the exercise of any right thereunder, render
the Loan Documents unenforceable, and no Loan Party has asserted any right of
rescission, set-off, counterclaim or defense with respect thereto.
3.1.3    No Conflicts. The execution, delivery and performance of this Agreement
and the other Loan Documents by each Loan Party party thereto (i) will not
contravene such Loan Party’s Constituent Documents, (ii) will not result in any
violation of the provisions of any Legal Requirement of any Governmental
Authority having jurisdiction over any Loan Party or any of each Loan Party’s
properties or assets, (iii) with respect to each Loan Party, will not conflict
with or result in a breach of any of the terms or provisions of, or constitute a
default under the terms of any indenture, mortgage, deed of trust, deed to
secure debt, loan agreement, management agreement or other agreement or
instrument to which any Loan Party is a party or to, which any of each Loan
Party’s property or assets is subject, that would be reasonably expected to have
a Material Adverse Effect and (iv) with respect to each Loan Party, except for
Liens created under the Loan Documents, result in or require the creation or
imposition of any Lien upon or with respect to any of the assets of any Loan
Party. Any consent, approval, authorization, order, registration or
qualification of or with any such Governmental Authority required for the
execution, delivery and performance by each Loan Party of this Agreement or any
other Loan Documents to which it is a party has been obtained and is in full
force and effect.
3.1.4    Litigation. There are no actions, suits or proceedings at law or in
equity by or before any Governmental Authority or other entity now pending or,
to the actual knowledge of a Responsible Officer of Manager or any Loan Party,
threatened, against or affecting any Loan Party or any SPC Party or Manager, as
applicable, which actions, suits or proceedings (i) involve this Agreement, the
Mortgage Documents, the Loan Documents or the transactions contemplated thereby
or (ii) if adversely determined, would reasonably be expected to have a Material
Adverse Effect. There are no actions, suits or proceedings at law or in equity
by or before any Governmental Authority or other entity that resulted in a
judgment against any Loan Party or any SPC Party that has not been paid in full
that would otherwise constitute an Event of Default under Section 8.1.
3.1.5    Agreements. No Loan Party is a party to any agreement or instrument or
subject to any restriction which would reasonably be expected to have a Material
Adverse


78

--------------------------------------------------------------------------------





Effect. No Loan Party is in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
agreement or instrument to which it is a party which default would be expected
to have a Material Adverse Effect. Other than the Loan Documents, no Loan Party
has a material financial obligation under any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which any Loan Party
is a party other than, with respect to Borrower, the Management Agreement.
3.1.6    Consents. No consent, approval, authorization or order of any court or
Governmental Authority is required for the execution, delivery and performance
by any Loan Party of, or compliance by any Loan Party with, this Agreement or
the other Loan Documents or the consummation of the transactions contemplated
hereby and thereby, other than those which have been obtained by the applicable
Loan Party.
3.1.7    Solvency. Each Loan Party and each SPC Party has (a) not entered into
the transaction contemplated by this Agreement nor executed any Loan Document
with the actual intent to hinder, delay or defraud any creditor and (b) received
reasonably equivalent value in exchange for its obligations under the Loan
Documents. After giving effect to the Loans, each Loan Party and each SPC Party
is Solvent. No petition in bankruptcy has been filed against any Loan Party or
any SPC Party in the last seven (7) years, and no Loan Party in the last seven
(7) years has made an assignment for the benefit of creditors or taken advantage
of any insolvency act for the benefit of debtors. No Loan Party or SPC Party is
contemplating either the filing of a petition by it under any state or federal
bankruptcy or insolvency laws or the liquidation of all or a major portion of
such Person’s assets or property, and to the actual knowledge of any Loan Party,
no Person is contemplating the filing of any such petition against any Loan
Party or SPC Party.
3.1.8    Employee Benefit Matters.
(a)    Assuming no portion of the assets used by Lender to fund the Loan
constitutes the assets of an ERISA Plan, the assets of each Loan Party do not
constitute “plan assets” of (a) any “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) any “plan” (as
defined in Section 4975 of the Code) that is subject to Section 4975 of the Code
or (c) any employee benefit plan or plan that is not subject to Title I of ERISA
or Section 4975 of the Code but is subject to any law, rule or regulation
applicable to such Loan Party which is substantially similar to the prohibited
transaction provisions of Section 406 of ERISA or Section 4975 of the Code (each
of (a), (b) and (c), an “ERISA Plan”) with the result that the transactions
contemplated by this Agreement, including, but not limited to, the exercise by
Administrative Agent or Lender of any rights under the Loan Documents will
constitute a non-exempt prohibited transaction within the meaning of Section 406
of ERISA or Section 4975 of the Code. No Loan Party or any of its ERISA
Affiliates sponsors, maintains or contributes to any Plans or Foreign Plans. No
Loan Party or any of their respective subsidiaries or predecessor entities has
(or, at any time, has had) any employees.
(b)    Each Plan (and each related trust, insurance contract or fund) is in
compliance in all materials respects with its terms and will all applicable
laws, including without


79

--------------------------------------------------------------------------------





limitation ERISA and the Code. Each Plan that is intended to be qualified under
Section 401(a) of the Code as currently in effect has been determined by the IRS
to be so qualified, and each trust related to any such Plan has been determined
to be exempt from federal income tax under Section 501(a) of the Code as
currently in effect, and no event has taken place which could reasonably be
expected to cause the loss of such qualified status and exempt status. With
respect to each Plan of a Loan Party, each Loan Party and all of its ERISA
Affiliates have satisfied the minimum funding standard under Section 412(a) of
the Code and Section 302(a) of ERISA and paid all required minimum contributions
and all required installments on or before the due dates under Section 430(j) of
the Code and Section 303(j) of ERISA. Neither any Loan Party nor any of its
ERISA Affiliates has filed, pursuant to Section 412(c) of the Code or Section
302(c) of ERISA, an application for a waiver of the minimum funding standard.
Neither any Loan Party nor any of its ERISA Affiliates has incurred any
liability to the PBGC which remains outstanding other than the payment of
premiums, and there are no premium payments which have become due which are
unpaid. No Plan is in “at risk” status within the meaning of Section 430(i) of
the Code or Section 303(i) of ERISA. There are no existing, pending or
threatened claims (other than routine claims for benefits in the normal course),
sanctions, actions, lawsuits or other proceedings or investigation involving any
Plan to which any Loan Party or any of its ERISA Affiliates has incurred or
otherwise has or could have an obligation or any liability. With respect to each
Multiemployer Plan to which any Loan Party or any of its ERISA Affiliates is
required to make a contribution, each Loan Party and all of its ERISA Affiliates
have satisfied all required contributions and installments on or before the
applicable due dates and have not incurred a complete or partial withdrawal
under Section 4203 or 4205 of ERISA. No Plan Termination Event has or is
reasonably expected to occur.
(c)    Each Foreign Plan is in compliance in all material respects with all
laws, regulations and rules applicable thereto and the respective requirements
of the governing documents for such plan. The aggregate of the liabilities to
provide all of the accrued benefits under each Foreign Plan does not exceed the
current fair market value of the assets held in the trust or other funding
vehicle for such plan. There are no actions, suits or claims (other than routine
claims for benefits) pending or threatened against any Loan Party or any of its
ERISA Affiliates with respect to any Foreign Plan.
3.1.9    Compliance with Legal Requirements. Each Loan Party is in compliance
with all applicable Legal Requirements, except to the extent that any
noncompliance would not reasonably be expected to have a Material Adverse
Effect. No Loan Party is in default or violation of any order, writ, injunction,
decree or demand of any Governmental Authority, except for any default or
violation that would not reasonably be expected to have a Material Adverse
Effect.
3.1.10    Perfection Representations.
(a)    The Borrower Security Agreement, the Equity Owner Security Agreement and
the Borrower GP Security Agreement create valid and continuing security
interests (as defined in the applicable UCC) in the personal property Collateral
in favor of Collateral


80

--------------------------------------------------------------------------------





Agent on behalf of the Secured Parties, which security interests are prior to
all other Liens arising under the UCC, subject to Permitted Liens, and are
enforceable as such against creditors of each Loan Party, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally, and to general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity);
(b)    All appropriate financing statements have been filed in the proper filing
office in the appropriate jurisdictions under applicable law in order to perfect
the security interest granted to Collateral Agent on behalf of the Secured
Parties hereunder in the Collateral that may be perfected by filing a financing
statement;
(c)    Other than the security interest granted to Collateral Agent on behalf of
the Secured Parties pursuant to Borrower Security Agreement, the Equity Owner
Security Agreement and the Borrower GP Security Agreement, no Loan Party has
pledged, assigned, collaterally assigned, sold, granted a security interest in,
or otherwise conveyed any of the Collateral except to the extent expressly
permitted by the terms hereof. No Loan Party has authorized the filing of and is
not aware of any financing statements against any Loan Party that include a
description of the Collateral other than any financing statement relating to the
security interest granted to Collateral Agent on behalf of the Secured Parties
hereunder or that has been terminated.
(d)    No instrument or document that constitutes or evidences any Collateral
has any marks or notations indicating that they have been pledged, assigned or
otherwise conveyed to any Person other than Collateral Agent on behalf of the
Secured Parties.
(e)    The grant of the security interest in the Collateral by each Loan Party
to Collateral Agent on behalf of the Secured Parties, pursuant to Borrower
Security Agreement, the Equity Owner Security Agreement and the Borrower GP
Security Agreement is in the ordinary course of business for each Loan Party and
is not subject to the bulk transfer or any similar statutory provisions in
effect in any applicable jurisdiction.     
(f)    The chief executive office and the location of each Loan Party’s records
regarding the Collateral are listed on Schedule VII. Except as otherwise
disclosed to Administrative Agent in writing, each Loan Party’s legal name is as
set forth in this Agreement, each Loan Party has not changed its name since its
formation. Except as otherwise listed on Schedule VII, each Loan Party does not
have trade names, fictitious names, assumed names or “doing business as” names
and each Loan Party’s federal employer identification number and organizational
identification number is set forth on Schedule VII.
(g)    Borrower is a limited partnership, and the jurisdiction in which Borrower
is organized is Delaware. Borrower’s Tax I.D. number is 83-4667881 and
Borrower’s Delaware Organizational I.D. number is 7402068.
3.1.11    Business. Since its formation, no Loan Party has conducted any
business other than entering into and performing its obligations under the Loan
Documents to which it is a party and as described on Schedule IV. Since the date
of formation of each Loan


81

--------------------------------------------------------------------------------





Party, no event has occurred which would reasonably be expected to have a
Material Adverse Effect. As of the date hereof, no Loan Party owns or holds,
directly or indirectly (a) any capital stock or equity security of, or any
equity interest in, any Person other than a Loan Party, except as set forth on
Schedule VIII or (b) any debt security or other evidence of indebtedness of any
Person, except for Permitted Investments and as otherwise contemplated by the
Loan Documents. Borrower does not have any subsidiaries.
3.1.12    Management. The ownership, leasing, management and collection
practices used by each Loan Party and Manager with respect to the Properties
(including by the CSH 2016-2 Borrower prior to the Closing Date) have been, to
the actual knowledge of the Responsible Officers of the Manager and each Loan
Party, in compliance with all applicable Legal Requirements, and all necessary
licenses, permits and regulatory requirements pertaining thereto have been
obtained and remain in full force and effect, except to the extent that failure
to obtain would not reasonably be expected to have a Material Adverse Effect.
3.1.13    Financial Information. All financial data that have been delivered to
Administrative Agent in connection with the Loan (a) are true, complete and
correct in all material respects (or, to the extent that any such financial data
was incorrect in any material respect when delivered, the same has been
corrected by financial data subsequently delivered to Administrative Agent prior
to the date hereof), (b) accurately represent the financial condition of the
Properties as of the date of such reports, and (c) have been prepared in
accordance with GAAP throughout the periods covered, except as disclosed
therein. The foregoing representation shall not apply to any such financial data
that constitutes projections, provided that Borrower represents and warrants
that such projections were made in good faith and that Borrower has no reason to
believe that such projections were materially inaccurate. Borrower does not have
any contingent liabilities, liabilities for taxes, unusual forward or long-term
commitments or unrealized or anticipated losses from any unfavorable commitments
that are known to Borrower and reasonably likely to have a materially adverse
effect on the Properties or the operation thereof, except as referred to or
reflected in said financial statements. Borrower has no liabilities or other
obligations that arose or accrued prior to the date hereof that would reasonably
be expected to have a Material Adverse Effect. Borrower has no known contingent
liabilities.
3.1.14    Insurance. Borrower has obtained and delivered to Administrative Agent
certificates evidencing the Policies required to be maintained under Section
5.1.1. All such Policies are in full force and effect, with all premiums prepaid
thereunder. No claims have been made that are currently pending, outstanding or
otherwise remain unsatisfied under any such Policies that would reasonably be
expected to have a Material Adverse Effect. With respect to any insurance
policy, neither Borrower nor, to Borrower’s or Manager’s knowledge, any other
Person, has done, by act or omission, anything which would impair the coverage
of any of the Policies in any material respect.
3.1.15    Tax Filings. Each Loan Party has filed, or caused to be filed, on a
timely basis all Tax returns (including, without limitation, all foreign,
federal, state, local and other Tax returns) required to be filed by it, is not
liable for Non-Property Taxes payable by any


82

--------------------------------------------------------------------------------





other Person and has paid or made adequate provisions for the payment of all
Non-Property Taxes (to the extent such Taxes, assessment and other governmental
charges exceed One Hundred Thousand and No/100 Dollars ($100,000) in the
aggregate) payable by such Loan Party except as permitted by Section 4.1.3 or
4.4.8. All material recording or other similar taxes required to be paid by any
Loan Party under applicable Legal Requirements currently in effect in connection
with the execution, delivery, recordation, filing, registration, perfection or
enforcement of any of the Loan Documents have been paid.
3.1.16    Federal Reserve Regulations. No part of the proceeds of the Loan will
be used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
(“Margin Stock”) or for any other purpose which would be inconsistent with such
Regulation U or any other Regulations of such Board of Governors, or for any
purposes prohibited by Legal Requirements in any material respects or by the
terms and conditions of this Agreement or the other Loan Documents. None of the
Collateral is comprised of Margin Stock and less than twenty-five percent (25%)
of the assets of each Loan Party are comprised of Margin Stock.
3.1.17    Organizational Chart. The organizational chart attached as Schedule
II, relating to the Loan Parties and certain Affiliates and other parties, is
true, complete and correct on and as of the date hereof. No Person other than
those Persons shown on Schedule II has any ownership interest in, or right of
control, directly or indirectly, in Borrower or any other Loan Party.
3.1.18    Bank Holding Company. Borrower is not a “bank holding company” or a
direct or indirect subsidiary of a “bank holding company” as defined in the Bank
Holding Company Act of 1956, as amended, and Regulation Y thereunder of the
Board of Governors of the Federal Reserve System.
3.1.19    FIRPTA. No Loan Party is a “foreign person” within the meaning of
Section 1445(f)(3) of the Code.
3.1.20    Investment Company Act. No Loan Party or any Person controlling such
Loan Party, including Sponsor, is required to register as an “investment
company” under the Investment Company Act of 1940, as amended.
3.1.21    Fiscal Year. Each fiscal year of Borrower commences on January 1.
3.1.22    Other Debt; Liens. No Loan Party has any Indebtedness other than, with
respect to Borrower, Permitted Indebtedness, and with respect to each Guarantor,
Guarantor Permitted Indebtedness.
3.1.23    Contracts.
(a)    Borrower has not entered into, and is not bound by, any Major Contract
which continues in existence, except those previously disclosed in writing to
Administrative Agent.


83

--------------------------------------------------------------------------------





(b)    Each of the Major Contracts is in full force and effect, there are no
material defaults by Borrower thereunder and, to the knowledge of Borrower and
Manager, there are no monetary or other material defaults thereunder by any
other party thereto. None of Borrower, Manager, any Affiliate of Borrower or any
other Person acting on Borrower’s behalf has given or received any notice of
default under any of the Major Contracts that remains uncured or in dispute.
(c)    Borrower has delivered copies of the Major Contracts (including all
amendments and supplements thereto) to Administrative Agent that are true,
correct and complete in all material respects.
(d)    Except for the Manager under the Management Agreement, no Major Contract
has as a party an Affiliate of Borrower. All fees and other compensation for
services previously performed under the Management Agreement have been paid in
full.
3.1.24    Full and Accurate Disclosure. All information, reports, financial
statements, exhibits and schedules furnished in writing by or on behalf of each
Loan Party to the Secured Parties (including any information with respect to the
CSH 2016-2 Borrower) in connection with the negotiation, preparation or delivery
of this Agreement and the other Loan Documents or included herein or therein or
delivered pursuant hereto or thereto (but excluding any projections, forward
looking statements, budgets, estimates and general market data as to which each
Loan Party only represents and warrants that such information was prepared in
good faith based upon assumptions believed by it to be reasonable at the time),
when taken as a whole, as of the date furnished, do not contain any untrue
statement of material fact or omit to state any material fact necessary to make
the statements herein or therein, in light of the circumstances under which they
were made, not materially misleading.
3.1.25    Illegal Activity. None of the Properties has been or will be purchased
with proceeds of any illegal activity.
3.1.26    Patriot Act; Beneficial Ownership Regulation.
(a)    No Loan Party nor to Borrower’s knowledge any owner of a direct interest
in any Loan Party: (i) is listed on any Government Lists, (ii) is a person who
has been determined by competent authority to be subject to the prohibitions
contained in Presidential Executive Order No. 13224 (Sept. 23, 2001) or any
other similar prohibitions contained in the rules and regulations of OFAC or in
any enabling legislation or other Presidential Executive Orders in respect
thereof, (iii) has been previously indicted for or convicted of any felony
involving a crime or crimes of moral turpitude or for any Patriot Act Offense,
or (iv) is currently under investigation by any Governmental Authority for
alleged criminal activity. For purposes hereof, the term “Patriot Act Offense”
means any violation of the criminal laws of the United States of America or of
any of the several states, or that would be a criminal violation if committed
within the jurisdiction of the United States of America or any of the several
states, relating to terrorism or the laundering of monetary instruments,
including any offense under (A) the criminal laws against terrorism; (B) the
criminal laws


84

--------------------------------------------------------------------------------





against money laundering, (C) the Bank Secrecy Act, as amended, (D) the Money
Laundering Control Act of 1986, as amended, or (E) the Patriot Act. “Patriot Act
Offense” also includes the crimes of conspiracy to commit, or aiding and
abetting another to commit, a Patriot Act Offense.
(b)    At the time Borrower first entered into a Lease with each Tenant
(excluding any Tenant who occupied a Property pursuant to an in-place Lease when
such Property was acquired by Borrower’s Affiliate), no such Tenant was listed
on either of the Government Lists described in Section 4.1.17.
(c)    The information completed by the Borrower in the Beneficial Ownership
Certificate delivered by Borrower to Administrative Agent on or prior to the
Closing Date is true and correct.
3.1.27    CSH 2016-2 Loan.
(a)    The holder of the CSH 2016-2 Loan has received, on or prior to the
Closing Date, the full amount due and owing under the CSH 2016-2 Loan as of the
Closing Date. In connection therewith, the promissory note evidencing the CSH
2016-2 Loan and the mortgages securing such note has been assigned to the Lender
for purposes of amending and restating.
(b)    The Recycled Entity Merger became effective on the Closing Date
(immediately prior to the execution of this Agreement) and, as of such
effectiveness, the CSH 2016-2 Borrower was merged with and into Borrower. For
the avoidance of doubt, without any implication to the contrary, to the extent
provided by applicable law, all references to Borrower herein shall include the
CSH 2016-2 Borrower.
Section 3.2    Property Representations.
Borrower represents and warrants to Administrative Agent, Collateral Agent and
Lender with respect to each Property as follows:
3.2.1    Property/Title.
(a)    Borrower has good and marketable fee simple legal and equitable title to
the real property comprising the Property, subject to Permitted Liens. The
Mortgage Documents, when properly recorded and/or filed in the appropriate
records, will create (i) a valid, first priority, perfected Lien on Borrower’s
interest in the Property, subject only to the Permitted Liens, and (ii)
perfected security interests in and to, and perfected collateral assignments of,
all personalty (including the Leases), all in accordance with the terms thereof,
in each case subject only to the Permitted Liens.
(b)    All transfer taxes, deed stamps, intangible taxes or other amounts in the
nature of transfer taxes required to be paid under applicable Legal Requirements
in connection with the transfer of the Property to Borrower have been paid or
are being paid simultaneously


85

--------------------------------------------------------------------------------





herewith. All mortgage, mortgage recording, stamp, intangible or other similar
tax required to be paid under applicable Legal Requirements in connection with
the execution, delivery, recordation, filing, registration, perfection or
enforcement of any of the Mortgage Documents with respect to such Property,
including the Mortgages, have been paid or are being paid simultaneously
herewith. All taxes and governmental assessments due and owing in respect of the
Property have been paid, or an escrow of funds in an amount sufficient to cover
such payments has been established hereunder or are insured against by the Title
Insurance Policy and the Title Insurance Owner’s Policy for such Property.
(c)    The Property is comprised of one (1) or more parcels which constitute
separate tax lots and do not constitute a portion of any other tax lot not a
part of such Property. The Property is comprised of one (1) or more separate
legal parcels and no portion of any Property constitutes a portion of any legal
parcel not a part of such Property.
3.2.2    Adverse Claims. Borrower’s ownership of the Property is free and clear
of any Liens other than Permitted Liens.
3.2.3    Title Insurance Owner’s Policy. The Property File for the Property
includes either (a) a Title Insurance Owner’s Policy insuring fee simple
ownership of such Property by Borrower in an amount equal to or greater than the
initial Allocated Loan Amount of the Property (except to the extent (if any)
disclosed on Schedule III with reference this Section 3.2.3), issued by a
Qualified Title Insurance Company with no title exceptions other than Permitted
Liens or (b) with respect to any New Property, a marked or initialed binding
commitment that is effective as a Title Insurance Owner’s Policy in respect of
such Property in an amount equal to or greater than the initial Allocated Loan
Amount of the Property, issued by a Qualified Title Insurance Company with no
title exceptions other than Permitted Liens, which commitment shall be
accompanied by such other affidavits, transfer declarations and other documents
as are necessary for the recordation of the deed for such Property and issuance
of such Title Insurance Owner’s Policy.
3.2.4    Deed. The Property File for such Property includes a deed for such
Property conveying the Property to Borrower, with vesting in the actual name of
Borrower with a certification from Borrower that such Property’s deed has been
recorded or presented to and accepted for recording by the applicable Qualified
Title Insurance Company that issued or is issuing the related Title Insurance
Owner’s Policy or binding commitment referred to in Section 3.2.3, with all
fees, premiums and deed stamps and other transfer taxes paid.
3.2.5    Mortgage File Required Documents. The Property File for the Property
includes (a) either (i) certified or file stamped (in each case by the
applicable land registry) original executed Mortgage Documents or (ii) a copy of
the Mortgage Documents in recordable form that have been submitted by OS
National, LLC for recording in the jurisdiction in which such Property is
located (with Administrative Agent and Borrower acknowledging that the Mortgage
Documents delivered on the Closing Date consist solely of Mortgages (which
include Assignments of Leases and Rents and Fixture Filings as a part thereof),
and that no separate Assignments of Leases and Rents or Fixture Filings are
included as part of the Mortgage Documents delivered at the Closing Date), (b)
an opinion of counsel


86

--------------------------------------------------------------------------------





admitted to practice in the state in which such Property is located in form and
substance reasonably satisfactory to Administrative Agent in respect of the
enforceability of such Mortgage Documents and an opinion of counsel in form and
substance reasonably satisfactory to Administrative Agent stating that the
Mortgage Documents were duly authorized, executed and delivered by Borrower and
that the execution and delivery of such Mortgage Loan Documents and the
performance by Borrower of its obligations thereunder will not cause a breach
of, or a default under, any agreement, document or instrument to which Borrower
is a party or to which it or such Property is bound, (c) either (x) a Title
Insurance Policy which shall have been obtained in connection with the CSH
2016-2 Loan or (y) with respect to Mortgage Documents that apply to any New
Property, a Title Insurance Policy insuring the Lien of the Mortgage encumbering
such property, and (d) evidence that all taxes, fees and other charges payable
in connection therewith have been paid in full. GRC has delivered to the Lender
the Closing Date GRC Certificate.
3.2.6    Property File. The Property File for such Property has been delivered
to Collateral Agent and there is no Deficiency with respect to such Property
File.
3.2.7    Property Taxes, Other Charges and HOA Fees. There are no delinquent
Property Taxes, Other Charges or HOA Fees outstanding with respect to the
Property, other than Property Taxes, Other Charges or HOA Fees that may exist in
accordance with Section 4.4.8. As of the Closing Date, there are no pending or,
to Borrower’s or Manager’s knowledge, proposed, special or other assessments for
HOA improvements affecting the Property that would reasonably be expected to
have an Individual Material Adverse Effect with respect to the Property.
3.2.8    Compliance with Renovation Standards. If the Property is a Vacant
Property, it was previously subject to an Eligible Lease. If the Property is
then subject to an Eligible Lease, or if the Property is a Vacant Property
previously subject to an Eligible Lease, at the commencement of such Eligible
Lease, such Property satisfied the Renovation Standards and all renovations
thereto were conducted in accordance with applicable Legal Requirements, in all
material respects.
3.2.9    Physical Condition. The Property is subject to an Eligible Lease or is
a Vacant Property previously subject to an Eligible Lease, and at the
commencement of such Eligible Lease, such Property was (and to Borrower’s
knowledge continues to be) in a good, safe and habitable condition and repair,
and free of and clear of any damage or waste that has an Individual Material
Adverse Effect on the Property.
3.2.10    Brokers. There is no commission or other compensation payable to any
broker or finder in connection with the purchase of the Property by Borrower or
its Affiliate that has not been paid or is being contested in good faith by
Borrower.
3.2.11    Leasing. As of the Property Cut Off Date, unless such Property is a
Vacant Property, or, in case of any Substitute Property, as of the date such
Property becomes a Substitute Property, the Property was leased by Borrower
pursuant to an Eligible Lease and each such lease was in full force and effect
and was not in default in any material respect.


87

--------------------------------------------------------------------------------





No Person (other than the Borrower) has any possessory interest in the Property
or right to occupy the same except any Tenant under and pursuant to the
provisions of the applicable Lease and any Person claiming rights through any
such Tenant. The copy of such Eligible Lease in the Property File is true and
complete in all material respects and there are no material oral agreements with
respect thereto. No Rent (or security deposits) has been paid more than one (1)
month in advance of its due date. As of the date hereof, any payments, free
rent, partial rent, rebate of rent or other payments, credits, allowances or
abatements required to be given by Borrower to the relevant Tenant has already
been provided to such Tenant. The leasing of the Property has complied in all
material respects with Borrower’s internal leasing guidelines.
3.2.12    Insurance. The Property is covered by property, casualty, liability,
business interruption, windstorm, flood, earthquake and other applicable
insurance policies as and to the extent, and in compliance with the applicable
requirements of Section 5.1.1 and Neither Borrower or Manager has taken (or
omitted to take) any action that would impair or invalidate the coverage
provided by any such policies. As of the date hereof, no claims have been made
that are currently pending, outstanding or otherwise remain unsatisfied under
any such policies and would reasonably be expected to have an Individual
Material Adverse Effect with respect to the Property.
3.2.13    Lawsuits, Etc. As of the date hereof, there are no actions, suits or
proceedings at law or in equity by or before any Governmental Authority or other
entity pending or to the actual knowledge of Borrower or Manager, threatened
against or affecting the Property, which actions, suits or proceedings would
reasonably be expected to have an Individual Material Adverse Effect on such
Property.
3.2.14    Orders, Injunctions, Etc. There are no orders, injunctions, decrees or
judgments outstanding with respect to the Property that would reasonably be
expected to have an Individual Material Adverse Effect on such Property.
3.2.15    Agreements Relating to the Property. Borrower is not a party to any
agreement or instrument or subject to any restriction of record which would
reasonably be expected to have an Individual Material Adverse Effect on such
Property. Borrower has not received notice of a default in any material respect
in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement or instrument to which the
Property is bound. Borrower does not have a material financial obligation under
any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument by which the Property is bound, other than obligations under the Loan
Documents and HOA Fees, if applicable. Borrower is not in default in any
material respect in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any Permitted Lien with
respect to the Property. Neither the Property nor any part thereof are subject
to any purchase options, rights of first refusal, rights of first offer or other
similar rights in favor of any Tenant or other third parties.
3.2.16    Accuracy of Information Regarding Property. The Property is not a
housing cooperative or manufactured housing. All material information with
respect to the Property


88

--------------------------------------------------------------------------------





included in the Property File and the Properties Schedule is true, complete and
accurate in all material respects. If the Property is located in Nevada, (a) the
HOA (if any) affecting such Property is accurately identified on Schedule XIV
and (b) the notice address of each such HOA (if any) included in Schedule XIV
hereof (as may be updated by Borrower from time to time by written notice to
Administrative Agent) is true, complete, and accurate in all respects.
3.2.17    Compliance with Legal Requirements. The Property (including the
leasing and intended use thereof) complies with all applicable Legal
Requirements, including, without limitation, building and zoning ordinances and
codes and all certifications, permits, licenses and approvals, including without
limitation, certificates of completion and occupancy permits, required for the
legal leasing, use, occupancy, habitability and operation of such Property,
except as would not reasonably be expected to have an Individual Material
Adverse Effect with respect to the Property. There is no consent, approval,
permit, license, order or authorization of, and no filing with or notice to, any
court or Governmental Authority related to the operation, use or leasing of the
Property that has not been obtained, except as would not reasonably be expected
to have an Individual Material Adverse Effect with respect to the Property.
There has not been committed by Borrower or by any other Person in occupancy of
or involved with the operation, use or leasing of the Property any act or
omission affording any Governmental Authority the right of forfeiture as against
the Property or any part thereof.
3.2.18    Environmental Laws. The Property is in material compliance with all
Environmental Laws. No Loan Party nor any Affiliate of any Loan Party has caused
or has knowledge of any discharge, spill, uncontrolled loss or seepage of any
Hazardous Substance onto any property comprising or adjoining any location of
the Property, and no Loan Party nor any Affiliate of any Loan Party nor, to the
actual knowledge of Borrower or Manager, any tenant or occupant of all or part
of the Property, is now or has been involved in operations at any Property which
would reasonably expected to lead to environmental liability for any Loan Party
or any Affiliate of a Loan Party or the imposition of a Lien (other than a
Permitted Lien) on the Property under any Environmental Law. There is no
condition presently existing and no event has occurred or failed to occur prior
to the date hereof, concerning the Property relating to any Hazardous Substance
or other hazardous or toxic materials or condition, asbestos, mold or other
environmental or similar matters which would reasonably be expected to have an
Individual Material Adverse Effect on the Property.    
3.2.19    Utilities and Public Access. The Property has rights of access to
public ways and is served by water, sewer or septic system, and storm drain
facilities adequate to service the Property for its intended uses and all public
utilities necessary or convenient to the full use and enjoyment of the Property
are located either in the public right-of-way abutting the Property (which are
connected so as to serve the Property without passing over other property) or in
recorded easements serving the Property and such easements are set forth in and
insured by the applicable Title Insurance Owner’s Policy and Title Insurance
Policy and all roads necessary for the use of the Property for its intended
purposes have been completed,


89

--------------------------------------------------------------------------------





except as would not reasonably be expected to have an Individual Material
Adverse Effect with respect to the Property.
3.2.20    Eminent Domain. As of the date hereof, there is no proceeding pending
or, to Borrower’s or Manager’s knowledge, threatened, for the total or partial
condemnation or taking of the Property by eminent domain or for the relocation
of roadways resulting in a failure of access to the Property on public roads.
3.2.21    Flood Zone. The Property is not located in an area identified by the
Federal Emergency Management Agency as a special flood hazard area, or, if so
located the flood insurance required pursuant to Section 5.1.1(a) is in full
force and effect with respect to the Property.
3.2.22    Specified Liens. The Property will not be subject to any Specified
Lien at any time on or after the first anniversary of the Closing Date.
Section 3.3    Survival of Representations.
The representations and warranties set forth in this Article III and elsewhere
in this Agreement and the other Loan Documents shall (a) survive until the Debt
has been paid in full and (b) be deemed to have been relied upon by
Administrative Agent, Collateral Agent and Lender notwithstanding any
investigation heretofore or hereafter made by Administrative Agent, Collateral
Agent, Lender or on their behalf.


ARTICLE 4


COVENANTS
Section 4.1    Affirmative Covenants.
Borrower shall comply with the following covenants:
4.1.1    Compliance with Laws, Etc. Borrower shall and shall cause each other
Loan Party to do or cause to be done all things necessary to preserve, renew and
keep in full force and effect its rights, licenses and permits and to comply
with all Legal Requirements applicable to it and the Properties (and the use
thereof), including, without limitation, building and zoning ordinances and
codes and certificates of occupancy, except to the extent that the failure to do
so would not reasonably be expected to have a Material Adverse Effect. Any Loan
Party, at such Loan Party’s expense, may contest by appropriate legal proceeding
promptly initiated and conducted in good faith and with due diligence, the
validity of any Legal Requirement, the applicability of any Legal Requirement to
a Loan Party or any Property or any alleged violation of any Legal Requirement;
provided that (a) such proceeding shall be permitted under and be conducted in
accordance with the provisions of


90

--------------------------------------------------------------------------------





any instrument to which a Loan Party is subject and shall not constitute a
default thereunder and such proceeding shall be conducted in accordance with all
applicable Legal Requirements; (b) no Property nor any part thereof or interest
therein will be in danger of being sold, forfeited, terminated, cancelled or
lost; and (c) the Loan Party shall promptly upon final determination thereof
comply with any such Legal Requirement determined to be valid or applicable or
cure any violation of any Legal Requirement, except to the extent that the
failure to do so would not reasonably be expected to have a Material Adverse
Effect.
4.1.2    Preservation of Existence. Borrower shall and shall cause each other
Loan Party and each SPC Party to (a) observe all procedures required by its
Constituent Documents and preserve and maintain its corporate existence, rights,
franchises and privileges in the jurisdiction of its organization, and (b)
qualify and remain qualified in good standing (where relevant) as a foreign
limited liability company or limited partnership, as applicable, in each other
jurisdiction where the nature of its business requires such qualification and to
the extent such concept exists in such jurisdiction and where, in the case of
clause (b), except where the failure to be so qualified would not reasonably be
expected to have a Material Adverse Effect.
4.1.3    Non-Property Taxes. Borrower shall and shall cause each other Loan
Party and each SPC Party to file, cause to be filed or obtain an extension of
the time to file, all Tax returns for Non-Property Taxes and reports required by
law to be filed by it and to promptly pay or cause to be paid all Non-Property
Taxes now or hereafter levied, assessed or imposed on it as the same become due
and payable; provided that, after prior notice to Administrative Agent, such
Loan Party or such SPC Party may contest by appropriate legal proceedings
conducted in good faith and with due diligence, the amount or validity of any
such Non-Property Taxes and, in such event, may permit the Non-Property Taxes so
contested to remain unpaid during any period, including appeals, when a Loan
Party or SPC Party is in good faith contesting the same so long as (a) no Event
of Default has occurred and remains uncured, (b) such proceeding shall be
permitted under and be conducted in accordance with all applicable Legal
Requirements, (c) no Property or other Collateral nor any part thereof or
interest therein will be in danger of being sold, forfeited, terminated,
canceled or lost, (d) the applicable Loan Party or SPC Party has set aside on
its books adequate reserves in accordance with GAAP, and the non-payment or
non-discharge of such Non-Property Taxes would not reasonably be expected to
have a Material Adverse Effect, (e) enforcement of the contested Non-Property
Taxes is effectively stayed for the entire duration of such contest and no Lien
is imposed on any Property or other Collateral, (f) any Non-Property Taxes
determined to be due, together with any interest or penalties thereon, is
promptly paid as required after final resolution of such contest, (g) to the
extent such Non-Property Taxes (when aggregated with all other Taxes that any
Loan Party or SPC Party is then contesting under this Section 4.1.3 or Section
4.4.8 and for which Borrower has not delivered to Administrative Agent any
Contest Security) exceed One Million and No/100 Dollars ($1,000,000), Borrower
shall deliver to Administrative Agent either (i) cash, or other security as may
be approved by Administrative Agent, in an amount sufficient to insure the
payment of any such Non-Property Taxes, together with all interest and penalties
thereon or (ii) a payment and performance bond in an amount equal to one hundred
percent (100%)


91

--------------------------------------------------------------------------------





of the contested amount from a surety acceptable to Administrative Agent in its
reasonable discretion, (h) failure to pay such Non-Property Taxes will not
subject Administrative Agent or Lender to any civil or criminal liability, (i)
such contest shall not affect the ownership, use or occupancy of any Property or
other Collateral, and (j) Borrower shall, upon request by Administrative Agent,
give Administrative Agent prompt notice of the status of such proceedings and/or
confirmation of the continuing satisfaction of the conditions set forth in
clauses (a) through (i) of this Section 4.1.3. Notwithstanding the foregoing,
Borrower shall and shall cause each other Loan Party and each SPC Party to pay
any contested Non-Property Taxes (or, if cash or other security has been
provided, Administrative Agent may pay over any such cash or other security held
by Administrative Agent to the claimant entitled thereto) if, in Administrative
Agent’s reasonable judgment, any Property or other Collateral (or any part
thereof or interest therein) shall be in danger of being sold, forfeited,
terminated, cancelled or lost or there shall be any danger of the Lien of any
Collateral Document being primed by any related Lien.
4.1.4    Access to Properties. Subject to the rights of Tenants, Borrower shall
permit agents, representatives and employees of Administrative Agent to inspect
the Properties or any part thereof at reasonable hours upon reasonable advance
notice.
4.1.5    Perform Loan Documents. Borrower shall and shall cause each other Loan
Party to, in a timely manner, observe, perform and satisfy all the terms,
provisions, covenants and conditions of the Loan Documents executed and
delivered by, or applicable to, the Loan Party, and shall pay when due all
costs, fees and expenses of Administrative Agent or Lender, to the extent
required under the Loan Documents executed and delivered by, or applicable to,
the Loan Party.
4.1.6    Awards and Insurance Benefits. Borrower shall cooperate with
Administrative Agent, in accordance with the relevant provisions of this
Agreement, to enable Administrative Agent to receive the benefits of any Awards
or Insurance Proceeds lawfully or equitably payable in connection with any
Property, and Administrative Agent shall be reimbursed for any expenses incurred
in connection therewith (including reasonable attorneys’ fees and disbursements,
and the payment by the Loan Parties of the reasonable expense of an appraisal on
behalf of Administrative Agent in case of Casualty or Condemnation affecting any
Property or any part thereof) out of such Insurance Proceeds.
4.1.7    Security Interest; Further Assurances. Borrower shall and shall cause
each other Loan Party to take all necessary action to establish and maintain, in
favor of Collateral Agent on behalf of the Secured Parties a valid and perfected
first priority security interest in all Collateral to the full extent
contemplated herein, free and clear of any Liens (including the filing of all
financing statements or other similar instruments or documents necessary under
the UCC (or any comparable law) of all appropriate jurisdictions to perfect
Collateral Agent’s security interest in the Collateral). Borrower shall and
shall cause each other Loan Party to, at the Loan Party’s sole cost and expense
execute any and all further documents, financing statements, agreements,
affirmations, waivers and instruments, and take all such further actions
(including the filing and recording of financing statements) that may be


92

--------------------------------------------------------------------------------





required under any applicable Legal Requirement, or that Administrative Agent
deems necessary or advisable, in order to grant, preserve, protect and perfect
the validity and priority of the security interests created or intended to be
created hereby or by the Collateral Documents or the enforceability of any
guaranty or other Loan Document. Such financing statements may describe as the
collateral covered thereby “all assets of the debtor, whether now owned or
hereafter acquired” or words to that effect.
4.1.8    Keeping of Records and Books of Account. Borrower shall and shall cause
each other Loan Party to maintain and implement administrative and operating
procedures (including an ability to recreate records regarding the Properties in
the event of the destruction of the originals thereof) and keep and maintain on
a calendar year basis, in accordance with the requirements for a Special Purpose
Bankruptcy Remote Entity set forth herein, as applicable, GAAP, and proper and
accurate documents, books, records and other information reasonably necessary
for the collection of all Rents and other Collections and payments of its
obligations. Such books and records shall include, without limitation, records
adequate to permit the identification of each Property and all items of income
and expense in connection with the operation of each Property. Administrative
Agent shall have the right from time to time (but, in any event, not more than
twice in any calendar year (unless an Event of Default shall have occurred and
be continuing, in which case no such restriction shall apply)) during normal
business hours upon reasonable notice (which may be given verbally) to Borrower
to examine such books, records, accounts, agreements, leases, instruments and
other documents and the collection systems of the Loan Parties and Manager at
the offices of the Loan Parties or any other Person maintaining such books,
records and accounts and to make such copies or extracts thereof as
Administrative Agent shall desire. Borrower shall pay any reasonable
out-of-pocket costs and expenses incurred by Administrative Agent in any such
examination.
4.1.9    Special Purpose Bankruptcy Remote Entity/Separateness.
(a)    Borrower shall and shall cause each other Loan Party and each SPC Party
to be and continue to be a Special Purpose Bankruptcy Remote Entity.
(b)    Borrower shall and shall cause each other Loan Party to comply in all
material respects with all of the stated facts and assumptions made with respect
to the Loan Parties in each Insolvency Opinion. Each entity other than a Loan
Party with respect to which an assumption is made or a fact stated in an
Insolvency Opinion will comply in all material respects with all of the
assumptions made and facts stated with respect to it in such Insolvency Opinion.
4.1.10    Location of Records. Borrower shall and shall cause each other Loan
Party to keep its chief place of business and chief executive office and the
offices where it keeps the Records at the address(es) referred to on Schedule
VII or upon thirty (30) days’ prior written notice to Administrative Agent, at
any other location in the United States where all actions reasonably requested
by Administrative Agent to protect and perfect the interests of Collateral Agent
and Administrative Agent in the Collateral have been taken and completed.


93

--------------------------------------------------------------------------------





4.1.11    Business and Operations. Borrower shall and shall cause each other
Loan Party to, directly or through the Manager or subcontractors of the Manager
(subject to Section 4.2.1), continue to engage in the businesses presently
conducted by it as and to the extent the same are necessary for the ownership,
maintenance, sale, management, leasing and operation of the Properties. Borrower
shall and shall cause each other Loan Party to qualify to do business and will
remain in good standing under the laws of each jurisdiction as and to the extent
the same are required for the ownership, maintenance, management and operation
of the Properties, except to the extent that failure to do so would not
reasonably be expected to have a Material Adverse Effect. Borrower or a Borrower
TRS, as applicable, shall, at all times during the term of the Loan, continue to
own or lease all equipment, fixtures and personal property which are necessary
to operate the Properties.
4.1.12    Leasing Matters. Borrower shall (i) observe and perform the
obligations imposed upon the lessor under the Leases for its Properties in a
commercially reasonable manner; and (ii) enforce the terms, covenants and
conditions contained in such Leases upon the part of the Tenant thereunder to be
observed or performed in a commercially reasonable manner except in each case to
the extent that the failure to do so would not reasonably be expected to have an
Individual Material Adverse Effect with respect to a Property. No Rent may be
collected under any Lease for the Properties more than one (1) month in advance
of its due date.
4.1.13    Property Management.
(a)    Borrower shall (i) cause Manager to manage the Properties in accordance
with the Management Agreement, (ii) diligently perform and observe all of the
terms, covenants and conditions of the Management Agreement on the part of
Borrower to be performed and observed, (iii) promptly notify Administrative
Agent of any default under the Management Agreement of which it is aware, (iv)
promptly deliver to Administrative Agent a copy of each financial statement,
business plan, capital expenditures plan, report and estimate received by it
under the Management Agreement, and (v) promptly enforce the performance and
observance of all of the covenants required to be performed and observed by
Manager under the Management Agreement in a commercially reasonable manner. If
Borrower shall default in the performance or observance of any material term,
covenant or condition of the Management Agreement on the part of Borrower to be
performed or observed, then, without limiting Administrative Agent’s other
rights or remedies under this Agreement or the other Loan Documents, and without
waiving or releasing Borrower from any of its Obligations hereunder or under the
Management Agreement, Administrative Agent shall have the right, but shall be
under no obligation, to pay any sums and to perform any act as may be
appropriate to cause all the material terms, covenants and conditions of the
Management Agreement on the part of Borrower to be performed or observed. In no
event shall the fee payable to Manager for any Interest Period exceed the
Management Fee Cap for such Interest Period and in no event shall Borrower pay
or become obligated to pay to Manager, any transition or termination costs or
expenses, termination fees, or their equivalent in connection with the Transfer
of a Property or the termination of the Management Agreement.


94

--------------------------------------------------------------------------------





(b)    If any one or more of the following events occurs: (i) the occurrence of
an Event of Default, (ii) Manager shall be in material default under the
Management Agreement beyond any applicable notice and cure period (including as
a result of any gross negligence, fraud, willful misconduct or misappropriation
of funds), or (iii) Manager shall become insolvent or a debtor in any bankruptcy
or insolvency proceeding, then Administrative Agent shall have the right to
require Borrower to replace the Manager and enter into a Replacement Management
Agreement with (x) a Qualified Manager selected by Borrower that is not an
Affiliate of Borrower or (y) another property manager chosen by Borrower and
approved by Administrative Agent in its sole discretion. If Borrower fails to
select a new Qualified Manager or a replacement Manager that satisfies the
conditions described in the foregoing clause (y) and enter into a Replacement
Management Agreement with such Person within forty-five (45) days of
Administrative Agent’s demand to replace the Manager, then Administrative Agent
may choose the replacement property manager provided that such replacement
property manager is a Qualified Manager or satisfies the conditions set forth in
the foregoing clause (y).
4.1.14    Property Files. Borrower may deliver to Collateral Agent all Property
Files in an electronic format reasonably agreed by Collateral Agent and
Borrower.
4.1.15    Security Deposits.
(a)    All security deposits of Tenants, whether held in cash or any other form,
shall be deposited into one or more Eligible Accounts (each, a “Security Deposit
Account”) established and maintained by Borrower at a bank which shall be an
Eligible Institution, held in compliance with all Legal Requirements, and
identified on Schedule XIII, as such schedule may be updated from time to time
by delivery of written notice by the Borrower to Administrative Agent, and shall
not be commingled with any other funds of Borrower. On or before the Closing
Date, Borrower shall cause all security deposits of Tenants received by Borrower
or Manager on or before the Closing Date to be deposited into a Security Deposit
Account. Borrower shall cause all security deposits of Tenants received by
Borrower or Manager after the Closing Date to be deposited into a Security
Deposit Account, the Collection Account or a Rent Deposit Account within three
(3) Business Days of receipt; provided that if Borrower receives a check or
other payment that combines a security deposit of a Tenant together with Rent or
other amounts owing by a Tenant, then Borrower shall deposit the combined
payment into the Rent Deposit Account or Cash Management Account. Borrower shall
maintain complete and accurate records of all transactions pertaining to
security deposits of Tenants and the Security Deposit Accounts, with sufficient
detail to identify all security deposits of Tenants separate and apart from
other payments received from or by Tenants. Borrower shall, no less frequently
than once each month, transfer into a Security Deposit Account any security
deposits of Tenants previously received and deposited into the Collection
Account or a Rent Deposit Account. The security deposits of Tenants shall be
disbursed by Borrower in accordance with the terms of the applicable Leases and
all Legal Requirements. In the event the Tenant under any Lease defaults such
that the applicable security deposit may be drawn upon on account of such
default, the proceeds of such draw shall constitute Collections and Borrower
shall immediately deposit the proceeds


95

--------------------------------------------------------------------------------





thereof into a Rent Deposit Account or the Collection Account. Borrower shall
pay for all expenses of opening and maintaining the Security Deposit Accounts.
So long as the Debt is outstanding, except as otherwise provided in this Section
4.1.15(a), Borrower shall not (and shall not permit Manager or any other Person
to) open any other accounts for the deposit of security deposits of Tenants
other than the Security Deposit Accounts.
(b)    Any bond or other instrument which Borrower is permitted to hold in lieu
of cash security deposits under any applicable Legal Requirements (i) shall be
maintained in full force and effect in the full amount of such deposits unless
replaced by cash deposits as herein above described, (ii) shall be issued by an
institution reasonably satisfactory to Administrative Agent, (iii) shall, if
permitted pursuant to any Legal Requirements, name Collateral Agent on behalf of
the Secured Parties as payee or mortgagee thereunder (or at Administrative
Agent’s option, be fully assignable to Collateral Agent), and (iv) shall in all
respects comply with any applicable Legal Requirements and otherwise be
satisfactory to Administrative Agent. Borrower shall, upon request, provide
Administrative Agent with evidence reasonably satisfactory to Administrative
Agent of Borrower’s compliance with the foregoing.
(c)    (i) Upon Administrative Agent’s written request following the occurrence
and during the continuance of an Event of Default, Borrower shall deliver (or
cause to be delivered) to Administrative Agent (or Servicer) or to one or more
accounts designated by Administrative Agent (or Servicer) the security deposits
of Tenants, and (ii) upon a foreclosure of any Property or action in lieu
thereof, Borrower shall deliver to Administrative Agent (or Servicer) or to an
account designated by Administrative Agent (or Servicer) the security deposit
applicable to the Lease with respect to such Property, except, in each case, to
the extent any such security deposits were previously deposited into a Rent
Deposit Account or the Collection Account in accordance with Section 4.1.15(a)
following a default by the Tenant under the applicable Lease. Any security
deposits delivered to Administrative Agent (or Servicer) pursuant to this
Section 4.1.15(c) will be held by Administrative Agent (or Servicer) for the
benefit of the applicable Tenants in accordance with the terms of the Leases and
applicable law.
4.1.16    Anti-Money Laundering; Beneficial Ownership Regulation Compliance. (a)
Borrower shall and shall cause each other Loan Party to comply in all material
respects with all applicable anti-money laundering laws and regulations to the
extent applicable, including without limitation, the Patriot Act (collectively,
the “Anti-Money Laundering Laws”) and shall provide notice to Administrative
Agent, within two (2) Business Days, of any Anti-Money Laundering Law regulatory
notice or action involving any Loan Party.
(b). Promptly following any request thereof, provide information and
documentation reasonably requested by Administrative Agent or Lender for
purposes of compliance with applicable “know your customer” requirements under
Anti-Money Laundering Laws, the Beneficial Ownership Regulation or other
applicable anti-money laundering laws.
4.1.17    OFAC.


96

--------------------------------------------------------------------------------





(a)    Borrower shall (i) prior to entering into a Lease with a Tenant, confirm
that such Tenant (excluding any Tenant who occupied a Property pursuant to an
in-place Lease when such Property was acquired by Borrower’s Affiliate) is not a
Person (A) that is listed in the Annex to, or is otherwise subject to the
provisions of Presidential Executive Order No. 13224 (Sept. 23, 2001) or (B)
whose name appears on OFAC’s most current list of “Specially Designated
Nationals and Blocked Persons” (which list may be published from time to time in
various mediums including, but not limited to, the OFAC website,
http:www.treas.gov/ofac/downloads/t11sdn.pdf) and (ii) not enter into a Lease
with a Tenant that is listed on either of the lists described in clause (i)
hereof.
(b)    Notwithstanding the foregoing, if a Responsible Officer of a Loan Party
or Manager obtains knowledge that a Tenant is on one of the lists described in
Section 4.1.17(a), it shall promptly provide notice of such determination to
Administrative Agent.
4.1.18    Cooperate in Legal Proceedings. Borrower shall cooperate fully with
the Secured Parties with respect to any proceedings before any court, board or
other Governmental Authority which may in any way affect the rights of the
Secured Parties hereunder or any rights obtained by a Secured Party under any of
the other Loan Documents and, in connection therewith, permit Lender, at its
election, to participate in any such proceedings.
4.1.19    Further Assurances. Borrower shall and shall cause each other Loan
Party to, at Borrower’s sole cost and expense:
(a)    furnish to Administrative Agent all instruments, documents, certificates,
title and other insurance reports and agreements, and each and every other
document, certificate, agreement and instrument required to be furnished by
Borrower pursuant to the terms of the Loan Documents or which are reasonably
requested by Administrative Agent in connection therewith.
(b)    cure any defects in the execution and delivery of the Loan Documents and
execute and deliver, or cause to be executed and delivered, to Administrative
Agent such documents, instruments, certificates, assignments and other writings,
and do such other acts necessary or desirable, to correct any omissions in the
Loan Documents, to evidence, preserve and/or protect the Collateral at any time
securing or intended to secure the Obligations, as Administrative Agent may
reasonably require; and
(c)    do and execute all and such further lawful and reasonable acts,
conveyances and assurances for the better and more effective carrying out of the
intents and purposes of this Agreement and the other Loan Documents, as
Administrative Agent may reasonably require from time to time.
4.1.20    Costs and Expenses.
(a)    Except as otherwise expressly set forth herein or in any of the other
Loan Documents, Borrower shall pay or, if Borrower fails to pay, reimburse the
Secured Parties


97

--------------------------------------------------------------------------------





upon receipt of notice from such Person, for all third party out-of-pocket costs
and expenses (including reasonable attorneys’ fees and disbursements) incurred
by the Secured Parties in connection with (i) the Relevant Parties’ ongoing
performance of and compliance with Borrower’s agreements and covenants contained
in this Agreement and the other Loan Documents on its part to be performed or
complied with after the Closing Date, including confirming compliance with
environmental and insurance requirements; (ii) the Secured Parties’ ongoing
performance of and compliance with all agreements and covenants contained in
this Agreement and the other Loan Documents on their part to be performed or
complied with after the Closing Date; (iii) the negotiation, preparation,
execution and delivery of any consents, amendments, waivers or other
modifications to this Agreement and the other Loan Documents and any other
documents or matters requested by any Relevant Party; (iv) filing and recording
of any Loan Documents; (v) title insurance, surveys, inspections, Broker Price
Opinions and broker opinions of market rent which the Secured Parties are
entitled to obtain at Borrower’s expense under the express terms of this
Agreement (it being acknowledged that, solely with respect to Property
inspections, the Secured Parties will not have the right to inspect Properties
that are occupied and the number of Properties internally inspected in any
calendar year shall not exceed 10% of all Properties; provided, that the Secured
Parties shall be permitted by Borrower (subject to applicable law) to conduct
external inspections of 100% of the Properties, without limitation; and
provided, further, that the Borrower shall not be responsible for payment of
costs and expenses of the Secured Parties in connection with any external
inspection above an annual threshold equal to 20% of all Properties); (vi) the
creation, perfection or protection of Collateral Agent’s on behalf of the
Secured Parties Liens on the Collateral (including fees and expenses for title
and lien searches, intangibles taxes, personal property taxes, mortgage
recording taxes, due diligence expenses, travel expenses, accounting firm fees,
environmental reports and Administrative Agent’s diligence consultant); (vii)
enforcing or preserving any rights in response to third party claims or the
prosecuting or defending of any action or proceeding or other litigation, in
each case against, under or affecting any Relevant Party, the Loan Documents,
any Property, or any other security given for the Loan; (viii) fees charged by
Servicer under any Servicing Agreement entered into in accordance with Section
10.20; and (ix) enforcing any Obligations of or collecting any payments due from
any Relevant Party under this Agreement, the other Loan Documents or with
respect to any Property or in connection with any refinancing or restructuring
of the credit arrangements provided under this Agreement in the nature of a
“work-out” or of any insolvency or bankruptcy proceedings; provided, however,
that Borrower shall not be liable for the payment of any such costs and expenses
to the extent the same arise by reason of the active gross negligence, illegal
acts, bad faith or willful misconduct of such Secured Party; provided, further,
that this Section 4.1.20 shall not apply with respect to Taxes other than any
Taxes that represent losses or damages arising from any non-Tax claim.
(b)    Any costs and expenses due and payable by Borrower hereunder which are
not paid by Borrower within ten (10) days after demand may be paid from any
amounts in the Collection Account, with notice thereof to Borrower. The
obligations and liabilities of Borrower under this Section 4.1.20 shall (i)
become part of the Obligations, (ii) be secured


98

--------------------------------------------------------------------------------





by the Loan Documents and (iii) survive the Term and the exercise by the Secured
Parties of any of their rights or remedies under the Loan Documents.
4.1.21    Indemnity. Borrower shall indemnify, defend and hold harmless the
Secured Parties from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, claims, costs, expenses and
disbursements of any kind or nature whatsoever (including the reasonable fees
and disbursements of counsel for the Secured Parties in connection with any
investigative, administrative or judicial proceeding commenced or threatened,
whether or not any Secured Party shall be designated a party thereto), that may
be imposed on, incurred by, or asserted against any Secured Party in any manner
relating to or arising out of (a) any breach by any Relevant Party of its
Obligations under, or any material misrepresentation by Borrower contained in,
this Agreement or the other Loan Documents; and (b) the use or intended use of
the proceeds of the Loan (collectively, the “Indemnified Liabilities”);
provided, however, that Borrower shall not have any obligation to a Secured
Party hereunder to the extent that such Indemnified Liabilities arise from the
gross negligence, illegal acts, bad faith or willful misconduct of a Secured
Party. To the extent that the undertaking to indemnify, defend and hold harmless
set forth in the preceding sentence may be unenforceable because it violates any
law or public policy (as determined by a court of competent jurisdiction
pursuant to a final, non-appealable judgment), Borrower shall pay the maximum
portion that it is permitted to pay and satisfy under applicable law to the
payment and satisfaction of all Indemnified Liabilities incurred by the Secured
Parties.
4.1.22    ERISA Matters. Each Loan Party shall and shall cause each of its ERISA
Affiliates to establish, maintain and operate all Plans to comply in all
material respects with the provisions of ERISA, the Code and all applicable
laws, the regulations and interpretation thereunder and the respective
requirements of the governing documents for such Plans. Each Loan Party shall
and shall cause each of its ERISA Affiliates to establish, maintain and operate
all Foreign Plans to comply in all material respects with all laws, regulations
and rules applicable thereto and the respective requirements of the governing
documents for such plans.
4.1.23    Formation of a Borrower TRS. If Borrower organizes a Borrower TRS then
the following covenants shall be applicable:
(a)    Borrower shall cause such Borrower TRS to execute and deliver to
Administrative Agent promptly after the formation of such Borrower TRS and, in
any event, prior to contributing any Properties or other Collateral to such
Borrower TRS: (i) a guaranty substantially in the form of the Equity Owner
Guaranty, guaranteeing the Obligations; (ii) a security agreement, substantially
in the form of the Borrower Security Agreement, pursuant to which all personal
property assets of such Borrower TRS are pledged by such Borrower TRS as
security for the Obligations and (iii) such other agreements, instruments,
approvals, legal opinions or other documents as are reasonably requested by
Administrative Agent in order to create, perfect or establish the first priority
(subject to Permitted Liens) of any Lien purported to be covered by any such
Collateral Documents or otherwise to effect the intent


99

--------------------------------------------------------------------------------





that all property and assets of such Borrower TRS shall become Collateral for
the Obligations; provided, that for the avoidance of doubt, the Lien of the
Mortgage encumbering any Property contributed to the Borrower TRS shall not be
released at such time and no new Mortgage shall be executed with respect to or
recorded against any Property contributed to such Borrower TRS by Borrower;
(b)    Borrower shall deliver promptly after the formation of such Borrower TRS
and, in any event, prior to contributing any Properties or other Collateral to
such Borrower TRS: (i) an updated Exhibit D to the Borrower Security Agreement
reflecting the pledge of Borrower’s capital stock in such Borrower TRS as
Collateral for the Obligations; (ii) a certificate evidencing all of the capital
stock of such Borrower TRS; (iii) undated stock powers or other appropriate
instruments of assignment executed in blank with signature guaranteed and (iv)
such other agreements, instruments, approvals, legal opinions or other documents
as are reasonably requested by Administrative Agent in order to create, perfect
or establish the first priority of (subject to Permitted Liens) Collateral
Agent’s on behalf of Secured Parties Lien in such capital stock or otherwise to
effect the intent that such capital stock shall become Collateral for the
Obligations; and
(c)    Prior to contributing a Property to such Borrower TRS, Borrower shall
cause such Borrower TRS to execute and deliver to Administrative Agent an
assumption of the Mortgage related to such Property, in form and substance
reasonably acceptable to Administrative Agent and Borrower.
4.1.24    Loan Proceeds. Borrower shall use the proceeds of the Loan received by
it on the Closing Date only for the purposes set forth in Section 2.1.5.
4.1.25    Updated Valuations.
(a)    Updated Broker Price Opinions obtained in accordance with this Section
4.1.25, Section 2.11 or Section 2.12 shall be used as the basis for adjusting
the Allocated Loan Amounts such that each Property’s Allocated Loan Amount
represents a pro rata portion of the Outstanding Principal Balance based on the
current BPO Values of all Properties.
(b)    Administrative Agent will, at Borrower’s expense, order updated Broker
Price Opinions (w) on each Revaluation Date, for a sample of ten percent (10%)
(by number) of the Properties (provided that if a Relevant Region has fewer than
ten (10) Properties, Administrative Agent may, at its election, sample some or
all of the Properties in such Relevant Region) (the “Initial Sample”), such
Initial Sample to be a representative sample selected by Administrative Agent,
such order to be placed by Administrative Agent pursuant to standing
instructions with the Diligence Agent or as otherwise directed by Administrative
Agent. If the Initial Sample (using the updated Broker Price Opinions obtained
by Administrative Agent) shows an aggregate “as is” value that results in a
Loan-to-Value Ratio for the Properties in any Relevant Region that were included
in the Initial Sample being five percent (5%) or more greater than the
Loan-to-Value Ratio for such Properties in such Relevant Region using the
current BPO Values (as indexed in accordance with the definition thereof),
Administrative Agent will, at Borrower’s expense, order updated Broker Price


100

--------------------------------------------------------------------------------





Opinions for a sample of an additional 15% (by number) of the Properties in such
Relevant Region (the “Second Sample”) such Second Sample to be a representative
sample selected by Administrative Agent; provided that any Relevant Region with
fewer than ten (10) Properties in such Relevant Region shall not be included in
such Second Sample. If the Second Sample (using the updated Broker Price
Opinions obtained by Administrative Agent) shows an aggregate “as is” value that
results in a Loan-to-Value Ratio for the Properties in any Relevant Region that
were included in the Second Sample being five percent (5%) or more greater than
the Loan-to-Value Ratio for such Properties in such Relevant Region using the
current BPO Values (as indexed in accordance with the definition thereof),
Administrative Agent will, at Borrower’s expense, order updated Broker Price
Opinions for a sample of an additional 20% (by number) of the Properties in such
Relevant Region (the “ Third Sample”) such Third Sample to be a representative
sample selected by Administrative Agent. If the Third Sample (using the updated
Broker Price Opinions obtained by Administrative Agent) shows an aggregate “as
is” value that results in a Loan-to-Value Ratio for the Properties in any
Relevant Region that were included in the Third Sample being five percent (5%)
or more greater than the Loan-to-Value Ratio for such Properties in such
Relevant Region using the current BPO Values (as indexed in accordance with the
definition thereof), Administrative Agent will, at Borrower’s expense, order
updated Broker Price Opinions for all remaining Properties in such Relevant
Region (a “Full Revaluation”).
(c)    In addition to the foregoing, if, at any time on or after the four-year
anniversary of the date hereof, a Full Revaluation of each Relevant Region has
not occurred during the prior four (4) years, Administrative Agent may order
updated Broker Price Opinions, at Borrower’s expense, on all Properties
(excluding any Properties that have a Broker Price Opinion which is less than
ninety (90) days old), such order to be placed by Administrative Agent pursuant
to standing instructions with the Diligence Agent or as otherwise directed by
Administrative Agent.
(d)    In addition to the foregoing, at any time, Administrative Agent may, or
Borrower may request Administrative Agent to cause, the Diligence Agent to
obtain external Broker Price Opinions at the requesting party’s own expense, in
each case such order to be placed by Administrative Agent pursuant to standing
instructions with the Diligence Agent or as otherwise directed by Administrative
Agent.
(e)    For purposes of calculating estimated current BPO Values as indexed in
accordance with the definition thereof, Borrower shall make all calculations,
which calculations shall be affirmatively confirmed by Diligence Agent and
Administrative Agent using the CoreLogic Case-Shiller Home Price Index. If
Administrative Agent, acting reasonably, disagrees with or disputes any
estimated current BPO Value calculation made by Borrower, Administrative Agent
will notify Borrower of Administrative Agent’s proposed calculations, and
Administrative Agent and Borrower shall work to reconcile such calculations in
good faith. If they are unable to agree on such calculations within five (5)
Business Days, Administrative Agent and Borrower will mutually agree on a third
party to act as calculation agent, and such third party’s calculations shall be
binding on the parties.


101

--------------------------------------------------------------------------------





4.1.26    Trigger Period. Within five (5) Business Days of Borrower obtaining
knowledge of the occurrence of a Trigger Period, Borrower shall provide a
written notice to Administrative Agent of such Trigger Period, which notice
shall set forth the Borrower’s plan to cure such Trigger Period, if the cause
for such Trigger Period is susceptible to cure.
Section 4.2    Negative Covenants.
Borrower shall comply with the following covenants:
4.2.1    Prohibition Against Termination or Modification. Borrower shall not (a)
surrender, terminate, cancel, modify, renew or extend the Management Agreement,
provided, that Borrower may, without Administrative Agent’s consent, replace
Manager so long as the replacement manager is a Qualified Manager pursuant to a
Replacement Management Agreement, (b) enter into any other agreement relating to
the management or operation of a Property with Manager or any other Person,
provided, that Borrower may permit Manager to enter into sub-management
agreements with third-party service providers to perform all or any portion of
the services by Manager so long as (x) the fees and charges payable under any
such sub-management agreements shall be the sole responsibility of Manager, (y)
Borrower shall have no liabilities of obligations under any such sub-management
agreements, and (z) any such sub-management agreements will be terminable
without penalty upon the termination of the Management Agreement, (c) consent to
the assignment by the Manager of its interest under the Management Agreement, or
(d) waive or release any of its rights and remedies under the Management
Agreement, in each case without the express consent of Administrative Agent,
which consent shall not be unreasonably withheld. If at any time Administrative
Agent consents to the appointment of a new property manager or a Qualified
Manager is appointed, such new property manager (including a Qualified Manager)
shall execute a Replacement Management Agreement.


4.2.2    Liens Against Collateral. Borrower shall not and shall cause each other
Loan Party not to create or suffer to exist any Liens upon or with respect to,
any Collateral except for Liens permitted under the Loan Documents (including,
without limitation, Permitted Liens).
4.2.3    Transfers. Borrower acknowledges that the Secured Parties have examined
and relied on the experience of Borrower and its Affiliates, and their
principals in owning and operating properties such as the Properties in agreeing
to make the Loan, and will continue to rely on Borrower’s ownership of the
Properties as a means of maintaining the value of the Properties in connection
with the repayment of the Debt and the performance of the Other Obligations.
Borrower acknowledges that the Secured Parties have a valid interest in
maintaining the value of the Properties so as to ensure that, should Borrower
default in the repayment of the Debt or the performance of the Other
Obligations, the Secured Parties can recover the Debt by a sale of the
Properties or Borrower’s Equity Interests. Therefore, without the prior written
consent of Administrative Agent, but, in each instance, subject to the
provisions of Article 7, neither Borrower nor any Loan Party nor any other


102

--------------------------------------------------------------------------------





Person having a direct or indirect ownership or beneficial interest in Borrower
or any Loan Party shall sell, convey, mortgage, grant, bargain, encumber,
pledge, assign or transfer the Properties or Collateral or any part thereof, or
any interest, direct or indirect, in Borrower or any Loan Party, whether
voluntarily or involuntarily and whether directly or indirectly, by operation of
law or otherwise (a “Transfer”). A Transfer within the meaning of this Section
4.2.3 shall be deemed to include (a) an installment sales agreement wherein
Borrower agrees to sell a Property or any part thereof for a price to be paid in
installments; (b) an agreement by Borrower for the leasing of all or a
substantial part of the Property for any purpose other than the actual occupancy
by a space Tenant thereunder or a sale, assignment or other transfer of, or the
grant of a security interest in, Borrower’s right, title and interest in and to
any Leases or any Rents; (c) if Borrower, any Guarantor or any general partner,
managing member or controlling shareholder of Borrower or any Guarantor is a
corporation, the voluntary or involuntary sale, conveyance or transfer of such
corporation’s stock (or the stock of any corporation directly or indirectly
controlling such corporation by operation of law or otherwise) or the creation
or issuance of new stock; (d) if Borrower, any Loan Party, any Guarantor or any
general partner, managing member or controlling shareholder of Borrower, any
Loan Party, or any Guarantor is a limited or general partnership, joint venture
or limited liability company, the change, removal, resignation or addition of a
general partner, managing partner, limited partner, joint venturer or member or
the transfer of the partnership interest of any general partner, managing
partner or limited partner or the transfer of the interest of any joint venturer
or member; and (e) any pledge, hypothecation, assignment, transfer or other
encumbrance of any direct or indirect ownership interest in Borrower or any Loan
Party.
4.2.4    Change in Business. Borrower shall, and shall cause each Borrower TRS
to, not enter into any line of business other than the acquisition, renovation,
rehabilitation, ownership, management and operation of the Properties (and any
businesses ancillary or related thereto, including the ownership of a Borrower
TRS), or make any material change in the scope or nature of its business
objectives, purposes or operations, or undertake or participate in activities
other than the continuance of its present business. Except as provided in the
Loan Documents, Borrower shall cause (a) Equity Owner to not engage in any
activity other than acting as the limited partner of Borrower and the sole
member of Borrower GP, (b) Borrower GP to not engage in any activity other than
acting as the sole general partner of Borrower and (c) any Borrower TRS not to
engage in any activity other than marketing and sale of Properties or the
provision of other services in connection with the acquisition, renovation,
rehabilitation ownership, management and operation of the Properties.
4.2.5    Changes to Accounts. Borrower shall not and shall cause each other Loan
Party not to, without the prior written consent of Administrative Agent, (a)
open or permit to remain open any cash, securities or other account with any
bank, custodian or institution other than the Collection Account, the Accounts,
the Security Deposit Accounts and the Rent Deposit Accounts that are subject to
a Deposit Account Control Agreement, (b) change or permit to change any account
number of the Collection Account, the Accounts or any Rent Deposit Account, (c)
open or permit to remain open any sub-account of the Collection Account (except
any Account), the Accounts or any Rent Deposit Account, (d) permit any


103

--------------------------------------------------------------------------------





funds of Persons other than Borrower or any Borrower TRS to be deposited or held
in any of the Collection Account, the Accounts or the Rent Deposit Accounts or
(e) permit any Collections or other proceeds of any Properties to be deposited
or held in Borrower’s Operating Account other than cash that is distributed to
Borrower pursuant to Section 6.8.1(j).
4.2.6    Dissolution, Merger, Consolidation, Etc. Borrower shall not and shall
cause each other Loan Party not to (a) engage in any dissolution, liquidation or
consolidation or merger with or into any other business entity, (b) engage in
any business activity other than the business activity of such Loan Party
described on Schedule IV or otherwise herein, (c) transfer, lease or sell, in
one transaction or any combination of transactions, the assets or all or
substantially all of the properties or assets of any Loan Party except to the
extent permitted by the Loan Documents, (d) modify, amend, waive or terminate
its Constituent Documents or its qualification and good standing in any
jurisdiction or (e) cause or permit any SPC Party to (i) dissolve, wind up or
liquidate or take any action, or omit to take an action, as a result of which
such SPC Party would be dissolved, wound up or liquidated in whole or in part,
or (ii) amend, modify, waive or terminate the Constituent Documents of such SPC
Party, in each case, without obtaining the prior written consent of
Administrative Agent.
4.2.7    ERISA Matters. None of the Loan Parties or their ERISA Affiliates shall
establish or be a party to any employee benefit plan within the meaning of
Section 3(2) of ERISA that is a defined benefit pension plan that is subject to
Part III of Subchapter D, Chapter 1, Subtitle A of the Code.
4.2.8    Indebtedness. Borrower shall not and shall cause any Borrower TRS not
to create, incur, assume or suffer to exist any indebtedness other than (a) the
Debt and (b) unsecured trade payables incurred in the ordinary course of
business relating to the ownership and operation of the Properties, which in the
case of such unsecured trade payables (i) are not evidenced by a note, (ii) do
not exceed, at any time, a maximum aggregate amount of three percent (3%) of the
Outstanding Principal Balance and (iii) are paid within sixty (60) days of the
date incurred (collectively, “Permitted Indebtedness”). Borrower shall cause
each Guarantor and each other SPC Party not to create, incur, assume or suffer
to exist any indebtedness other than indebtedness incurred under the Equity
Owner Guaranty, the Borrower GP Guaranty, this Agreement and the other Loan
Documents to which Guarantors are a party and unsecured trade payables incurred
in the ordinary course of business related to the ownership of (x) with respect
to Equity Owner, its limited partnership interest in Borrower and limited
liability company interest in Borrower GP and (y) with respect to Borrower GP,
its general partnership interest in Borrower, in each case (A) do not exceed at
any one time Ten Thousand and No/100 Dollars ($10,000.00), and (B) are paid
within sixty (60) days after the date incurred (collectively, the “Guarantor’s
Permitted Indebtedness”). Nothing contained herein shall be deemed to require
Borrower, any Borrower TRS or any Guarantor to pay any unsecured trade payables
so long as Borrower, such Borrower TRS or such Guarantor, as applicable, is in
good faith at its own expense, and by proper legal proceedings, diligently
contesting the validity, amount or application thereof, provided that in each
case, at the time of commencement of any such action or


104

--------------------------------------------------------------------------------





proceeding, and during the pendency of such action or proceeding (1) no Event of
Default is continuing, (2) no Property nor any material part thereof or interest
therein will be in danger of being sold, forfeited, terminated, cancelled or
lost and (3) such contest operates to suspend collection or enforcement, as the
case may be, of the contested amount.
4.2.9    Limitation on Transactions with Affiliates. Borrower shall not and
shall cause each other Loan Party and each SPC Party not to enter into, or be a
party to any transaction with any Affiliate of the Loan Parties, except for: (a)
the Loan Documents; (b) capital contributions by (i) Sponsor to Equity Owner or
(ii) Equity Owner and Borrower GP to Borrower; (c) Restricted Junior Payments
which are in compliance with Section 4.2.12; (d) the Management Agreement; (e)
transactions with any Borrower TRS in accordance with the terms of this
Agreement, including Section 4.1.23; and (f) to the extent not otherwise
prohibited under this Agreement, other transactions upon fair and reasonable
terms materially no less favorable to the Loan Parties than would be obtained in
a comparable arm’s-length transaction with a Person not an Affiliate.
4.2.10    Loan Documents. Borrower shall not and shall cause each other Loan
Party not to terminate, amend or otherwise modify any Loan Document, or grant or
consent to any such termination, amendment, waiver or consent, except in
accordance with the terms thereof.
4.2.11    Limitation on Investments. Borrower shall not and shall cause each
other Loan Party and each SPC Party not to make or suffer to exist any loans or
advances to, or extend any credit to, purchase any property or asset or make any
investment (by way of transfer of property, contributions to capital, purchase
of stock or securities or evidences of indebtedness, acquisition of the business
or assets, or otherwise) in, any Affiliate or any other Person except for
acquisition of the Properties and related Collateral and Permitted Investments
and for creation of a Borrower TRS and contributions of Properties to a Borrower
TRS as permitted by Section 4.1.23.
4.2.12    Restricted Junior Payments. Borrower shall not and shall cause each
other Loan Party and each SPC Party not to make any Restricted Junior Payment;
provided, that the Loan Parties may make Restricted Junior Payments so long as
(a) no Default or Event of Default shall then exist or would result therefrom,
(b) such Restricted Junior Payments have been approved by all necessary action
on the part of the Loan Parties or SPC Parties, as applicable, and in compliance
with all applicable laws and (c) such Restricted Junior Payments are paid from
Unrestricted Cash.
4.2.13    Limitation on Issuance of Equity Interests. Borrower shall not and
shall cause each other Loan Party and each SPC Party not to issue or sell or
enter into any agreement or arrangement for the issuance and sale of any Equity
Interests.
4.2.14    Principal Place of Business. Borrower shall not and shall cause each
other Loan Party and each SPC Party not to change its principal place of
business from the address set forth on the first page of this Agreement without
first giving Lender thirty (30) days prior written notice.


105

--------------------------------------------------------------------------------





4.2.15    Change of Name, Identity or Structure. Borrower shall not and shall
cause each other Loan Party and each SPC Party not to change its name, identity
(including its trade name or names) or change its organizational structure
without notifying Administrative Agent of such change in writing at least thirty
(30) days prior to the effective date of such change and without first obtaining
the prior written consent of Administrative Agent, such consent not to be
unreasonably withheld, conditioned or delayed. Borrower shall not and shall
cause each other Loan Party and each SPC Party not to change its jurisdiction of
organization. Prior to or contemporaneously with the effective date of any such
change, Borrower shall deliver to Administrative Agent any financing statement
or financing statement change required by Administrative Agent to establish or
maintain the validity, perfection and priority of the security interest granted
herein. At the request of Administrative Agent, Borrower shall and shall cause
each other Loan Party and each SPC Party to execute a certificate in form
satisfactory to Administrative Agent listing the trade names under which such
Loan Party or SPC Party intends to operate it business, and representing and
warranting that such Loan Party or SPC Party does business under no other trade
name.
4.2.16    No Embargoed Persons. At all times throughout the term of the Loan,
including after giving effect to any Transfers permitted pursuant to the Loan
Documents, Borrower shall ensure that (a) none of the funds or other assets of
any Loan Party or any SPC Party shall constitute property of, or shall be
beneficially owned, directly or indirectly, by any Person subject to trade
restrictions under United States law, including, but not limited to, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders
or regulations promulgated thereunder, with the result that the investment in
Borrower or Guarantors, as applicable (whether directly or indirectly), would be
prohibited by law (each, an “Embargoed Person”), or the Loan made by Lender
would be in violation of law, (b) no Embargoed Person shall have any interest of
any nature whatsoever in any Loan Party or SPC Party with the result that the
investment in any Loan Party (whether directly or indirectly), would be
prohibited by law or the Loan would be in violation of law, and (c) none of the
funds of any Loan Party or SPC Party shall be derived from any unlawful activity
with the result that the investment in such Loan Party or SPC Party (whether
directly or indirectly), would be prohibited by law or the Loan would be in
violation of law.
4.2.17    Zoning. Borrower shall not, and shall cause each Borrower TRS not to,
(a) initiate or consent to any zoning reclassification of any portion of any
Property or seek any variance under any existing zoning ordinance that would
reasonably be expected to have an Individual Material Adverse Effect on such
Property or (b) use or knowingly permit the use of any portion of any Property
in any manner that results in any Property or the use thereof becoming
non-conforming under any zoning ordinance or any other applicable land use law,
rule or regulation, in each case, without the prior written consent of
Administrative Agent, not to be unreasonably withheld, conditioned or delayed.
4.2.18    Special Purpose Bankruptcy Remote Entity. Borrower shall not and shall
cause each other Loan Party and each SPC Party not to directly or indirectly
make any


106

--------------------------------------------------------------------------------





change, amendment or modification to its Constituent Documents, or otherwise
take any action, which will result in Borrower or any other Loan Party or SPC
Party not being a Special Purpose Bankruptcy Remote Entity.
4.2.19    No Joint Assessment. Borrower shall not and shall cause any Borrower
TRS not to suffer, permit or initiate the joint assessment of any Property (a)
with any other real property constituting a tax lot separate from such Property,
and (b) which constitutes real property with any portion of such Property which
may be deemed to constitute personal property, or any other procedure whereby
the lien of any taxes which may be levied against such personal property shall
be assessed or levied or charged to such real property portion of such Property.
Section 4.3    Reporting Covenants.
Borrower shall, unless Administrative Agent shall otherwise consent in writing,
furnish or cause to be furnished to Administrative Agent the following reports,
notices and other documents:
4.3.1        Financial Reporting. Borrower shall furnish the following financial
reports to Administrative Agent:
(a)    As soon as available and in any event within sixty (60) days after the
end of the first three calendar quarters of each year and within ninety (90)
days after the end of the fourth calendar quarter of each year commencing with
the calendar quarter ending September 30, 2019, consolidated balance sheets,
statements of operations and retained earnings, and statements of cash flows of
Borrower, in each case, as at the end of such quarter and for the period
commencing at the end of the immediately preceding calendar year and ending with
the end of such quarter, setting forth in each case in comparative form the
figures for the corresponding date or period of the immediately preceding
calendar year (if any), all in reasonable detail and prepared in accordance with
GAAP. Such financial statements shall contain such other information as shall be
reasonably requested by Administrative Agent for purposes of calculations to be
made by Administrative Agent pursuant to the terms hereof. Upon Administrative
Agent’s request, other information maintained by Borrower in the ordinary course
of business that is reasonably necessary and sufficient to fairly represent the
financial position and results of operation of the Properties (on a combined
basis) during such calendar quarter.
(b)    As soon as available, and in any event within one hundred twenty (120)
days following the end of each calendar year, commencing with the calendar year
ending December 31, 2019, audited copies, of a balance sheet, statements of
operations and retained earnings, and statement of cash flows of Sponsor (or any
Sponsor Parent Entity), in each case, as at the end of such calendar year,
setting forth in each case in comparative form the figures for the immediately
preceding calendar year (if any), all in reasonable detail and prepared in
accordance with GAAP and the inclusion of footnotes to the extent required by
GAAP, such audited financial statements to be accompanied by a report and an
unqualified opinion, prepared in accordance with generally accepted auditing
standards, of an Independent Accountant selected by Sponsor or any Sponsor
Parent Entity that is reasonably


107

--------------------------------------------------------------------------------





acceptable to Administrative Agent (which opinion on such consolidated
information shall be without (1) any qualification as to the scope of such audit
or (2) a “going concern” or like qualification (other than a going concern
qualification that relates solely to the near term maturity of the Loan
hereunder)). Delivery within the 120-day period of copies of the Annual Report
on Form 10-K of Sponsor or any Sponsor Parent Entity for each applicable annual
period (including all financial statement exhibits and financial statements
incorporated by reference therein) prepared in compliance with the requirements
therefor and filed with the Commission shall be deemed to satisfy the
requirements of Section 4.3.1(b) and Schedule X. Sponsor or any Sponsor Parent
Entity shall be deemed to have made such delivery of any Form 10-K if it shall
have made such Form 10-K available on “EDGAR” within such 120-day period.
(c)    Simultaneously with the delivery of the financial statements required by
this Section 4.3.1, a reconciliation for the relevant period of net income to
Underwritten Net Cash Flow.
(d)    Simultaneously with the delivery of the financial statements required by
this Section 4.3.1, a duly completed Compliance Certificate, with appropriate
insertions, containing the data and calculations set forth on Exhibit C.
4.3.2    Reporting on Adverse Effects. Promptly and in no event more than two
(2) Business Days after any Responsible Officer of any Loan Party obtains
knowledge of any matter or the occurrence of any event concerning any Loan Party
which would reasonably be expected to have a Material Adverse Effect, written
notice thereof.
4.3.3    Litigation. Prompt written notice to Administrative Agent and
Collateral Agent of any litigation or governmental proceedings pending or to the
actual knowledge of a Responsible Officer of any Loan Party or Manager,
threatened in writing against any Loan Party, any SPC Party or against Manager
with respect to any Property, which would reasonably be expected to have a
Material Adverse Effect or an Individual Material Adverse Effect with respect to
any Property.
4.3.4    Event of Default. Promptly after any Responsible Officer of any Loan
Party or Manager obtains knowledge of the occurrence of each Event of Default or
Default (if such Default is continuing on the date of such notice), a statement
of a Responsible Officer of Manager setting forth the details of such Event of
Default or Default and the action which such Loan Party is taking or proposes to
take with respect thereto.
4.3.5    Other Defaults. Promptly and in no event more than two (2) Business
Days after any Responsible Officer of any Loan Party or Manager obtains actual
knowledge of any default by any Loan Party or SPC Party under any agreement
other than the Loan Documents to which such Loan Party or SPC Party is a party
which would reasonably be expected to have a Material Adverse Effect, the
statement of a Responsible Officer of Manager setting forth the details of such
default and the action which such Loan Party or SPC Party is taking or proposes
to take with respect thereto.


108

--------------------------------------------------------------------------------





4.3.6    Properties Schedule.
(a)    Borrower shall deliver to Administrative Agent no later than sixty (60)
days after the end of the first three calendar quarters and within ninety (90)
days of the fourth calendar quarter of each year (a) a report containing an
updated Properties Schedule containing each of the data fields set forth on
Schedule I.B. (and any other information forth on Schedule I.B.) and (b) a
calculation of the quarterly turnover rate for the Properties for the prior
calendar quarter, which shall be equal to the number of Properties that became
vacant during such calendar quarter divided by the daily average number of
Properties during such calendar quarter. The foregoing information shall be
delivered together with a certificate of a Responsible Officer of Borrower
certifying that it is true, correct and complete (1) with respect to the
information in the Properties Schedule, as of the last day of the preceding
quarter and (2) with respect to the turnover rate of the Properties, for the
prior calendar quarter.
(b)    The Borrower shall deliver to Administrative Agent, within sixty (60)
days after the end of the first three calendar quarters and within ninety (90)
days of the fourth calendar quarter of each year, a report (the “Quarterly HOA
Report”) containing the following information with respect to each Applicable
HOA Property, a data tape of such Applicable HOA Property containing the
following data fields: “Property ID”, “YardiCode”, “Property Name”, “Address
(Street)”, “City”, “County”, “State”, “Closest MSA”, “Zip Code”, “HOA Name”,
“HOA Notice Address”, “Next HOA Payment Due Date”, “Amount Owed on Last HOA
Payment Due Date”, “Amount Paid on Most Recent HOA Payment Due Date”, “Amount
Owed on Next HOA Payment Due Date”, “Payment Frequency”, “Most Recent HOA
Payment Due Date”, “Payment Month(s)”, “Periodic Payment Amount” and “Annual HOA
Dues”. Delivery within the above referenced 60 or 90 day period of a data tape
that satisfies the requirements set forth herein shall be deemed to satisfy the
requirements of this Section 4.3.1(b) with respect to the delivery of the
Quarterly HOA Report.
4.3.7    Disqualified Properties. Promptly and in no event more than ten (10)
Business Days after any Responsible Officer of Borrower or Manager obtains
actual knowledge that any Property fails to comply with the Property
Representations or the Property Covenants, written notice thereof and the action
that Borrower is taking or proposes to take with respect thereto.
4.3.8    Security Deposits.
(a)    [Reserved]
(b)    Within ten (10) Business Days of (i) the last day of each calendar
quarter or (ii) Administrative Agent’s request, which request shall not be made
more frequently than once per month, a written accounting of all security
deposits of Tenants held in connection with the Leases (including, security
deposits deposited into the Security Deposit Account), including the name and
identification number of the accounts in which such security deposits are held,
the name and address of the financial institutions in which such security
deposits


109

--------------------------------------------------------------------------------





are held and the name of the Person to contact at such financial institution,
along with any authority or release necessary for Administrative Agent to obtain
information regarding such accounts directly from such financial institutions.
4.3.9    ERISA Matters.
(a)    As soon as reasonably possible, and in any event within thirty (30) days
after the occurrence of any ERISA Event, written notice of, and any requested
information relating to such ERISA Event.
(b)    As soon as reasonably possible after the occurrence of a Plan Termination
Event, written notice of any action that any Loan Party or any of its ERISA
Affiliates proposes to take with respect thereto, along with a copy of any
notices received from or filed with the PBGC, the IRS or any Multiemployer Plan
with respect to such Plan Termination Event, as applicable.
(c)    As soon as reasonably possible, and in any event within thirty (30) days
after a Responsible Officer of any Loan Party has actual knowledge of, or with
respect to any Plan or Multiemployer Plan to which such Loan Party or any of its
ERISA Affiliates makes direct contributions has reason to believe, that any of
the events or conditions specified below with respect to any Plan or
Multiemployer Plan has occurred or exists, a statement signed by a Responsible
Officer of Borrower setting forth details respecting such event or condition and
the action, if any, that the applicable Loan Party or any of its ERISA
Affiliates proposes to take with respect thereto (and a copy of any report or
notice required to be filed with or given to PBGC by any such Loan Party or any
of its ERISA Affiliates with respect to such event or condition):
(i)    any Reportable Event with respect to a Plan, as to which the PBGC has not
by regulation or otherwise waived the requirement of Section 4043(a) of ERISA
that it be notified within thirty (30) days of the occurrence of such event
(provided that a failure to meet the minimum funding standard of Section 412 of
the Code or Section 302 of ERISA, including the failure to make on or before its
due date a required installment under Section 412 of the Code or Section 302 of
ERISA, shall be a Reportable Event regardless of the issuance of any waivers in
accordance with Section 412(c) of the Code); and any request for a waiver under
Section 412(c) of the Code for any Plan;
(ii)    the distribution under Section 4041(c) of ERISA of a notice of intent to
terminate any Plan or any action taken by any Loan Party or any of its ERISA
Affiliates to terminate any Plan;
(iii)    the institution by the PBGC of proceedings under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan,
or the receipt by any Loan Party or any of their ERISA Affiliates of a notice
from a Multiemployer Plan that such action has been taken by PBGC with respect
to such Multiemployer Plan;


110

--------------------------------------------------------------------------------





(iv)    the complete or partial withdrawal from a Multiemployer Plan by any Loan
Party or any of its ERISA Affiliates, as applicable, that results in liability
under Section 4201 or 4204 of ERISA (including the obligation to satisfy
secondary liability as a result of a purchaser default) or the receipt by any
Loan Party or any of its ERISA Affiliates, as applicable, of notice from a
Multiemployer Plan that it is insolvent pursuant to Section 4245 of ERISA or
that it intends to terminate or has terminated under Section 4041A of ERISA;
(v)    the institution of a proceeding by a fiduciary of any Multiemployer Plan
against any Loan Party or any of its ERISA Affiliates, as applicable, to enforce
Section 515 of ERISA; and
(vi)    failure to satisfy Section 436 of the Code.
4.3.10    Reserved.
4.3.11    Other Reports. (a) Borrower shall deliver to Administrative Agent,
within ten (10) Business Days of the receipt thereof by Borrower, a copy of all
material reports prepared by Manager pursuant to the Management Agreement,
including, without limitation, the Annual Budget.
(b)    Borrower shall deliver to Administrative Agent, within ten (10) Business
Days of Administrative Agent’s request therefor, copies of any requested
Property Tax, Other Charge or insurance bills, statements or invoices received
by Borrower or any Loan Party with respect to the Properties.
(c)    Borrower shall, as soon as reasonably practicable after request by
Administrative Agent furnish or cause to be furnished to Administrative Agent in
such manner and in such detail as may be reasonably requested by Administrative
Agent, such additional information, documents, records or reports as may be
reasonably requested with respect to the Property or the conditions or
operations, financial or otherwise, of the Relevant Parties.


4.3.12    HOA Opinions.
(a)    [Reserved];
(b)    On or prior to the Closing Date, Borrower shall have delivered to
Administrative Agent the Closing Date HOA Opinions. Subject to the remainder of
this subsection (b), Borrower shall deliver to Administrative Agent, within
twenty (20) Business Days after June 30 and December 31 of each year commencing
with the period ending December 31, 2019, one or more legal opinions (which may
be in the form of a bring-down or date-down opinion with respect to an earlier
delivered opinion, including, without limitation, any Closing Date HOA Opinion)
from a nationally recognized law firm (or one with prominent standing in the
applicable state) specifying with respect to each state in which a Property is
located whether such state is an Applicable HOA State (as defined under


111

--------------------------------------------------------------------------------





clause (a) of the definition thereof). Any opinion required to be delivered
pursuant to this Section 4.3.12(b) may be aggregated with any other opinion
required to be delivered to Administrative Agent (or Servicer on behalf of
Administrative Agent) so long as all the states in which Properties are located
are included in such opinion or opinions and such opinion or opinions
specifically reference this Agreement and otherwise meet the requirements of
this Section 4.3.12(b). If, with respect to any state in which a Property is
located, (i) Borrower fails to deliver to Administrative Agent an opinion
pursuant to this Section 4.3.12(b), Administrative Agent may in its sole and
absolute discretion designate such state an Applicable HOA State by written
notice to Borrower or (ii) any opinion delivered to Administrative Agent
pursuant to this Section 4.3.12(b) shall be unsatisfactory to Administrative
Agent in its reasonable discretion, Administrative Agent may request in writing
that Borrower obtain a second opinion from a nationally recognized law firm (or
one with prominent standing in the applicable state) and deliver such opinion to
Administrative Agent within twenty (20) Business Days of such written request
and (1) if Borrower fails to deliver such a second opinion to Administrative
Agent, Administrative Agent may in its reasonable discretion designate such
state an Applicable HOA State by written notice to Borrower or (2) if any such
second opinion delivered to Administrative Agent shall be unsatisfactory to
Administrative Agent in its sole and absolute discretion and Administrative
Agent believes in good faith that such state is an Applicable HOA State (as
defined under clause (i) of the definition thereof), Administrative Agent may
designate such state an Applicable HOA State by written notice to Borrower. In
addition, if Administrative Agent believes in good faith that any provisions for
the subordination of Liens for HOA Fees to the Lien of the Mortgages are
unenforceable under the laws of an Applicable HOA State or that such Lien for
HOA Fees would be entitled to Priority, Administrative Agent may redesignate all
affected HOA Properties in such Applicable HOA State as Applicable HOA
Properties. On the Closing Date, Administrative Agent acknowledges based on the
Closing Date HOA Opinions that: (i) Nevada and Colorado are the only Applicable
HOA States and (ii) the only Applicable HOA Properties in Nevada and Colorado
are the Properties listed on Schedule XV. Notwithstanding the foregoing or
anything herein to the contrary, Administrative Agent shall not be permitted to
declare a state an Applicable HOA State pursuant to this Section 4.3.12(b), if
Administrative Agent or its servicer (excluding any special servicer) has
received a legal opinion from a nationally recognized law firm (or one with
prominent standing in the applicable state or otherwise reasonably acceptable to
Administrative Agent) that if delivered by Borrower and referencing this
Agreement would have resulted in such state not being declared an Applicable HOA
State.
4.3.13    Leases. Borrower shall deliver to Administrative Agent copies of the
executed Leases for the Properties within ten (10) Business Days of written
request therefor by Administrative Agent.
Section 4.4    Property Covenants.
Borrower shall comply with the following covenants with respect to each
Property:


112

--------------------------------------------------------------------------------





4.4.1    Ownership of the Property. Borrower shall take all necessary action to
retain title to the Property and the related Collateral irrevocably in Borrower,
free and clear of any Liens other than Permitted Liens. Borrower shall warrant
and defend the title to the Property and every part thereof, subject only to
Permitted Liens, in each case against the claims of all Persons whomsoever.
4.4.2    Liens Against the Property. Borrower shall not create, incur, assume or
permit to exist any Lien on any direct or indirect interest in any Property,
except for the Permitted Liens.
4.4.3    Title Insurance for the Property. Borrower shall deliver, on the
Closing Date, existing Title Insurance Policies and Title Insurance Owner’s
Policies with respect to the Properties subject to the Loan on the Closing Date
to Administrative Agent and Collateral Agent on behalf of the Secured Parties.
In connection with any Substitution or Addition, Borrower shall deliver new
Title Insurance Policies and Title Insurance Owners’ Polices with respect to the
applicable New Property. If a Title Insurance Policy or a Title Insurance
Owner’s Policy provided in the Property File with respect to a New Property
initially consists of a marked or initialed binding commitment, then Borrower
shall post a copy to the Property File of a fully issued Title Insurance Policy
or Title Insurance Owner’s Policy, as applicable, for such New Property in the
form and with the coverages and endorsements as provided in such marked or
initialed binding commitment within one hundred eighty (180) days following the
date hereof.
4.4.4    Deeds. If a deed provided in the Property File with respect to the
Property does not initially consist of a certified copy of the original
conforming recorded deed from the applicable recording office, then Borrower
shall post a copy such a deed to the Property File within three hundred sixty
(360) days following the date hereof.
4.4.5    Mortgage Documents. If any Mortgage Documents provided in the Property
File with respect to the Property initially consists of a copy of such Mortgage
Documents in recordable form that have been submitted by the title insurance
company for recording in the jurisdiction in which the Property is located, then
Borrower shall post a copy to the Property File of a certified or file stamped
(in each by the applicable land registry) executed original of such Mortgage
Documents within one hundred eighty (180) days following the date hereof.
4.4.6    Condition of the Property. Borrower shall keep and maintain in all
material respects the Property in a good, safe and habitable condition and
repair and free of and clear of any damage or waste, and from time to time make,
or cause to be made, in all material respects, all reasonably necessary repairs,
renewals, replacements, betterments and improvements thereto, that are necessary
to comply with the Renovation Standards and applicable Legal Requirements in all
material respects.
4.4.7    Compliance with Legal Requirements. The Property (including the leasing
and intended use thereof) shall comply in all material respects with all
applicable Legal Requirements, including, without limitation, building and
zoning ordinances and codes and


113

--------------------------------------------------------------------------------





all certifications, permits, licenses and approvals, including without
limitation, certificates of completion and occupancy permits, required for the
legal leasing, use, occupancy, habitability and operation of the Property, all
such certifications, permits, licenses and approvals shall be maintained in full
force and effect, except as would not reasonably be expected to have an
Individual Material Adverse Effect on the Property. Borrower shall obtain and
maintain in full force and effect all consents, approvals, orders,
certifications, permits, licenses and authorizations of, and make all filings
with or notices to, any court or Governmental Authority related to the
operation, use or leasing of the Property except where the failure to obtain
would not reasonably be expected to have an Individual Material Adverse Effect
with respect to the Property. Borrower shall not and shall not permit any other
Loan Party, any Borrower TRS, any Manager or any other Person in occupancy of or
involved with the operation, use or leasing of the Property to commit any act or
omission affording any Governmental Authority the right of forfeiture as against
the Property or any part thereof.
4.4.8    Property Taxes, Other Charges and HOA Fees. Borrower shall promptly pay
or cause to be paid all Property Taxes, Other Charges and HOA Fees now or
hereafter levied, assessed or imposed on it as the same become due and payable
and shall furnish to Administrative Agent evidence of payment of Property Taxes,
Other Charges and HOA Fees prior to the date the same shall become delinquent,
and shall promptly pay for all utility services provided to the Property as the
same become due and payable (other than any such utilities which are, pursuant
to the terms of any Lease, required to be paid by the Tenant thereunder directly
to the applicable service provider); provided that, after prior written notice
to Administrative Agent of its intention to contest any such Property Taxes,
Other Charges and HOA Fees, such Loan Party may contest by appropriate legal
proceedings conducted in good faith and with due diligence, the amount or
validity of any such Property Taxes, Other Charges and HOA Fees and, in such
event, may permit the Property Taxes, Other Charges and HOA Fees so contested to
remain unpaid during any period, including appeals, when a Loan Party is in good
faith contesting the same so long as (a) no Event of Default has occurred and
remains uncured, (b) such proceeding shall be permitted under and be conducted
in accordance with all applicable Legal Requirements, (c) no Property or other
Collateral nor any part thereof or interest therein will be in danger of being
sold, forfeited, terminated, canceled or lost, (d) the applicable Loan Party has
set aside on its books adequate reserves in accordance with GAAP, and the
non-payment or non-discharge of such Property Taxes, Other Charges and HOA Fees
would not reasonably be expected to have an Individual Material Adverse Effect
on the applicable Property, (e) enforcement of the contested Property Taxes,
Other Charges and HOA Fees is effectively stayed for the entire duration of such
contest and no Lien is imposed on any Property or other Collateral which is
reasonably expected to have an Individual Material Adverse Effect, (f) any
Property Taxes, Other Charges and HOA Fees determined to be due, together with
any interest or penalties thereon, is promptly paid as required after final
resolution of such contest, (g) to the extent such Property Taxes, Other Charges
and HOA Fees (when aggregated with all other Taxes that any Loan Party is then
contesting under this Section 4.4.8 or Section 4.1.3 and for which Borrower has
not delivered to Administrative Agent any Contest Security) exceed Two Million
Five Hundred Thousand and No/100 Dollars ($2,500,000), Borrower shall deliver to
Administrative Agent either (i) cash, or other security as may be approved


114

--------------------------------------------------------------------------------





by Administrative Agent, in an amount sufficient to insure the payment of any
such Property Taxes, Other Charges and HOA Fees, together with all interest and
penalties thereon or (ii) a payment and performance bond in an amount equal to
one hundred percent (100%) of the contested amount from a surety acceptable to
Administrative Agent in its reasonable discretion, (h) failure to pay such
Property Taxes, Other Charges and HOA Fees will not subject Administrative Agent
to any civil or criminal liability, (i) such contest shall not affect the
ownership, use or occupancy of any Property, and (j) Borrower shall, upon
request by Administrative Agent, give Administrative Agent prompt notice of the
status of such proceedings and/or confirmation of the continuing satisfaction of
the conditions set forth in clauses (a) through (j) of this Section 4.4.8.
Notwithstanding the foregoing, Borrower shall pay any contested Property Taxes,
Other Charges and HOA Fees (or, if cash or other security has been provided,
Administrative Agent may pay over any such cash or other security held by
Administrative Agent to the claimant entitled thereto) if, in Administrative
Agent’s reasonable judgment, any Property or other Collateral (or any part
thereof or interest therein) shall be in danger of being sold, forfeited,
terminated, cancelled or lost or there shall be any danger of the Lien of any
Collateral Document being primed by any related Lien.
4.4.9    Compliance with Agreements Relating to the Properties. Borrower shall
not enter into any agreement or instrument or become subject to any restriction
which would reasonably be expected to have an Individual Material Adverse Effect
on any Property. Borrower shall not default in any material respect in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement or instrument to which any Property is
bound. Borrower shall not have a material financial obligation under any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument by which any Property is bound, other than obligations under the Loan
Documents. Borrower shall not, and shall cause each Borrower TRS not to, default
in any material respect in the performance, observance or fulfillment of any of
the obligations, covenants or conditions contained in any Permitted Lien with
respect to any Property. No Property nor any part thereof shall be subject to
any purchase options, rights of first refusal, rights of first offer or other
similar rights in favor of any Tenant or other third parties.
4.4.10    Leasing. Borrower shall not enter into any Lease (including any
renewals or extensions of any existing Lease) for any Property unless such Lease
is an Eligible Lease.
4.4.11    Verification of HOA Payments. Borrower shall deliver to Administrative
Agent, within sixty (60) days after the end of the first three calendar quarters
and within ninety (90) days of the fourth calendar quarter of each year, with
respect to each Applicable HOA Property, proof of payment of the paid HOA Fees
identified in the corresponding Quarterly HOA Report (whether in the form of
cancelled checks, receipts, ACH confirmations, confirmation of electronic
payments or other evidence of such payment reasonably satisfactory to
Administrative Agent) unless such proof of payment has previously been delivered
(e.g. quarterly prepayments) as may reflect that as of the end of such calendar
quarter no other amounts (except HOA Fees that may be contested in accordance
with Section 4.4.8) remain then due and payable by Borrower or that Borrower has
prepaid or otherwise has a positive credit balance (whether in the form of
invoices,


115

--------------------------------------------------------------------------------





payment coupons, account statements, assessment letters, estoppels, receipts or
other evidence reasonably satisfactory to Administrative Agent).
4.4.12    Casualty or Condemnation. The Property shall not be subject to (i) a
Casualty (that has not been restored) for which the aggregate loss amount is or
reasonably expected to exceed $25,000 or which would make the Property
uninhabitable for a period greater than thirty (30) days or (ii) a Condemnation
that interferes with the use of the Property as a residential rental property.
ARTICLE 5


INSURANCE, CASUALTY AND CONDEMNATION
Section 5.1    Insurance.
5.1.1    Insurance Policies.
(a)    Borrower, at its sole cost and expense, shall obtain and maintain during
the entire Term, or cause to be maintained, insurance policies for Borrower and
the Properties providing at least the following coverages:
(i)    comprehensive “all risk” or special causes of loss form insurance, as is
available in the insurance market as of the Closing Date, including, but not
limited to, loss caused by any type of windstorm (including hail) on the
Properties (A) in an amount equal to one hundred percent (100%) of the “full
replacement cost”, which for purposes of this Agreement shall mean actual
replacement value of the Properties, subject to a loss limit equal to Fifty
Million and No/100 Dollars ($50,000,000) per occurrence; (B) containing an
agreed amount endorsement with respect to the Improvements and personal property
at any Property waiving all co-insurance provisions or to be written on a no
co-insurance form and (C) providing for no deductible in excess of Twenty-Five
Thousand and No/100 Dollars ($25,000) (it being understood that, so long as no
Default or Event of Default has occurred and is continuing (1) Borrower may
utilize a Ten Million and No/100 Dollars ($10,000,000) aggregate deductible stop
loss subject to a Twenty-Five Thousand and No/100 Dollars ($25,000) per
occurrence deductible and a Twenty-Five Thousand and No/100 Dollars ($25,000)
maintenance deductible following the exhaustion of the aggregate, (2) the
aggregate stop loss does not contain any losses arising from named windstorm,
earthquake or flood, (3) the perils of named windstorm or flood shall be
permitted to have a per occurrence deductible of fifteen percent (15%) of the
total insurable value of the Properties subject to a loss (with a minimum
deductible of Two Hundred Fifty Thousand and No/100 Dollars ($250,000) per
occurrence for any and all locations), (4) the peril of earth movement including
but not limited to earthquake shall be permitted to have a per occurrence
deductible of fifteen percent (15%) of the total insurable value of the
Properties subject to a loss (with a minimum deductible of Two Hundred Fifty
Thousand and No/100 Dollars ($250,000) per occurrence for any and all locations)
and (5) the peril of “other wind and hail” shall be


116

--------------------------------------------------------------------------------





permitted to have a per occurrence deductible of fifteen percent (15%) of the
total insurable value of the Properties subject to a loss (with a minimum
deductible of Two Hundred Fifty Thousand and No/100 Dollars ($250,000) per
occurrence for any and all locations)). In addition, Borrower shall obtain (x)
if any portion of a Property is currently or at any time in the future located
in a federally designated “special flood hazard area”, flood hazard insurance in
an amount equal to the maximum amount of such insurance available under the
National Flood Insurance Act of 1968, the Flood Disaster Protection Act of 1973
or the National Flood Insurance Reform Act of 1994, as each may be amended, plus
excess amounts as Administrative Agent shall require, (y) named storm insurance
in an amount equal to or greater than Two Hundred Fifty Million and No/100
Dollars ($250,000,000), provided that such coverage amount shall be increased if
a higher coverage amount is indicated (and may be decreased if lower coverage
amount is indicated) based upon a storm risk analysis on a 475 year event
Probable Maximum Loss (PML) or Scenario Expected Limit (SEL) (such analysis to
be secured by the applicable Borrower utilizing a third-party firm qualified to
perform such storm risk analysis using the most current RMS software, or its
equivalent, to include consideration of storm surge, if applicable and loss
amplification, at the expense of the applicable Borrower at least one time per
year or more frequently as may reasonably be requested by Administrative Agent
and shared with Administrative Agent presented by the Properties located in
areas prone to named storm activity); and (z) earthquake insurance in an amount
equal to or greater than One Hundred Fifty Million and No/100 Dollars
($150,000,000), provided that such coverage amount shall be increased if a
higher coverage amount is indicated (and may be decreased if lower coverage
amount is indicated) based upon a seismic risk analysis on a 475 year event
Probable Maximum Loss (PML) or Scenario Expected Limit (SEL) (such analysis to
be secured by the applicable Borrower utilizing a third-party firm qualified to
perform such seismic risk analysis using the most current RMS software, or its
equivalent, to include consideration of loss amplification, at the expense of
the applicable Borrower at least one time per year or more frequently as may
reasonably be requested by Administrative Agent and shared with Administrative
Agent presented by the Properties located in areas prone to seismic activity);
provided that the insurance pursuant to subclauses (x), (y) and (z) hereof shall
be on terms consistent with the comprehensive all risk insurance policy required
under this Section 5.1.1(a)(i); provided, however, that with respect to any HOA
Property for which an HOA Policy is maintained and which sustains a loss covered
by the insurance policies described above, subject to the deductibles described
above, the all-risk comprehensive insurance policies shall (1) cover the
“walls-in” improvements and betterments and actual loss of rents sustained with
respect to any covered loss at such HOA Property, (2) in the event that the
insurance proceeds of the HOA Policy are inadequate to pay for the expected cost
of the Restoration of such HOA Property, cover the balance of the expected cost
of the Restoration by either (A) covering any special assessments that the HOA
levies to fully restore property damaged due to a covered loss or (B) in the
event that the HOA cannot or does not complete Restoration of an HOA Property
damaged due to a covered loss, paying for the greater of (I) the actual cash
value of the HOA Property, inclusive of the “walls-out” portion of the building
in which the HOA Property is located or (II) the Allocated Loan Amount of such
HOA Property, unless in either case such HOA Property is sold “as-is” before
Restoration is completed, in either case minus any


117

--------------------------------------------------------------------------------





proceeds actually received by Borrower from any sale of such HOA Property before
Restoration is completed.
(ii)    business income or rental loss insurance, written on an “Actual Loss
Sustained Basis” (A) with loss payable to Administrative Agent for the benefit
of the Secured Parties; (B) covering all risks required to be covered by the
insurance provided for in Section 5.1.1(a)(i), (ii), (iv) and (viii); (C) in an
amount equal to one hundred percent (100%) of the aggregate projected net income
from the operation of the Properties for a period of at least twelve (12) months
after the date of the Casualty; and (D) containing an extended period of
indemnity endorsement which provides that after the physical loss to the
Improvements and personal property at a Property has been repaired, the
continued loss of income will be insured until such income either returns to the
same level it was at prior to the loss, or the expiration of thirty (30) days
from the date that the applicable Property is repaired or replaced and
operations are resumed, whichever first occurs, and notwithstanding that the
policy may expire prior to the end of such period. The amount of such business
income or rental loss insurance shall be determined prior to the Closing Date
and at least once each year thereafter based on Borrower’s reasonable estimate
of the net income from each Property for the succeeding twelve (12) month
period. All proceeds payable to Administrative Agent pursuant to this subsection
shall be held by Administrative Agent and shall be applied in Administrative
Agent’s sole discretion to (x) the Obligations or (y) Operating Expenses
approved by Administrative Agent in its sole discretion; provided, however, that
nothing herein contained shall be deemed to relieve Borrower of their obligation
to pay the Obligations on the respective dates of payment provided for in this
Agreement and the other Loan Documents except to the extent such amounts are
actually paid out of the proceeds of such business income insurance;
(iii)    at all times during which structural construction, repairs or
renovations are being made with respect to any Property, and only if each of the
property coverage form and the liability insurance coverage form does not
otherwise apply, (A) owner’s contingent or protective liability insurance,
otherwise known as Owner Contractor’s Protective Liability (or its equivalent),
covering claims not covered by or under the terms or provisions of the above
mentioned commercial general liability insurance policy, (B) the insurance
provided for in Section 5.1.1(a) written in a so-called builder’s risk completed
value form including coverage for all insurable hard and soft costs of
construction (x) on a non-reporting basis, (y) against all risks insured against
pursuant to Section 5.1.1(a)(i), (iii), (iv) and (viii), (z) including
permission to occupy such Property and (C) with an agreed amount endorsement
waiving co-insurance provisions;
(iv)    commercial general liability insurance against claims for personal
injury, bodily injury, death or property damage occurring upon, in or about any
Property, such insurance (A) to be on the so-called “occurrence” form with a
combined limit of not less than One Million and No/100 Dollars ($1,000,000.00)
per occurrence; Two Million and No/100 Dollars ($2,000,000.00) in the aggregate
“per location” and overall $20,000,000.00 in the aggregate; (B) to continue at
not less than the aforesaid limit until required to be changed by Administrative
Agent in writing by reason of changed economic conditions


118

--------------------------------------------------------------------------------





making such protection inadequate and (C) to cover at least the following
hazards: (1) premises and operations; (2) products and completed operations on
an “if any” basis; (3) independent contractors; (4) blanket contractual
liability for all insured contracts and (5) contractual liability covering the
indemnities contained in any Loan Document to the extent the same is available;
(v)    automobile liability coverage for all owned and non-owned vehicles,
including rented and leased vehicles containing minimum limits per occurrence of
One Million and No/100 Dollars ($1,000,000.00);
(vi)    if applicable, worker’s compensation subject to the worker’s
compensation laws of the applicable state, and employer’s liability in amounts
reasonably acceptable to Administrative Agent;
(vii)    umbrella and excess liability insurance in an amount not less than
Fifty Million and No/100 Dollars ($50,000,000.00) per occurrence and in the
aggregate on terms consistent with the commercial general liability insurance
policy required under Section 5.1.1(a)(iv), and including employer liability and
automobile liability, if required; and
(viii)    upon sixty (60) days’ written notice, such other reasonable insurance,
and in such reasonable amounts as Lender from time to time may reasonably
request against such other insurable hazards which at the time are commonly
insured against for properties similar to the Properties located in or around
the region in which Properties are located.
(b)    All insurance provided for in Section 5.1.1(a) shall be obtained under
valid and enforceable policies (collectively, the “Policies” or in the singular,
the “Policy”) and shall be placed per the requirements of Administrative Agent
as to form and substance, including insurance companies, amounts, deductibles,
loss payees and insureds and evidence that the Properties are specifically
covered by such policies. Certificates of insurance evidencing the Policies
shall be delivered to Administrative Agent on the Closing Date with respect to
the current Policies in place on the Closing Date. Not less than ten (10) days
prior to the expiration dates of the Policies theretofore furnished to
Administrative Agent, certificates of insurance evidencing the Policies (and,
upon the written request of Administrative Agent, copies of such Policies)
accompanied by evidence satisfactory to Administrative Agent of payment of the
premiums then due thereunder (the “Insurance Premiums”), shall be delivered by
Borrower to Administrative Agent.
(c)    Any blanket insurance Policy shall otherwise provide the same protection
as would a separate Policy insuring only the Properties in compliance with the
provisions of Section 5.1.1(a) (any such blanket policy, an “Acceptable Blanket
Policy”).
(d)    All Policies of insurance provided for or contemplated by Section
5.1.1(a), except for the Policy referenced in Section 5.1.1(a)(v), shall name
Borrower as the insured, Administrative Agent and Collateral Agent as additional
insureds, and Administrative Agent and its successors and/or assigns as
mortgagee and loss payee, as its interests may appear,


119

--------------------------------------------------------------------------------





and in the case of property damage, boiler and machinery, windstorm, flood and
earthquake insurance, shall contain a so-called New York standard
non-contributing mortgagee clause in favor of Administrative Agent providing
that the loss thereunder shall be payable to Administrative Agent unless below
the threshold for Borrower to handle such claim without Administrative Agent
intervention as provided in Section 5.2. Additionally, if Borrower obtains
property insurance coverage in addition to or in excess of that required by
Section 5.1.1(a)(i), then such insurance policies shall also contain a so-called
New York standard non-contributing mortgagee clause in favor of Administrative
Agent providing that the loss thereunder shall be payable to Administrative
Agent.
(e)    All Policies of insurance provided for in Section 5.1.1(a), except for
the Policies referenced in Section 5.1.1(a)(vi), shall contain clauses or
endorsements to the effect that:
(i)    no act or negligence of Borrower, or anyone acting for Borrower, or of
any Tenant or other occupant, or failure to comply with the provisions of any
Policy, which might otherwise result in a forfeiture of the insurance or any
part thereof, shall in any way affect the validity or enforceability of the
insurance insofar as Administrative Agent is concerned;
(ii)    the Policy shall not be canceled without at least thirty (30) days’
written notice to Administrative Agent and any other party named therein as an
additional insured (other than in the case of non-payment in which case only ten
days prior notice, or the shortest time allowed by applicable Legal Requirement
(whichever is longer), will be required) and shall not be materially changed
(other than to increase the coverage provided thereby) without such a thirty
(30) day notice;
(iii)    Administrative Agent shall not be liable for any Insurance Premiums
thereon or subject to any assessments thereunder; and
(iv)    the issuers thereof shall give notice to Administrative Agent if a
Policy has not been renewed ten (10) days prior to its expiration; and
(f)    If at any time Administrative Agent is not in receipt of written evidence
that all insurance required hereunder is in full force and effect,
Administrative Agent shall have the right, without notice to Borrower, to take
such action as Administrative Agent deems necessary to protect its interest in
the Properties, including the obtaining of such insurance coverage as
Administrative Agent in its sole discretion deems appropriate and all premiums
incurred by Administrative Agent in connection with such action or in obtaining
such insurance and keeping it in effect shall be paid by Borrower to
Administrative Agent upon demand and until paid shall be secured by the
Collateral Documents and shall bear interest at the Default Rate.
(g)    In the event of foreclosure of the pledge of the Equity Interests of
Borrower pursuant to Borrower Security Agreement the Policies shall remain in
full force and effect.


120

--------------------------------------------------------------------------------





5.1.2    Insurance Company. All Policies required pursuant to Section 5.1.1
shall (a) be issued by financially sound and responsible insurance companies
authorized to do business in the states where the applicable Properties are
located and having a rating of “A3” or better by Moody’s or, if Moody’s does not
provide a rating of an applicable insurance company, a rating of “A-” or better
by S&P or Fitch, provided, however, that if Borrower elects to have its
insurance coverage provided by a syndicate of insurers, then, if such syndicate
consists of five (5) or more members, (i) at least sixty percent (60%) of the
insurance coverage (or seventy-five percent (75%) if such syndicate consists of
four (4) or fewer members) and one hundred (100%) of the first layer of such
insurance coverage shall be provided by insurance companies having a rating of
“A3” or better by Moody’s or, if Moody’s does not provide a rating of an
applicable insurance company, a rating of “A-” or better by S&P or Fitch and
(ii) the remaining forty percent (40%) of the insurance coverage (or the
remaining twenty-five percent (25%) if such syndicate consists of four (4) or
fewer members) shall be provided by insurance companies having a rating of
“Baa2” by Moody’s or, if Moody’s does not provide a rating of an applicable
insurance company, a rating of “BBB” or better by S&P or Fitch; (b) with respect
to all property insurance policies, name Administrative Agent and its successors
and/or assigns as their interest may appear; (c) with respect to all property
insurance policies and rental loss and/or business interruption insurance
policies, contain a Lender’s Loss Payable Endorsement, or their equivalents,
naming Administrative Agent as the person to whom all payments made by such
insurance company shall be paid; (d) with respect to all liability policies,
name Administrative Agent and its successors and/or assigns as an additional
insured; (e) contain a waiver of subrogation against Administrative Agent; (f)
contain such provisions as Administrative Agent deems reasonably necessary or
desirable to protect its interest including endorsements providing that (i)
neither Borrower, Lender nor any other party shall be a co-insurer under said
Policies, (ii) Administrative Agent shall receive at least thirty (30) days
prior written notice of any modification, reduction or cancellation, and (iii)
for a deductible per loss of an amount not more than that which is customarily
maintained by prudent owners of properties with a standard of operation and
maintenance comparable to and in the general vicinity of the Properties, but in
no event in excess of an amount reasonably acceptable to Administrative Agent;
and (g) be satisfactory in form and substance to Administrative Agent and shall
be approved by Administrative Agent as to amounts, form, risk coverage,
deductibles, loss payees and insureds. In addition to the insurance coverages
described in Section 5.1.1, Borrower shall obtain such other insurance as may
from time to time be reasonably required by Administrative Agent in order to
protect its interests. Copies of the Policies shall be delivered to
Administrative Agent at the address below (or to such other address or Person as
Administrative Agent shall designate from time to time by notice to Borrower) on
the date hereof with respect to the current Policies and within thirty (30) days
after the effective date thereof with respect to all renewal Policies:
ROTHESAY LIFE PLC
Level 25, The Leadenhall Building
122 Leadenhall Street
London, EC3V 4AB
Attention: Asset Operations


121

--------------------------------------------------------------------------------





Borrower shall pay the Insurance Premiums annually in advance as the same become
due and payable and shall furnish to Administrative Agent evidence of the
renewal of each of the Policies with receipts for the payment of the Insurance
Premiums or other evidence of such payment reasonably satisfactory to
Administrative Agent (provided, however, that Borrower shall not be required to
pay such Insurance Premiums nor furnish such evidence of payment to
Administrative Agent in the event that the amounts required to pay such
Insurance Premiums have been deposited into the Insurance Account pursuant to
Section 6.3). Within thirty (30) days after request by Administrative Agent,
Borrower shall obtain such increases in the amounts of coverage required
hereunder as may be reasonably requested by Administrative Agent, taking into
consideration changes in the value of money over time, changes in liability
laws, changes in prudent customs and practices.
5.1.3    Special Insurance Reserve. Notwithstanding anything in this Section 5.1
to the contrary, Borrower shall be permitted to obtain and maintain insurance
policies with deductibles in excess of the amounts specified in this Section
5.1, so long as Borrower shall have deposited into and maintains at all times in
the Special Insurance Reserve Account an amount equal to the difference between
such higher deductible and the applicable deductible specified in this Section
5.1 (such amount, the “Excess Deductible”).
5.1.4    Previously-Owned Properties. During any period a Previously-Owned
Property was held by any Loan Party (or any predecessor entity), such
Previously-Owned Property was held subject to insurance policies with coverage
consistent with the requirements of this Section 5.1 (or, if less restrictive,
the requirements of the corresponding provisions under the CSH 2016-2 Loan
Agreement).
Section 5.2    Casualty.
If one or more Properties are damaged or destroyed in whole or in part by fire
or other casualty (a “Casualty”) and either (i) the aggregate loss amount is or
is reasonably expected to exceed $25,000, or (ii) any damaged Property is or is
reasonably expected to be rendered uninhabitable for more than thirty (30) days
as a result of the Casualty, then (A) the Borrower is required to file proof of
loss under the applicable Policy or Policies and (B) the Borrower shall give
prompt notice of the Casualty to Administrative Agent. Administrative Agent may,
but shall not be obligated to make proof of loss if not made promptly by
Borrower. In addition, Administrative Agent may participate in any settlement
discussions with any insurance companies (and shall approve any final
settlement) (x) if an Event of Default is continuing or (y) with respect to any
Casualty in which the Net Proceeds or the costs of completing the Restoration
are reasonably expected to be equal to or greater than the Casualty Threshold
Amount and Borrower shall deliver to Administrative Agent all instruments
required by Administrative Agent to permit such participation. Any Insurance
Proceeds in connection with any Casualty (whether or not Administrative Agent
elects to settle and adjust the claim or Borrower settles such claim) shall be
due and payable solely to Administrative Agent and held by Administrative Agent
in accordance with the terms of this Agreement. If Borrower or any party other
than Administrative Agent receives any Insurance Proceeds or Condemnation
Proceeds, Borrower shall immediately deliver such proceeds to Administrative
Agent and shall endorse, and cause all such third parties to endorse,


122

--------------------------------------------------------------------------------





check payable therefor to the order of Administrative Agent. Borrower hereby
irrevocably appoints Administrative Agent as its attorney-in-fact, coupled with
an interest, to endorse any such check payable to the order of Administrative
Agent. Borrower hereby releases Administrative Agent from any and all liability
with respect to the settlement and adjustment by Administrative Agent of any
claims in respect of any Casualty. Solely with respect to any HOA Property for
which an HOA provides one or more property insurance policies that covers a
Casualty (each an “HOA Policy”), the following additional provisions shall
apply: (1) Borrower shall first make, or request the HOA to make, a claim with
respect to any such Casualty under such HOA Policy or HOA Policies, (2) to the
extent Borrower has any right to participate in any settlement discussions with
insurance companies or approve any final settlement under the HOA Policies and
the loss is greater than $25,000, Administrative Agent shall have the right to
participate in any settlement discussions with any such insurance companies and
to approve any final settlement to the same extent it has such rights as
described above with respect to Borrower’s Policies, (3) to the extent permitted
under the HOA Policies, any insurance proceeds of the HOA Policies that relate
to such Casualty shall be handled and directed in the same manner as Insurance
Proceeds, and (4) in the event that insurance proceeds payable with respect to
such Casualty under the HOA Policies are insufficient to pay the expected costs
of completing the Restoration, Borrower shall make a claim under its insurance
policies maintained in accordance with Section 5.1.1. Net Proceeds from a
Casualty shall be applied to the prepayment of the Debt in accordance with
Section 2.4.3, except that if (i) such Net Proceeds from a Casualty relate to a
Property which was restored prior to such Property becoming a Disqualified
Property or (ii) the Release Amount with respect to a Property that was affected
by a Casualty has otherwise been prepaid in accordance with Section 2.4.3 prior
to such Net Proceeds being received by Administrative Agent, then, provided that
no Event of Default is continuing, Borrower shall be entitled to receive and
retain such Net Proceeds from a Casualty.
Section 5.3    Condemnation.
Borrower shall promptly give Administrative Agent notice of the actual or
threatened commencement of any proceeding for the Condemnation of all or any
portion of a Property and shall deliver to Administrative Agent copies of any
and all papers served in connection with such proceedings. Administrative Agent
may participate in any such proceedings, and Borrower shall from time to time
deliver to Administrative Agent all instruments requested by it to permit such
participation. Borrower shall, at its expense, diligently prosecute any such
proceedings, and shall consult with Administrative Agent, its attorneys and
experts, and cooperate with them in the carrying on or defense of any such
proceedings which is reasonably expected to involve an Award of an amount
greater than the Casualty Threshold Amount. Notwithstanding any taking by any
public or quasi-public authority through Condemnation or otherwise (including,
but not limited to, any transfer made in lieu of or in anticipation of the
exercise of such taking), Borrower shall continue to pay the Debt at the time
and in the manner provided for its payment in the Note and in this Agreement and
the Debt shall not be reduced until any Condemnation Proceeds shall have been
actually received and applied by Administrative Agent, after the deduction of
expenses of collection, to the reduction or discharge of the Debt. If Borrower
or any party other than a Secured Party receives any Condemnation Proceeds,
Borrower shall immediately deliver such proceeds to Administrative Agent and
shall endorse, and cause all such third parties to endorse, a check payable
therefore to the order of Administrative Agent, which funds shall be held on
behalf of the Secured


123

--------------------------------------------------------------------------------





Parties. Administrative Agent shall not be limited to the interest paid on the
Award by the condemning authority but shall be entitled to receive out of the
Award interest at the rate or rates provided herein or in the Note. Net Proceeds
from a Condemnation shall be applied to the prepayment of the Debt in accordance
with Section 2.4.3, except that if (i) such Net Proceeds from a Condemnation
relate to a Property where such Condemnation did not result in the related
Property becoming a Disqualified Property or (ii) the Release Amount with
respect to a Property that was affected by a Condemnation has otherwise been
prepaid in accordance with Section 2.4.3 prior to such Net Proceeds being
received by Administrative Agent, then, provided that no Event of Default is
continuing, Borrower shall be entitled to receive and retain such Net Proceeds
from a Condemnation.
ARTICLE 6


CASH MANAGEMENT AND RESERVE FUNDS
Section 6.1    Cash Management Arrangements.
6.1.1    Rent Deposit Account and Collection Account. Borrower shall establish
and maintain one or more trust accounts for the purpose of collecting Rents
(each, a “Rent Deposit Account”) at a bank selected by Borrower and reasonably
approved by Administrative Agent which shall be an Eligible Institution (the
“Rent Deposit Bank”). The Rent Deposit Accounts shall be subject to a Deposit
Account Control Agreement and Borrower and Manager shall have access to and may
make withdrawals from any Rent Deposit Account for the sole purpose of making
refunds of partial payments of Rents to preserve rights of eviction (as provided
below) until the occurrence of an Event of Default, after which Collateral
Agent, acting at the written direction of Administrative Agent, may exercise
sole control and dominion over each Rent Deposit Account and neither Borrower
nor Manager shall have the right of withdrawal from or access to the Rent
Deposit Accounts; provided that, for the avoidance of doubt, no Deposit Account
Control Agreement shall be required with respect to Security Deposit Accounts.
Borrower shall cause all Rents which are paid to or received by Borrower or
Manager to be deposited into a Rent Deposit Account or the Collection Account,
provided that all Rents are deposited into the Collection Account within three
(3) Business Days after receipt thereof by Borrower or Manager. Borrower shall
(or instruct Manager to) cause all funds on deposit in a Rent Deposit Account to
be deposited into the Collection Account every third (3rd) Business Day (or more
frequently in Borrower’s discretion), provided, that so long as no Event of
Default exists, Borrower may cause Rent Deposit Bank to retain a reasonable
amount of funds in the Rent Deposit Accounts (the “Rent Deposit Account Retained
Amount”) with respect to anticipated overdrafts, charge-backs and refunds of
partial payments of Rents to preserve rights of eviction, provided in no event
shall the Rent Deposit Account Retained Amount exceed two and one-half percent
(2.5%) of the total Rents deposited into the Rent Deposit Accounts during the
immediately prior calendar month. Borrower shall cause any Rents which are paid
to Borrower or Manager via wire or other electronic means to be deposited
directly into a Rent Deposit Account or the Collection Account and, without
limitation of the


124

--------------------------------------------------------------------------------





foregoing, Borrower shall notify and advise each current and future Tenant to
send all payments of Rent pursuant to an instruction letter in the form of
Exhibit D attached hereto (a “Tenant Direction Letter”). Without the consent of
Administrative Agent, neither Borrower nor Manager shall terminate, amend,
revoke or modify any Tenant Direction Letter in any manner whatsoever, or direct
or cause any Tenant to pay any amount in any manner other than as provided in
the related Tenant Direction Letter. In the event of any Transfer of any
Property, Borrower shall (or shall cause the Manager or the closing title
company or escrow agent, as applicable, to) deposit directly into the Collection
Account the Net Transfer Proceeds for allocation in accordance with the terms of
this Agreement. In addition, Borrower shall, and shall cause Manager to, deposit
any other Collections received by or on behalf of Borrower directly into the
Collection Account within three (3) Business Days following receipt thereof.
Without in any way limiting the foregoing, any Rents and other Collections
received by Borrower or Manager shall be deemed to be collateral for the
Obligations and shall be held in trust for the benefit, and as the property, of
Collateral Agent on behalf of the Secured Parties, and such amounts shall not be
commingled with any other funds or property of Borrower or Manager.
Administrative Agent may also establish subaccounts of the Collection Account
which shall at all times be Eligible Accounts (and may be ledger or book entry
accounts and not actual accounts) (such subaccounts are referred to herein as
“Accounts”). The Collection Account and all other Accounts shall be subject to
the Cash Management Agreement and shall be under the sole control and dominion
of Administrative Agent, and Borrower shall have no right of withdrawal
therefrom. Neither Borrower nor Manager shall have the right of withdrawal with
respect to the Collection Account or any Accounts except with the prior written
consent of Administrative Agent, and neither Borrower, Manager, nor any Person
claiming on or behalf of or through Borrower or Manager shall have any right or
authority to give instructions with respect to the Collection Account or the
Accounts. Borrower acknowledges and agrees that Collection Account Bank shall
comply with (i) the instructions originated by Administrative Agent with respect
to the disposition of funds in the Collection Account and the Accounts without
the further consent of Borrower or Manager or any other Person and (ii) all
“entitlement orders” (as defined in Section 8-102(a)(8) of the UCC) and
instructions originated by Administrative Agent directing the transfer or
redemption of any financial asset relating to the Collection Account or any
Account without further consent by Borrower or any other Person. The Collection
Account and each Account is and shall be treated either as a “securities
account”, as such term is defined in Section 8-501(a) of the UCC, or a “deposit
account”, as defined in Section 9-102(a)(29) of the UCC. Borrower shall not
further pledge, assign or grant any security interest in the Rent Deposit
Accounts or the monies deposited therein or permit any lien or encumbrance to
attach thereto, or any levy to be made thereon, or any UCC-1 financing
statements, except those naming Collateral Agent on behalf of the Secured
Parties as the secured party, to be filed with respect thereto. Borrower shall
indemnify the Secured Parties and hold the Secured Parties harmless from and
against any and all actions, suits, claims, demands, liabilities, losses,
damages, obligations and costs and expenses (including litigation costs and
reasonable attorneys’ fees and expenses) arising from or in any way connected
with the Rent Deposit Accounts and/or the related Deposit Account Control
Agreement (unless arising from the gross negligence or willful misconduct of
such Secured


125

--------------------------------------------------------------------------------





Party) or the performance of the obligations for which the Rent Deposit Accounts
were established.
6.1.2    Investment of Funds in Collection Account, Accounts, and Rent Deposit
Account. Sums on deposit in the Collection Account and the Accounts may, on the
instruction of Administrative Agent, be invested in Permitted Investments.
Administrative Agent shall have the right to direct Collection Account Bank to
invest sums on deposit in the Collection Account and the Accounts in Permitted
Investments. The Collection Account shall be assigned the federal tax
identification number of Borrower. Sums on deposit in the Rent Deposit Accounts
shall not be invested in Permitted Investments and shall be held solely in cash.
The amount of actual losses sustained on a liquidation of a Permitted Investment
in the Collection Account or an Account shall be deposited into the Collection
Account or the applicable Account, as applicable, by Borrower no later than one
(1) Business Day following such liquidation. Borrower shall be responsible for
payment of any federal, state or local income or other tax applicable to income
earned from Permitted Investments.
6.1.3    Borrower’s Operating Account. Borrower shall establish and maintain an
account (the “Borrower’s Operating Account”) at a bank selected by Borrower.
Borrower may also establish and maintain subaccounts of Borrower’s Operating
Account (which may be ledger or book entry accounts and not actual accounts).
Any Funds distributed to Borrower’s Operating Account pursuant to Section
6.8.1(j)(B)(1) shall be used by Borrower only to pay for Operating Expenses and
Capital Expenditures set forth in the Approved Annual Budget or reimburse
Borrower for such Operating Expenses and Capital Expenditures, as applicable.
6.1.4    General. Borrower shall pay for all expenses of opening and maintaining
the Collection Account (and the Accounts) and the Rent Deposit Accounts. There
are no other accounts maintained by Borrower or Manager or any other Person
other than the Rent Deposit Accounts and the Collection Account into which Rents
or any other Collections shall be deposited. So long as the Debt is outstanding,
Borrower shall not (and shall not permit Manager or any other Person to) open
any other account for the deposit of Rents or any other Collections.
Section 6.2    Tax Funds; HOA Funds.
6.2.1    Deposits of Tax Funds. Borrower shall deposit with Administrative Agent
(i) on the Closing Date, an amount equal to $2,014,370 and (ii) on each Monthly
Payment Date, an amount equal to one-twelfth of the Property Taxes that Lender
estimates will be payable during the next ensuing twelve (12) months, in order
to accumulate sufficient funds to pay all such Property Taxes prior to their
respective due dates, which amounts shall be transferred into an Account (the
“Tax Account”). Amounts deposited from time to time into the Tax Account
pursuant to this Section 6.2.1 are referred to herein as the “Tax Funds”. If at
any time Administrative Agent reasonably determines that the Tax Funds will not
be sufficient to pay the Property Taxes, Administrative Agent shall notify
Borrower of such determination and, commencing with the first Monthly Payment
Date following Borrower’s receipt of such written notice, the monthly deposits
for Property Taxes shall be increased


126

--------------------------------------------------------------------------------





by the amount that Administrative Agent estimates is sufficient to make up the
deficiency at least ten (10) days prior to the respective due dates for the
Property Taxes; provided, that if Borrower receives notice of any deficiency
after the date that is ten (10) days prior to the date that Property Taxes are
due, Borrower will deposit with or on behalf of Administrative Agent such amount
within one (1) Business Day after its receipt of such notice.
6.2.2    Release of Tax Funds. Provided no Event of Default is continuing,
Administrative Agent shall apply Tax Funds in the Tax Account to reimburse
Borrower for payments of Property Taxes made by Borrower after delivery by
Borrower to Administrative Agent of evidence of such payment reasonably
acceptable to Administrative Agent. If the amount of the Tax Funds shall exceed
the amounts due for Property Taxes, Administrative Agent shall, in its sole
discretion, return any excess to Borrower or credit such excess against future
payments to be made to the Tax Funds. Any Tax Funds remaining in the Tax Account
after the Obligations have been paid in full shall be returned to Borrower.
Provided no Default or Event of Default exists, the Tax Funds reserved for any
Property will be released upon a permitted sale and release of such Property in
accordance with the terms hereof in accordance with Section 2.4.3(a) or Section
2.11.    
6.2.3    Prepayment of Property Taxes. Notwithstanding anything to the contrary
contained in Section 6.2.1, so long as no Event of Default has occurred and is
continuing, Borrower shall not be required to make deposits of Tax Funds to the
Tax Account for any Property if Borrower maintains a program whereby it prepays
twelve (12) months of Property Taxes for such Property prior to the due dates
therefor. If Borrower maintains such a program for a Property it may make an
election to discontinue deposits of Tax Funds to the Tax Account for the
applicable Properties by providing a written notice thereof to Administrative
Agent (a “Property Tax Prepayment Election”). In addition, Borrower shall
deliver to Administrative Agent, within forty-five (45) days after the end of
each calendar quarter, commencing with the calendar quarter ending September 30,
2019, proof of payment of prepaid Property Taxes for the Properties identified
in the Property Tax Prepayment Election (whether in the form of cancelled
checks, receipts, ACH confirmations, confirmation of electronic payments or
other evidence of such payment reasonably satisfactory to Administrative Agent)
unless such proof of payment has previously been delivered (i.e., during the
prior calendar quarter).
6.2.4    Deposits of HOA Funds. Borrower shall deposit with Administrative Agent
on the Closing Date, an amount equal to the HOA Fees that Administrative Agent
estimates will be payable with respect to all Applicable HOA Properties during
the next ensuing twelve (12) months (initially, $130,837) which amounts shall be
transferred into a subaccount established at the Collection Account Bank to hold
such funds (the “HOA Subaccount”). Amounts deposited from time to time into the
HOA Subaccount pursuant to this Section 6.2.4 are referred to herein as the “HOA
Funds”. If at any time Administrative Agent reasonably determines that the HOA
Funds will not be sufficient to pay the HOA Fees for the Applicable HOA
Properties for the next ensuing twelve (12) months, Administrative Agent shall
notify Borrower of such determination and, within thirty (30) days following
Borrower’s receipt of such written notice, Borrower shall deposit with
Administrative Agent


127

--------------------------------------------------------------------------------





for transfer into the HOA Subaccount an amount that Administrative Agent
estimates is sufficient to make up the deficiency.
6.2.5    Release of HOA Funds. If at any time Administrative Agent believes in
good faith that HOA Fees due and payable to an HOA for any HOA Property have
become delinquent, Administrative Agent shall in its sole and absolute
discretion apply the HOA Funds to pay such HOA Fees. If the amount of the HOA
Funds shall exceed the HOA Fees that Administrative Agent estimates will be
payable with respect to all Applicable HOA Properties during the next ensuing
twelve (12) months, Administrative Agent shall, in its sole discretion, return
any excess to Borrower or credit such excess against future payments to be made
to the HOA Funds. Any HOA Funds remaining in the HOA Subaccount after the
Obligations have been paid in full shall be returned to Borrower. Provided no
Default or Event of Default exists, the HOA Funds reserved for any Applicable
HOA Property shall be released upon a permitted sale and release of such
Property in accordance with the terms hereof or upon the Substitution of the
Property in accordance with Section 2.4.3(a) or Section 2.11.
Section 6.3    Insurance Funds.
6.3.1    Deposits of Insurance Funds. Borrower shall deposit with or on behalf
of Administrative Agent on each Monthly Payment Date, an amount equal to
one-twelfth of the Insurance Premiums that Lender estimates will be payable for
the renewal of the coverage afforded by the Policies upon the expiration
thereof, in order to accumulate sufficient funds to pay all such Insurance
Premiums prior to the expiration of the Policies, which amounts shall be
transferred into an Account established at the Collection Account Bank to hold
such funds (the “Insurance Account”). Amounts deposited from time to time into
the Insurance Account pursuant to this Section 6.3.1 are referred to herein as
the “Insurance Funds”. If at any time Administrative Agent reasonably determines
that the Insurance Funds will not be sufficient to pay the Insurance Premiums,
Administrative Agent shall notify Borrower of such determination and the monthly
deposits for Insurance Premiums shall be increased by the amount that
Administrative Agent estimates is sufficient to make up the deficiency at least
thirty (30) days prior to expiration of the Policies.
6.3.2    Release of Insurance Funds. Provided no Event of Default is continuing,
Administrative Agent shall apply Insurance Funds in the Insurance Account to
timely pay, or reimburse Borrower for payments of, Insurance Premiums. If the
amount of the Insurance Funds shall exceed the amounts due for Insurance
Premiums, Administrative Agent shall, in its sole discretion, return any excess
to Borrower or credit such excess against future payments to be made to the
Insurance Funds. Any Insurance Funds remaining in the Insurance Account after
the Obligations have been paid in full shall be returned to Borrower. Provided
no Default or Event of Default exists, the Insurance Funds reserved for any
Property will be released upon a permitted sale and release of such Property in
accordance with the terms hereof or upon the Substitution of the Property in
accordance with Section 2.4.3(a) or Section 2.11.


128

--------------------------------------------------------------------------------





6.3.3    Acceptable Blanket Policy. Notwithstanding anything to the contrary
contained in Section 6.3.1, in the event that an Acceptable Blanket Policy is in
effect with respect to the Policies required pursuant to Section 5.1.1, deposits
into the Insurance Account required for Insurance Premiums pursuant to Section
6.3.1 shall be suspended to the extent that Insurance Premiums relate to such
Acceptable Blanket Policy. As of the date hereof, an Acceptable Blanket Policy
is in effect with respect to the Policies required as of the Closing Date
pursuant to Section 5.1.1.
Section 6.4    Capital Expenditure Funds.
6.4.1    Deposits of Capital Expenditure Funds. Borrower shall deposit with or
on behalf of Administrative Agent on each Monthly Payment Date, an amount equal
to one-twelfth of the product of (i) $1,300 multiplied by (ii) the number of
Properties to which the Loan is applicable, in order to accumulate sufficient
funds, for annual Capital Expenditures, which amounts shall be transferred into
an Account (the “Capital Expenditure Account”). Amounts deposited from time to
time into the Capital Expenditure Account pursuant to this Section 6.4.1 are
referred to herein as the “Capital Expenditure Funds”.
6.4.2    Release of Capital Expenditure Funds. Provided no Event of Default is
continuing, not more frequently than once per quarter, Administrative Agent
shall disburse Capital Expenditure Funds out of the Capital Expenditure Account
to pay for Capital Expenditures or to reimburse Borrower for Capital
Expenditures actually paid for by Borrower, provided that: (i) such disbursement
is for Approved Capital Expenditures, (ii) such disbursement is for an aggregate
amount equal to or greater than Twenty-Five Thousand and No/100 Dollars
($25,000), (iii) the request for disbursement is accompanied by (A) an Officer’s
Certificate from Borrower (1) stating that the items to be funded by the
requested disbursement are Approved Capital Expenditures, and a description
thereof, (2) stating that the items to be funded by the requested disbursement
aggregates to an amount equal to or greater than Twenty-Five Thousand and No/100
Dollars ($25,000), (3) stating that all Approved Capital Expenditures to be
funded by the requested disbursement have been completed (or completed to the
extent of the requested disbursement) in a good and workmanlike manner and in
accordance with all applicable Legal Requirements and the Renovation Standards
and, (4) stating that the Approved Capital Expenditures to be funded from the
disbursement in question have not been the subject of a previous disbursement
have been paid for by Borrower and (iv) for any individual expenditure greater
than Twenty Five Thousand and No/100 Dollars ($25,000), Borrower has delivered
to Administrative Agent copies of any invoices, bills or statements related to
such Approved Capital Expenditures that are requested by Administrative Agent.
For the avoidance of doubt, Borrower shall not be entitled to receive a
distribution of Capital Expenditure Funds for expenses related to the
refurbishment or repair of a Property to the extent that Borrower has been or
will be entitled to reimbursement for such expenses from a Tenant’s security
deposit. Provided no Default or Event of Default exists, the Capital Expenditure
Funds reserved for any Property will be released upon a permitted sale and
release of such Property in accordance with the terms hereof on a pro rata basis
in an amount equal to (i) the amount of Capital Expenditure Funds then held in
the Capital Expenditures Account, times (ii) a ratio


129

--------------------------------------------------------------------------------





determined by dividing (x) the aggregate Allocated Loan Amount of such Property
by (y) the Outstanding Principal Balance, except that no Capital Expenditure
Funds shall be released in connection with any Substitution.
Section 6.5    Special Insurance Reserve Account.
(a)    Deposit of Special Insurance Reserve Funds. If pursuant to Section 5.1.3
Borrower elects maintain insurance policies with deductibles in excess of the
amounts required by Section 5.1.1, Borrower shall deposit into and maintain in
an Account (the “Special Insurance Reserve Account”) an aggregate amount equal
to the difference between deductibles in respect of insurance policies
maintained by Borrower that are in excess of the levels required by Section
5.1.1. Amounts deposited from time to time into the Special Insurance Reserve
Account pursuant to this Section 6.5 are referred to herein as the “Special
Insurance Reserve Funds”.
(b)    Release of Special Insurance Reserve Funds. Provided no Event of Default
is continuing, in the event of a Casualty, Administrative Agent shall disburse
to Borrower Special Insurance Reserve Funds in the amount of the applicable
Excess Deductible within five (5) Business Days of receipt by Administrative
Agent of written request therefor by Borrower; provided that if Borrower
continues to maintain insurance policies with Excess Deductibles, then no
disbursement shall be made to the extent such disbursement would result in the
Special Insurance Reserve Funds on deposit in the Special Insurance Reserve
Account to be less than the aggregate amount of the Excess Deductibles.
Section 6.6    Casualty and Condemnation Account.
Borrower shall pay, or cause to be paid, to Administrative Agent all Insurance
Proceeds or Awards due to any Casualty or Condemnation in accordance with the
provisions of Section 5.2 and Section 5.3, which amounts shall be transferred
into an Account (the “Casualty and Condemnation Account”). Amounts deposited
from time to time into the Casualty and Condemnation Account pursuant to this
Section 6.6 are referred to herein as the “Casualty and Condemnation Funds”. All
Casualty and Condemnation Funds shall be held, disbursed and/or applied in
accordance with the provisions of Section 5.2 and Section 5.3.
Section 6.7    Cash Collateral Reserve.
6.7.1    Cash Collateral Account. If a Trigger Period shall be continuing, all
Available Cash (after payment of the Monthly Budgeted Amount and any Approved
Extraordinary Operating Expenses in accordance with Section 6.8.1) shall be paid
to Administrative Agent, which amounts shall be transferred by Administrative
Agent into an Account (the “Cash Collateral Account”) to be held by
Administrative Agent as cash collateral for the Debt. Amounts on deposit from
time to time in the Cash Collateral Account pursuant to this Section 6.7 are
referred to as the “Cash Collateral Funds”. Administrative Agent shall have the
right, but not the obligation, at any time during the continuance of a Trigger
Period, in its sole and absolute discretion to apply any and all Cash Collateral
Funds then on deposit in the Cash Collateral Account to the Debt, in such order
and in such manner as Administrative


130

--------------------------------------------------------------------------------





Agent shall elect in its sole and absolute discretion, including to make a
prepayment of principal to cause the Debt Yield to meet the Low Debt Yield
Trigger (together with the applicable Yield Maintenance Premium, if any,
applicable thereto) or any other amounts due hereunder. If Borrower obtains
knowledge of the occurrence of a Trigger Period after the initial occurrence of
such Trigger Period, Borrower shall, within five (5) Business Days of obtaining
knowledge of such Trigger Period, notify Administrative Agent of the occurrence
of such Trigger Period and deposit into the Cash Collateral Account an amount
equal to the amount of Available Cash that would have been deposited into the
Cash Collateral Account pursuant to this Section 6.7.1 if the Borrower had been
aware of the Trigger Period on the date on which it first occurred, for the
period from the date on which such Trigger Period first occurred through the
date on which such amounts are deposited after such date of knowledge. As an
example of the foregoing, if a Trigger Period commenced on March 31, but the
Borrower did not have knowledge of the occurrence of such Trigger Period until
May 31, within five (5) Business Days of May 31, the Borrower shall notify
Administrative Agent of such Trigger Period and shall deposit an amount equal to
all Available Cash from March 31 until the date such amounts are deposited
pursuant to Section 6.8.1 into the Cash Collateral Account.
6.7.2    Withdrawal of Cash Collateral Funds. Provided no Default or an Event of
Default hereunder is continuing and there is an amount exceeding Five Million
Dollars ($5,000,000) on deposit in the Cash Collateral Account (the “Cash
Collateral Floor”), Administrative Agent may make disbursements from the Cash
Collateral Account of Cash Collateral Funds in excess of the Cash Collateral
Floor to pay costs and expenses in connection with the ownership, management
and/or operation of the Properties to the extent such amounts are not otherwise
paid pursuant to Section 6.8.1 or by Manager pursuant to the Management
Agreement for the following items: (i) Operating Expenses including Management
Fees (subject to discretionary Operating Expenses being within a five percent
(5%) variation of an Approved Annual Budget), (ii) emergency repairs and/or
life-safety items (including applicable Capital Expenditures for such purpose),
(iii) Capital Expenditures set forth in an Approved Annual Budget (subject to a
five percent (5%) variation for Capital Expenditures in such Approved Annual
Budget), (iv) legal, audit and accounting costs associated with the Properties
or Borrower, excluding legal fees incurred in connection with the enforcement of
Borrower’s, rights pursuant to the Loan Documents, (v) payment of Debt Service
on the Loan, and (vi) expenses and shortfalls relating to Restoration; provided
that no disbursements shall be made from the Cash Collateral Account for any of
the Operating Expenses or Capital Expenditures described in the foregoing
clauses (i) through (iv) to the extent amounts for such Operating Expenses or
Capital Expenditures have been distributed to Borrower from the Collection
Account under Section 6.8.1(j)(B), or may be distributed to Borrower from the
Tax Account, the Insurance Account or the Capital Expenditure Account, as
applicable.
6.7.3    Release of Cash Collateral Funds. Provided no Trigger Period is
continuing as of two (2) consecutive Calculation Dates, Administrative Agent
shall release Cash Collateral Funds in the Cash Collateral Account to Borrower;
provided, that in the event of a Debt Yield Cure Prepayment, Administrative
Agent shall release Cash Collateral Funds


131

--------------------------------------------------------------------------------





in the Cash Collateral Account to Borrower within one (1) Business Day of the
date of such Debt Yield Cure Prepayment.
6.7.4    Application of Cash Collateral Funds. Provided no Event of Default is
continuing, upon written request from Borrower, Administrative Agent shall make
disbursements from the Cash Collateral Account of Cash Collateral Funds to pay
for a voluntary prepayment of the Loan (together with any applicable Yield
Maintenance Premium), including, without limitation, any Debt Yield Cure
Prepayment.
Section 6.8    Property Cash Flow Allocation.
6.8.1    Order of Priority of Funds in Collection Account. On each Monthly
Payment Date during the Term, except during the continuance of an Event of
Default, Collections on deposit in the Collection Account on such day shall be
applied on such Monthly Payment Date in the following order of priority:
(a)    first, to Collateral Agent, any unpaid costs, expenses or indemnities
then due or payable to it under this Agreement or any Loan Documents, and to the
extent not paid by Administrative Agent pursuant to Section 9.1, any unpaid
fees;
(b)    second, to the applicable Security Deposit Account, the amount of any
security deposits that have been deposited into the Collection Account by
Borrower during the calendar month ending immediately prior to such Monthly
Payment Date, as set forth in a written notice from Borrower to Administrative
Agent delivered pursuant to Section 4.3.8;
(c)    third, to the Tax Account, to make the required payments of Tax Funds as
required under Section 6.2, subject to Section 6.2.3 if a Property Tax
Prepayment Election is in effect;
(d)    fourth, to the Insurance Account, to make any required payments of
Insurance Funds as required under Section 6.3;
(e)    fifth, to Lender, funds sufficient to pay the Monthly Debt Service
Payment Amount;
(f)    sixth, to the Manager, management fees payable for the calendar month
ending immediately prior to such Monthly Payment Date, but not in excess of six
percent (6%) of gross Rents collected during such calendar month;
(g)    seventh, to the Capital Expenditure Account, to make the required
payments of Capital Expenditure Funds as required under Section 6.4;
(h)    eighth, to Lender and Administrative Agent, any other fees, costs,
expenses or indemnities then due or payable under this Agreement or any other
Loan Document;


132

--------------------------------------------------------------------------------





(i)    ninth, to Lender the amount of any mandatory prepayment of the
Outstanding Principal Balance pursuant to Sections 2.4.3 then due and payable
and all other amounts payable in connection therewith, such amounts to be
applied in the manner set forth in Section 2.4.5(d);
(j)    tenth, all amounts remaining after payment of the amounts set forth in
clauses (a) through (h) above (the “Available Cash”) either:
(A)    if as of a Monthly Payment Date no Low Debt Yield Period is continuing,
any remaining amounts to Borrower’s Operating Account; and
(B)    if as of a Monthly Payment Date a Low Debt Yield Period is continuing:
(1)    first, to Borrower’s Operating Account, funds in an amount equal to the
Monthly Budgeted Amount;
(2)    second, to Borrower’s Operating Account, payments for Approved
Extraordinary Operating Expenses, if any; and
(3)    third, at the election of Administrative Agent, either (x) to prepay the
Loan in accordance with Section 2.4.5 (together with the payment of Yield
Maintenance Premium thereon) until such time as a Trigger Period is no longer
continuing or (y) to the Cash Collateral Account to be held or disbursed in
accordance with Section 6.7.
6.8.2    Application During Event of Default. Notwithstanding anything to the
contrary contained herein (including this Article 6), upon the occurrence and
during the continuance of an Event of Default, Administrative Agent, at its
option, may apply any Collections then in the possession of Administrative
Agent, Servicer or the Collection Account Bank (including any Reserve Funds on
deposit in the Accounts) or any Rent Deposit Account Bank to the payment of the
Debt in such order, proportion and priority as Administrative Agent may
determine in its sole and absolute discretion; provided, that any outstanding
fees, costs, expenses and indemnities of Collateral Agent then due and owing to
it shall be paid prior to the application of amounts by Administrative Agent for
any other purpose. Administrative Agent’s right to withdraw and apply any of the
foregoing funds shall be in addition to all other rights and remedies provided
to the Secured Parties under the Loan Documents.
6.8.3    Annual Budget. Prior to the date hereof, Borrower has submitted and
Administrative Agent has approved an Annual Budget for the 2019 calendar year
(the “Approved Initial Budget”). Borrower shall submit to Administrative Agent
by November 1 of each year the Annual Budget relating to the Properties for the
succeeding Fiscal Year. In addition to the preceding sentence, promptly upon the
occurrence of a Trigger Period


133

--------------------------------------------------------------------------------





occurring prior to June 1 of any calendar year, Borrower shall submit an updated
Annual Budget for the balance of such calendar year to Administrative Agent for
its approval (which approval shall not be unreasonably conditioned, delayed or
withheld so long as no Event of Default is continuing). During the continuance
of a Trigger Period, Administrative Agent shall have the right to approve each
Annual Budget (which approval shall not be unreasonably conditioned, delayed or
withheld so long as no Event of Default is continuing). An Annual Budget
approved by Administrative Agent during a Trigger Period or any Annual Budget
submitted prior to the commencement of a Trigger Period, shall each hereinafter
be referred to as an “Approved Annual Budget”. In the event of a Transfer of any
Property the Approved Annual Budget shall be reduced as reasonably determined by
Administrative Agent in consultation with Borrower in order to reflect the
removal of such Property and the Operating Expenses associated therewith;
provided, further, that no such reduction shall be made in the event such
Transfer is made in connection with a Substitution under Section 2.4.3(a). If
Administrative Agent has the right to approve an Annual Budget pursuant to this
Section 6.8.3, neither Borrower nor Manager shall change or modify the Annual
Budget that has been approved by Administrative Agent without the prior written
consent of Administrative Agent (which consent shall not be unreasonably
withheld, conditioned or delayed so long as no Event of Default is continuing).
The “Monthly Budgeted Amount” for each Monthly Payment Date shall mean the
monthly amount set forth in the Approved Annual Budget for Operating Expenses
and Capital Expenditures for the Interest Period related to such Monthly Payment
Date. If during any Trigger Period, Borrower has submitted an Annual Budget and
such Annual Budget has not been approved prior to the commencement of the
calendar year to which such budget relates then the previous Approved Annual
Budget shall continue to be deemed to be the Approved Annual Budget for that
calendar year, except that the line item for Capital Expenditures shall not
exceed the Capital Expenditures set forth in the Approved Initial Budget.
6.8.4    Extraordinary Operating Expenses. During any Low Debt Yield Period, in
the event that Borrower incurs or is required to incur an extraordinary
operating expense not set forth in the Approved Annual Budget relating to the
Properties (each an “Extraordinary Operating Expense”), then Borrower shall
promptly deliver to Administrative Agent a reasonably detailed explanation of
such proposed Extraordinary Operating Expense for Administrative Agent’s
approval. Any Extraordinary Operating Expense approved by Administrative Agent
is referred to herein as an “Approved Extraordinary Operating Expense”. Any
Funds distributed to Borrower for the payment of Approved Extraordinary
Operating Expenses pursuant to Section 6.8.1 shall be used by Borrower only to
pay for such Approved Extraordinary Operating Expenses or reimburse Borrower for
such Approved Extraordinary Operating Expenses, as applicable.
Section 6.9    Security Interest in Reserve Funds.
As security for payment of the Debt and the performance by Borrower of all other
terms, conditions and provisions of the Loan Documents, Borrower hereby pledges
and assigns to Collateral Agent on behalf of the Secured Parties, and grants to
Collateral Agent on behalf of the Secured Parties a security interest in, all
Borrower’s right, title and interest in and to all (collectively, the


134

--------------------------------------------------------------------------------





“Account Collateral”) (i) Collections, (ii) any and all Permitted Investments,
(iii) in and to all payments to, cash, checks, drafts, letters of credit,
certificates and instruments from time to time held in the Rent Deposit
Accounts, the Collection Account and/or Accounts (collectively, the “Cash
Management Accounts”), (iv) all interest, dividends, cash, instruments,
investment property and other property from time to time received, receivable or
otherwise payable in respect of, or in exchange for, any or all of the
foregoing, and (v) to the extent not covered by clauses (i), (ii), (iii) or (iv)
above, all “proceeds” (as defined under the UCC) of any or all of the foregoing.
Borrower hereby grants to Collateral Agent on behalf of the Secured Parties a
continuing security interest in, and agrees to hold in trust for the benefit of
Collateral Agent on behalf of the Secured Parties, all Rents and other
Collections in its possession prior to the (x) payment of such Collections to
Administrative Agent or (y) deposit of such Collections into a Rent Deposit
Account or Collection Account, as applicable. Borrower shall not, without
obtaining the prior written consent of Administrative Agent, further pledge,
assign or grant any security interest in any Cash Management Account, or permit
any Lien to attach thereto, or any levy to be made thereon, or any UCC Financing
Statements, except those naming Collateral Agent on behalf of the Secured
Parties as the secured party, to be filed with respect thereto. This Agreement
is, among other things, intended by the parties to be a security agreement for
purposes of the UCC. Upon the occurrence and during the continuance of an Event
of Default, Administrative Agent may apply any sums in any Cash Management
Account in any order and in any manner as Administrative Agent shall elect in
Administrative Agent’s discretion without seeking the appointment of a receiver
and without adversely affecting the rights of Administrative Agent to foreclose
the Lien of any Mortgage Documents, Borrower Security Agreement or exercise its
other rights under any other Loan Documents. Provided no Event of Default
exists, all interest which accrues on the funds in the Collection Account or any
Account (other than the Tax Account and the Insurance Account) shall accrue for
the benefit of Borrower and shall be taxable to Borrower and shall be added to
and disbursed in the same manner and under the same conditions as the principal
sum on which said interest accrued. Upon repayment in full of the Debt, all
remaining funds in the Collection Account and the Accounts, if any, shall be
promptly disbursed to Borrower.
Section 6.10    Eligibility Reserve Account.
(a)    Deposit of Eligibility Funds. If Borrower shall be required to make a
prepayment in respect of any Property pursuant to Section 2.4.3(a) (other than
in the case of any Property that constitutes a Disqualified Property due to the
occurrence of a Voluntary Action in respect thereof), Borrower shall have an
option to deposit into an Account (the “Eligibility Reserve Account”) an amount
equal to the Release Amount for any such Disqualified Property, plus the amount
of Yield Maintenance Premium that would otherwise be due if such amount was
subject to prepayment (collectively, the “Eligibility Funds”), provided that
Borrower provides Administrative Agent with written notice of any such
Eligibility Funds and, no later than the due date for the prepayment required
under Section 2.4.3(a), delivers such Eligibility Funds with Administrative
Agent for deposit to the Eligibility Reserve Account. Administrative Agent shall
control the Eligibility Reserve Account at all times.


135

--------------------------------------------------------------------------------





(b)    Release of Eligibility Funds. Provided no Default or Event of Default
exists, Administrative Agent shall disburse the Eligibility Funds with respect
to a Property to Borrower upon (i) the sale of such Property and payment in full
of the applicable Release Amount, (ii) upon such Property becoming an Eligible
Property or (iii) upon the Substitution of the applicable Disqualified Property
with a Substitute Property in accordance with the conditions of Section
2.4.3(a).
Section 6.11    Release of Reserve Funds Generally.
Notwithstanding anything to the contrary contained in this Article 6,
disbursements of Reserve Funds to Borrower shall only occur on the Reserve
Release Date after receipt by Administrative Agent of a Reserve Release Request
from Borrower not less than five (5) Business Days prior to such date; provided,
that if the amount of Reserves to be released to Borrower on any Reserve Release
Date is less than the Minimum Disbursement Amount, then such Reserves shall
continue to be maintained in the Reserve Accounts until the next Reserve Release
Date on which an amount equal to or greater than the Minimum Disbursement Amount
is available for disbursement or until the payment in full of the Obligations.
ARTICLE 7


PERMITTED TRANSFERS
Section 7.1    Permitted Transfers.
Notwithstanding anything to the contrary contained in Section 4.2.3, the
following Transfers (herein, the “Permitted Transfers”) shall be permitted
hereunder without Administrative Agent’s consent:
(a)    an Eligible Lease entered into in accordance with the Loan Documents;
(b)    a Permitted Lien or any other Lien expressly permitted under the terms of
the Loan Documents;
(c)    a Transfer of a Property in accordance with Section 2.5 or Section 2.12
or a Transfer of a Property by Borrower to a Borrower TRS;
(d)    a Substitution of a Property in accordance with Section 2.4.3 or Section
2.11, as applicable;
(e)    the Transfer of any direct or indirect legal or beneficial interests in
any Public Vehicle, including Sponsor, Sponsor Parent Entity or the direct or
indirect interest in Borrower or any other Loan Party.
Section 7.2    Cost and Expenses; Searches; Copies.


136

--------------------------------------------------------------------------------





(a)    Borrower shall pay all costs and expenses of the Secured Parties in
connection with any Transfer, whether or not such Transfer is deemed to be a
Permitted Transfer, including, without limitation, all fees and expenses of the
Secured Parties’ counsel, whether internal or outside.
(b)    Borrower shall provide Administrative Agent with copies of all
organizational documents and all transaction documents relating to any Permitted
Transfer.
(c)    In connection with any Permitted Transfer, to the extent a transferee
shall own ten percent (10%) or more of the direct or indirect ownership
interests in Borrower immediately following such transfer (provided such
transferee owned less than ten percent (10%) of the direct or indirect ownership
interests in Borrower as of the Closing Date), Borrower shall deliver (and
Borrower shall be responsible for any reasonable out of pocket costs and
expenses in connection therewith), customary searches reasonably requested by
Administrative Agent in writing (including credit, judgment, lien, litigation,
bankruptcy, criminal and watch list) reasonably acceptable to Administrative
Agent with respect to such transferee.
ARTICLE 8


DEFAULTS
Section 8.1    Events of Default.
Each of the following events shall constitute an event of default hereunder (an
“Event of Default”):
(i)    if (A) the Obligations are not paid in full on the Maturity Date, (B) any
regularly scheduled monthly payment of interest or principal due under the Note
is not paid in full on the applicable Monthly Payment Date, (C) any prepayment
of principal due under this Agreement or the Note is not paid when due or (D)
the Yield Maintenance Premium is not paid when due,
(ii)    if any deposit to the Reserve Funds is not made on the required deposit
date therefor, with such failure continuing for two (2) Business Days after
Administrative Agent delivers written notice thereof to Borrower;
(iii)    if any other amount payable pursuant to this Agreement, the Note or any
other Loan Document (other than as set forth in the foregoing clauses (i) and
(ii)) is not paid in full when due and payable in accordance with the provisions
of the applicable Loan Document, with such failure continuing for ten (10) days
after Administrative Agent delivers written notice thereof to Borrower;


137

--------------------------------------------------------------------------------





(iv)    if the Policies are not (A) delivered to Administrative Agent within
five (5) days of Administrative Agent’s written request and (B) kept in full
force and effect, each in accordance with the terms and conditions hereof;
(v)    a Transfer other than a Permitted Transfer occurs;
(vi)    if any certification, representation or warranty made by a Relevant
Party herein or any other Loan Document, other than a Property Representation,
or in any report, certificate, financial statement or other instrument,
agreement or document furnished to Administrative Agent shall have been false or
misleading in any material and adverse respect as of the date such
representation or warranty was made; provided, however, if any untrue
certification, representation or warranty made after the Closing Date is
susceptible of being cured, Borrower shall have the right to cure such
certification, representation or warranty within thirty (30) days after receipt
of notice from Administrative Agent;
(vii)    if any Relevant Party shall make an assignment for the benefit of
creditors;
(viii)    if a receiver, liquidator or trustee shall be appointed for any
Relevant Party or any SPC Party or if Borrower, any Relevant Party or any SPC
Party shall be adjudicated a bankrupt or insolvent, or if any petition for
bankruptcy, reorganization or arrangement pursuant to federal bankruptcy law, or
any similar federal or state law, shall be filed by or against, consented to, or
acquiesced in by, Borrower, any Relevant Party or any SPC Party, or if any
proceeding for the dissolution or liquidation of Borrower, any Relevant Party or
any SPC Party shall be instituted, or if Borrower is substantively consolidated
with any other Person; provided, however, if such appointment, adjudication,
petition, proceeding or consolidation was involuntary and not consented to by
such Relevant Party, upon the same not being discharged, stayed or dismissed
within sixty (60) days following its filing;
(ix)    if any Loan Party attempts to assign its rights under this Agreement or
any of the other Loan Documents or any interest herein or therein in
contravention of the Loan Documents;
(x)    if any of the assumptions contained in the Insolvency Opinion, or in any
other non-consolidation opinion delivered to Administrative Agent in connection
with the Loan, or in any other non-consolidation opinion delivered subsequent to
the closing of the Loan, is or shall become untrue in any material respect;
(xi)    a breach of the covenants set forth in Sections 4.1.1, 4.1.2, 4.1.3,
4.1.9, 4.1.24, 4.2.1, 4.2.2, 4.2.3, 4.2.4, 4.2.5, 4.2.7, 4.2.8, 4.2.9, 4.2.13 or
4.2.18;
(xii)    if with respect to any Disqualified Property, Borrower fails to within
the time periods specified in Section 2.4.3(a) either: (A) prepay the Debt in
the applicable Release Amount in respect thereof, (B) substitute such
Disqualified Property with a Substitute Property in accordance with Section
2.4.3(a) or (C) deposit an amount equal to one hundred percent (100%) of the
Release Amount for the Disqualified Property in the


138

--------------------------------------------------------------------------------





Eligibility Reserve Account in accordance with Section 2.4.3(a) and such failure
continues for more than five (5) Business Days after written notice thereof from
Administrative Agent to Borrower;
(xiii)    if, without Administrative Agent’s prior written consent, (i) any
Management Agreement is terminated (unless simultaneously therewith, Borrower
and a new Qualified Manager enter into a Replacement Management Agreement in
accordance with Section 4.2.1), or (ii) there is a default by Borrower under any
Management Agreement beyond any applicable notice or grace period that permits
such Manager to terminate or cancel the applicable Management Agreement (unless,
within thirty (30) days after the expiration of such notice or grace period,
Borrower and a new Qualified Manager enter into a Replacement Management
Agreement in accordance with Section 4.2.1);
(xiv)    if any Loan Party or any Person owning a direct or indirect ownership
interest in any Loan Party shall be convicted of a Patriot Act Offense by a
court of competent jurisdiction;
(xv)    any material failure on the part of any Borrower to duly observe or
perform any of its covenants set forth in Section 4.1.17 or the representation
and warranty in Section 3.1.26 shall fail to be correct in respect of a Tenant
of any Property and, in each case, Borrower fails to notify Administrative Agent
within five (5) Business Days of Borrower or Manager obtaining knowledge that
such Tenant is on any of the lists described in those sections and promptly take
such steps as may be required by OFAC with respect to such Tenant;
(xvi)    if there shall be a default under any of the other Loan Documents
beyond any applicable cure periods contained in such Loan Documents, whether as
to any Relevant Party or the Properties, or if any other such event shall occur
or condition shall exist, if the effect of such event or condition is to
accelerate the maturity of any portion of the Obligations or to permit the
Secured Parties to accelerate the maturity of all or any portion of the
Obligations;
(xvii)    if Borrower fails to obtain or maintain an Interest Rate Cap Agreement
or replacement thereof in accordance with Section 2.6 hereof;
(xviii)    if any Loan Document or any Lien granted thereunder by any Relevant
Party shall (except in accordance with its terms or pursuant to Administrative
Agent’s written consent), in whole or in part, terminate, cease to be effective
or cease to be the legally valid, binding and enforceable obligation of the
parties thereto or (y) any Relevant Party or any other party shall disaffirm or
contest, in writing, in any manner such effectiveness, validity, binding nature
or enforceability (other than as a result of the occurrence of the payment in
full of the Obligations);
(xix)    one or more final judgments for the payment of Two Million Five Hundred
Thousand and No/100 Dollars ($2,500,000) or more rendered against any Loan
Party, and such amount is not covered by insurance or indemnity or not
discharged, paid or


139

--------------------------------------------------------------------------------





stayed within sixty (60) days after (i) the date on which the right to appeal
thereof has expired if no such appeal has commenced, or (ii) the date on which
all rights to appeal have been extinguished;
(xx)    failure to comply with the Sponsor Financial Covenant; or
(xxi)    if any Relevant Party shall continue to be in Default under any of the
other terms, covenants or conditions of this Agreement or any other Loan
Document not specified in subsections (i) to (xx) above, and such Default shall
continue for ten (10) days after notice to Borrower from Administrative Agent,
in the case of any such Default which can be cured by the payment of a sum of
money, or for thirty (30) days after notice to Borrower from Administrative
Agent in the case of any other such Default; provided, however, that if such
non-monetary Default is susceptible of cure but cannot reasonably be cured
within such 30-day period, and provided further that Borrower shall have
commenced to cure such Default within such 30-day period shall and thereafter
diligently and expeditiously proceed to cure the same, such 30-day period shall
be extended for such time as is reasonably necessary for Borrower in the
exercise of due diligence to cure such Default, such additional period not to
exceed ninety (90) days.
Section 8.2    Remedies.
8.2.1    Acceleration. Upon the occurrence of an Event of Default (other than an
Event of Default described in clauses (vii), (viii) or (ix) of Section 8.1) and
at any time thereafter, Administrative Agent or one or more of the Secured
Parties as Administrative Agent shall designate may, in addition to any other
rights or remedies available to it pursuant to this Agreement and the other Loan
Documents or at law or in equity, take such action, without notice or demand
(and Borrower hereby expressly waives any such notice or demand), that such
Secured Party deems advisable to protect and enforce its rights against any
Relevant Party and in and to the Properties, including declaring the Obligations
to be immediately due and payable, and such Secured Party may enforce or avail
itself of any or all rights or remedies provided in the Loan Documents against
the Relevant Parties, including all rights or remedies available at law or in
equity; and upon any Event of Default described in clauses (vii), (viii) or (ix)
of Section 8.1, the Obligations of Borrower hereunder and under the other Loan
Documents shall immediately and automatically become due and payable in full,
without notice or demand, and the Loan Parties hereby expressly waives any such
notice or demand, anything contained herein or in any other Loan Document to the
contrary notwithstanding. For the avoidance of doubt, if the Obligations are
accelerated prior to the Yield Maintenance Date, the Yield Maintenance Premium
shall be due and payable.
8.2.2    Remedies Cumulative.
(a)    During the continuance of an Event of Default, all or any one or more of
the rights, powers, privileges and other remedies available to the Secured
Parties against each Relevant Party under this Agreement or any of the other
Loan Documents executed and delivered by, or applicable to, a Relevant Party or
at law or in equity may be exercised by


140

--------------------------------------------------------------------------------





one or more of the Secured Parties at any time and from time to time, whether or
not all or any of the Obligations shall be declared due and payable, and whether
or not any Secured Party shall have commenced any foreclosure proceeding or
other action for the enforcement of its rights and remedies under any of the
Loan Documents with respect to the Collateral. The rights, powers and remedies
of the Secured Parties under this Agreement shall be cumulative and not
exclusive of any other right, power or remedy which any Secured Party may have
against a Relevant Party pursuant to this Agreement or the other Loan Documents,
or existing at law or in equity or otherwise. The Secured Parties’ rights,
powers and remedies may be pursued independently, singly, successively, together
or otherwise, at such time and in such order as the Secured Parties may
determine in their sole discretion, to the fullest extent permitted by law,
without impairing or otherwise affecting the other rights and remedies of the
Secured Parties permitted by law or contract or as set forth herein or in the
other Loan Documents or by equity. Without limiting the generality of the
foregoing, if an Event of Default is continuing (i) the Secured Parties shall
not be subject to any “one action” or “election of remedies” law or rule, and
(ii) all Liens and other rights, remedies or privileges provided to the Secured
Parties shall remain in full force and effect until each Secured Party has
exhausted all of its remedies against the Properties and the other Collateral
and each Mortgage has been foreclosed, sold and/or otherwise realized upon in
satisfaction of the Obligations or the Obligations have been paid in full
including, without limitation, any liquidation fees, workout fees, special
servicing fees and interest payable on advances made by the Servicer with
respect to delinquent debt service payments or expenses of curing Borrower’s or
any Loan Party’s defaults under the Loan Documents or other similar fees payable
to Servicer or any special servicer in connection therewith. No delay or
omission to exercise any remedy, right or power accruing upon an Event of
Default shall impair any such remedy, right or power or shall be construed as a
waiver thereof, but any such remedy, right or power may be exercised from time
to time and as often as may be deemed expedient. A waiver of one Default or
Event of Default with respect to a Relevant Party shall not be construed to be a
waiver of any subsequent Default or Event of Default by such Relevant Party or
to impair any remedy, right or power consequent thereon.
(b)    With respect to Borrower, the other Loan Parties and the Collateral,
nothing contained herein or in any other Loan Document shall be construed as
requiring the Secured Parties to resort to any Property or other portion of the
Collateral for the satisfaction of any of the Debt in preference or priority to
any other portion of the Collateral, and the Secured Parties may seek
satisfaction out of all of the Collateral or any part thereof, in its absolute
discretion in respect of the Debt. During the continuance of an Event of
Default, the Secured Parties shall have the right from time to time to partially
foreclose any Mortgage or the Lien of any of the other Collateral Documents in
any manner and for any amounts secured by the Collateral Documents then due and
payable as determined by the Secured Parties in their sole discretion, including
the following circumstances: (i) in the event Borrower defaults beyond any
applicable grace period in the payment of one or more scheduled payments of
principal and interest, the Secured Parties may foreclose one or more of the
Mortgages or other Collateral Documents to recover such delinquent payments, or
(ii) in the event the Secured Parties elect to accelerate less than the entire
Outstanding Principal Balance, the Secured Parties may foreclose one or more of
the Mortgages or other Collateral Documents


141

--------------------------------------------------------------------------------





to recover so much of the principal balance of the Loan as the Secured Parties
may accelerate and such other sums secured by the Mortgages and the other
Collateral Documents as the Secured Parties may elect. Notwithstanding one or
more partial foreclosures, the Collateral shall remain subject to the Mortgages
and the other Collateral Documents to secure payment of the sums secured by the
Collateral Documents and not previously recovered.
8.2.3    Severance.
(a)    During the continuance of an Event of Default, the Secured Parties shall
have the right from time to time to sever the Note and the other Loan Documents
into one or more separate notes, Collateral Documents and other security
documents in such denominations as the Secured Parties shall determine in their
sole discretion for purposes of evidencing and enforcing its rights and remedies
provided hereunder. The Loan Parties shall execute and deliver to the Secured
Parties from time to time, promptly after the request of a Secured Party, a
severance agreement and such other documents as any Secured Party shall request
in order to effect the severance described in the preceding sentence, all in
form and substance reasonably satisfactory to the Secured Parties. The Loan
Parties hereby absolutely and irrevocably appoint Administrative Agent as its
true and lawful attorney, coupled with an interest, in its name and stead to
make and execute all documents necessary or desirable to effect the aforesaid
severance, Borrower ratifying all that its said attorney shall do by virtue
thereof; provided, however, Administrative Agent shall not make or execute any
such documents under such power until three (3) days after notice has been given
to a Loan Party by Administrative Agent of Administrative Agent’s intent to
exercise its rights under such power.
(b)    During the continuance of an Event of Default, any amounts recovered from
the Collateral may be applied by Lender toward the payment of any interest
and/or principal of the Loan and/or any other amounts due under the Loan
Documents, in such order, priority and proportions as Lender in its sole
discretion shall determine.
(c)    As used in this Section 8.2, a “foreclosure” shall include, without
limitation, any sale by power of sale.
8.2.4    Secured Parties’ Right to Perform. If any Loan Party fails to perform
any covenant or obligation contained herein and such failure shall continue for
a period of five (5) Business Days after Borrower’s receipt of written notice
thereof from the Secured Parties, without in any way limiting any Secured
Party’s right to exercise any of its rights, powers or remedies as provided
hereunder, or under any of the other Loan Documents, the Secured Parties may,
but shall have no obligation to, perform, or cause the performance of, such
covenant or obligation, and all costs, expenses, liabilities, penalties and
fines of the Secured Parties incurred or paid in connection therewith shall be
payable by Borrower to the Secured Parties upon demand and if not paid shall be
added to the Obligations (and to the extent permitted under applicable laws,
secured by the Mortgages and the other Collateral Documents) and shall bear
interest thereafter at the Default Rate. Notwithstanding the foregoing, the
Secured Parties shall have no obligation to send notice to Borrower of any such
failure.


142

--------------------------------------------------------------------------------





ARTICLE 9


ADMINISTRATIVE AGENT, COLLATERAL AGENT AND CUSTODIAN
Section 9.1    Authorization and Action.
Lender hereby appoints and authorizes Administrative Agent (and, upon
designation thereof by Administrative Agent, the Servicer) to take such action
as agent on its behalf (including execution of the other Loan Documents) and to
exercise such powers under this Agreement as are delegated to Administrative
Agent (or such Servicer) by the terms of the Loan Documents, together with such
powers as are reasonably incidental thereto. Lender and Administrative Agent
hereby appoint and authorize Collateral Agent on behalf of the Secured Parties
to take such action on behalf of the Secured Parties as expressly set forth
herein as Administrative Agent may direct Collateral Agent to take from time to
time. If at any time, Administrative Agent is unsure as to whether an action is
expressly required by this Agreement or at its discretion, Administrative Agent
shall promptly request that the Majority Lenders provide guidance with regards
to the characterization of such actions and the Majority Lenders shall promptly
provide guidance. Upon the occurrence of an Event of Default, each of
Administrative Agent and Collateral Agent acknowledge that the Majority Lenders
shall have the rights to direct Administrative Agent, and Administrative Agent
shall direct Collateral Agent for all purposes with respect to the enforcement
rights set forth in Section 8.2 of this Agreement or in the other Loan
Documents, at law or in equity. Each of Administrative Agent and Collateral
Agent shall act strictly at the direction of the Majority Lenders or the
Administrative Agent, as applicable, in connection therewith. Except for the
Borrower’s right to approve a successor Administrative Agent as provided in
Section 9.7, the provisions of this Article IX are solely for the benefit of
Administrative Agent, Collateral Agent and Lender (except to the extent that the
provisions of Section 9.7 benefit the Borrower) and Borrower shall not have any
rights as a third-party beneficiary or otherwise under any of the other
provisions hereof. Administrative Agent and Collateral Agent shall not have any
duties or obligations except those expressly set forth in the Loan Documents.
Without limiting the generality of the foregoing, (a) Administrative Agent and
Collateral Agent shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) 
Administrative Agent and Collateral Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated by the Loan Documents that
Administrative Agent or Collateral Agent is required to exercise as directed by
the Majority Lenders (or such other number or percentage of Lenders as shall be
necessary under the circumstances as provided in this Agreement) or the
Administrative Agent, as applicable; provided that Administrative Agent and
Collateral Agent shall not be required to take any action that, in its opinion
or the opinion of its counsel, may expose either Administrative Agent or
Collateral Agent to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under the Bankruptcy Code or that may effect a
forfeiture, modification or termination of property of a Lender in violation of
the Bankruptcy Code, and (c) except as expressly set forth in the Loan
Documents, Administrative Agent shall not have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to any
Relevant Party, Sponsor or any of their respective Subsidiaries that is
communicated to or obtained


143

--------------------------------------------------------------------------------





by Administrative Agent, Collateral Agent or any of its Affiliates in any
capacity. Collateral Agent shall not be required to expend or risk its own funds
or otherwise incur financial liability in the performance of any of its duties
hereunder, or in the exercise of any of its rights or powers, if there shall be
reasonable grounds for believing that the repayment of such funds or adequate
indemnity against such risk or liability shall not be reasonably assured to it.
Collateral Agent shall be under no obligation to exercise any of the rights or
powers vested in it by this Agreement, or to institute, conduct or defend any
litigation under this Agreement or otherwise or in relation to this Agreement or
any other Loan Document, at the request, order or direction of any party, unless
such party has offered to Collateral Agent security or indemnity satisfactory to
it in its reasonable discretion against the costs, expenses and liabilities that
may be incurred by Collateral Agent therein or thereby. Administrative Agent
shall pay an administrative agent fee to Administrative Agent and a collateral
agent fee to Collateral Agent in accordance with their respective fee letters.
Section 9.2    Agents’ Reliance, Etc.
None of Administrative Agent, Collateral Agent nor any of their directors,
officers, agents or employees shall be liable for any action taken or omitted to
be taken by it under or in connection with this Agreement (i) with the consent
or at the direction of the Majority Lenders, or in the case of Collateral Agent,
Administrative Agent or (ii) in the absence of its or their own gross
negligence, bad faith or willful misconduct. Administrative Agent and Collateral
Agent shall not be deemed to have knowledge of any Default unless and until
written notice thereof is given to Administrative Agent or Collateral Agent by
Borrower or a Lender, and Administrative Agent and Collateral Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document,
(ii) the contents or accuracy of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the creation, perfection or
priority of Liens on the Collateral or the existence of the Collateral, or
(v) the satisfaction of any condition set forth in this Agreement or elsewhere
in any Loan Document, other than to confirm receipt of items expressly required
to be delivered to Administrative Agent or Collateral Agent, as applicable.
Without limiting the generality of the foregoing, Administrative Agent and
Collateral Agent: (i) may reasonably consult with legal counsel (including
counsel for Borrower), independent public accountants and other experts selected
by it and shall not be liable for any action taken or omitted to be taken in
good faith by it in accordance with the advice of such counsel, accountants or
experts; (ii) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations made
in or in connection with this Agreement; (iii) shall not be responsible to any
Lender for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other instrument or document
furnished pursuant hereto; and (iv) shall incur no liability under or in respect
of this Agreement by acting upon any notice (including notice by telephone),
consent, direction, certificate or other instrument or writing (which may be by
electronic mail) believed by it to be genuine and signed or sent by the proper
party or parties. Administrative Agent and Collateral Agent shall be entitled to
conclusively rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing believed by it to be genuine and to have been signed or sent by the
proper Person. Administrative Agent and Collateral Agent also may rely upon


144

--------------------------------------------------------------------------------





any statement made to it orally or by telephone and believed by it to be made by
the proper Person, and shall not incur any liability for relying thereon.
In order to comply with the laws, rules, regulations and executive orders in
effect from time to time applicable to banking institutions, including those
relating to the funding of terrorist activities and money laundering
(“Applicable Law,” for example section 326 of the USA PATRIOT Act of the United
States), Collateral Agent is required to obtain, verify, record and update
certain information relating to individuals and entities which maintain a
business relationship with the Collateral Agent. Accordingly, the parties hereto
agree to provide to Collateral Agent, upon its request from time to time such
identifying information and documentation as may be available for such party in
order to enable Collateral Agent to comply with Applicable Law.
Section 9.3    Agents and Affiliates.
Administrative Agent shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not
Administrative Agent and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with the Loan Parties
or any subsidiary of a Loan Party or other Affiliate thereof and any Person who
may do business with or own securities of the Loan Parties or any of their
respective Affiliates, all as if such Persons were not Lenders and/or
Administrative Agent and without any duty to account therefor to any Lender.
Section 9.4    Lender’s Loan Decision.
Each Lender acknowledges that it has, independently and without reliance upon
Administrative Agent, Collateral Agent or any other Lender or any of their
respective Affiliates, and based on such documents and information as it has
deemed appropriate, made its own evaluation and decision to enter into this
Agreement and, if it so determines, to make Loans hereunder. Each Lender also
acknowledges that it will, independently and without reliance upon
Administrative Agent, Collateral Agent or any other Lender or any of their
respective Affiliates, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own decisions in taking or
not taking action under this Agreement.
Section 9.5    Delegation of Duties.
Each of Administrative Agent and Collateral Agent may delegate any of its duties
under this Agreement by or through sub-agents, service providers or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Administrative Agent and Collateral Agent
shall not be responsible for the negligence or misconduct of any sub-agents,
service providers (including any Diligence Agent) or attorneys-in-fact selected
by it with reasonable care in the absence of Administrative Agent’s or
Collateral Agent’s gross negligence, bad faith or willful misconduct. The Loan
Parties will reimburse Administrative Agent and Collateral Agent for any fees,
costs or expenses incurred by Administrative Agent or Collateral Agent with
respect to any agents, service providers or attorneys-in-fact appointed by
Administrative Agent or Collateral Agent pursuant to this Section.


145

--------------------------------------------------------------------------------





Section 9.6    Indemnification.
Each Lender severally agrees to indemnify Administrative Agent, Collateral Agent
and their respective directors, officers, employees, affiliates, advisors and
sub-agents and the parent company or holding company that controls such Person
(the “Indemnified Agent Parties”) (to the extent not reimbursed by the Loan
Parties, the Equity Owner pursuant to the Equity Owner Guaranty or the Sponsor
pursuant to the Sponsor Guaranty), ratably according to such Lender’s Lender
Percentage, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by, or
asserted against such Indemnified Agent Party in any way relating to or arising
out of this Agreement, the Deposit Account Control Agreement or any other Loan
Document or any action taken or omitted by such Indemnified Agent Party under
this Agreement, the Deposit Account Control Agreement or any other Loan Document
(including, for the avoidance of doubt, any obligation of Collateral Agent under
Section 11(b) and 11(d) of the Deposit Account Control Agreement); provided,
that no Lender shall be required to indemnify any Indemnified Agent Party to the
extent of any amounts resulting from the gross negligence, bad faith or willful
misconduct of such Indemnified Agent Party. Without limitation of the generality
of the foregoing, each Lender agrees to reimburse Administrative Agent and
Collateral Agent, ratably according to such Lender’s Lender Percentage, promptly
upon demand, for any reasonable out-of-pocket expenses (including reasonable
counsel fees) incurred by Administrative Agent or Collateral Agent in connection
with the administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement or the Deposit Account Control
Agreement (including rights to indemnification hereunder).
Section 9.7    Successor Agents.
Each of Administrative Agent may, upon sixty (60) days’ notice to Borrower, each
Lender and each other party hereto, and Collateral Agent may, upon thirty
(30) days’ notice to Borrower, each Lender and each other party hereto, resign
as Administrative Agent or Collateral Agent, as applicable. Rothesay Life PLC
shall resign as Administrative Agent in the event its Lender Percentage is less
than 20%, unless Borrower agrees otherwise, subject to the last sentence of this
Section 9.7. Any successor Collateral Agent shall be appointed by Administrative
Agent subject to providing notice thereof to Lender and absence of objection
thereto by the Majority Lenders or Borrower within five (5) Business Days after
being notified thereof consent thereto and upon such appointment (subject to the
last sentence of this Section 9.7) such successor agent shall succeed to the
rights, powers and duties of Collateral Agent, and references herein to
Collateral Agent shall mean such successor agent, effective upon its
appointment; and such former Collateral Agent’s rights, powers and duties in
such capacity shall be terminated, without any other or further act or deed on
the part of such former Collateral Agent or any of the parties to this
Agreement. If any party shall resign as Administrative Agent under this
Agreement, then, the Majority Lenders and, if no Event of Default has occurred
and is continuing, Borrower, during such sixty-day period shall jointly appoint
a successor agent, whereupon such successor agent shall succeed to the rights,
powers and duties of Administrative Agent, and references herein to
Administrative Agent shall mean such successor agent, effective upon its
appointment; and such former Administrative Agent’s rights,


146

--------------------------------------------------------------------------------





powers and duties in such capacity shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement. After any retiring Administrative Agent’s or
Collateral Agent’s resignation hereunder as such agent, the provisions of
Section 7.2, this Article IX shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Administrative Agent or Collateral
Agent, as applicable, under this Agreement. Any Person into which Collateral
Agent may be merged or converted or with which it may be consolidated, or any
Person resulting from any merger, conversion or consolidation to which
Collateral Agent shall be a party or any Person succeeding to the business of
Collateral Agent, shall be the successor of Collateral Agent under this
Agreement, without the execution or filing of any paper or any further act on
the part of any of the parties hereto, anything herein to the contrary
notwithstanding. In addition to the foregoing, at least sixty (60) days prior to
the date any successor administrative agent’s appointment is to be effective,
notice of such appointment shall be delivered to the Servicer by the
Administrative Agent, together with all applicable “know-your-customer”
documentation that the Servicer shall reasonably request with respect to the
proposed successor administrative agent. Prior to the effective date of the
appointment of such successor administrative agent, Administrative Agent shall
have received confirmation from the Servicer that the Servicer will continue to
act as Servicer pursuant to the Servicing Agreement, or if not, Administrative
Agent shall appoint a successor servicer, which shall be in place no later than
the effective date of such appointment of successor administrative agent.
Section 9.8    Enforcement and Collateral Matters.
(a)    Lenders are not partners or co-venturers, and no Lender shall be liable
for the acts or omissions of, or (except as otherwise set forth herein in the
case of Administrative Agent or Collateral Agent) authorized to act for, any
other Lender. Administrative Agent (and Collateral Agent as directed by
Administrative Agent) shall have the exclusive right on behalf of Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.
(b)    Administrative Agent and Collateral Agent in such capacity is a
“representative” and “agent” of the Secured Parties within the meaning of the
term “secured party” as defined in the New York Uniform Commercial Code. Each
Lender authorizes and hereby directs Administrative Agent and Collateral Agent
to enter into each of the Collateral Documents to which it is a party, the
Sponsor Guaranty, the Equity Owner Guaranty and any escrow agreement entered
into to facilitate the closing of the transaction contemplated by this Agreement
and to take all action contemplated by such documents. Each Lender agrees that
no Secured Party (other than Administrative Agent or Collateral Agent as
directed by Administrative Agent) shall have the right individually to seek to
realize upon the security granted by any Collateral Document or any rights
granted under any of the Sponsor Guaranty or the Equity Owner Guaranty, it being
understood and agreed that such rights and remedies may be exercised solely by
Administrative Agent (and Collateral Agent as directed by Administrative Agent)
for the benefit of the Secured Parties upon the terms of such documents. In the
event that any Collateral is hereafter pledged by any Person as collateral
security for the Obligations, each of Administrative Agent and Collateral Agent
is hereby authorized, and is hereby granted a power of attorney, to execute and
deliver on behalf of the Secured Parties any Loan Documents (including, if a
Trigger Period is in effect, any Mortgage


147

--------------------------------------------------------------------------------





Documents) necessary or appropriate to grant and perfect a Lien on such
Collateral in favor of Administrative Agent or Collateral Agent on behalf of the
Secured Parties at Borrower’s sole cost and expense; provided that unless there
has been an Event of Default any cost and expense relating to Mortgage documents
shall be Lenders’ sole responsibility. Lenders hereby authorize Administrative
Agent (and Collateral Agent as directed by Administrative Agent), at its option
and in its discretion, to release any Lien granted to or held by Administrative
Agent (or Collateral Agent) upon any Collateral (i) as described in
Section 2.4.3(a) and Section 2.5; (ii) as permitted by, but only in accordance
with, the terms of the applicable Loan Document; or (iii) if approved,
authorized or ratified in writing by the Majority Lenders, unless such release
is required to be approved by all Lenders hereunder. Upon request by
Administrative Agent or Collateral Agent at any time, Lenders shall confirm in
writing Administrative Agent’s or Collateral Agent’s authority to release
particular types or items of Collateral pursuant hereto. Upon any sale or
transfer of assets constituting Collateral which is permitted pursuant to the
terms of any Loan Document, or consented to in writing by the Majority Lenders
or all Lenders, as applicable, Administrative Agent shall (and is hereby
irrevocably authorized by the Lenders to) take, or shall instruct Collateral
Agent to take, such actions as set forth in Section 2.4.3(a) and Section 2.5;
provided, however, that (i)  Administrative Agent and Collateral Agent shall not
be required to execute any such document on terms which, in Administrative
Agent’s or Collateral Agent’s opinion, would expose Administrative Agent or
Collateral Agent to liability or create any obligation or entail any consequence
other than the release of such Liens without recourse or warranty, and
(ii) Administrative Agent or Collateral Agent may require Borrower to confirm
prior to any release that such release shall not in any manner discharge, affect
or impair the Obligations or any Liens upon (or obligations of the Borrower or
any other Loan Party in respect of) all interests retained by the Borrower or
any other Loan Party, including (without limitation) the proceeds of the sale,
all of which shall continue to constitute part of the Collateral.
Section 9.9    Amendments.
9.9.1    Notwithstanding anything to the contrary set forth in this Agreement,
no waiver of any provision of this Agreement, consent to any departure by the
Loan Parties therefrom or amendment, modification or restatement of this
Agreement (except as expressly set forth in Section 9.9.2) shall in any event be
effective unless the same shall be in writing and signed by the Administrative
Agent at the written direction of the Majority Lenders and the Collateral Agent
at the written direction of the Administrative Agent (at the written direction
of the Majority Lenders) and then such waiver, consent, modification, amendment
or restatement shall be effective only in the specific instance and for the
specific purpose for which given.
9.9.2    Notwithstanding anything to contrary set forth in this Agreement, no
amendment to this Agreement shall be effective unless the same shall be in
writing and signed by each of the Loan Parties, the Administrative Agent at the
written direction of the Majority Lenders and the Collateral Agent at the
written direction of the Administrative Agent (at the written direction of the
Majority Lenders); provided, however, that no such amendment shall:
(a)    extend the Maturity Date without the written consent of each Lender
directly affected thereby;


148

--------------------------------------------------------------------------------





(b)    extend the date of any payment or deposit of Collections by the Borrower
or the time of payment of the principal amount of, or accrued interest on, the
Loans without the written consent of each Lender;
(c)    other than in connection with a Transfer permitted under Section 4.2.3 or
Section 7.1, release the security interest in or transfer all or a substantial
portion of the Collateral or release the guarantee of any Guarantor or Sponsor
(except as specifically permitted in such guarantee), in each case, without the
written consent of each Lender;
(d)    change the outstanding principal amount of any of the Loans or reduce the
rate of interest thereon other than as provided herein without the written
consent of each Lender;
(e)    amend, modify or waive any provision of the definitions of “Majority
Lenders” or “Collateral” or this Section 9.9 without the written consent of each
Lender;
(f)    amend any provision in a manner that would alter the pro rata sharing of
payments required under this Agreement without the written consent of each
Lender; or
(g)    other than in connection with a Transfer permitted under Section 7.1,
consent to or permit the assignment or transfer by the Loan Parties or any of
their rights and obligations under this Agreement or of any of their right,
title or interest in or to the Collateral without the written consent of each
Lender.
Section 9.10    Custodial Agreements.
Administrative Agent hereby appoints Wilmington Trust, National Association and
Wilmington Trust, National Association hereby accepts its appointment, to act as
the exclusive custodian on behalf of the Secured Parties for the purpose of
taking custody of the Loan Documents and the Property Files and performing its
duties and obligations hereunder.
(a)    From time to time, Borrower shall deliver, or shall cause to be
delivered, to Custodian, and Custodian shall accept from Borrower or such other
party, as applicable, take custody of and keep in fire-resistant facilities
certain Property Files pertaining to the Loan and each Property pursuant to the
terms of this Agreement. From time to time, Administrative Agent shall deliver,
or shall cause to be delivered, to Custodian, and Custodian shall accept from
Administrative Agent or such other party, as applicable, take custody of and
keep in fire-resistant facilities certain Loan Documents pertaining to the Loan
and each Property pursuant to the terms of this Agreement. Loan Documents and
Property Files shall be clearly labeled to enable Custodian to perform its
review as set forth herein.
(b)    The Loan Documents and the Property Files shall be held solely and
exclusively on behalf of the Secured Parties, and shall be deemed to be in the
continuing exclusive custody and possession of Collateral Agent for purposes of
perfection of a security interest in collateral that requires possession;
provided however, that the Custodian shall


149

--------------------------------------------------------------------------------





not be required to take any affirmative action (other than as otherwise set
forth herein), including, without limitation, filing with respect to perfection
of any UCC security interest. With respect to each shipment of Loan Documents or
Property Files, Borrower (or Administrative Agent, with respect to the Loan
Documents) shall, or shall cause such other party to, promptly notify the
Custodian and Administrative Agent of such shipment and provide an excel
spreadsheet (the “Delivery Transmittal Form”) including the following
information (i) with respect to Loan Documents: the title, date and parties to
each Loan Document, and if such document relates to one or more specific
Properties, the related property identification number, and such other
information as may be reasonably requested by Custodian or Administrative Agent
and available to Borrower or such other party, as applicable and (ii) with
respect to each Property File, (x) the related property identification number,
(y) whether such Property File relates to a Substitute Property or Additional
Property and (z) whether an acceptable Blanket Policy is in effect for such
Property.
(c)    The Custodian shall maintain an internal listing of the Loan Documents
and Property Files received and held by the Custodian (the “On-Hand Report”)
from time to time hereunder (organized in such form, format and content as may
otherwise be mutually agreed upon from time to time among the parties hereto and
capable of delivery in electronic format).
(d)    In connection with the initial delivery of the Property Files to
Custodian, Custodian shall review the Property Files as set forth herein on a
timeframe agreed upon between Custodian and Administrative Agent following
Custodian’s receipt of the Property Files and deliver to Administrative Agent a
certification in substantially the same form as set forth in Exhibit L-1
(“Collateral Check-In Notice”) either confirming that all of the Loan Documents
and Property Files are present for the Properties on the related Delivery
Transmittal Form or setting forth a listing of Exceptions.
(e)    By the end of the third (3rd) Business Day after receipt of Loan
Documents or Property Files and related Delivery Transmittal Form, if received
by 1:00 p.m., New York time, on any Business Day, or by the end of the fourth
(4th) Business Day if received after such time, so long as no more than 250
Property Files are delivered per day, and to the extent more than 250 Property
Files are delivered in a single day, in such reasonable time as the Custodian
and Administrative Agent shall mutually agree, the Custodian shall (i) review
such Loan Documents and Property Files in accordance with the procedures set
forth on Exhibit K, (ii) complete a Collateral Check-in Notice in substantially
the form of Exhibit L-1, either confirming that all of the Loan Documents and
Property Files are present for the Properties on the related Delivery
Transmittal Form or setting forth a listing of Exceptions, and (iii) send such
Collateral Check-in Notice and Exception Report to Administrative Agent. Upon
receipt of a Collateral Check-in Notice which indicates an Exception, Borrower
(or Administrative Agent, with respect to the Loan Documents) and the Custodian
shall cooperate to diligently resolve such Exception; provided, that
Administrative Agent shall be entitled to waive any such Exception. In
performing its review of Loan Documents and Property Files hereunder, Custodian
shall be under no obligation to confirm that documents


150

--------------------------------------------------------------------------------





required to be contained in the Property Files have been obtained or delivered
by Borrower in accordance with the timeframes applicable to Borrower set forth
in this Agreement.
(f)    Custodian shall deliver electronically to Administrative Agent and
Lenders by the 15th day of each calendar month: (i) an On-Hand Report; and (ii)
a Collateral Check-In Notice with an Exception Report; provided, that Custodian
shall have no obligation to deliver the foregoing to the extent no new Loan
Documents or Property Files have been delivered to Custodian since the delivery
of the previously delivered On-Hand Report and Collateral Check-In Notice.
(g)    The Custodian shall be entitled to take instructions (in the form of
Proper Instructions) exclusively from Administrative Agent, including, without
limitation, regarding the waiver of any Exceptions with respect to any Property
File or Loan Document. The Custodian shall have no liability for any action (or
forbearance from action) taken pursuant to the Proper Instruction of such
Persons unless occasioned by the gross negligence or willful misconduct of
Custodian or unless indemnified to its satisfaction in connection with any such
instruction. Whenever the Custodian is entitled or required to receive or obtain
any communications or information pursuant to or as contemplated by this
Agreement, the Custodian shall be entitled to receive the same in writing, in
form, content and medium acceptable to the Custodian and otherwise in accordance
with any applicable terms of this Agreement.
(h)    As long as a Responsible Officer of the Custodian has not been notified
of an Event of Default under this Agreement, from time to time upon the
Custodian’s receipt of a release request in the form attached hereto as Exhibit
M-1 (a “Release Form”) from Borrower (in connection with a Property that becomes
a Release Property in accordance with this Agreement only), Servicer,
Administrative Agent or Collateral Agent, the Custodian shall release and make
delivery of the applicable Loan Documents and Property Files in the Custodian’s
possession as so instructed or requested. Once a Responsible Officer of the
Custodian has been notified of an Event of Default under this Agreement, the
Custodian shall not release to any person or entity any Loan Document or
Property File unless the Custodian has first received Administrative Agent’s
prior written consent to such release. The Custodian shall not have any
responsibility for determining the reason for a request for a release of any
Loan Document or Property File. Upon the Custodian’s release of the applicable
Loan Document or Property File (either in physical form or electronic format as
received by the Custodian), the Custodian will make a notation in its custodial
management database of the date of release, the party such Loan Document or
Property File was released or delivered to and (i) in the case of Loan Documents
or Property Files in electronic form, the electronic means by which the
applicable Loan Documents or Property Files were delivered, or (ii) in the case
of Loan Documents or Property Files in physical form, the means by which the
applicable physical Loan Documents or Property Files were delivered.
(i)    Following the Closing Date, Administrative Agent shall deliver or cause
to be delivered to Custodian the Equity Collateral at Custodian’s office located
at: Wilmington Trust, National Association, 1100 North Market Street, 5th Floor,
Wilmington, Delaware


151

--------------------------------------------------------------------------------





19890, Attention: Corporate Trust Administration - 2019-1 IH Borrower. Following
Custodian's receipt of the Equity Collateral, Custodian shall deliver to
Administrative Agent a certification in substantially the same form as set forth
in Exhibit L-2 (“Equity Collateral Check-In Notice”) confirming that all of the
Equity Collateral is present. In connection with taking possession of the Equity
Collateral, Custodian shall be entitled to charge for its customary onboarding
fees incurred in connection therewith. Custodian’s sole obligation with respect
to providing an Equity Collateral Check-In Notice shall be to confirm the
presence of the Equity Collateral and Custodian shall be under no responsibility
for or have any obligation with respect to the sufficiency, validity, or
enforceability of the Equity Collateral or confirm that the Equity Collateral is
anything other than what it purports to be on its face. Custodian shall continue
to hold the Equity Collateral until directed to release the Equity Collateral by
Administrative Agent upon Custodian’s receipt of a release request in the form
attached hereto as Exhibit M-2 (an “Equity Collateral Release Form”). Following
Custodian’s receipt of an Equity Collateral Release Form, Custodian shall
release the Equity Collateral to Administrative Agent or its designee and shall
have no liability or obligation with respect to the Equity Collateral following
such release.
(j)    The Custodian shall be entitled to the rights, protections, benefits and
immunities afforded to the Collateral Agent hereunder.


ARTICLE 10


MISCELLANEOUS
Section 10.1    Survival; Successors and Assigns.
This Agreement and all covenants, agreements, representations and warranties
made herein and in the certificates delivered pursuant hereto shall survive the
making by Lender of the Loan and the execution and delivery to Lender of the
Note, and shall continue in full force and effect so long as all or any of the
Obligations are outstanding and unpaid unless a longer period is expressly set
forth herein or in the other Loan Documents. Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
legal representatives, successors and assigns of such party. All covenants,
promises and agreements in this Agreement, by or on behalf of Borrower and the
other Loan Parties, shall inure to the benefit of the legal representatives,
successors and assigns of the Secured Parties.
Section 10.2    Secured Party’s Discretion.
Whenever pursuant to this Agreement a Secured Party exercises any right given to
it to approve or disapprove any matter, or any arrangement or term is to be
satisfactory to such Secured Party, the decision of a Secured Party to approve
or disapprove such matter or to decide whether arrangements or terms are
satisfactory or not satisfactory shall (except as is otherwise specifically
herein provided) be in the sole discretion of such Secured Party and shall be
final and conclusive.


152

--------------------------------------------------------------------------------





Section 10.3    Governing Law.
(a)    THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY
LENDER, ADMINISTRATIVE AGENT, AND COLLATERAL AGENT AND ACCEPTED BY BORROWER AND
GUARANTORS IN THE STATE OF NEW YORK, AND THE PROCEEDS OF THE NOTE DELIVERED
PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE THE
PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE
UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (PURSUANT TO SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW) AND ANY APPLICABLE LAW OF THE
UNITED STATES OF AMERICA, PROVIDED HOWEVER, THAT WITH RESPECT TO THE CREATION,
PERFECTION, PRIORITY AND ENFORCEMENT OF ANY LIENS ON “PROPERTY” AS DEFINED
HEREIN AND THE DETERMINATION OF DEFICIENCY JUDGMENTS WITH RESPECT THERETO, THE
LAWS OF THE STATE WHERE SUCH “PROPERTY” IS LOCATED SHALL APPLY TO THE FULLEST
EXTENT PERMITTED BY LAW, BORROWER AND GUARANTORS HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVE ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION
GOVERNS THIS AGREEMENT AND THE NOTE.
(b)    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER, ADMINISTRATIVE
AGENT, COLLATERAL AGENT, BORROWER OR GUARANTORS ARISING OUT OF OR RELATING TO
THIS AGREEMENT MAY BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF
NEW YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, AND BORROWER AND EACH GUARANTOR WAIVE ANY OBJECTIONS WHICH IT
MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH
SUIT, ACTION OR PROCEEDING, AND BORROWER AND EACH GUARANTOR HEREBY IRREVOCABLY
SUBMIT TO THE EXCLUSIVE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR
PROCEEDING. BORROWER AGREES THAT SERVICE OF PROCESS UPON BORROWER AT THE ADDRESS
FOR BORROWER SET FORTH HEREIN AND WRITTEN NOTICE OF SAID SERVICE MAILED OR
DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN THE STATE OF NEW YORK, AND EACH GUARANTOR AGREES THAT SERVICE OF
PROCESS UPON SUCH GUARANTOR AT THE ADDRESS FOR SUCH GUARANTOR SET FORTH HEREIN
AND WRITTEN NOTICE OF SAID SERVICE MAILED OR DELIVERED TO SUCH GUARANTOR IN THE
MANNER PROVIDED HEREIN


153

--------------------------------------------------------------------------------





SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON GUARANTOR IN
ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL
GIVE PROMPT NOTICE TO ADMINISTRATIVE AGENT OF ANY CHANGE IN THE ADDRESS FOR
BORROWER SET FORTH HEREIN, (II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE
AN AUTHORIZED AGENT OF BORROWER WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH
AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF
PROCESS), AND (III) SHALL PROMPTLY DESIGNATE AN AUTHORIZED AGENT IF BORROWER
CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK. EACH GUARANTOR (I) SHALL GIVE
PROMPT NOTICE TO ADMINISTRATIVE AGENT OF ANY CHANGE IN THE ADDRESS FOR SUCH
GUARANTOR SET FORTH HEREIN, (II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE
AN AUTHORIZED AGENT OF SUCH GUARANTOR WITH AN OFFICE IN NEW YORK, NEW YORK
(WHICH AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR
SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE AN AUTHORIZED AGENT IF
SUCH GUARANTOR CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK NOTHING CONTAINED
HEREIN SHALL AFFECT THE RIGHT OF ADMINISTRATIVE AGENT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST BORROWER IN ANY OTHER JURISDICTION.
Section 10.4    Modification, Waiver in Writing.
No modification, amendment, extension, discharge, termination or waiver of any
provision of this Agreement or of any other Loan Document, nor consent to any
departure by any Loan Party therefrom, shall in any event be effective unless
the same shall be in a writing signed by the party or parties against whom
enforcement is sought, and then such waiver or consent shall be effective only
in the specific instance, and for the purpose, for which given. In addition,
Administrative Agent shall not waive the requirement that the Closing Date GRC
Certificate be delivered on or prior to the making of the Loan. Except as
otherwise expressly provided herein, no notice to, or demand on, any Loan Party
shall entitle any Loan Party to any other or future notice or demand in the
same, similar or other circumstances. Neither any failure nor any delay on the
part of Administrative Agent in insisting upon strict performance of any term,
condition, covenant or agreement, or exercising any right, power, remedy or
privilege hereunder or under any other Loan Document, shall operate as or
constitute a waiver thereof, nor shall a single or partial exercise thereof
preclude any other future exercise, or the exercise of any other right, power,
remedy or privilege. In particular, and not by way of limitation, by accepting
payment after the due date of any amount payable under this Agreement or any
other Loan Document, Administrative Agent shall not be deemed to have waived any
right either to require prompt payment when due of all other amounts due under
this Agreement or the other Loan Documents, or to declare a default for failure
to effect prompt payment of any such other amount. Lender shall have the right
to waive or reduce any time periods that Lender is entitled to under the Loan
Documents in its sole and absolute discretion.


154

--------------------------------------------------------------------------------





Section 10.5    Notices.
All notices, demands, requests, consents, approvals or other communications (any
of the foregoing, a “Notice”) required, permitted or desired to be given
hereunder shall be in writing and shall be sent by registered or certified mail,
postage prepaid, return receipt requested, or delivered by hand or by reputable
overnight courier or by electronic mail, with delivery confirmation, in each
case addressed to the party to be so notified at its address hereinafter set
forth, or to such other address as such party may hereafter specify in
accordance with the provisions of this Section 10.5; provided, that any notice
which is sent by an above listed method other than electronic mail must also be
delivered by electronic mail; provided, further, that failure to send such copy
by electronic mail shall not invalidate any notice that is otherwise validly
delivered in accordance with the provisions of this Section 10.5. Any Notice
shall be deemed to have been received: (a) three (3) days after the date such
Notice is mailed, (b) when sent if sent by electronic mail (provided notice of
receipt by return electronic mail from the recipient is received), (c) on the
date of delivery by hand if delivered during business hours on a Business Day
(otherwise on the next Business Day), and (d) on the next Business Day if sent
by an overnight commercial courier, in each case addressed to the parties as
follows:
If to Lender or
 
Administrative
 
Agent:    
Rothesay Life plc
 
Level 25, The Leadenhall Building
 
122 Leadenhall Street
 
Attention: Asset Operations
 
Email: rl-sfr-admin@rothesaylife.com
 
 
with a copy to:
Midland Loan Services, a Division of PNC Bank, National Association
 
10851 Mastin Street, Suite 300
 
Overland Park, Kansas 66210
 
Attention: Executive Vice President - Division Head
 
Email: inscoserv@midlandls.com
 
 
with a copy to:
Dechert LLP
 
2929 Arch Street
 
Philadelphia, Pennsylvania 19104
 
Attention: Richard Jones, Esq.
 
Email: Richard.jones@dechert.com
 
 
If to Collateral Agent:
Wilmington Trust, National Association
 
Attention: Corporate Trust Administration - 2019-1 IH Borrower
 
1100 North Market Street
 
Wilmington, Delaware 19890
 
Email: cwright@wilmingtontrust.com



155

--------------------------------------------------------------------------------





with a copy to:
Midland Loan Services, a Division of PNC Bank, National Association
 
10851 Mastin Street, Suite 300
 
Overland Park, Kansas 66210
 
Attention: Executive Vice President - Division Head
 
Email: inscoserv@midlandls.com
 
 
If to a Loan Party:
2019-1 IH Borrower LP
 
c/o Invitation Homes
 
1717 Main Street, Suite 2000
 
Dallas, Texas 75201
 
Attention: General Counsel
 
Email: msolls@invitationhomes.com
 
 
With a copy to:
2019-1 IH Borrower LP
 
c/o Invitation Homes
 
1717 Main Street, Suite 2000
 
Dallas, Texas 75201
 
Attention: Jonathan Olsen
 
Email: jolsen@invitationhomes.com and
 
Capital.Markets.Team@invitationhomes.com



Any party may change the address to which any such Notice is to be delivered by
furnishing ten (10) days written notice of such change to the other parties in
accordance with the provisions of this Section 10.5. Notices shall be deemed to
have been given on the date as set forth above, even if there is an inability to
actually deliver any such Notice because of a changed address of which no Notice
was given, or there is a rejection or refusal to accept any Notice offered for
delivery. Notice for any party may be given by its respective counsel.
Additionally, Notice from Lender may also be given by Administrative Agent or
Servicer and Lender and Collateral Agent each hereby acknowledges and agrees
that Borrower shall be entitled to rely on any Notice given by Administrative
Agent or Servicer as if it had been sent by Lender or Collateral Agent, as
applicable.
Section 10.6    Waiver of Trial by Jury.
BORROWER, ADMINISTRATIVE AGENT, COLLATERAL AGENT AND LENDER EACH HEREBY AGREES
NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES
ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR
HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS OR ANY CLAIM, COUNTERCLAIM OR
OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY
JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER, ADMINISTRATIVE AGENT,
COLLATERAL AGENT AND LENDER AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH
INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE
ACCRUE. EACH PARTY IS HEREBY AUTHORIZED


156

--------------------------------------------------------------------------------





TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF
THIS WAIVER.
Section 10.7    Headings, Schedules and Exhibits.
The Article and/or Section headings and the Table of Contents in this Agreement
are included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose. The Schedules and Exhibits annexed
hereto are hereby incorporated herein as a part of this Agreement with the same
effect as if set forth in the body hereof.
Section 10.8    Severability.
Wherever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement.
Section 10.9    Preferences.
Administrative Agent shall have the continuing and exclusive right to apply or
reverse and reapply any and all payments by Borrower to any portion of the
Obligations of Borrower hereunder. To the extent Borrower makes a payment or
payments to Administrative Agent, which payment or proceeds or any part thereof
are subsequently invalidated, declared to be fraudulent or preferential, set
aside or required to be repaid to a trustee, receiver or any other party under
any bankruptcy law, state or federal law, common law or equitable cause, then,
to the extent of such payment or proceeds received, the Obligations hereunder or
part thereof intended to be satisfied shall be revived and continue in full
force and effect, as if such payment or proceeds had not been received by
Administrative Agent.


Section 10.10    Waiver of Notice.
Borrower shall not be entitled to any notices of any nature whatsoever from
Administrative Agent except with respect to matters for which this Agreement or
the other Loan Documents specifically and expressly provide for the giving of
notice by Administrative Agent to Borrower and except with respect to matters
for which Borrower is not, pursuant to applicable Legal Requirements, permitted
to waive the giving of notice. Borrower hereby expressly waives the right to
receive any notice from Administrative Agent with respect to any matter for
which this Agreement or the other Loan Documents do not specifically and
expressly provide for the giving of notice by Administrative Agent to Borrower.
Except as specifically and expressly provided for in the Loan Documents,
Guarantors shall not be entitled to any notices of any nature whatsoever from
Administrative Agent under this Agreement or the other Loan Documents, and each
Guarantor hereby expressly waives the right to receive any notice from
Administrative Agent with respect to


157

--------------------------------------------------------------------------------





any matter for which this Agreement or the other Loan Documents do not
specifically and expressly provide for the giving of notice by Administrative
Agent to such Guarantor.
Section 10.11    Remedies of Borrower.
In the event that a claim or adjudication is made that any Secured Party or its
agents have acted unreasonably or unreasonably delayed acting in any case where,
by law or under this Agreement or the other Loan Documents, such Secured Party
or such agent, as the case may be, has an obligation to act reasonably or
promptly, neither such Secured Party nor its agents shall be liable for any
monetary damages and Borrower’s sole remedy shall be limited to commencing an
action seeking injunctive relief or declaratory judgment. Any action or
proceeding to determine whether Lender has acted reasonably shall be determined
by an action seeking declaratory judgment.
Section 10.12    Offsets, Counterclaims and Defenses.
Any assignee of any Secured Party’s interest in and to this Agreement and the
other Loan Documents shall take the same free and clear of all offsets,
counterclaims or defenses which are unrelated to such documents which Borrower
may otherwise have against any assignor of such documents, and no such unrelated
counterclaim or defense shall be interposed or asserted by Borrower in any
action or proceeding brought by any such assignee upon such documents and any
such right to interpose or assert any such unrelated offset, counterclaim or
defense in any such action or proceeding is hereby expressly waived by Borrower.
Section 10.13    No Joint Venture or Partnership; No Third Party Beneficiaries.
(a)    Borrower and Lender intend that the relationships created hereunder and
under the other Loan Documents be solely that of borrower and lender. Nothing
herein or therein is intended to create a joint venture, partnership,
tenancy-in-common or joint tenancy relationship between Borrower and Lender nor
to grant Lender any interest in any Property other than that of beneficiary or
lender.
(b)    The Loan Documents are solely for the benefit of the Secured Parties and
Borrower and nothing contained in any Loan Document shall be deemed to confer
upon anyone other than the Secured Parties and Borrower any right to insist upon
or to enforce the performance or observance of any of the obligations contained
therein.
Section 10.14    Publicity.
All news releases, publicity or advertising by Borrower or any of its Affiliates
through any media intended to reach the general public which refers to the Loan
Documents or the financing evidenced by the Loan Documents, to any Secured Party
(with respect to the Loan only) or any of their Affiliates (in each case, with
respect to the Loan only) shall be subject to the prior written approval of
Administrative Agent. Lender shall have the right to publicly describe the Loan
in general terms advertising and public communications of all kinds, including
press releases, direct mail, newspapers, magazines, journals, e-mail, or
internet advertising or communications. Notwithstanding the foregoing, (i)
Borrower’s approval shall not be required for the publication by


158

--------------------------------------------------------------------------------





any Secured Party of notice of the Loan by means of a customary tombstone
advertisement, which, for the avoidance of doubt, may include the amount of the
Loan, the number of Properties as of the Closing Date, the settlement date and
the parties involved in the transactions contemplated hereby and (ii) Borrower
and its Affiliates, including Sponsor and Sponsor Parent Entity, may make such
disclosures and filings as may be required by, or that it reasonably determines
are necessary or advisable under, applicable Legal Requirements (including,
without limitations, regulations of the Commission).
Section 10.15    Waiver of Marshalling of Assets.
To the fullest extent permitted by law, Borrower, for itself and its successors
and assigns, waives all rights to a marshalling of the assets of Borrower,
Borrower’s members or partners, as applicable, and others with interests in
Borrower, and of the Collateral, and shall not assert any right under any laws
pertaining to the marshalling of assets, the sale in inverse order of
alienation, homestead exemption, the administration of estates of decedents, or
any other matters whatsoever to defeat, reduce or affect the right of any
Secured Party under the Loan Documents to a sale of the Collateral for the
collection of the Obligations without any prior or different resort for
collection, or of the right of Administrative Agent to the payment of the
Obligations out of the net proceeds of the Collateral in preference to every
other claimant whatsoever.
Section 10.16    Certain Waivers.
Borrower hereby waives the right to assert a counterclaim, other than a
compulsory counterclaim, in any action or proceeding brought against it by any
Secured Party or its agents or otherwise to offset any obligations to make the
payments required by the Loan Documents. No failure by any Secured Party to
perform any of its obligations hereunder shall be a valid defense to, or result
in any offset against, any payments which Borrower is obligated to make under
any of the Loan Documents. Without limiting any of the other provisions
contained herein, Borrower hereby unconditionally and irrevocably waives, to the
maximum extent not prohibited by applicable law, any rights it may have to claim
or recover against any Secured Party in any legal action or proceeding any
special, exemplary, punitive or consequential damages.
Section 10.17    Conflict; Construction of Documents; Reliance.
In the event of any conflict between the provisions of this Agreement and any of
the other Loan Documents, the provisions of this Agreement shall control. The
parties hereto acknowledge that they were represented by competent counsel in
connection with the negotiation, drafting and execution of the Loan Documents
and that such Loan Documents shall not be subject to the principle of construing
their meaning against the party which drafted same. Borrower acknowledges that,
with respect to the Loan, Borrower shall rely solely on its own judgment and
advisors in entering into the Loan, without relying in any manner on any
statements, representations or recommendations of any Secured Party or any
parent, subsidiary or affiliate of a Secured Party. The Secured Parties shall
not be subject to any limitation whatsoever in the exercise of any rights or
remedies available to it under any of the Loan Documents or any other agreements
or instruments which govern the Loan by virtue of the ownership by it or any
parent, subsidiary or affiliate of a Secured Party of any equity interest any of
them may acquire in Borrower, and Borrower hereby irrevocably waives the


159

--------------------------------------------------------------------------------





right to raise any defense or take any action on the basis of the foregoing with
respect to such Secured Party’s exercise of any such rights or remedies.
Borrower acknowledges that each Secured Party engages in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse to or competitive with the business of Borrower or its
Affiliates.
Section 10.18    Brokers and Financial Advisors.
Borrower hereby represents that neither Borrower nor any other Loan Party has
dealt with any financial advisors, brokers, underwriters, placement agents,
agents or finders in connection with the transactions contemplated by this
Agreement. Borrower shall indemnify, defend and hold the Secured Parties
harmless from and against any and all claims, liabilities, losses, costs and
expenses of any kind (including the Secured Parties’ attorneys’ fees and
expenses) in any way relating to or arising out of a claim by any Person that
such Person acted on behalf of Borrower, any Loan Party or the Secured Parties
in connection with the transactions contemplated herein. The provisions of this
Section 10.18 shall survive the expiration and termination of this Agreement and
the payment of the Obligations.
Section 10.19    Prior Agreements.
This Agreement and the other Loan Documents contain the entire agreement of the
parties hereto and thereto and their respective affiliates in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, including any confidentiality agreements or any similar
agreements between or among any such parties, whether oral or written, are
superseded by the terms of this Agreement and the other Loan Documents.
Section 10.20    Servicer.
At the option of Administrative Agent, the Loan may be serviced by a servicer or
special servicer (the “Servicer”) selected by Administrative Agent and
Administrative Agent may delegate all or any portion of its responsibilities
under this Agreement and the other Loan Documents to the Servicer pursuant to a
servicing agreement or similar agreement (the “Servicing Agreement”). Borrower
shall be responsible for payment of the monthly master servicing fee and all
other amounts due to the Servicer under the Servicing Agreement; provided, that
Administrative Agent shall not enter into or amend any Servicing Agreement
unless the fees and expenses (including any fees or expenses which are payable
by Borrower under this Agreement) reflect then prevailing market terms as
reasonably determined in good faith by the Administrative Agent. Borrower
acknowledges that the terms of the Servicing Agreement entered into on the date
hereof between Administrative Agent and Midland Loan Services reflect prevailing
market terms as of the date hereof. For the avoidance of doubt, this Section
10.20 shall not be deemed to limit Borrower’s obligations under Section 4.1.20.
Section 10.21    Joint and Several Liability.
If more than one Person has executed this Agreement as “Borrower,” the
representations, covenants, warranties and obligations of all such Persons
hereunder shall be joint and several.


160

--------------------------------------------------------------------------------





Section 10.22    Creation of Security Interest.
Notwithstanding any other provision set forth in this Agreement, the Note, the
Mortgage Documents or any of the other Loan Documents, Lender may at any time
create a security interest in all or any portion of its rights under this
Agreement, the Note, the Mortgage Documents and any other Loan Document
(including the advances owing to it) in favor of any Federal Reserve Bank in
accordance with Regulation A of the Board of Governors of the Federal Reserve
System.
Section 10.23    Assignments and Participations.
The Loan, the Note, the Loan Documents and/or any Lender’s rights, title,
obligations and interests therein may be sold, assigned, participated or
otherwise transferred by such Lender and any of its successors and assigns to
any Person at any time in its sole and absolute discretion, in whole or in part,
whether by operation of law (pursuant to a merger or other successor in
interest) or otherwise without notice to or consent from Borrower or any other
Person. Upon such assignment, all references to the applicable Lender in this
Agreement and in any Loan Document shall be deemed to refer to such assignee or
successor in interest and such assignee or successor in interest shall
thereafter stand in the place of such Lender in all respects (subject to the
requirements and limitations therein, including the requirements under Section
2.10.6) together with all of the Lenders. Each participant shall be entitled to
the benefits of Sections 2.9 and 2.10 (subject to the requirements and
limitations therein, including the requirements under Section 2.10.6, it being
understood that the documentation required under Section 2.10.6 shall be
delivered to the participating Lender) to the same extent as if it were a Lender
and had acquired its interest by assignment; provided that such participant
shall not be entitled to receive any greater payment pursuant to Sections 2.9 or
Section 2.10 than its participating Lender would have been entitled to receive,
except to the extent such entitlement to receive a greater payment results from
a change in law that occurs after the participant acquired the applicable
participation.


161

--------------------------------------------------------------------------------







Section 10.24    Register and Participant Register.
Administrative Agent or its designee (the “Registrar”), as a non-fiduciary agent
of Borrower, shall maintain a record that identifies each owner (including
successors and assignees) of an interest in the Loan, including the name and
address of the owner, and each owner’s rights to principal and stated interest
(the “Register”), and shall record all transfers of an interest in the Loan,
including each assignment, in the Register. Transfers of interests in the Loan
(including assignments) shall be subject to the applicable conditions set forth
in the Loan Documents with respect thereto and the Registrar will update the
Register to reflect the transfer. The Register shall be available for inspection
by Borrower, at any reasonable time and from time to time upon reasonable prior
notice. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph. Furthermore,
each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of Borrower, maintain a register on which it enters the
name and address of each participant and the principal amounts and stated
interest of each participant’s interest in the Loan or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any participant or any information
relating to a participant’s interest) except to the extent that such disclosure
is necessary to establish that such Loan or other obligation is in registered
form under Section 5f.103-1(c) of the U.S. Department of Treasury regulations.
The entries in the Register and Participant Register shall be conclusive absent
manifest error. Borrower, Administrative Agent, Collateral Agent, Lender and any
of their successors and assigns, and the Registrar shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement and the participating Lender shall
treat each Person whose name is recorded in the Participant Register pursuant to
the terms hereof as the owner of such participation for all purposes of this
Agreement. Failure to make any such recordation, or any error in such
recordation, however, shall not affect Borrower’s obligations in respect of the
Loan.
Section 10.25    Counterparts.
This Agreement may be executed in any number of counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.
Section 10.26    Set-Off.
In addition to any rights and remedies of the Secured Parties provided by this
Agreement and by law, the Secured Parties shall have the right in its sole
discretion, without prior notice to Borrower, any such notice being expressly
waived by Borrower to the extent permitted by applicable law, upon any amount
becoming due and payable by Borrower hereunder (whether at the stated maturity,
by acceleration or otherwise), to set-off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by a Secured Party or any


162

--------------------------------------------------------------------------------





Affiliate thereof to or for the credit or the account of Borrower; provided
however, a Secured Party may only exercise such right during the continuance of
an Event of Default. Lender agrees promptly to notify Borrower after any such
set-off and application made by Lender; provided that the failure to give such
notice shall not affect the validity of such set-off and application.
Section 10.27    Cross-Default; Cross-Collateralization; Waiver of Marshalling
of Assets.
(a)    Borrower acknowledge that Lender has made the Loan to Borrower upon,
among other things, the security of its collective interest in the Properties
and in reliance upon the aggregate of the Properties taken together being of
greater value as collateral security than the sum of each Property taken
separately. Borrower agrees that the Mortgages are and will be
cross-collateralized and cross-defaulted with each other so that (i) an Event of
Default under any of the Mortgages shall constitute an Event of Default under
each of the other Mortgages which secure the Note; (ii) an Event of Default
under the Note or this Agreement shall constitute an Event of Default under each
Mortgage; (iii) each Mortgage shall constitute security for the Note as if a
single blanket lien were placed on all of the Properties as security for the
Note; and (iv) such cross-collateralization shall in no event be deemed to
constitute a fraudulent conveyance.
(b)    To the fullest extent permitted by law, Borrower for itself and its
successors and assigns, waives all rights to a marshalling of the assets of
Borrower, Borrower’s partners or members and of the Properties, or to a sale in
inverse order of alienation in the event of foreclosure of all or any of the
Mortgages, and agrees not to assert any right under any laws pertaining to the
marshalling of assets, the sale in inverse order of alienation, homestead
exemption, the administration of estates of decedents, or any other matters
whatsoever to defeat, reduce or affect the right of the Secured Parties under
the Loan Documents to a sale of the Properties for the collection of the Debt
without any prior or different resort for collection or of the right of Lender
to the payment of the Debt out of the net proceeds of the Properties in
preference to every other claimant whatsoever. In addition, Borrower, for itself
and its successors and assigns, waives in the event of foreclosure of any or all
of the Mortgages, any equitable right otherwise available to Borrower which
would require the separate sale of the Properties or require Lender to exhaust
its remedies against any Property or any combination of the Properties before
proceeding against any other Property or combination of Properties; and further
in the event of such foreclosure Borrower does hereby expressly consents to and
authorizes, at the option of Administrative Agent, the foreclosure and sale
either separately or together of any combination of the Properties.
Section 10.28    Certificated Interests.
(a)    If any ownership interest in an Equity Interest is represented by a
certificate (each, an “Equity Certificate”) that has been pledged and delivered
to Collateral Agent on behalf of the Secured Parties and such Equity Certificate
is lost, stolen or destroyed, then, upon the written request of Administrative
Agent to the applicable Loan Party, such Loan Party shall issue to Collateral
Agent on behalf of the Secured Parties a new Equity Certificate in place of the
Equity Certificate that was lost, stolen or destroyed, provided Collateral


163

--------------------------------------------------------------------------------





Agent: (i) makes proof by written, notarized affidavit, in form and substance
reasonably satisfactory to the applicable Loan Party that such previously issued
Equity Certificate has been lost, stolen or destroyed and has not been assigned,
endorsed, transferred or hypothecated, (ii) delivers a written indemnity (in
form and substance and from an indemnitor reasonably satisfactory to the
applicable Loan Party) to the extent required by any title company proposing to
provide title insurance with respect to such Equity Certificate and (iii)
requests the issuance of a new Equity Certificate before the Loan party has
notice that such previously issued Equity Certificate has been acquired by a
purchaser for value in good faith and without notice of an adverse claim.
(b)    Upon repayment in full of the Loan, in the event Collateral Agent fails
to return to a Loan Party an Equity Certificate previously delivered by such
Loan Party to Collateral Agent in connection with the Loan, Collateral Agent
shall deliver to the applicable Loan Party, within ten (10) days of such Loan
Party’s demand, (i) a written, notarized affidavit, in form and substance
reasonably satisfactory to the applicable Loan Party that such previously issued
Equity Certificate has been lost, stolen or destroyed and has not been assigned,
endorsed, transferred or hypothecated and (ii) a written indemnity (in form and
substance and from an indemnitor reasonably satisfactory to the applicable Loan
Party) to the extent required by any title company proposing to provide title
insurance with respect to such Equity Certificate.
Section 10.29    Exculpation of Secured Parties.
Each Secured Party neither undertakes nor assumes any responsibility or duty to
Borrower or any other party to select, review, inspect, examine, supervise, pass
judgment upon or inform Borrower or any third party of (a) the existence,
quality, adequacy or suitability of Broker Price Opinions of the Properties or
other Collateral, (b) any environmental report, or (c) any other matters or
items, including property inspections that are contemplated in the Loan
Documents. Any such selection, review, inspection, examination and the like, and
any other due diligence conducted by Administrative Agent, is solely for the
purpose of protecting the Secured Parties’ rights under the Loan Documents, and
shall not render the Secured Parties liable to Borrower or any third party for
the existence, sufficiency, accuracy, completeness or legality thereof.
Section 10.30    No Fiduciary Duty.
(a)    Borrower acknowledges that, in connection with this Agreement, the other
Loan Documents and the Transaction, each Secured Party has relied upon and
assumed the accuracy and completeness of all of the financial, legal,
regulatory, accounting, tax and other information provided to, discussed with or
reviewed by each Secured Party for such purposes, and the Secured Parties do not
assume any liability therefor or responsibility for the accuracy, completeness
or independent verification thereof. Lender, its affiliates and their respective
equityholders and employees (for purposes of this Section, the “Lending
Parties”) have no obligation to conduct any independent evaluation or appraisal
of the assets or liabilities (including any contingent, derivative or
off-balance sheet assets and liabilities) of Sponsor, Borrower or any other
Person or any of their respective affiliates or to advise or opine on any
related solvency or viability issues.


164

--------------------------------------------------------------------------------





(b)    It is understood and agreed that (i) the Lending Parties shall act under
this Agreement and the other Loan Documents as an independent contractor, (ii)
the Transaction is an arm’s-length commercial transaction between the Lending
Parties, on the one hand, and Borrower, on the other, (iii) each Lending Party
is acting solely as principal and not as the agent or fiduciary of Borrower,
Sponsor or their respective affiliates, stockholders, employees or creditors or
any other Person and (iv) nothing in this Agreement, the other Loan Documents,
the Transaction or otherwise shall be deemed to create (A) a fiduciary duty (or
other implied duty) on the party of any Lending Party to Sponsor, Borrower, any
of their respective affiliates, stockholders, employees or creditors, or any
other Person or (B) a fiduciary or agency relationship between Sponsor, Borrower
or any of their respective affiliates, stockholders, employees or creditors, on
the one hand, and the Lending Parties, on the other. Borrower agrees that
neither it nor Sponsor nor any of their respective affiliates shall make, and
hereby waives, any claim against the Lending Parties based on an assertion that
any Lending Party has rendered advisory services of any nature or respect, or
owes a fiduciary or similar duty to Borrower, Sponsor or their respective
affiliates, stockholders, employees or creditors. Nothing in this Agreement or
the other Loan Documents is intended to confer upon any other Person (including
affiliates, stockholders, employees or creditors of Borrower and Sponsor) any
rights or remedies by reason of any fiduciary or similar duty.
(c)    Borrower acknowledges that it has been advised that the Lending Parties
are a full service financial services firm engaged, either directly or through
affiliates in various activities, including securities trading, investment
banking and financial advisory, investment management, principal investment,
hedging, financing and brokerage activities and financial planning and benefits
counseling for both companies and individuals. In the ordinary course of these
activities, the Lending Parties may make or hold a broad array of investments
and actively trade debt and equity securities (or related derivative securities)
and/or financial instruments (including loans) for their own account and for the
accounts of their customers and may at any time hold long and short positions in
such securities and/or instruments. Such investment and other activities may
involve securities and instruments of affiliates of Borrower, including Sponsor,
as well as of other Persons that may (i) be involved in transactions arising
from or relating to the Transaction, (ii) be customers or competitors of
Borrower, Sponsor and/or their respective affiliates, or (iii) have other
relationships with Borrower, Sponsor and/or their respective affiliates. In
addition, the Lending Parties may provide investment banking, underwriting and
financial advisory services to such other Persons. The Lending Parties may also
co-invest with, make direct investments in, and invest or co-invest client
monies in or with funds or other investment vehicles managed by other parties,
and such funds or other investment vehicles may trade or make investments in
securities of affiliates of Borrower, including Sponsor, or such other Persons.
The Transaction may have a direct or indirect impact on the investments,
securities or instruments referred to in this Section 10.30(c). Although the
Lending Parties in the course of such other activities and relationships may
acquire information about the Transaction or other Persons that may be the
subject of the Transaction, the Lending Parties shall have no obligation to
disclose such information, or the fact that the Lending Parties are in
possession of such information, to Borrower, Sponsor or any of their respective


165

--------------------------------------------------------------------------------





affiliates or to use such information on behalf of Borrower, Sponsor or any of
their respective affiliates.
(d)    Borrower acknowledges and agrees that Borrower has consulted its own
legal and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to this
Agreement, the other Loan Documents, the Transaction and the process leading
thereto.
Section 10.31    Arizona Provisions.
Anything to the contrary herein or elsewhere notwithstanding, in no event shall
Borrower have any liability or other obligation under or with respect to the
Sponsor Guaranty, the Equity Owner Guaranty or the Borrower GP Guaranty. The
following Arizona provision does not limit the express choice of New York law as
set forth in Section 10.3 of this Agreement and the other Loan Documents. If and
to the extent that, notwithstanding the choice of law provisions contained in
this Agreement and the other Loan Documents, Arizona law is held to govern this
Agreement, any Mortgage Document encumbering a Property located in Arizona or
any other Loan Document:
(a)    Waiver of Surety Defenses. Each Loan Party hereby expressly waives, to
the extent permitted by law, any and all defenses and discharges available to a
surety, guarantor or accommodation co-obligor, including, without limitation,
the benefits of Arizona Revised Statutes Sections 12-1641 through 12-1646,
44-141, 44-142 and Rule 17(e) of the Arizona Rules of Civil Procedure, and, to
the extent permitted by law, the benefits, if any, of Arizona Revised Statutes
Section 33-814, in each case as amended, and any successor statutes or rules, or
any similar statute.
(b)    Anything to the contrary herein or elsewhere notwithstanding, the Equity
Owner Guaranty and the Sponsor Guaranty and all obligations arising under any of
them are not and shall not be secured in any manner whatsoever, including by any
Mortgage or by any lien encumbering any Property; provided, however, that any
environmental indemnity provisions set forth in this Agreement or any
Environmental Indemnity shall be so secured, except as to the obligations of
Sponsor and the Equity Owner and subject to the rights of the Secured Parties to
proceed on an unsecured basis thereunder pursuant to applicable law.
Section 10.32    California Provisions.
Anything to the contrary herein or elsewhere notwithstanding, in no event shall
Borrower have any liability or other obligation under or with respect to the
Sponsor Guaranty, the Equity Owner Guaranty or the Borrower GP Guaranty. The
following California provisions do not limit the express choice of New York law
as set forth in Section 10.3 of this Agreement and the other Loan Documents. If
and to the extent that, notwithstanding the choice of law provisions contained
in this Agreement and the other Loan Documents, California law is held to govern
this Agreement, any Mortgage Document encumbering a Property located in
California or any other Loan Document:
(a)    Waiver of Offset. Notwithstanding anything contained herein to the
contrary, no portion of any of the Obligations shall be or be deemed to be
offset or compensated by


166

--------------------------------------------------------------------------------





all or any part of any claim, cause of action, counterclaim, or cross-claim,
whether liquidated or unliquidated, that Borrower may have or claim to have
against any other Relevant Party. Borrower hereby waives, to the fullest extent
permitted by applicable law, the benefits of California Code of Civil Procedure
Section 431.70.
(b)    Insurance Notice.    Lender hereby notifies Borrower of the provisions of
Section 2955.5(a) of the California Civil Code, which reads as follows:
“No lender shall require a borrower, as a condition of receiving or maintaining
a loan secured by real property, to provide hazard insurance coverage against
risks to the improvements on that real property in an amount exceeding the
replacement value of the improvements on the property.”
This disclosure is being made by Administrative Agent to Borrower pursuant to
Section 2955.5(b) of the California Civil Code. Borrower hereby acknowledges
receipt of this disclosure and acknowledges that this disclosure has been made
by Administrative Agent before execution of the Note.
(c)    Environmental Provisions. The provisions contained in Section 3.2.18 of
this Agreement are intended by the parties to constitute “environmental
provisions” as defined in California Code of Civil Procedure Section 736, and
Administrative Agent shall have all rights and remedies provided in such
section.
(d)    Access to Properties. Administrative Agent’s rights under Section 4.1.4
of this Agreement shall be deemed to include, without limitation, its rights
under California Civil Code Section 2929.5, as such provisions may be amended
from time to time.
Section 10.33    Colorado Provision.
The following Colorado provision does not limit the express choice of New York
law as set forth in Section 10.3 of this Agreement and the other Loan Documents.
If and to the extent that, notwithstanding the choice of law provisions
contained in this Agreement and the other Loan Documents, Colorado law is held
to govern this Agreement, any Mortgage Document encumbering a Property located
in Colorado or any other Loan Document:
(a)     Waiver of Joint Obligations. Borrower hereby waives any rights which
might exist under C.R.S. sections 13-50-102 or 13-50-103 (or under any
corresponding or similar statute, future statute, or rule of law) by reason of
any release of fewer than all of the Loan Parties if there ae multiple Loan
Parties.
Section 10.34    Florida Provision.
The following Florida provision does not limit the express choice of New York
law as set forth in Section 10.3 of this Agreement and the other Loan Documents.
If and to the extent that, notwithstanding the choice of law provisions
contained in this Agreement and the other Loan


167

--------------------------------------------------------------------------------





Documents, Florida law is held to govern this Agreement, any Mortgage Document
encumbering a Property located in Florida or any other Loan Document:
(a)    Interest on Judgments. The parties acknowledge and agree that the Default
Rate provided for herein shall also be the rate of interest payable on any
judgments entered in favor of any Secured Party in connection with the loan
evidenced hereby.
Section 10.35    Georgia Provision.
The following Georgia provision does not limit the express choice of New York
law as set forth in Section 10.3 of this Agreement and the other Loan Documents.
If and to the extent that, notwithstanding the choice of law provisions
contained in this Agreement and the other Loan Documents, Georgia law is held to
govern this Agreement, any Mortgage Document encumbering a Property located in
Georgia or any other Loan Document:
(a)    Attorneys’ Fees. Notwithstanding anything contained in this Agreement or
any other Loan Document, in any instance where Borrower or any other Relevant
Party is required to reimburse the Secured Parties for any legal fees or
expenses incurred by the Secured Parties or Servicer, (i) “reasonable attorneys’
fees,” “reasonable counsel’s fees,” “attorneys’ fees” and other words of similar
import, are not, and shall not be statutory attorneys’ fees under O.C.G.A. §
13-1-11, (ii) if, under any circumstances a Relevant Party is required to pay
any or all of a Secured Party’s or Servicer’s attorneys’ fees and expenses,
howsoever described or referenced, such Relevant Party shall be responsible only
for reasonable legal fees and out of pocket expenses actually incurred by such
Secured Party or Servicer at customary hourly rates actually charged to such
Secured Party or Servicer for the work done, and (iii) no Relevant Party shall
be liable under any circumstances for additional attorneys’ fees or expenses,
howsoever described or referenced, under O.C.G.A. § 13-1-11.
Section 10.36    Nevada Provisions.
The following Nevada provisions do not limit the express choice of New York law
as set forth in Section 10.3 of this Agreement and the other Loan Documents. If
and to the extent that, notwithstanding the choice of law provisions contained
in this Agreement and the other Loan Documents, Nevada law is held to govern
this Agreement, any Mortgage Document encumbering a Property located in Nevada
or any other Loan Document:
(a)    Waiver of Offset. Notwithstanding anything contained herein to the
contrary, no portion of any of the Obligations shall be or be deemed to be
offset or compensated by all or any part of any claim, cause of action,
counterclaim, or cross-claim, whether liquidated or unliquidated, that Borrower
may have or claim to have against any other Loan Party.
(b)    Waiver of Prepayment. Borrower hereby expressly (i) waives, to the extent
permitted by law, any right it may have to prepay any Loan in whole or in part,
without penalty, upon acceleration of the Maturity Date; and (ii) agrees that if
a prepayment of any or all of any Loan is made, Borrower shall be obligated to
pay, concurrently therewith, any


168

--------------------------------------------------------------------------------





fees applicable thereto. By initialing this provision in the space provided
below, the Loan Parties hereby declare that Lender’s agreement to make the
subject Loan at the Interest Rate and for the term set forth herein constitutes
adequate consideration, given individual weight by the undersigned, for this
waiver and agreement.
(c)    BORROWER’S INITIALS AS TO SECTION 10.36(b): /s/ JSO 
Section 10.37    North Carolina Provision.
The following North Carolina provision does not limit the express choice of New
York law as set forth in Section 10.3 of this Agreement and the other Loan
Documents. If and to the extent that, notwithstanding the choice of law
provisions contained in this Agreement and the other Loan Documents, North
Carolina law is held to govern this Agreement, any Mortgage Document encumbering
a Property located in North Carolina or any other Loan Document:
(a)    Notwithstanding anything contained in this Agreement or any other Loan
Document, in any instance where Borrower or any other Relevant Party is required
to reimburse a Secured Party for any legal fees or expenses incurred by the
Secured Parties or Servicer, (i) “reasonable attorneys’ fees,” “reasonable
counsel’s fees,” “attorneys’ fees” and other words of similar import, are not,
and shall not be statutory attorneys’ fees under NCGS § 6.21.2, (ii) if, under
any circumstances a Relevant Party is required to pay any or all of such Secured
Party’s or Servicer’s attorneys’ fees and expenses, howsoever described or
referenced, such Relevant Party shall be responsible only for reasonable legal
fees and out of pocket expenses actually incurred by such Secured Party or
Servicer at customary hourly rates actually charged to such Secured Party or
Servicer for the work done, and (iii) no Relevant Party shall be liable under
any circumstances for additional attorneys’ fees or expenses, howsoever
described or referenced, under NCGS § 6.21.2
Section 10.38    Texas Provisions.
The following Texas provisions do not limit the express choice of New York law
as set forth in Section 10.3 of this Agreement and the other Loan Documents. If
and to the extent that, notwithstanding the choice of law provisions contained
in this Agreement and the other Loan Documents, Texas law is held to govern this
Agreement, any Mortgage Document encumbering a Property located in Texas or any
other Loan Document:
(a)    Reserved
[No Further Text on This Page]






169

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.
LENDER:


ROTHESAY LIFE PLC


By:    /s/ David R. Land        
Name: David Land
Title: Authorized Signatory


ADMINISTRATIVE AGENT:


ROTHESAY LIFE PLC


By:    /s/ David R. Land            
Name: David Land
Title: Authorized Signatory




BORROWER:


2019-1 IH BORROWER LP,
a Delaware limited partnership
By: 2019-1 IH Borrower GP LLC,
a Delaware limited liability company
its General Partner


By:    /s/ Jonathan Olsen    
Name: Jonathan Olsen
Title: Senior Vice President and Managing Director




COLLATERAL AGENT:


WILMINGTON TRUST, NATIONAL ASSOCIATION


By: /s/ Charles P. More
Name: Charles P. More
Title: Vice President




170